▼                               ◆                       ❖                                                                                                  ◗                               ❘                               ❙                                                           ❚                                           ❯                                                                  ❱                                           ◆                           ◆                       ❲                                                                               ❳                                                   ❯                       ◆           ❖                                                   ❨




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ❩                                       ❬                               ❭                                                   ❬                           ❪                                                       ❫                                                                   ❴                                   ❵                                                                                   ❛                                                   ❜                   ❛                                                   ❪                                                           ❜                       ❪                                           ❫                                                                                           ❝                                       ❞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    13-15-00390-CV                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ❡                                       ❯                   ❨                                                   ❱                                                       ◆                       ❢                                                           ❙                                                                       ❣                                                                   ❙                                           ❤                                                           ❚                                               ◗                               ❲                                                                               ✐                                                       ❯                       ❥                       ◗   ❘   ❯          ◗       ❣           ◆       ❖           ❘   ❦   ❥




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❧                                       ❖                                                       ♠                                                   ❯               ❖                                                       ♥                                                                   ❖                                               ❨                                                                               ♦                                                               ❲                                                                                                                                                                           ◆           ❖                                               q                                           ❯   ❥           ♦           ❙       ❚   ❯       ◆       ◆   ❱
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ❜                                               ♣




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✂                                                                                   ✄                                                                                       ☎                                                                                           ✆                                                           ✝                                                                                                   ✞                                                                                   ✟                                                                               ✠                                       ✡                                           ✡                                           ✡                                                   ✡                                                           ✡                                                   ✡                                           ✡                                               ✡                                                       ✡                               ✡                                                               ✡                                   ✡                                           ✡                                                       ✡                                               ✡




✄                                           ☛                                                               ☞                                                                       ☎                                                                           ✝                                                                                   ✌                                                               ✌                                                                           ✟                                                                                   ✍                                           ✎                                                                                       ✟                                                                               ✏                                                           ✝                                                               ✍                                               ✄                                                                                       ✞                                                                           ✑                                                                                                                               ✄                                                                               ✆                                                               ✆                                                                   ✟                                                                               ✂                                                                               ✒                                               ✄                                                                               ✓                                                               ✝                                                                       ✆                                                       ✍                                                                                                                                                                                                               ✔                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✒                           ✞                                                                                               ✓                                                                       ✎                                                                       ✝                                                                           ✑                                                                       ✒                                       ✆                                                           ✓                                                       ☛                                                                       ✒                           ✂                                                                       ✓                                                                                                               ✂                                                                                       ✟                                                                                           ☎                                                                           ☛                                                                                           ✓                                                                                                               ✟                                                                                       ✕




✏                           ✌                                                       ✌                                                               ✂                                                                   ✍                                                               ✒                           ✞                                                                                           ✑                                                                                           ✒                                   ✖                                                                       ✒                                           ✑                                                                                   ☎                                                                               ✄                                                                           ✌                                                       ✌                                                               ✗                                                                                                               ✄                                                                                   ✞                                                                                       ✑                                                                                                               ✟                                                                                   ✞                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✔




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FILED IN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   13th COURT OF APPEALS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                CORPUS CHRISTI/EDINBURG, TEXAS
                                    ✝                                                       ✎                                                                           ✄                                                                               ✌                                                                   ✕                                                                                               ✟                                                                                               ✕                                                                           ✄                                                                                           ✌                                                                       ✌                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✔


✘




✟                                           ✓                                                       ✎                                                                       ✝                                                               ☛                                                                                   ✆                                                                                               ✆                                                                       ✒                                   ✙                                                                                               ✒                                       ✌                                                                       ✄                                                                               ☛                                                               ✌                                                           ✗                                                                                                       ✆                                                                   ✒                                               ✓                                                                   ☎                                                                                           ✄                                                                           ✓                                                                       ✝                                                                       ✑                                                                               ✍                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ✔




✏                       ✚                               ✛                                       ✜                               ✢                                               ✣                           ✜                           ✤                                               ✤                               ✍                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✔
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    8/27/2015 2:15:06 PM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     CECILE FOY GSANGER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Clerk
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✔                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✎                                                                   ✒                                   ✑                                                                               ✄                                                                           ✌                                               ☞                                                                       ✟                                                                                                               ✂                                                       ✟                                                                       ☎                                                                                   ✞                                                                                   ✓                                                                                       ✗                                                                                       ✍                                                           ✓                                                                                   ✝                                                                   ✥                                                                                               ✄                                                                                       ✆




✖                                           ✆                                                           ✠                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✔




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✔




✞                                           ✄                                                                   ✓                                                               ✒                               ✟                                                                                           ✞                                                                                       ✄                                                                                   ✌                                                                                               ✌                                                                   ✌                                                                   ✟                                                                                   ✗                                                               ✑                                                                       ✆                                                                                               ✒                                       ✞                                                                                   ✆                                                               ☎                                                                                       ☛                                                                           ✄                                                                                       ✞                                                                                               ✂                                                               ✝                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ✔




✂                                       ✟                                                                   ✙                                                                                           ✏                                                           ✄                                                                                           ✞                                                                                       ✗                                                                           ✍                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ✔




✑                                           ✦                                   ✤                                       ✦                                       ✢                                                   ✧                                                               ✛                                                   ✢                                                               ✣                                           ✠                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ✔                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✡                                                   ✡                                           ✡                                                       ✡                                                           ✡                                               ✡                                               ✡                                                               ★                                           ☎                                                                           ✑                                                                           ✒                           ✂                                                                           ✒               ✄                                                                                                   ✌                                                                                                           ✑                                                                                           ✒                                                   ✆                                                       ✓                                                                               ☛                                                                               ✒                                           ✂                                                                                   ✓




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✩                                                                   ✪                                                                           ✫                                                                                       ✬                                                   ✭                                                                           ✮                                                                                       ✬                                                   ✯                                                           ✯                                                                           ✰                                   ✱                                                                                           ✲                                                                                   ✪                                                                       ✫                                                                       ✱                                               ✱                                                                           ✫                                                                                   ✲                                                                   ✮                                                               ✬                                           ✳                                                                       ✭                                                                                   ✩                                                   ✴                                                                           ✮                                                   ✬                                               ✮                                                                   ✬                                       ✳                                                                               ✭




✓                               ✟                                                                                                   ✓                                                           ✎                                                                       ✝                                                                                                               ✎                                                                                       ✟                                                                                           ✞                                                                   ✟                                                                                   ☛                                                                       ✄                                                                                                                                           ✌                                                               ✝                                                                                               ★                                                           ☎                                                                               ✑                                                                                           ☞                                                                           ✝                                                                               ✵


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✘




                                                                                                                                                                                                                                                                                            ✂                                                                           ✟                                                                                               ✙                                                                                                       ✝                                                   ✆                                                                                                                                       ✞                                                                       ✟                                                                           ✶                                                                                               ✍                                                                                       ✄                                                                                               ✷                                   ✸                                                   ✹                                                               ✦                                                   ✚                               ✚                               ✺                                                                       ✍                                                                                       ✎                                                                               ✺                                                               ✻                                               ✦                                                       ✍                                                                                   ✛                                                   ✢                                               ✧                                                                                               ✄                                                                                       ✼                               ✼                                           ✺                                           ✽                                       ✜                           ✛                                               ✣               ✦                                                   ✼                           ✍                                                                           ✏                                                   ✌                                                                   ✌                                                   ✂                                                                                                                       ✾                                       ✿                                           ✏                                                           ✚                       ✛                               ✜                               ✢                                                           ✣                       ✜                                   ✤                           ✤                               ❀                                                                                                       ✺                                       ✷                                                                                                                   ✿                                                               ✄                                                                                       ✷                                               ✸                                                   ✹                                                               ✦                                                   ✚                                   ✚                                   ✺                                                                   ❀                                                   ❁                                   ✍




✜   ✢                                               ✧                                           ✜                               ❂                                               ✜                           ✧                                                       ✹                                                               ✛                                                       ✚                       ✚                                       ❃                                                                                           ✛                                       ✢                                                               ✧                                                                                   ✺                                               ✢                                                                                   ❄                                                       ✦                                           ❅                                                   ✛                                                           ✚                   ✤                                                                               ✺                                                           ✤                                                                       ✛                                                   ✚                           ✚                                                           ✺                                                                       ✣                           ❅                                                           ✦                                                       ✷                               ✼                                                                       ✼                                               ✜                                   ❆                                                                                   ✜                           ✚                                   ✛                               ✷                                           ✚                       ❃                                                                       ✼                                   ✜                                   ✣                               ✹                                           ✛                                           ✣                       ✦                                           ✧                                                                   ✾                                           ✿                               ✂                                                               ✚                   ✛                                       ✼                                               ✼                                                               ✙                                                                                       ✦                                               ❆                                                                           ❄                                                   ✦                               ✷                           ✼                                           ❀                                                   ❁                                       ✍                                               ❄                                                   ❃                                                                                   ✛                                   ✢                                                               ✧                                                                                                   ✣                                           ❅                                                       ✷                                                   ✺                                                   ✹                                                               ✸                                                       ❅                                                                                                           ✣                                   ❅                                                       ✦




✹                   ✢                                                   ✧                                                   ✦                                       ✷                               ✼                                       ✜                                       ✸                                                       ✢                                                               ✦                                                       ✧                                                                                                                       ✽                                                   ✺                                                           ✹                                                       ✢                                                               ✼                   ✦                                                       ✚                           ✍                                                                                       ✛                                                       ✢                                           ✧                                                                                                                                                       ❄                                                           ✷                               ✜                           ✢                                                       ✸                                                       ✼                                                                                                                               ✣                                   ❅                                                           ✜                           ✼                                                                                                                   ✛                                               ✽                                               ✣                               ✜                               ✺                                               ✢                                                                                                       ✛                                           ✸                                                       ✛                                           ✜                       ✢                                           ✼                                           ✣                                                                                   ✞                                                               ✛                                           ✣                           ✜                       ✺                                               ✢                                               ✛                                           ✚                                                                                           ✌                                                           ✚                               ✺                                                   ❃                                           ✧                                           ✼                                                                                                           ✒                                       ✢                                           ✼                               ✹                                                       ✷                                       ✛                                   ✢                                                               ✽                                                           ✦                                                                                                                                       ✂                                                                                   ✺                                                               ❆                                                                                               ✻                                                               ✛                                                           ✢                                                       ❃




✾       ✿                                       ✑                                                                       ✦                                           ✤                               ✦                                               ✢                                                           ✧                                                               ✛                                                   ✢                                                       ✣                                   ❀                                                                                   ✺                                                           ✷                                                                               ✿                                                       ✞                                                               ✛                                               ✣                       ✜                               ✺                                                   ✢                                                               ✛                                               ✚                                                                       ✌                                                                           ✚                                           ✺                                               ❃                                                       ✧                                                       ✼                                                   ❀                                                       ❁                                               ✠                                                                                                       ✏                                               ✚                                           ✛                                                   ✜                               ✢                                                       ✣                           ✜                       ✤                                       ✤                                                   ✤                               ✜                           ✚                                           ✦                                       ✼                                                                   ✣                                   ❅                                       ✜                               ✼                                                                       ✂                                                   ✚                           ✛                                           ✼                                       ✼                                                                           ✄                                                               ✽                               ✣                                   ✜                           ✺                                                           ✢                                                                                       ✏                                           ✦                                           ✣                       ✜                                       ✣                       ✜                               ✺                                               ✢                                               ✍                                                   ✛                                               ✢                                                                   ✧                                                                                                               ✷                                           ✦                                                   ✼                                                   ✻                                                       ✦                                                           ✽                                               ✣                                       ✤                                   ✹                                                                   ✚                                       ✚                               ❃




✼           ❅                                               ✺                                               ❇                                                                       ✼                                                                       ✣                                   ❅                                                           ✜                                   ✼                                                                           ✎                                                                                           ✺                                   ✢                                                               ✺                                                           ✷                                   ✛                                                       ❄                                       ✚                           ✦                                                                       ✂                                                                   ✺                                                           ✹                                                               ✷                                       ✣                                                                   ✣               ❅                                                               ✦                                                                               ✤                                           ✺                                                                       ✚                           ✚                           ✺                                                           ❇                                                                                   ✜                               ✢                                                   ✸                                                                   ✵




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✬                                   ❈                                                       ✬                                               ✭                                                                               ✮                                                                               ❉                                                                   ✳                                                                   ❊                                                                       ❋                                                                                   ✲                                                                   ✮                                                               ✬                                           ✳                                                                       ✭




                                                                                                                                                                                                                                                                                                        ●                                                           ✠                                                                                                                                                                                                                                                                               ✓                                                                       ❅                                                           ✜                                   ✼                                                               ✽                                               ✚                       ✛                                               ✼                                               ✼                                                                       ✛                                                               ✽                                                   ✣                                       ✜                   ✺                                                                   ✢                                                                                   ✼                                               ✹                                                                           ✜                           ✣                                                                       ✽                                               ✺                                                       ✢                                                           ✽                                                   ✦                                               ✷                               ✢                                                       ✼                                                                   ✞                                                               ✛                                       ✣                                               ✜                       ✺                                                   ✢                                           ✛                                       ✚                                                               ✌                                               ✚                                   ✺                                       ❃                                           ✧                                               ✼                                               ❍                                               ✜                           ✢                                           ✣                                   ✦                                           ✢                                                           ✣                           ✜                           ✺                                               ✢                                   ✛                                               ✚                                       ✍                                                   ✣                                       ✺                                           ✷                                   ✣                           ✜                   ✺                                               ✹                                                               ✼                                                                                                   ✜                                   ✢                                                           ✣                                   ✦                                                   ✷                                       ✤                                               ✦                                               ✷                                       ✦                                                               ✢                                                               ✽                                                   ✦




❇                                           ✜                           ✣                       ❅                                                                                                                           ✦                                               ■                                                               ✜                               ✼                                           ✣                                       ✜                           ✢                                                                       ✸                                                                                                                           ✛                                               ✣                               ✣                               ✺                                           ✷                                   ✢                                                   ✦                                               ❃                                                   ❏                                               ✽                                       ✚                                           ✜                                   ✦                                                   ✢                                               ✣                                                                                                               ✷                                   ✦                                                           ✻                                                                       ✷                               ✦                                                   ✼                                           ✦                                                   ✢                                               ✣                                           ✛                                               ✣                                   ✜                   ✺                                                           ✢                                                                                                           ✛                                       ✸                                                           ✷                                       ✦                                           ✦                                   ❆                                                                           ✦                                               ✢                                   ✣                                       ✼                               ✠                                                                                                                                                           ✞                                                           ✛                                               ✣                   ✜                                   ✺                                                       ✢                                                   ✛                                           ✚                                                                                   ✌                                                                   ✚                               ✺                                                           ❃                                       ✧                                                   ✼                                                                                                       ✷                                           ✦                                                           ❑                                                               ✹                                                                   ✦                                               ✼                                                       ✣                       ✦                                                       ✧                                                                                                                                                       ✛                                                           ✢                                                       ✧




✜   ✢                                               ✼                               ✣                               ✷                                   ✹                                               ✽                                               ✣                                   ✦                                                   ✧                                                                                                                                   ✜                               ✣                               ✼                                                                                                       ✛                                                   ✸                                                       ✦                                                       ✢                                       ✣                           ✼                                                                                                       ✣                           ✺                                                                                                                       ✛                                                           ✻                                                               ✻                                                   ✷                                   ✺                                                           ✛                                           ✽                                                           ❅                                                                                                                           ✜                                           ✢                                               ✧                                                       ✜                               ❂                                                               ✜                           ✧                                                       ✹                                                       ✛                                           ✚                       ✼                               ✍                                                                                   ❇                                                                                   ❅                                           ✜                           ✽                                       ❅                                                                                               ✜                                   ✣                                                                       ▲                                                   ✢                                           ✦                                               ❇                                                                                                                   ✣                                   ✺                                                                                                           ❄                                                   ✦                                                                                       ✻                                                           ✛                                               ✷                                       ✣                       ✜                       ✦                                               ✼                                                                                   ✣                                           ✺                                                                                                                                           ✛                                                       ✢                                                                                                                               ✦                                                       ■                                                           ✜                                       ✼                                           ✣                                           ✜                                       ✢                                                   ✸




✽               ✺                                               ✢                                               ✣                               ✷                           ✛                                                   ✽                                               ✣                               ✹                                                               ✛                                                   ✚                                                                           ✷                                           ✦                                       ✚                       ✛                                                           ✣                           ✜                                   ✺                                                   ✢                                           ✼                                               ❅                                               ✜                               ✻                                                                                           ❇                                                                                       ✜                                   ✣                       ❅                                                                                                               ✛                                                   ✢                                                                                               ✛                                                   ✣                           ✣                                   ✺                                                           ✷                                               ✢                                               ✦                                                   ❃                                                       ✍                                                                   ✛                                               ✢                                                       ✧                                                                           ✦                                   ✢                                                   ✣                           ✜                                   ✽                                               ✦                                                                       ✣                       ❅                                                   ✺                                       ✼                                                   ✦                                                           ✜                               ✢                                           ✧                                               ✜                               ❂                                       ✜                                   ✧                                       ✹                                                       ✛                                               ✚                               ✼                                                                       ✣                       ✺                                                                           ❄                                                           ✷                           ✦                                               ✛                                           ✽                                           ❅                                                                               ✣                                           ❅                                                           ✦                                                                                                       ✽                                                   ✺                                                                       ✢                                                   ✣                                   ✷                                       ✛                                                       ✽                                                       ✣                                           ✹                                                       ✛                                               ✚




✷       ✦                                       ✚                           ✛                                           ✣                           ✜                       ✺                                                       ✢                                                               ✼                                           ❅                                                           ✜                                   ✻                                                                                       ❇                                                                           ✜                                   ✣                                   ❅                                                                                       ✣                                   ❅                                       ✦                                                       ✜                       ✷                                                               ✛                                               ✣                               ✣                       ✺                                                                       ✷                                   ✢                                                               ✦                                                       ❃                                                   ✠                                                                                               ✞                                                                                       ✛                                               ✣                               ✜                                           ✺                                               ✢                                                       ✛                                               ✚                                                                   ✌                                                               ✚                               ✺                                               ❃                                               ✧                                               ✼                                                               ✜                                   ✢                                                       ✣                       ✦                                       ✷                           ✤                                   ✦                                               ✷                       ✦                                                   ✧                                                           ❇                                                                           ✜               ✣                                       ❅                                                                       ✦                           ■                                                                   ✜                           ✼                                           ✣                       ✜                               ✢                                               ✸                                                                       ✛                                           ✣                               ✣                       ✺                                                       ✷                               ✢                                               ✦                                               ❃                                                                                   ✷                                               ✦                                                       ✻                                                               ✷                                   ✦                                                       ✼                                               ✦                                                   ✢                                                               ✣                               ✛                                                       ✣                                       ✜                                       ✺                                                       ✢




✛               ✸                                               ✷                           ✦                                               ✦                                           ❆                                                                                           ✦                                                   ✢                                                               ✣                               ✼                                                                               ✜                                       ✢                                                                       ✺                                                               ✷                                   ✧                                                   ✦                                               ✷                                                                       ✣                       ✺                                                                           ✤                                           ✹                                                   ✷                                       ✣                                   ❅                                                           ✦                                               ✷                                                                               ✜                           ✣                               ✼                                                                               ✺                                                                       ❇                                                                               ✢                                                                                       ✤                                   ✜                       ✢                                                                       ✛                                           ✢                                                       ✽                                                   ✜               ✛                                               ✚                                                   ✜                       ✢                                                           ✣                           ✦                                               ✷                               ✦                                           ✼                               ✣                       ✼                                                               ❄                                                           ❃                                                           ✺                                           ❄                                               ✣                                   ✛                                   ✜                       ✢                                           ✜                                   ✢                                                           ✸                                                                               ✚                           ✺                                           ❇                                                               ✦                                                       ✷                                                                   ❂                                           ✛                                       ✚                               ✹                                                       ✦                                                                           ✼                                                   ✦                                                       ✣                                   ✣                                       ✚                               ✦                                                               ❆                                                                                       ✦                                                   ✢                                                               ✣                                   ✼                                                                                       ✺                                                   ✤




✦               ■                                                   ✜                   ✼                                               ✣                   ✜                               ✢                                                   ✸                                                                                                       ✚                           ✦                                                       ✸                                                       ✛                                                       ✚                                                   ✽                                                       ✚                               ✛                                                   ✜                               ❆                                                                           ✼                                                   ✠                                                                           ✞                                                                               ✛                                           ✣                                           ✜                                   ✺                                                           ✢                                               ✛                                                       ✚                                                               ✌                                                                       ✚                                                   ✺                                               ❃                                                       ✧                                                       ✼                                                                           ✜                   ✢                                                                           ✼                                       ✣                               ✷                                   ✹                                                   ✽                                               ✣                   ✦                                       ✧                                                                                       ✜                           ✣                                   ✼                                                           ✛                               ✸                                                       ✦                                       ✢                                                       ✣                           ✼                                                   ✣                       ✺                                                                           ✹                                                   ✼                               ✦                                                                       ❆                                                                                       ✺                                                   ✢                                                   ✦                                           ✣               ✛                                               ✷                                       ❃                                                                                       ✺                                   ✤                               ✤                                       ✦                                               ✷                   ✼                                                                                               ✛                                                       ✢                                                               ✧                                                                                                   ✻                                                       ✷                                           ✺                                                               ❆                                                                                                   ✜                                           ✼                                       ✦                                                   ✼




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✁




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                R.0001
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ▼                                                       ◆                                       ❖                                                                                                                              ◗                           ❘                                               ❙                                                                   ❚                                                           ❯                                                                              ❱                                               ◆                               ◆               ❲                                                                                           ❳                                                           ❯                       ◆                   ❖                                                                   ❨




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❩                                                       ❬                                   ❭                                                           ❬                                       ❪                                                                   ❫                                                                           ❴                                                           ❵                                                                                               ❛                                                           ❜                           ❛                                                   ❪                                                                   ❜                   ❪                                                       ❫                                                                                                           ❝                                                                   ❞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❡                                                                   ❯                                   ❨                                                           ❱                                                                   ◆                           ❢                                                           ❙                                                                                                           ❣                                                                               ❙                                               ❤                                                               ❚                                                   ◗                               ❲                                                                                               ✐                                                                       ❯                           ❥                                           ◗   ❘   ❯          ◗       ❣           ◆       ❖           ❘   ❦   ❥




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❧                                                                   ❖                                                               ♠                                                                   ❯                           ❖                                                                       ♥                                                                                   ❖                                                           ❨                                                                               ♦                                                                           ❲                                                                                                                                                                                               ◆                   ❖                                                           q                                                               ❯       ❥           ♦           ❙       ❚   ❯       ◆       ◆   ❱
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❜                                           ♣




✺                       ✤                                               ✽                                                               ✚                                   ✛                                                   ✜                                                       ❆                                                                                                                                   ✼                                               ✦                                                                   ✣                                       ✣                               ✚                                               ✦                                           ❆                                                                                                   ✦                                                           ✢                                                                               ✣                                                                                       ✜                                       ✢                                                                                                           ✦                                                                           ■                                                               ✽                                                                           ❅                                                           ✛                                                       ✢                                                                   ✸                                                           ✦                                                                                                   ✤                                                               ✺                                                                                           ✷                                                                           ✣                                   ❅                                                                           ✦                                                                                                       ✻                                                                   ✺                                                                                   ✚                                       ✜                                   ✽                                                                   ❃                                                                           ❅                                                                       ✺                                                                   ✚                                       ✧                                                                                   ✦                                                                               ✷                                                               ❍                                       ✼                                                                                       ✛                                                                       ✸                                                               ✷                                       ✦                                                           ✦                                                   ❆                                                                                                                   ✦                                                       ✢                                                                       ✣                                                                               ✣                                       ✺                                                                                                       ✣                                           ✦                                                   ✷                                               ❆                                                                                                           ✜                                                       ✢                                                                       ✛                                                               ✣                           ✦                                                                                                           ❅                                                           ✜                                   ✼                                                                                                   ✺                                                                                   ✷                                                                                                   ❅                                                                               ✦                                                                       ✷                                                                                       ✛                                                       ✣                                       ✣                                               ✺                                                           ✷                                                   ✢                                                                           ✦                                                                   ❃




✜   ✢                                                           ✧                                                                   ✜                                   ✷                                       ✦                                                                               ✽                                                           ✣                                                       ❂                                                                   ✜                                           ✺                                                               ✚                               ✛                                                           ✣                                   ✜                                   ✺                                                                   ✢                                                                                                       ✺                                                                                       ✤                                                                               ✣                                               ❅                                                                           ✦                                                                                       ✦                                                               ■                                                                       ✜                               ✼                                                       ✣                                       ✜                               ✢                                                               ✸                                                                                                                   ✛                                                                           ✣                                               ✣                                               ✺                                                           ✷                                       ✢                                                                               ✦                                                                       ❃                                                                                                   ✷                                                       ✦                                                       ✻                                                                                       ✷                                   ✦                                                                       ✼                                                   ✦                                                       ✢                                                                                   ✣                                               ✛                                                                       ✣                                                       ✜                           ✺                                                                           ✢                                                                                                               ✛                                                   ✸                                                               ✷                                           ✦                                                           ✦                                                               ❆                                                                                                                       ✦                                                   ✢                                                                       ✣                                   ✼                                                           ✠




                                                                                                                                                                                                                                                                                                                                                        s                                                               ✠                                                                                                                                                                                                                                                                                                                                   ✞                                                                                                   ✛                                                       ✣                                               ✜                                               ✺                                                                   ✢                                                                               ✛                                                           ✚                                                                                   ✌                                                                           ✚                                               ✺                                                           ❃                                                                       ✧                                                           ✼                                                                                               ✤                                       ✛                                                                               ✜                                                   ✚                                           ✦                                                       ✧                                                                                                           ✣                                               ✺                                                                                                           ✜                                       ✢                                                                               ✤                                   ✺                                                                       ✷                                                           ❆                                                                                                                                                           ✣                                   ❅                                                                               ✦                                                                                                                       ✜                                   ✢                                                                                   ✧                                                                   ✜                                           ❂                                                               ✜                                   ✧                                                               ✹                                                               ✛                                                       ✚                                       ✼                                                                                           ✣                                               ❅                                                                           ✛                                                   ✣                                                                           ✜                                       ✣                                                                           ✼                                                       ✺                                                                   ✚                                           ✜                                           ✽                                                                       ✜                                       ✣                                   ✦                                               ✧                                                                                                       ✣                                   ✺                                                                                                               ❂                                                                               ✜                                                   ✺                                                                           ✚                                                       ✛                                                                           ✣                                   ✦                                                                                                   ✦                                                               ■                                                                   ✜                                   ✼                                                       ✣                                       ✜                                               ✢                                                                   ✸




✽                   ✺                                   ✢                                                               ✣                                       ✷                                       ✛                                                                       ✽                                                           ✣                                   ✼                                                                                   ✣                                       ❅                                                                   ✛                                                   ✣                                                                   ✣                                       ❅                                                               ✦                                                               ❃                                                                                                                               ❆                                                                                                               ✛                                                                   ❃                                                                                                                   ✷                                           ✦                                                                       ❆                                                                                                       ✛                                                   ✜                                   ✢                                                                                                               ✚                               ✜                                           ✛                                                                           ❄                                                                                   ✚                                   ✦                                                                                               ✣                                                   ✺                                                                                                           ✣                                       ❅                                                                               ✦                                                       ✜                                       ✷                                                                                               ✛                                                                       ✣                                   ✣                               ✺                                                                           ✷                                                           ✢                                                                                       ✦                                                                           ❃                                                                   ✼                                                                                                   ✤                                       ✺                                                               ✷                                                                               ✦                                                       ■                                                                       ✻                                                                           ✦                                                                   ✢                                                           ✼                                                       ✦                                                   ✼                                                                                                       ✜                                       ✢                                                                   ✽                                                           ✹                                                                       ✷                                                               ✷                                       ✦                                                               ✧                                                                                                   ✛                                                           ✢                                                               ✧                                                                       t                                               ✺                                                                                   ✷                                                                                                       ✣                                       ❅                                                                                   ✦                                                                                                       ❂                                                                       ✛                                                           ✚                                   ✹                                                                       ✦                                                                                                       ✺                                                                               ✤




✚   ✦                           ✸                                                           ✛                                                           ✚                                                                                   ✼                                                           ✦                                                               ✷                                       ❂                                                           ✜                                           ✽                                                                   ✦                                                   ✼                                                                                           ✷                                                   ✦                                                           ✢                                                                       ✧                                                                                   ✦                                                       ✷                                                       ✦                                                                   ✧                                                                                                                       ✹                                                                       ✻                                                                                                                               ✣                           ✺                                                                                                                           ✣                                       ❅                                                                   ✦                                                                                                                                                   ✻                                                               ✺                                                                   ✜                                       ✢                                                                                           ✣                                                                               ✺                                                                               ✤                                                                                               ✣                                       ❅                                                                               ✜                                           ✼                                                                                                               ✹                                                                       ✢                                                                                   ✚                                                       ✛                                                                       ❇                                                                                           ✤                                                   ✹                                                                           ✚                                                                                   ✣                               ✦                                                           ✷                                           ❆                                                                                                               ✜                               ✢                                                                           ✛                                                               ✣                                       ✜                           ✺                                                                           ✢                                                                                                                   ✺                                                                           ✤                                                                                                               ✣                                               ❅                                                                   ✦                                                                                                       ✽                                                           ✺                                                                   ✢                                                                       ✣                                           ✷                                                   ✛                                                                               ✽                                                                       ✣                                           ✠                                                                                                                                                               ✞                                                                                                           ✛                                                       ✣                               ✜                                       ✺                                                                                   ✢                                                                       ✛                                                               ✚




✌                           ✚                   ✺                                                               ❃                                                               ✧                                                                       ✼                                                                                                       ✛                                                   ✽                                                       ✣                                               ✦                                                               ✧                                                                                                       ❇                                                                                               ✜                                   ✣                                   ❅                                                                                                                                   ✽                                                       ✺                                                                                   ❆                                                                                                           ✻                                                                   ✚                                           ✦                                                                   ✣                                   ✦                                                                                                   ✧                                                               ✜                                           ✼                                                   ✷                                           ✦                                                                                   ✸                                                                               ✛                                                               ✷                                       ✧                                                                                                                                   ✤                                       ✺                                                               ✷                                                                                                               ✣                           ❅                                                                           ✦                                                                                                                           ✽                                                       ✺                                                                   ✢                                                                                       ✼                                                               ✦                                                                   ❑                                                                                       ✹                                                               ✦                                                                   ✢                                                                   ✽                                                       ✦                                                   ✼                                                                                                   ✤                                                   ✛                                                           ✽                                                                   ✦                                                               ✧                                                                                                   ❄                                                                                   ❃                                                                                                       ✣                                               ❅                                                                   ✦                                                                                                                                   ✜                                       ✢                                                       ✧                                                               ✜                                           ❂                                                           ✜                                       ✧                                                                       ✹                                                                                   ✛                                                                           ✚                                       ✼                                                                                                                                   ✜                               ✣                                                                                           ✜                               ✚                                                   ✚                           ✦                                                           ✸                                                                       ✛                                                               ✚                                       ✚                                               ❃




✼           ✺                                       ✚                                   ✜                                   ✽                                                       ✜                                   ✣                                               ✦                                                           ✧                                                                       ✠                                                                                                       ✞                                                                                               ✛                                                           ✣                               ✜                                       ✺                                                           ✢                                                                   ✛                                                                       ✚                                                                                               ✌                                                                                           ✚                                   ✺                                                                               ❃                                                               ✧                                                                               ✼                                                           ❍                                                                       ✼                                                       ✺                                                           ✚                                   ✦                                                                                                                   ✧                                                                                               ✦                                                           ✼                                                           ✜                           ✷                                                   ✦                                                                                                           ❇                                                                                                           ✛                                                                   ✼                                                                                           ✣                                                   ✺                                                                                                                       ✣                                       ✦                                                       ✷                                                           ❆                                                                                                                                   ✜                                           ✢                                                                               ✛                                                       ✣                                           ✦                                                                                                   ✣                                   ❅                                                           ✦                                                                                                       ✦                                                                   ■                                                               ✜                                               ✼                                                   ✣                                       ✜                                   ✢                                                                   ✸                                                                                                           ✛                                                               ✣                                       ✣                               ✺                                                                                   ✷                                                       ✢                                                                   ✦                                                       ❃                                                               ❏                                           ✽                                                               ✚                                           ✜                               ✦                                                                               ✢                                                                               ✣                                                                                               ✷                                       ✦                                                                               ✚                                       ✛                                                                   ✣                               ✜                                               ✺                                                                   ✢                                                               ✼                                                       ❅                                                                           ✜                                       ✻




✼           ✺                                                                   ✣                                   ❅                                                                   ✛                                                           ✣                                                                               ✜                                       ✣                                                           ✽                                                           ✺                                                                   ✹                                                                   ✚                                   ✧                                                                                           ✺                                                                       ❄                                                                       ✣                                               ✛                                                                   ✜                                   ✢                                                                                                               ✛                                                                                                       ✚                           ✺                                                                               ❇                                                                                           ✦                                                               ✷                                                                           ✼                                                   ✦                                                           ✣                                       ✣                                                   ✚                                                   ✦                                                                   ❆                                                                                                       ✦                                                                   ✢                                                                       ✣                                                                       ✺                                                                                   ✤                                                                           ✻                                                                               ✺                                                                           ✚                                   ✜                                           ✽                                                               ❃                                                                       ❅                                                                               ✺                                                                               ✚                                                           ✧                                                               ✦                                                               ✷                                               ✼                                                           ❍                                                               ✽                                                       ✚                                   ✛                                                               ✜                                           ❆                                                                                                           ✼                                                                   ✠




                                                                                                                                                                                                                                                                                                                                                        ✉                                                               ✠                                                                                                                                                                                                                                                                                                                                   ✓                                                                               ❅                                                               ✜                                               ✼                                                                                                           ✽                                                                   ✺                                                                       ✹                                                                               ✷                                   ✼                                                       ✦                                                                                                               ✺                                                                       ✤                                                                                       ✛                                                           ✽                                                       ✣                                                   ✜                                               ✺                                                                                   ✢                                                                                                               ❄                                                                               ❃                                                                                                                       ✞                                                                                                           ✛                                                   ✣                               ✜                                                               ✺                                                                           ✢                                                                   ✛                                                           ✚                                                                                                   ✌                                                                                                   ✚                                   ✺                                                                                   ❃                                                                   ✧                                                                           ✼                                                                                               ❇                                                                                               ✛                                                   ✼                                                                                                           ✢                                                                           ✺                                                                   ✣                                                                                   ✛                                                           ✢                                                                                                                       ✜                           ✼                                                               ✺                                                           ✚                                                   ✛                                                                   ✣                                       ✦                                                               ✧                                                                                                           ✦                                                           ❂                                                                       ✦                                                           ✢                                                                                   ✣                                               ✍                                                                                               ❄                                                                               ✹                                                                               ✣                                                                                       ✷                                           ✛                                                           ✣                                   ❅                                                                       ✦                                                               ✷                                                                                                           ✛




✼               ❃                               ✼                                               ✣                                           ✦                                                   ❆                                                                                                               ✛                                                               ✣                               ✜                                   ✽                                                                                                           ✛                                                           ✢                                                               ✧                                                                                                           ❇                                                                                               ✜                                       ✧                                                                                       ✦                                                                   ✼                                                       ✻                                                                           ✷                                               ✦                                                       ✛                                                                   ✧                                                                                                                   ✽                                                       ✛                                                       ❆                                                                                                       ✻                                                                                   ✛                                                                               ✜                                           ✸                                                                       ✢                                                                                                                   ✣                                               ✺                                                                                                           ✦                                                                           ✢                                                           ✣                                   ✜                                                           ✽                                                               ✦                                                                                                               ✢                                                                       ✹                                                                                   ❆                                                                                                                           ✦                                                                   ✷                                               ✺                                                                           ✹                                                               ✼                                                                                               ✻                                                               ✺                                                               ✚                                       ✜                                           ✽                                                                   ❃                                                           ❅                                                                       ✺                                                           ✚                                               ✧                                                                       ✦                                                   ✷                                                   ✼                                                                                                       ✣                                                       ✺                                                                                                                       ❄                                                           ✷                                           ✦                                                               ✛                                                       ✽                                                               ❅                                                                                                                                   ✣                                                   ❅                                                                                       ✦                                                                   ✜                                       ✷                                                                                                   ✛                                                       ✣                                       ✣                                               ✺                                                           ✷                                                   ✢                                                                           ✦                                                                   ❃




✷       ✦                           ✻                                                           ✷                                                   ✦                                               ✼                                                               ✦                                                           ✢                                                                   ✣                               ✛                                                           ✣                                           ✜                               ✺                                                                   ✢                                                                                                                                   ✽                                                           ✺                                                                   ✢                                                                                   ✣                                               ✷                                               ✛                                                               ✽                                                           ✣                                               ✼                                                                                                                               ✤                                                       ✺                                                           ✷                                                                                                                   ✞                                                                                                   ✛                                                               ✣                                                   ✜                                                   ✺                                                                           ✢                                                           ✛                                                       ✚                                                                                                                                       ✌                                                                                   ✚                                           ✺                                                               ❃                                                                       ✧                                                                                   ✼                                                                   ❍                                                                                                               ❄                                                                                   ✦                                                                           ✢                                                                                   ✦                                                                   ✤                                   ✜                                           ✣                                                   ✠                                                                                                                                                                   ✞                                                                                               ✛                                                                       ✣                                   ✜                                   ✺                                                                   ✢                                                                       ✛                                                   ✚                                                                                                                               ✌                                                                               ✚                                           ✺                                                                       ❃                                                                                   ✧                                                                       ✼                                                                                                               ✣                                           ✺                                                               ✺                                                                               ▲                                                                                                                                                           ✣                                                       ❅                                                                                   ✦                                                                   ✼                                                           ✦                                                                                                                                   ✛                                                               ✽                                                           ✣                                       ✜                                           ✺                                                                       ✢                                                                           ✼




❄                       ✦                               ✽                                                   ✛                                                               ✹                                                           ✼                                                           ✦                                                                                                                                       ✻                                                                   ✦                                                               ✷                                           ✼                                               ✺                                                           ✢                                                                   ✼                                                                                                                                   ❇                                                                                                                   ❅                                                                           ✺                                                                                                                                                                   ✛                                                   ✷                                                           ✦                                                                                                                           ✢                                                                   ✺                                                                       ✣                                                                                                                       ✷                                                       ✦                                                                           ✻                                                                       ✷                                       ✦                                                                   ✼                                                               ✦                                                               ✢                                                               ✣                                           ✦                                                               ✧                                                                                                                                                       ❄                                                                                   ❃                                                                                                                                                       ✛                                                                       ✣                                                       ✣                                   ✺                                                                           ✷                                                   ✢                                                                       ✦                                                                   ❃                                                       ✼                                                                                                                           ✛                                                               ✷                                                   ✦                                                                                                                                       ✺                                                                           ✤                                           ✣                               ✦                                                                   ✢                                                                                                                                               ❆                                                                                                           ✺                                                                                       ✷                                                   ✦                                                                                                                           ✦                                                           ✛                                                               ✼                                                       ✜                                   ✚                                                       ❃                                                                                                                                                                       ❄                                                                               ✹                                                                                   ✚                                   ✚                                       ✜                               ✦                                                               ✧                                                                                                                                                       ✛                                                                   ✢                                                                   ✧




✜   ✢                                   ✣                           ✜                                   ❆                                                                                                   ✜                                               ✧                                                                           ✛                                                   ✣                                   ✦                                                           ✧                                                                                                           ✜                                           ✢                                                       ✣                                       ✺                                                                                                                   ✛                                                                   ✽                                                                       ✽                                                       ✦                                                                       ✻                                                                   ✣                                       ✜                                                   ✢                                                               ✸                                                                                                                   ❇                                                                                                   ❅                                                               ✛                                                           ✣                                   ✦                                                                       ❂                                                                                               ✦                                                                   ✷                                                                               ✺                                                                               ✤                                                       ✤                                               ✦                                                   ✷                                                                                                               ✞                                                                                               ✛                                                                   ✣                                           ✜                                           ✺                                                                   ✢                                                                           ✛                                                                       ✚                                                                                                       ✌                                                                                           ✚                                   ✺                                                                           ❃                                                                   ✧                                                                       ✼                                                                                   ✧                                                                       ✦                                                               ✦                                                           ❆                                                                                                                       ✼                                                                                       ✤                                                   ✜                                           ✣                                                                       ✣                                               ✺                                                                                                                               ✺                                                                                   ✤                                                   ✤                                   ✦                                                   ✷                                                       ✠                                                                                                                           ✞                                                                                                               ✛                                                                   ✣                                                       ✜                               ✺                                                                               ✢                                                                                       ✛                                                               ✚                                                                                       ✌                                                                                   ✚                                   ✺                                                                           ❃                                                                   ✧                                                                           ✼




✛                   ✚           ✼                                           ✺                                                                                                               ✼                                                   ✺                                                                       ✹                                                                       ✸                                                       ❅                                                                               ✣                                                                       ✣                                                   ✺                                                                                               ✛                                                           ❂                                                               ✺                                                                                               ✜                                   ✧                                                                                                                           ✻                                                                           ✛                                                                   ❃                                                           ✜                                               ✢                                                                   ✸                                                                                                               ✛                                                   ✣                                           ✣                                   ✺                                                                   ✷                                                               ✢                                                                                   ✦                                                           ❃                                                                               ❍                                           ✼                                                                                                       ✤                                           ✦                                                                       ✦                                                                   ✼                                                                                                       ✛                                                                   ✢                                                                       ✧                                                                                                                       ✺                                                                                       ✣                                   ❅                                                                                       ✦                                                                   ✷                                                                                           ✷                                                   ✦                                                               ✽                                                       ✺                                                           ❂                                                               ✦                                                               ✷                                                   ✛                                                                   ❄                                                               ✚                                       ✦                                                                                                           ✚                               ✦                                                                   ✸                                                               ✛                                                           ✚                                                                                                       ✦                                                                       ■                                                               ✻                                                           ✦                                                                   ✢                                                               ✼                                               ✦                                                               ✼                                                                                                                   ✣                                                       ❅                                                                                       ✛                                                               ✣                                                                                               ✜                                           ✣                                                                                           ✚                           ✦                                                           ✸                                                                           ✛                                                               ✚                                       ✚                                           ❃




✺                       ❇                                                                   ✦                                                           ✼                                                                                                                                                   ✻                                                                       ✺                                                           ✚                                   ✜                                           ✽                                                               ❃                                                           ❅                                                               ✺                                                               ✚                               ✧                                                               ✦                                                                                   ✷                                               ✼                                                                                                                                                           ❄                                                                       ❃                                                                                                                                                                           ✣                                   ✺                                                                   ✷                                       ✣                                       ✜                                       ✺                                                               ✹                                                                   ✼                                                                           ✚                                                       ❃                                                                                                                                                           ✜                                               ✢                                                                           ✣                                       ✦                                               ✷                                                           ✤                                                   ✦                                                   ✷                                               ✜                                                   ✢                                                                           ✸                                                                                                                                                                   ❇                                                                                                                           ✜                                           ✣                                                       ❅                                                                                                                                                                       ✣                                   ❅                                                               ✦                                                                                                                                                   ✦                                                           ■                                                                           ✜                               ✼                                                           ✣                                       ✜                                       ✢                                                       ✸                                                                                                                                                                       ✽                                                               ✺                                                                   ✢                                                                                   ✣                                       ✷                                                   ✛                                                               ✽                                                   ✣                                       ✹                                                               ✛                                                       ✚                                                                                                                                                   ✷                                                           ✦                                                                   ✻                                                                           ✷                                                               ✦                                                                   ✼                                                       ✦                                                       ✢                                                                       ✣                                   ✛                                                               ✣                                       ✜                                               ✺                                                                   ✢




✛                   ✸                                   ✷                                       ✦                                                           ✦                                                       ❆                                                                                                                           ✦                                                   ✢                                                           ✣                                       ✼                                                           ✠




                                                                                                                                                                                                                                                                                                                                                        ✈                                                               ✠                                                                                                                                                                                                                                                                                                                                   ✕                                                                       ✹                                                               ✷                                                   ✣                                                   ❅                                                                   ✦                                                                       ✷                                               ✍                                                                               ✏                                                                       ✚                                   ✛                                                                           ✜                           ✢                                                               ✣                                       ✜                               ✤                                                   ✤                                                                               ✛                                                                           ✚                                       ✚                                                       ✦                                                           ✸                                                               ✦                                                                       ✼                                                                                           ✣                                       ❅                                                                       ✛                                                                       ✣                                                                   ✣                                                           ❅                                                                       ✜                                   ✼                                                                                               ✜                                   ✚                                               ✚                                               ✦                                                                           ✸                                                                               ✛                                                           ✚                                                                               ✽                                                           ✺                                                               ✹                                                               ✷                                           ✼                                                   ✦                                                                                                       ✺                                                                           ✤                                                                                   ✛                                                   ✽                                                           ✣                                       ✜                                       ✺                                                                   ✢                                                                                                           ❇                                                                                                                   ✛                                                           ✼                                                                                           ✹                                                               ✢                                                                       ✧                                                           ✦                                                               ✷                                                       ✣                                               ✛                                                                           ▲                                                                                       ✦                                                                   ✢                                                                                                                   ❇                                                                                                       ✜                           ✣                                               ❅                                                                                                       ✤                                               ✹                                                                       ✚                                               ✚




▲                       ✢                                   ✺                                                                   ❇                                                                                           ✚                                                       ✦                                                           ✧                                                       ✸                                                               ✦                                                                                                           ❄                                                                   ❃                                                                                                       ✞                                                                                                   ✛                                                           ✣                                                   ✜                                       ✺                                                                   ✢                                                                               ✛                                                                   ✚                                                                           ✌                                                                                           ✚                                   ✺                                                                   ❃                                                               ✧                                                               ✼                                                               ❍                                                                               ☞                                                                                                                                           ✦                                                           ✢                                                               ✦                                                                   ✷                                               ✛                                                                   ✚                                                                                   ✂                                                                                               ✺                                                                   ✹                                                                               ✢                                                                       ✼                                                   ✦                                                           ✚                                               ✍                                                                                           ✆                                                                                                   ✽                                                                   ✺                                                               ✣                                                                                           ☞                                                                                                           ✠                                                       ✑                                                                                                   ✺                                                                               ❃                                                                   ✦                                                       ✢                                                                       ✍                                                                           ❇                                                                                                       ❅                                                           ✺                                                                                                                       ✜                                                   ✼                                                                                                       ✛                                                                                               ✚                                   ✜                                               ✽                                                       ✦                                                                   ✢                                                               ✼                                                               ✦                                                                           ✧                                                                                                                               ✛                                                                               ✣                                       ✣                                           ✺                                                               ✷                                           ✢                                                                       ✦                                                               ❃                                                                                                                   ✜                                       ✢




✣   ❅                                   ✦                                                                                                       ✆                                                               ✣                                               ✛                                                           ✣                                       ✦                                                                                                   ✺                                                                           ✤                                                                                   ✓                                                                                       ✦                                               ■                                                                       ✛                                                       ✼                                                                                   ✠                                                                                                                               ✓                                                                                       ❅                                                                           ✦                                                                                                               ✓                                                                               ✦                                                           ■                                                                   ✛                                                       ✼                                                                                                           ☛                                                                                                                       ✹                                                                           ✚                                           ✦                                                   ✼                                                                                                                       ✺                                                               ✤                                                                                                   ✏                                                                       ✷                                                   ✺                                                                               ✤                                               ✦                                                               ✼                                                   ✼                                                       ✜                                                   ✺                                                                               ✢                                                                                       ✛                                                                   ✚                                                                                   ✂                                                                                           ✺                                                                   ✢                                                           ✧                                                                   ✹                                                                           ✽                                                           ✣                                                                                       ❆                                                                                                               ✛                                                           ✢                                                               ✧                                                                   ✛                                                               ✣                                   ✦                                                                                                                                       ✣                                       ❅                                                               ✛                                                   ✣                                                                                               ✛                                                                                                       ✚                                   ✛                                                                           ❇                                                                                                                           ❃                                                                               ✦                                                                       ✷                                                                                               ✼                                                       ❅                                                                       ✛                                                           ✚                                   ✚                                                                                           ✢                                                                           ✺                                                                               ✣




✽                   ✛                           ✹                                                           ✼                                                       ✦                                                                                                       ✺                                                                       ✷                                                               ✦                                                       ✢                                                                           ✽                                                   ✺                                                                       ✹                                                       ✷                                                   ✛                                                               ✸                                                                       ✦                                                                                                           ✛                                                               ✢                                                                   ✺                                                                       ✣                                                   ❅                                                           ✦                                                                   ✷                                                                       ✣                                       ✺                                                                                                   ✽                                                       ✺                                                                       ❆                                                                                                                                               ❆                                                                                                               ✹                                                           ✢                                                                               ✜                                       ✽                                                           ✛                                                                   ✣                                               ✦                                                                                   ✛                                                                           ❄                                                                           ✺                                                                   ✹                                                                       ✣                                                                                           ✣                                       ❅                                                                               ✦                                                                                                                   ✼                                               ✹                                                                           ❄                                                   ✇                                               ✦                                                   ✽                                                           ✣                                                                   ✺                                                                               ✤                                                                               ✣                                       ❅                                                                   ✦                                                                                               ✷                                                       ✦                                               ✻                                                                           ✷                                               ✦                                                               ✼                                                               ✦                                                                           ✢                                                       ✣                               ✛                                                               ✣                                       ✜                               ✺                                                                       ✢                                                                                                                   ❇                                                                                                                   ✜                                                           ✣                           ❅                                                                                                                               ✛                                                                                       ✻                                                                       ✦                                                           ✷                                               ✼                                                               ✺                                                                       ✢                                                                                   ✍




✺                       ✷                   ✸                                                       ✛                                                               ✢                                                               ✜                                                       ①                                                           ✛                                               ✣                                   ✜                                   ✺                                                                       ✢                                                                                                                           ✺                                                       ✷                                                                                                               ✦                                                       ✢                                                                                   ✣                                               ✜                               ✣                                               ❃                                                                                                                                   ✺                                                                       ✤                                                                                                               ✸                                                           ✺                                                                   ❂                                                               ✦                                                           ✷                                               ✢                                                                                       ❆                                                                                                                           ✦                                                               ✢                                                           ✣                                                                                                                   ✣                                           ❅                                                               ✦                                                                                                                           ✚                                       ✛                                                                       ❇                                                                                                               ❃                                                           ✦                                                                   ✷                                                                                                                                       ▲                                                                                   ✢                                                                       ✺                                                               ❇                                                                                                       ✼                                                                                                           ✣                                   ✺                                                                                                                                   ❄                                                               ✦                                                                                                                                       ✷                                   ✦                                                   ✻                                                                               ✷                                           ✦                                                   ✼                                                                   ✦                                                   ✢                                                                                           ✣                                           ✦                                                       ✧                                                                                                                           ❄                                                                   ❃                                                                                                                           ✛                                                                           ✢                                                                               ✺                                                                                           ✣                           ❅                                                                                           ✦                                                                   ✷                                                                                                               ✚                           ✛                                                           ❇                                                                                                               ❃                                                                   ✦                                                               ✷




✷       ✦                               ✸                                                       ✛                                                           ✷                                       ✧                                                                                   ✜                           ✢                                                                   ✸                                                                                                                               ✣                                   ❅                                                                   ✛                                                       ✣                                                                                               ✼                                                   ✹                                                               ❄                                                                               ✇                                                   ✦                                                               ✽                                                                   ✣                                           ✠                                                                                                                                                           ②                                                                           ③                                               ③                                                                                                                       ✓                                                                           ④                                                                   ⑤                                                                                                                           ✠                                                                                       ☛                                                                                               ✠                                                                                   ✏                                                                               ⑥                                                                                   ⑦                                                                           ⑧                                                       ✠                                                                                                   ✂                                                                                                           ⑦                                                               ⑨                                                                                       ⑩                                                                                           ❶                                                                                                               ❷                                                                   ❸                                                                                                                                   ✈                                                                           ✠                           ❹                                                           s                                                                       ✠                                                                                                                                                           ✎                                                                                                           ✺                                                               ❇                                                                                               ✦                                                               ❂                                                                   ✦                                                           ✷                                               ✍                                                                                                                   ✣                                       ❅                                                               ✜                                   ✼                                                                                                               ✜                                   ✼                                                                                                                       ✻                                                                           ✷                                                                       ✦                                                                       ✽                                                               ✜                                               ✼                                                           ✦                                                           ✚                                   ❃                                                                                                                               ❇                                                                                                               ❅                                                                       ✛                                                               ✣




✞                               ✛                                                   ✣                                   ✜                                       ✺                                                           ✢                                                                           ✛                                                               ✚                                                                                   ✌                                                                                       ✚                                       ✺                                                                   ❃                                                       ✧                                                               ✼                                                                                                   ✧                                                                                           ✜                                       ✧                                                                                       ✠                                                                                                                                   ✝                                                                                           ✛                                                                   ✽                                                       ❅                                                                                                                           ✺                                                                   ✤                                                                                               ✣                                       ❅                                                                                   ✦                                                                               ✼                                                       ✦                                                                                                                   ✜                                           ✢                                                                           ✼                                       ✣                                                   ✛                                                                   ✢                                                   ✽                                                                               ✦                                                                   ✼                                                                                                       ✽                                                                   ✺                                                                                       ✢                                                                               ✼                                                                           ✣                                   ✜                                   ✣                                   ✹                                                                           ✣                                       ✦                                                   ✼                                                                                                       ✛                                                                                                                       ✼                                                   ✦                                                               ✻                                                                           ✛                                                       ✷                               ✛                                                                   ✣                                           ✦                                                                                                                   ❂                                                               ✜                                           ✺                                                                                       ✚                                   ✛                                                               ✣                           ✜                                   ✺                                                                       ✢                                                                                                                           ✺                                                                                   ✤                                                                                                                               ✣                               ❅                                                                               ✦                                                                                                                                   ☛                                                                                       ✹                                                                           ✚                                   ✦                                                           ✼                                                                                                                   ✺                                                                               ✤




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                r                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                R.0002
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ▼               ◆                   ❖                                              ◗           ❘               ❙                   ❚                       ❯                              ❱               ◆       ◆                   ❲                                   ❳                           ❯       ◆           ❖               ❨




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❩               ❬           ❭                           ❬           ❪                               ❫                           ❴                   ❵                                   ❛                   ❜       ❛                               ❪                       ❜                   ❪               ❫                                       ❝                       ❞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ❡                   ❯                       ❨               ❱                               ◆           ❢               ❙                                   ❣                               ❙               ❤                               ❚                       ◗               ❲                                       ✐                   ❯           ❥               ◗   ❘   ❯          ◗       ❣           ◆       ❖           ❘   ❦   ❥




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ❧                   ❖                           ♠                   ❯                   ❖                       ♥                           ❖                   ❨                                   ♦                               ❲                                                                               ◆           ❖               q                       ❯   ❥           ♦           ❙       ❚   ❯       ◆       ◆   ❱
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ❜                       ♣




✏       ✷   ✺           ✤       ✦               ✼           ✼               ✜               ✺               ✢           ✛       ✚                   ✂                       ✺               ✢           ✧                   ✹           ✽       ✣                               ❄               ❃                           ✞               ✛                   ✣           ✜       ✺       ✢           ✛           ✚                       ✌               ✚       ✺           ❃           ✧               ✼           ❍           ☞               ✦               ✢                   ✦           ✷       ✛           ✚               ✂               ✺           ✹               ✢           ✼           ✦           ✚       ✍               ❇                   ❅           ✜       ✽           ❅                   ❇           ✜           ✚   ✚                   ❄               ✦                       ✷                       ✦                           ✤                   ✦                               ✷                   ✷                       ✦                   ✧                                                   ✣                   ✺                                                                   ✣           ❅                           ✦




✛   ✻           ✻           ✷       ✺               ✻               ✷               ✜           ✛               ✣   ✦               ✜       ✢           ❂               ✦               ✼       ✣           ✜           ✸       ✛           ✣           ✜           ❂               ✦                       ❄       ✺               ✧           ❃                   ✠




                                                                                                    ✠                                                               ✒           ✢                               ✛           ✧           ✧           ✜           ✣           ✜           ✺           ✢                   ✣       ✺                       ✣               ❅               ✦           ✜           ✚       ✚       ✦       ✸               ✛               ✚               ✛           ✢           ✧           ✹           ✢                   ✦               ✣   ❅               ✜       ✽       ✛               ✚           ✜   ✢               ✣   ✦           ✷       ✤           ✦           ✷           ✦       ✢       ✽               ✦               ❇                   ✜       ✣       ❅           ✦           ■               ✜   ✼       ✣           ✜   ✢           ✸                                                   ✛                   ✣           ✣                           ✺                           ✷                   ✢                           ✦               ❃                           ❏                           ✽                       ✚                   ✜               ✦                   ✢                           ✣


                                                                                ❻




✽   ✺           ✢           ✣   ✷           ✛           ✽               ✣               ✼               ✍                   ✞           ✛       ✣           ✜   ✺                   ✢               ✛               ✚               ✌                       ✚           ✺                   ❃           ✧       ✼                       ✛           ✚       ✼                   ✺               ✼           ✻               ✦       ✽           ✜   ✤           ✜           ✽       ✛           ✚       ✚           ❃           ✢           ✛           ❆                           ✦       ✧                       ✜       ✢       ✧               ✜       ❂           ✜   ✧               ✹           ✛           ✚                   ✛           ✣   ✣       ✺       ✷           ✢       ✦               ❃       ✼           ✜           ✢                   ✚           ✦       ✣       ✣       ✦               ✷                       ✼                                               ✻                                   ✹                   ❄                               ✚               ✜           ✼                   ❅                                   ✦                                   ✧                                       ✣               ✺




✛   ✸           ✦   ✢                   ✣       ✼               ✵




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❺        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        R.0003
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ▼                           ◆                   ❖                                                                  ◗                           ❘                       ❙                               ❚                                   ❯                                      ❱                                       ◆       ◆                       ❲                                               ❳                               ❯           ◆               ❖                           ❨




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ❩                           ❬               ❭                                   ❬                       ❪                                           ❫                                           ❴                           ❵                                                       ❛                                   ❜           ❛                                           ❪                           ❜                       ❪                   ❫                                                           ❝                           ❞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❡                               ❯                   ❨                                       ❱                                       ◆               ❢                                   ❙                                                   ❣                                       ❙                                       ❤                                   ❚                                   ◗                   ❲                                               ✐                                   ❯               ❥               ◗   ❘   ❯          ◗       ❣           ◆       ❖           ❘   ❦   ❥




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❧                               ❖                                       ♠                               ❯               ❖                                               ♥                                       ❖                                   ❨                                                       ♦                                           ❲                                                                                                       ◆           ❖                               q                           ❯   ❥           ♦           ❙       ❚   ❯       ◆       ◆   ❱
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❜                                   ♣




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✬                                   ✬                               ❈                               ❊                                                   ✬                       ✱                                   ✲                                       ✳                                                   ❽                                                       ✴                                           ❉                                                       ❾                                                                               ✲                                                   ✳                                                       ✭                                                       ✮                                       ❉                                           ✳                                   ✪                                           ✩                                   ✪                                       ✫                                       ✭




                                                                                                ❿                       ✠                                                                                                   ✏                       ✚                   ✛                           ✜           ✢                                   ✣           ✜                   ✤           ✤                                       ✜                           ✢                           ✣                   ✦                   ✢                           ✧                                               ✼                                                           ✣                   ✺                                                           ✽                           ✺                   ✢                                       ✧                               ✹                                       ✽                               ✣                                                   ✧                               ✜                       ✼                                       ✽                               ✺                                   ❂                               ✦                                       ✷                   ❃                                                       ✻                           ✹                               ✷           ✼                       ✹                   ✛                               ✢                       ✣                                   ✣               ✺                                                           ✌                       ✦                       ❂               ✦                           ✚                           ✉                               ✍                               ☛                                       ✹                           ✚           ✦                                                                                           ●                                           ➀                                           ❹                                           ✠                   ✈                                                                               ✺                                           ✤                                                           ✣                           ❅                                       ✦




✓           ✦               ■           ✛               ✼                           ☛                           ✹               ✚               ✦               ✼                               ✺           ✤                           ✂                                   ✜               ❂                               ✜               ✚                               ✏                           ✷                   ✺                           ✽                           ✦                               ✧                       ✹                           ✷                               ✦                                               ❄                                       ✦                               ✽                       ✛                       ✹                           ✼                               ✦                                       ✣                           ❅                                   ✜                       ✼                                           ✛                       ✽                                   ✣                               ✜               ✺                                   ✢                                                       ✜                       ✢                                   ❂                           ✺                               ✚           ❂                           ✦                           ✼                       ✽                       ✺                                   ❆                                       ✻                           ✚                   ✦                   ■                               ✚               ✦               ✸                       ✛                       ✚                       ✛                       ✢                           ✧                                   ✤                   ✛                       ✽                                   ✣                       ✹                                           ✛                                                   ✚                                       ✜                           ✼                                   ✼                           ✹                                   ✦                                   ✼                                                       ✛                                           ✢                               ✧




❇               ✜       ✚           ✚               ✷               ✦                   ❑           ✹                       ✜           ✷               ✦                               ✦               ■                       ✣               ✦                   ✢                           ✼                       ✜               ❂                               ✦                                   ✧                           ✜                       ✼                       ✽                               ✺                       ❂                           ✦                                           ✷               ❃                                               ✠                                                   ✏                               ✚                   ✛                       ✜                           ✢                       ✣                       ✜                   ✤                       ✤                                                           ✷                       ✦                       ❑                                               ✹                               ✦                               ✼                           ✣                   ✼                                                       ✣                   ❅                           ✦                                                   ✂                       ✺                               ✹                       ✷                   ✣                               ✣                       ✺                                           ✦                   ✢                       ✣       ✦                           ✷                           ✛                                           ✧                   ✜           ✼                           ✽                   ✺                           ❂                   ✦                           ✷                                       ❃                                                                               ✽                               ✺                                                   ✢                                       ✣                   ✷                           ✺                                           ✚                                                       ✻                                   ✚                           ✛                           ✢




✣   ✛           ✜       ✚           ✺           ✷               ✦               ✧                           ✣           ✺                                   ✣               ❅               ✦                       ✻                       ✛                   ✷               ✣                       ✜           ✽                                   ✹                       ✚       ✛                           ✷                               ✽                           ✜                   ✷                       ✽                       ✹                           ❆                                                           ✼                               ✣               ✛                               ✢                               ✽                           ✦               ✼                                                   ✺                               ✤                                       ✣                       ❅                               ✜                   ✼                                                   ✼                               ✹                                   ✜                           ✣                       ✠




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✬                           ✬                               ✬                           ❈                                   ✩                                       ✫                                                               ❉                                                   ✮                                               ✬                       ✴                                           ✱




                                                                                                                        ✠                                                                                                   ✏                       ✚                   ✛                           ✜           ✢                                   ✣           ✜                   ✤           ✤               ✍                                           ✄                                               ✷                   ✸                           ✹                                   ✦                           ✚                       ✚                   ✺                                       ✍                                   ✎                                               ✺                           ✻                                   ✦                           ✍                                                       ✛                       ✢                                           ✧                                                                   ✄                                                       ✼                               ✼                       ✺                                           ✽                           ✜                   ✛                   ✣                   ✦                           ✼               ✍                                   ✏                       ✌                                       ✌                               ✂                               ✍                                           ✜               ✼                                   ✛                                       ✚               ✛                   ❇                                                       ✤                   ✜               ✷       ❆                                                                               ✛                                           ✢                                                       ✧                                                                               ✧                                       ✦                                   ✦                                   ❆                                                               ✦                                       ✧                                                                               ✛


                                                                                                ➁




✓           ✦               ■           ✛               ✼                                   ✽           ✜           ✣               ✜               ①               ✦               ✢                                   ✣           ❅                       ✛                       ✣                                           ✛                           ✣                                       ✛                           ✚           ✚                                               ✷                       ✦                   ✚                   ✦                               ❂                               ✛                               ✢                                           ✣                                       ✣                   ✜               ❆                                                   ✦                       ✼                                                           ❅                                       ✛                           ✧                                                                       ✜               ✣                               ✼                                                           ✻                               ✷                           ✜                   ✢                               ✽                       ✜                   ✻                           ✛                       ✚                                   ✻                   ✚                   ✛                           ✽                   ✦                                               ✺                           ✤                                   ❄                           ✹                   ✼               ✜                       ✢                   ✦                       ✼               ✼                                           ✜           ✢                                                   ✎                                                                       ✛                                       ✷                                   ✷                           ✜                   ✼                                                                   ✂                                                       ✺                                           ✹                                       ✢                                           ✣               ❃                                       ✍




✓           ✦               ■           ✛               ✼                   ✠




                                                                                                ➂                       ✠                                                                                                   ✑                               ✦                       ✤                       ✦                       ✢                               ✧                       ✛                           ✢                       ✣                       ✍                                       ✞                                       ✛                           ✣                       ✜                   ✺                               ✢                                           ✛                           ✚                               ✌                               ✚                           ✺                                   ❃                               ✧                                   ✼                                                           ✒                   ✢                                   ✼                           ✹                                       ✷                           ✛                               ✢                                   ✽                                   ✦                                           ✂                                       ✺                               ❆                                   ✻                       ✛                           ✢                               ❃                       ✍                           ✜                   ✼                                       ✛                                   ✓                           ✦                   ■                           ✛                   ✼                                   ✽                   ✺                       ✷                   ✻                               ✺                                           ✷                               ✛                                       ✣                               ✜                   ✺                                               ✢                                                           ❇                                                                       ✜           ✣                           ❅                                                                           ✜           ✣                           ✼




✻       ✷           ✜           ✢           ✽               ✜           ✻                   ✛           ✚                                   ✻                           ✚       ✛                   ✽           ✦                                       ✺                               ✤                                                       ❄                           ✹                       ✼                       ✜       ✢                                       ✦                           ✼                           ✼                                                   ✚                       ✺                               ✽                                   ✛                               ✣               ✦                           ✧                                                   ✜                           ✢                                                                   ✶                                                                   ✛                                       ✽                       ✺                                               ✍                                                           ✓                                       ✦                               ■                                   ✛                               ✼                                               ✛                           ✢               ✧                                                           ✜               ✼                                               ✧                       ✦                                   ✦                   ❆                               ✦                           ✧                                           ✛                                               ✓                               ✦                   ■                           ✛                   ✼                                                                           ✽                               ✜                           ✣                               ✜                   ①                                           ✦                               ✢                                                   ✠                                                                                                   ✓                                               ❅                                   ✜                           ✼




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❼                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            R.0004
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ▼                                                           ◆                       ❖                                                                                                                      ◗                                   ❘                                   ❙                                                           ❚                                                   ❯                                                              ❱                                                               ◆                   ◆                               ❲                                                                                               ❳                                                       ❯                   ◆               ❖                                                   ❨




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ❩                                                           ❬                               ❭                                               ❬                                       ❪                                                                       ❫                                                                   ❴                                                   ❵                                                                       ❛                                                                   ❜                   ❛                                                                   ❪                                                                       ❜                   ❪                                                   ❫                                                                                           ❝                                                   ❞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❡                                                                   ❯                   ❨                                                           ❱                                                                       ◆                           ❢                                                   ❙                                                                                       ❣                                                               ❙                                                               ❤                                                               ❚                                                           ◗                               ❲                                                                                   ✐                                                               ❯                   ❥                                   ◗   ❘   ❯          ◗       ❣           ◆       ❖           ❘   ❦   ❥




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❧                                                                   ❖                                               ♠                                                                   ❯                               ❖                                                           ♥                                                                               ❖                                           ❨                                                                               ♦                                                                               ❲                                                                                                                                                                                           ◆                   ❖                                                   q                                                   ❯   ❥           ♦           ❙       ❚   ❯       ◆       ◆   ❱
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❜                                                   ♣




    ✧                   ✦                           ✤                               ✦                                               ✢                                                           ✧                                                                           ✛                                                           ✢                                                                                   ✣                                                                               ❆                                                                                                   ✛                                           ❃                                                                                               ❄                                                                       ✦                                                                                                   ✼                                               ✦                                                                   ✷                                   ❂                                                               ✦                                                           ✧                                                                                                               ❇                                                                                               ✜                                       ✣                                               ❅                                                                                                                           ✻                                                                               ✦                                                                               ✷                                               ✼                                                           ✺                                                                           ✢                                                                   ✛                                                                   ✚                                                                           ✻                                                                       ✷                                               ✺                                                                                   ✽                                                                               ✦                                                               ✼                                                           ✼                                                               ✍                                                                                   ❄                                                                           ❃                                                                                                       ✛                                                                                                           ✻                                                                               ✷                                               ✺                                                                               ✽                                                   ✦                                                                   ✼                                               ✼                                                                                                   ✼                                                                       ✦                                               ✷                                               ❂                                                                           ✦                                                           ✷                                           ✍                                                               ✣                               ❅                                                                       ✷                                               ✺                                                                   ✹                                                       ✸                                                                   ❅                                                                                   ✜                                               ✣                       ✼                                                                       ✏                                                                                       ✷                                       ✦                                                       ✼                                                                   ✜                                                   ✧                                                               ✦                                                           ✢                                                               ✣                                   ✍                                                                           ✺                                                                       ✷                                                                                   ✛                                                               ✢                                                               ❃




    ✺                   ✣                   ❅                                           ✦                                               ✷                                                                       ✺                                                                   ✤                                           ✤                                                       ✜                                               ✽                                                                   ✦                                               ✷                                           ✍                                                           ✛                                                   ✣                                                                                                                                                           ●                                                           ❹                                                                                                   ✞                                                                                       ✺                                                                       ✷                                       ✣                                           ❅                                                                                                   ✖                                                                                                           ✛                                                                   ✚                                           ✚                                                           ✦                                                               ❃                                                                                                                       ✙                                                                                                                                   ✜                                               ✚                               ✚                                                   ✼                                                                                           ✑                                                                                                   ✷                                                           ✜                                               ❂                                                                       ✦                                                                       ✍                                                                           ✆                                                                                               ✹                                                                               ✜                               ✣                                           ✦                                                                                                   s                                                                               ❹                                                                           s                                                                       ✍                                                       ✶                                                                                                                                               ✛                                                           ✽                                                                       ✺                                                                           ✍                                                                               ✓                                                                           ✦                                                       ■                                                                           ✛                                                   ✼                                                                                                                                                       ❿                                                                                                                                               ●                                       ❹                                                                       ✠


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ❻                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ➁                                                                                                                                   ➁




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✬                                                                           ❽                                                                                                               ❈                                                                                       ➄                                                           ❋                                                                                                                   ❉                                                                                                           ✬                                                   ✱                                                                                       ❊                                                                                                           ✬                                                                       ✲                                                                                                       ✮                                                                                                           ✬                                                               ✳                                                                                                               ✭                                                                                                                                               ✫                                                                                                                       ✭                                                                                               ❊                                                                                                                                           ❽                                                                                                   ✴                                                                                                       ✭                                                                                                   ❋                                                                                                               ✴




                                                                                                                                                                                                                                                                                                                ➀                                                                                               ✠                                                                                                                                                                                                                                                                                                                       ✓                                                                               ❅                                                                           ✜                                       ✼                                                                               ✂                                                                                               ✺                                                           ✹                                                               ✷                                                       ✣                                                               ❅                                                                       ✛                                                                       ✼                                                                                           ✇                                                               ✹                                                                       ✷                                                                   ✜                                   ✼                                                           ✧                                                                           ✜                                           ✽                                                       ✣                                                   ✜                               ✺                                                                           ✢                                                                                                                       ✺                                                                                       ❂                                                                   ✦                                                                       ✷                                                                                               ✣                                               ❅                                                                               ✜                           ✼                                                                                                   ✽                                                                       ✛                                                           ✹                                                                           ✼                                                   ✦                                                                                                       ❄                                                                           ✷                                       ✺                                                                       ✹                                                                                           ✸                                                           ❅                                                                           ✣                                                                       ✛                                                       ✼                                                                                               ✛                                                                               ✽                                                                   ✚                                   ✛                                           ✼                                                               ✼                                                                   ✛                                                       ✽                                                       ✣                                       ✜                       ✺                                                               ✢                                                                                                           ✹                                                                               ✢                                                                                   ✧                                                                   ✦                                                       ✷                                                                       ☛                                                                                                       ✹                                                                       ✚                                           ✦                                                                                               ✈                                                       s




    ✺                   ✤                                                                               ✣                       ❅                                                           ✦                                                                                                                                               ✓                                                                                                       ✦                                                           ■                                                       ✛                                                               ✼                                                                                                                   ☛                                                                                           ✹                                                                       ✚                                           ✦                                                       ✼                                                                                                                       ✺                                                                           ✤                                                                                                                           ✂                                                                                               ✜                                       ❂                                                                           ✜                                       ✚                                                                                                                                                   ✏                                                                                               ✷                                           ✺                                                                           ✽                                                                   ✦                                                       ✧                                                                           ✹                                                                           ✷                                                           ✦                                                                                                                                                                   ❄                                                                   ✦                                                                       ✽                                                                       ✛                                                                       ✹                                                                           ✼                                                           ✦                                                                                                                                           ✣                                                       ❅                                                                       ✦                                                                                                                                   ✛                                                                       ❆                                                                                                   ✺                                                                               ✹                                                                               ✢                                                                       ✣                                                                                                                   ✜                                       ✢                                                                                                                                       ✽                                                       ✺                                                                       ✢                                                           ✣                                       ✷                                           ✺                                                       ❂                                                           ✦                                                           ✷                                   ✼                                                   ❃                                                                                                                                   ✜                                                   ✼                                                                                                                                                   ❇                                                                                           ✜                                       ✣                                   ❅                                                                       ✜                                               ✢                                                                                                                                                           ✣                                   ❅                                                               ✦




✇       ✹                                   ✷                   ✜                                   ✼                                               ✧                                                       ✜                                   ✽                                                               ✣                                           ✜                                               ✺                                                                   ✢                                                                   ✛                                                               ✚                                                                                       ✚                                       ✜                           ❆                                                                                                                           ✜                                   ✣                                   ✼                                                                                                                           ✺                                                               ✤                                                                                                               ✣                                               ❅                                                           ✦                                                                                                                                                   ✂                                                                                                                       ✺                                                                       ✹                                                                                   ✷                                               ✣                                                   ✠                                                                                                                                                                                   ✓                                                                                               ❅                                                                       ✦                                                                                                                                                                       ✻                                                               ✷                                                       ✺                                                                               ✻                                                                               ✺                                                                                       ✼                                           ✦                                                                   ✧                                                                                                                                                           ✽                                                                       ✚                                       ✛                                                                   ✼                                   ✼                                                                                                                                           ✽                                                           ✺                                                                                           ✢                                                           ✣                                       ✛                                                                   ✜                                   ✢                                                                   ✼                                                                                                                       ✚                               ✦                                                               ✼                                                   ✼                                                                                                                       ✣                                       ❅                                                       ✛                                                   ✢                                                                                                                   ✢                                                                           ✜                                       ✢                                                           ✦                                                                                   ✣                                               ❃                                                           ❏                                               ✢                                                       ✜                                       ✢                                                                   ✦                                                                                                                                                       ✾                                           ➀                                                                   ➀                                                                   ❁




    ❆                                       ✦                                   ❆                                                                                       ❄                                                           ✦                                                               ✷                                                   ✼                                                                               ✠                                                                                                       ✓                                                                           ❅                                                                   ✦                                                                                       ✛                                                                   ✸                                                                       ✸                                                                   ✷                                               ✦                                                           ✸                                                               ✛                                                           ✣                               ✦                                                                                                               ✛                                                   ❆                                                                                                                           ✺                                                                                           ✹                                                                               ✢                                                                                   ✣                                                                                       ✜                                               ✢                                                                                                               ✽                                                                       ✺                                                                   ✢                                                                               ✣                               ✷                                                           ✺                                                                                       ❂                                                                   ✦                                                                   ✷                                                   ✼                                                                       ❃                                                                                                                   ✧                                                                       ✺                                                                           ✦                                                                           ✼                                                                                                   ✢                                                                               ✺                                                               ✣                                                                                           ✦                                                   ■                                                                               ✽                                                                       ✦                                                   ✦                                                                   ✧                                                                                                               ➅                                                                                                                               ✍                               ❹                                                                   ❹                                                                           ❹                                                   ✍                                       ❹                                                       ❹                                                       ❹                                                                           ✠                                                                                                   ✒                                               ✢                                                                                                   ✼                                                                       ❅                                                                               ✺                                                                       ✷                                       ✣                                   ✍                                                                   ✣                                       ❅                                                                                   ✦                                                               ✷                                               ✦                                                                                           ✜                                       ✼


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ❻




    ✢                   ✺                                                                       ✇                                           ✹                                                           ✷                                           ✜                                   ✼                                                           ✧                                                                                   ✜                                   ✽                                                       ✣                               ✜                                                   ✺                                                   ✢                                                                                                                       ✹                                                                       ✢                                                                       ✧                                                               ✦                                                           ✷                                                                                                       ✣                                   ❅                                                                       ✦                                                                                                                           ✂                                                                                                       ✚                                       ✛                                                                           ✼                                                               ✼                                                                                                                                           ✄                                                                                                                   ✽                                                           ✣                                       ✜                                   ✺                                                                           ✢                                                                                                                                               ✕                                                                                   ✛                                                                               ✜                                       ✷                                                   ✢                                                                               ✦                                                                           ✼                                                           ✼                                                                                                                       ✄                                                                                                                   ✽                                                                       ✣                               ✍                                                                                                       ✓                                                                                   ✜                                       ✣                                               ✚                               ✦                                                                                                                                           s                                                               ➂                                                                                                                                           ☎                                                                                                                       ✠               ✆                                                                   ✠                           ✂                                                                                                   ✠                                                                                           ✔                                                                                                                           ●                                               ✉                                                               ✉                                                   s                                                                       ✾                                           ✧                                                           ❁                                                           ✾                                                           s                                                               ❁                                                       ✍                                                                                   ✛                                                       ✢                                                                               ✧                                                                                                                                           ✛                                                               ✢                                                           ❃




    ✷       ✦                           ❆                                                                       ✺                                                           ❂                                                               ✛                                                               ✚                                                                                       ✣                                           ✺                                                                                               ✤                                           ✦                                                   ✧                                                               ✦                                                       ✷                                           ✛                                                                           ✚                                                               ✽                                                       ✺                                                           ✹                                                                   ✷                                               ✣                                                                               ❇                                                                                               ✺                                                                           ✹                                                                           ✚                                       ✧                                                                                                                           ❄                                                                               ✦                                                                                                           ✜                                           ✢                                                                                                                       ❄                                                                   ✛                                                               ✧                                                                                                                   ✤                                   ✛                                                                           ✜                                                           ✣                               ❅                                                                                                                               ✛                                                               ✢                                                                           ✧                                                                                                                       ✼                                                   ✹                                                                               ❄                                                               ✇                                                       ✦                                                           ✽                                                               ✣                                                                   ✣                                           ✺                                                                                                   ✼                                                               ✛                                                                           ✢                                                           ✽                                                               ✣                                           ✜                                   ✺                                                                           ✢                                                       ✼                                                       ✠




                                                                                                                                                                                                                                                                                                                        ●                                                                   ❹                                                                                           ✠                                                                                                                                                                                                                                               ✓                                                                               ❅                                                                           ✦                                                                                               ✂                                                                                   ✺                                                               ✹                                                                           ✷                                       ✣                                                                                   ❅                                                                   ✛                                                                   ✼                                                                                           ✇                                                                   ✹                                                                               ✷                                                       ✜                                               ✼                                                   ✧                                                                                   ✜                               ✽                                                                   ✣                                   ✜                                           ✺                                                                               ✢                                                                                                                   ✺                                                                                               ❂                                                               ✦                                                                       ✷                                                                                                   ✑                                                                                                                           ✦                                                       ✤                                           ✦                                                               ✢                                                                               ✧                                                                               ✛                                                               ✢                                                                           ✣                                                                               ✞                                                                                               ✛                                                                   ✣                                       ✜                                                   ✺                                                               ✢                                                                   ✛                                                                   ✚                                                                                   ✌                                                                       ✚                           ✺                                                                   ❃                                                                       ✧                                                       ✼                                                                                                       ❄                                                       ✦                                                       ✽                                                       ✛                                       ✹                                                                       ✼                                                   ✦                                                                                                           ✜                                                   ✣                                                                           ✜                                               ✼                                                                               ✛                                                                                                   ✽                                                                           ✜                                       ✣                                       ✜                                       ①                                                               ✦                                               ✢




    ✺                   ✤                                   ✣                                   ❅                                                           ✦                                                                                           ✆                                                                               ✣                                           ✛                                                                       ✣                                       ✦                                                                                   ✺                                                               ✤                                                                           ✓                                                                           ✦                                                                           ■                                                           ✛                                                           ✼                                                                                               ✛                                                   ✢                                                                       ✧                                                                                                       ✦                                                           ✢                                                                           ✸                                                                           ✛                                                                       ✸                                                                                   ✦                                                                               ✼                                                                                               ✜                                           ✢                                                                                                                   ✣                                   ❅                                                                       ✦                                                                                                           ❄                                                                       ✹                                                                                           ✼                                                       ✜                                           ✢                                                                               ✦                                                                       ✼                                                               ✼                                                                                           ✺                                                                       ✤                                                                                                   ✜                                       ✢                                                                           ✼                                                           ✹                                                                       ✷                               ✛                                                                       ✢                                                                       ✽                                                               ✦                                                                                                                   ✜                               ✢                                                                                                               ✣                                       ❅                                                               ✦                                                                                               ✆                                                               ✣                                       ✛                                                               ✣                           ✦                                                                                               ✺                                                           ✤                                                                           ✓                                                                               ✦                                       ■                                                                               ✛                                                       ✼                                                   ✍                                                                                               ✛                                                       ✢                                                                       ✧                                                                                           ✣                                           ❅                                                                           ✜                                           ✼                                                                                           ✼                                                   ✹                                                               ✜                                       ✣




    ✛               ✷                   ✜               ✼                                                   ✦                                               ✼                                                                           ✺                                                                           ✹                                                                                   ✣                                                                                   ✺                                                           ✤                                                                           ✑                                                                                       ✦                                                   ✤                                                       ✦                                                               ✢                                                                       ✧                                                           ✛                                                       ✢                                                                   ✣                                               ❍                           ✼                                                                                                   ✻                                                                   ✷                                               ✺                                                                       ✻                                                                               ✦                                                                           ✷                                                       ✣                                                           ❃                                                                                                           ✜                                               ✢                                                                   ✼                                                       ✹                                                                       ✷                                                       ✛                                                           ✢                                                                                   ✽                                                                           ✦                                                                                                       ❄                                                                                   ✹                                                                           ✼                                                               ✜                                               ✢                                                                   ✦                                                                   ✼                                                   ✼                                                                                                           ✛                                                           ✽                                                                   ✣                                       ✜                                   ❂                                                                           ✜                           ✣                                           ✜                                           ✦                                                                       ✼                                                                                       ✜                                               ✢                                                                                                   ✣                               ❅                                                                           ✦                                                                                   ✆                                                                                       ✣                       ✛                                                       ✣                                       ✦                                                                                   ✺                                                               ✤                                                                               ✓                                                               ✦                                                                       ■                                                               ✛                                                           ✼                                                                                   ✠                                                                                                   ✏                                                               ✚                                       ✛                                                       ✜                                       ✢                                                                                       ✣                                       ✜                                   ✤                                           ✤                                                                           ✜                                       ✼




    ✛               ✚               ✼                           ✺                                                                                               ✛                                                                                                               ✽                                                               ✜                                               ✣                                           ✜                                       ①                                                   ✦                                                               ✢                                                                                                       ✺                                                           ✤                                                                                                               ✓                                                                                   ✦                                                       ■                                                               ✛                                                   ✼                                                                   ✠                                                                                                                           ✕                                                                           ✹                                                                           ✷                                                   ✣                                               ❅                                                                               ✦                                                                       ✷                                                           ❆                                                                                                                   ✺                                                                           ✷                                               ✦                                                                   ✍                                                                                           ✣                                       ❅                                                                   ✜                                                   ✼                                                                                                                   ✽                                                                       ✛                                                                       ✼                                                           ✦                                                                                                                                   ✜                                       ✼                                                                                                       ✢                                                                                   ✺                                                                           ✣                                                                                           ✷                                                   ✦                                                   ❆                                                                                                               ✺                                                                           ❂                                                                                   ✛                                                   ❄                                                                               ✚                                           ✦                                                                                                   ✛                                                           ✼                                                                                               ✛                                                                   ✚                                   ✚                                                                           ✻                                                                       ✛                                               ✷                                   ✣                                           ❃                                                                                       ✻                                                                               ✚                               ✛                                                   ✜                                                   ✢                                                                                       ✣                                       ✜                                   ✤                                               ✤                                       ✼                                                                                                   ✾                                                   s                                                                       t                                           ✉                                                                                                               ✺                                                                   ✷




    ❆                                       ✺                                           ✷                           ✦                                                                                           ✺                                                                   ✤                                                                                   ✣                                                       ❅                                                                       ✦                                                                       ✂                                                                                           ✚                           ✛                                                           ✼                                                       ✼                                                           ❁                                                                           ✛                                                       ✢                                                               ✧                                                                                               ✑                                                                                                               ✦                                                               ✤                                       ✦                                                           ✢                                                                               ✧                                                                               ✛                                                                           ✢                                                                                       ✣                                                                           ✛                                                                           ✷                                               ✦                                                                                                   ✽                                                               ✜                                   ✣                                               ✜                                       ①                                                               ✦                                                                               ✢                                                                       ✼                                                                                                   ✺                                                                                   ✤                                                                                           ✣                                               ❅                                                                           ✦                                                                                       ✆                                                                                       ✣                                               ✛                                                               ✣                                   ✦                                                                                                       ✺                                                                       ✤                                                                   ✓                                                                                                           ✦                                                           ■                                                                           ✛                                                               ✼                                                           ✠




                                                                                                                                                                                                                                                                                                                        ●                                                                                       ●                                                                       ✠                                                                                                                                                                                                                                               ✓                                                                               ❅                                                                           ✜                                       ✼                                                                                               ✂                                                                                       ✺                                                           ✹                                                                   ✷                                               ✣                                                                                           ❅                                                                           ✛                                                               ✼                                                                                                                                   ✻                                                                           ✦                                                                           ✷                                               ✼                                                               ✺                                                                       ✢                                                                   ✛                                                                   ✚                                                                                       ✇                                                       ✹                                                                           ✷                                               ✜                                                       ✼                                                   ✧                                                                           ✜                                           ✽                                                                       ✣                                               ✜                                               ✺                                                               ✢                                                                                                                               ✺                                                                                   ❂                                                                       ✦                                                       ✷                                                                                                       ✑                                                                                               ✦                                                               ✤                                                       ✦                                                                       ✢                                                               ✧                                                                       ✛                                                               ✢                                                               ✣                                                                                   ❄                                                           ✦                                                                       ✽                                                           ✛                                       ✹                                                                   ✼                                               ✦                                                                                                           ✜                               ✣                                                                   ✧                                                                           ✺                                                           ✦                                                                   ✼                                                                                                                           ❄                                                                       ✹                                                           ✼                                           ✜                                           ✢                                                                               ✦                                                               ✼                                               ✼                                                                                                       ✜                               ✢




    ✓                       ✦                           ■                                                       ✛                                                   ✼                                                                                                   ✛                                                   ✢                                                                                       ✧                                                                                                           ❅                                                               ✛                                                       ✼                                                                                       ✼                                               ✹                                                                       ✤                                               ✤                                               ✜                                       ✽                                                       ✜                                   ✦                                                       ✢                                                                       ✣                                                                           ✽                                                           ✺                                                                       ✢                                                                               ✣                                       ✛                                                                               ✽                                                                   ✣                                               ✼                                                                                                       ❇                                                                                                               ✜                                           ✣                                       ❅                                                                                                                   ✣                                               ❅                                                                           ✦                                                                                                       ✆                                                                                           ✣                                               ✛                                                                       ✣                                       ✦                                                                                                                   ✺                                                                       ✤                                                                                                       ✓                                                                               ✦                                                                               ■                                                                   ✛                                                                       ✼                                   ✍                                                                                       ❄                                                                   ✺                                                                               ✣                                       ❅                                                                                                               ✸                                                                               ✦                                                       ✢                                                                       ✦                                                           ✷                                   ✛                                                           ✚                                       ✚                           ❃                                                                                                           ✛                                                               ✢                                                       ✧                                                                                           ❇                                                                                       ✜                                   ✣                                           ❅                                                                                                               ✷                                                       ✦                                                               ✸                                                                           ✛                                           ✷                                                   ✧                                                                                                               ✣                                           ✺                                                                                                                   ✣                                   ❅                                                               ✜                                       ✼




    ✼           ✻                               ✦                                           ✽                                                   ✜                           ✤                                           ✜                                           ✽                                                                                                                       ✛                                                                       ✽                                                       ✣                                   ✜                                   ✺                                                           ✢                                                               ✍                                                                                   ✼                                                           ✺                                                                                                                           ✣                                   ❅                                                                       ✛                                                   ✣                                                                                   ✦                                                                       ■                                                               ✦                                                               ✷                                                   ✽                                                                   ✜                                           ✼                                                               ✦                                                                                                                                                   ✺                                                                       ✤                                                                                                           ✻                                                                           ✦                                                               ✷                                               ✼                                                       ✺                                                                   ✢                                                                                           ✛                                                                   ✚                                                                                               ✇                                                       ✹                                                                               ✷                                                   ✜                                               ✼                                                   ✧                                                                               ✜                           ✽                                                                               ✣                                       ✜                                           ✺                                                               ✢                                                                                                                                       ✺                                                               ❂                                                                   ✦                                                                   ✷                                                                                                           ✜                                           ✣                                                                                               ✜                                       ✼                                                                                                       ✻                                                           ✷                                               ✺                                                           ✻                                                               ✦                                                               ✷                                                                                   ✛                                                       ✢                                                               ✧                                                                                                       ✧                                                                       ✺                                                               ✦                                                                           ✼                                                                                                                       ✢                                                                   ✺                                                               ✣                                                                                           ✺                                                                               ✤                                               ✤                                           ✦                                                               ✢                                                       ✧




    ✣   ✷                   ✛                           ✧                                                       ✜                                       ✣                               ✜                                   ✺                                                               ✢                                                                               ✛                                                                           ✚                                                               ✢                                                           ✺                                                               ✣                                       ✜                               ✺                                                           ✢                                                                       ✼                                                                                           ✺                                                                   ✤                                                                                   ✤                               ✛                                                               ✜                               ✷                                                                                               ✻                                                           ✚                               ✛                                                                           ❃                                                                                                                       ✛                                                                           ✢                                                                                       ✧                                                                                                           ✼                                                               ✹                                                                       ❄                                                               ✼                                                           ✣                                               ✛                                                           ✢                                                                               ✣                                           ✜                                                           ✛                                                       ✚                                                                       ✇                                                       ✹                                                                               ✼                                                               ✣                                           ✜                                   ✽                                                               ✦                                                                               ✠




                                                                                                                                                                                                                                                                                                                        ●                                                                   s                                                                                           ✠                                                                                                                                                                                                                                               ✏                                                                   ✚                                       ✛                                                                   ✜                                   ✢                                                                   ✣                                       ✜                                   ✤                                   ✤                                                                                                                                       ✜                                   ✼                                                                                                                                           ✛                                                                       ✼                                                           ✼                                                                       ✦                                                               ✷                                                       ✣                                               ✜                                   ✢                                                                                   ✸                                                                                                                                                       ✢                                                                               ✺                                                                                                                                                                           ✤                                               ✦                                                                               ✧                                                                       ✦                                                                           ✷                                               ✛                                                                       ✚                                                                                                                                           ✽                                                               ✚                               ✛                                                                           ✜                                       ❆                                                                                                           ✼                                                               ✍                                                                                                                           ✛                                                   ✢                                                                               ✧                                                                                                                                                               ✦                                                                   ❂                                                                   ✦                                                               ✷                                   ❃                                                                                                                                                   ✽                                                               ✚                   ✛                                                               ✜                                   ❆                                                                                                                                                                       ✛                                                   ✷                                           ✜                                       ✼                                                   ✜                                   ✢                                                                               ✸                                                                                                                                                                       ✹                                                           ✢                                                               ✧                                                                       ✦                                                                       ✷                                                                                                                                   ✣                                   ❅                                                               ✦




    ✂                           ✺                                           ✢                                               ✼                                                   ✣                                   ✜                                       ✣                                   ✹                                                                               ✣                                                   ✜                                   ✺                                                           ✢                                                                   ✍                                                               ✣                           ✷                                                   ✦                                               ✛                                                                   ✣                                       ✜                                   ✦                                                           ✼                                                       ✍                                                               ✛                                                       ✢                                                                   ✧                                                                                                                   ✚                                   ✛                                                                   ❇                                                                                                               ✼                                                                                                               ✺                                                                                       ✤                                                                                       ✣                                           ❅                                                                           ✦                                                                                                       ☎                                                                                                               ✢                                                                           ✜                           ✣                                                       ✦                                                                           ✧                                                                                                                   ✆                                                                                           ✣                                       ✛                                                                       ✣                                               ✦                                                                   ✼                                                                               ✜                                                   ✼                                                                                                           ✦                                                           ■                                                                           ✻                                                               ✷                                                       ✦                                                       ✼                                                           ✼                                                           ✚                                           ❃                                                                                                           ✧                                                                   ✜                                       ✼                                                   ✽                                                           ✚                               ✛                                               ✜                                       ❆                                                                                                   ✦                                                                   ✧                                                                                           ✾                                   ✜                                               ✢                                                           ✽                                       ✚                                       ✹                                                                       ✧                                                               ✜                                                   ✢                                                                                   ✸                                                                                                       ✛                                                       ✢                                                           ❃                                                                                                                           ✽                                                               ✚                                   ✛                                                           ✜                                       ❆




    ✛               ✷                   ✜               ✼                                                   ✜                           ✢                                                           ✸                                                                                                   ✤                                                           ✷                                                   ✺                                                                       ❆                                                                                                                               ✛                                                       ✢                                                                                           ✛                                                       ✽                                                                       ✣                                                                       ✺                                                                   ✷                                                                       ✺                                                                   ❆                                                                                                                   ✜                                       ✼                                               ✼                                                       ✜                                               ✺                                                                               ✢                                                                                                                           ✺                                                                                           ✤                                                                                   ✛                                                                                                   ✤                                                       ✦                                                       ✧                                                                           ✦                                                               ✷                                                           ✛                                                               ✚                                                                                           ✦                                                               ✢                                                                           ✽                                                                       ✚                                               ✛                                                                       ❂                                                                       ✦                                                               ✍                                                                           ✺                                                                                   ✷                                                                               ✛                                                                   ✢                                                           ❃                                                                                                               ✺                                                                   ✤                                                       ✤                                                           ✜                           ✽                                                               ✦                                                                   ✷                                                                               ✺                                                                       ✤                                                                   ✣                               ❅                                                                           ✦                                                                               ☎                                                                                                       ✢                                                       ✜                           ✣                                           ✦                                                       ✧                                                                               ✆                                                                                   ✣                                   ✛                                                                   ✣                                                   ✦                                                               ✼                                                                                       ✺                                                       ✷                                                                                   ✛                                                                   ✸                                                                           ✦                                                           ✢                                                                   ✽                                                   ❃




    ✺                   ✷                                           ✻                                                   ✦                                                           ✷                                           ✼                                               ✺                                                                               ✢                                                                                                                           ✛                                               ✽                                                               ✣                               ✜                                   ✢                                                           ✸                                                                                                   ✹                                                                           ✢                                                                   ✧                                                                   ✦                                                           ✷                                                                               ❅                                                                           ✜                                       ❆                                                                                                                                                   ✺                                                                           ✽                                                                   ✽                                                                               ✹                                                                               ✷                                                           ✷                                       ✜                                       ✢                                                                               ✸                                                                                                                       ✹                                                                   ✢                                                                           ✧                                                                       ✦                                                                           ✷                                                                                                       ✽                                                                       ✺                                                                           ✚                                       ✺                                                                                       ✷                                                                                           ✺                                                                           ✤                                                                                           ✼                                                               ✹                                                                       ✽                                                                   ❅                                                                                                       ✺                                                                   ✤                                           ✤                                                       ✜                                                   ✽                                                       ✦                                                                   ❁                                                       ✠                                                                                                   ✏                                                                               ✚                               ✛                                               ✜                                       ✢                                                                               ✣                   ✜                                       ✤                                               ✤                                                                           ✜                           ✼                                                                                               ✛                                       ✼                                               ✼                                                               ✦                                                       ✷                                                   ✣                                       ✜                                                   ✢                                                                   ✸                                                                                                           ✢                                                           ✦                                                                   ✜                                               ✣                                   ❅                                                                   ✦                                                           ✷                                                                                       ✛




    ✽               ✚               ✛                                   ✜                                   ❆                                                                                                                                                   ✺                                                                   ✤                                                                                                                           ✛                                                   ✧                                                       ❆                                                                                                       ✜                               ✷                                           ✛                                                               ✚                                   ✣                                           ❃                                                                                                                           ✢                                                                       ✺                                                               ✷                                                                                               ❆                                                                                                               ✛                                                           ✷                                               ✜                                       ✣                                               ✜                                               ❆                                                                                                                                   ✦                                                                                                                                   ✚                                               ✛                                                           ❇                                                                                                                           ✠                                                                                                                                           ✄                                                                                                                   ✚                                                           ✣                                   ❅                                                                   ✺                                                                                   ✹                                                                           ✸                                                                                       ❅                                                                                                                           ✣                                       ❅                                                                           ✦                                                                                                                                       ✽                                                                   ✚                                   ✛                                                           ✜                                       ❆                                                                                                       ✼                                                                                                                                       ❅                                                           ✦                                                                   ✷                                           ✦                                                       ✜                                                       ✢                                                                                                   ❅                                                                       ✛                                                               ❂                                                   ✦                                                                                                           ✛                                                                                                                   ❂                                                       ✛                                               ✚                                       ✹                                                                   ✦                                                                                                                                   ✜                                                   ✢                                                                                                                       ✦                                                   ■                                                                   ✽                                                                       ✦                                                           ✼                                                           ✼                                                                                                           ✺                                                                   ✤




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ➃                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            R.0005
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ▼                                                               ◆                                   ❖                                                                                                          ◗                                               ❘                               ❙                                               ❚                                                                   ❯                                                                          ❱                                                           ◆                               ◆                       ❲                                                                                           ❳                                                           ❯                           ◆                       ❖                                                   ❨




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ❩                                                               ❬                                   ❭                                                           ❬                               ❪                                                                           ❫                                                           ❴                                                       ❵                                                                                           ❛                                                               ❜                       ❛                                                           ❪                                                                   ❜                       ❪                                                           ❫                                                                                                           ❝                                               ❞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❡                                                                       ❯                               ❨                                                                   ❱                                                   ◆                                   ❢                                               ❙                                                                                               ❣                                                                           ❙                                                           ❤                                                                   ❚                                                           ◗                           ❲                                                                                                       ✐                                                               ❯                       ❥                               ◗   ❘   ❯          ◗       ❣           ◆       ❖           ❘   ❦   ❥




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❧                                                                       ❖                                                           ♠                                                       ❯                           ❖                                                                       ♥                                                                           ❖                                                               ❨                                                                                   ♦                                                                       ❲                                                                                                                                                                                                           ◆                   ❖                                                       q                                               ❯       ❥           ♦           ❙       ❚   ❯       ◆       ◆   ❱
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ❜                                               ♣




➅                                                                                                   ✍                               ❹                                                   ❹                                           ❹                                                           ✍                                                                   ✷                                   ✦                                           ❆                                                                                           ✺                                                       ❂                                                                           ✛                                                       ✚                                                               ❇                                                                                                       ✺                                                                       ✹                                                                                       ✚                                       ✧                                                                                                               ❄                                                                   ✦                                                                                                               ✜                                           ❆                                                                                                       ✻                                                                                   ✷                                                       ✺                                                                               ✻                                                               ✦                                                                                   ✷                                                                                               ❄                                                                               ✦                                                               ✽                                                           ✛                                                                   ✹                                                                   ✼                                               ✦                                                                                               ✣                                   ❅                                                               ✜                                       ✼                                                                                       ✼                                                       ✹                                                                   ✜                                       ✣                                                                                   ✜                               ✢                                                                       ❂                                                                       ✺                                                                       ✚                                           ❂                                                                           ✦                                                               ✼                                                                                                               ✽                                                                   ✚                                           ✛                                                                           ✜                                       ❆                                                                                                               ✼                                                                           ✺                                                       ✢                                                           ✚                               ❃                                                                                       ❄                                                                               ✦                                                   ✣                                                   ❇                                                                                                               ✦                                                               ✦                                                               ✢                                                                                                                                   ✽                                                   ✜                                               ✣                                   ✜                                       ①                                                               ✦                                                                   ✢                                                                       ✼                                                                                               ✛                                                                       ✢                                                               ✧


                    ➁                               ❻




✷       ✦                       ✼                                   ✜                           ✧                                                       ✦                                               ✢                                           ✣                           ✼                                                                                       ✺                                                   ✤                                                                   ✓                                                                       ✦                                           ■                                                                           ✛                                                       ✼                                               ✍                                                                           ✛                                                               ✢                                                                           ✧                                                                                                                       ❅                                                                       ✦                                                                   ✢                                                                   ✽                                                               ✦                                                                                                   ✣                               ❅                                                                                   ✦                                                                           ✷                                                   ✦                                                                                                   ✜                                                       ✼                                                                                                       ✛                                                                                                       ✚                                               ✛                                                       ✽                                                                   ▲                                                                                           ✺                                                                               ✤                                                                   ✽                                                   ✺                                                                           ❆                                                                                               ✻                                                                           ✚                                       ✦                                                           ✣                                                       ✦                                                                                       ✧                                                                   ✜                                               ❂                                                                   ✦                                                                   ✷                                           ✼                                                                           ✜                                       ✣                                               ❃                                                                                                                       ✺                                                                       ✤                                                                                       ✽                                                           ✜                               ✣                               ✜                               ①                                                           ✦                                   ✢                                                                       ✼                                       ❅                                                                           ✜                                   ✻                                                                                                   ✠




                                                                                                                                                                                                                                                                            ●                                                           ✉                                                           ✠                                                                                                                                                                                                                               ✖                                                                                                   ✦                                                       ✢                                                                   ✹                                                                   ✦                                                                                                                       ✜                                                   ✼                                                                                               ✻                                                                               ✷                                           ✺                                                                           ✻                                                                           ✦                                                       ✷                                                                                                       ✜                                                   ✢                                                                                                                           ✎                                                                                                                       ✜                                       ✧                                                                                   ✛                                                           ✚                                               ✸                                                                   ✺                                                                                                               ✂                                                                                               ✺                                                               ✹                                                           ✢                                                                   ✣                                           ❃                                                                   ✍                                                                       ✓                                                                                   ✦                                                                       ■                                                                       ✛                                               ✼                                                                   ✍                                                                               ❄                                                                           ✦                                                               ✽                                                                               ✛                                                                   ✹                                                                                   ✼                                                       ✦                                                                                                                   ✜                                                   ✣                                                                   ✜                               ✼                                                                                   ❇                                                                                       ❅                                                   ✦                                                           ✷                                                   ✦                                                                                                                           ✛                                                                                                       ✼                                                                       ✹                                                               ❄                                                                                       ✼                                           ✣                                               ✛                                                               ✢                                                                       ✣                                       ✜                                           ✛                                                           ✚                                                                               ✻                                                                                       ✛                                                               ✷                                       ✣




✺                   ✤                                                       ✣                       ❅                                                       ✦                                                                               ✦                                                           ❂                                                           ✦                                               ✢                                                   ✣                                           ✼                                                                           ✺                                                                               ✷                                                                                       ✺                                                                   ❆                                                                                                                   ✜                                   ✼                                                                   ✼                                                       ✜                                               ✺                                                               ✢                                                                       ✼                                                                                                                   ✸                                                                   ✜                                           ❂                                                                           ✜                                           ✢                                                                               ✸                                                                                                                                       ✷                                                           ✜                                           ✼                                                                   ✦                                                                                                                       ✣                                       ✺                                                                                                                           ✏                                                                           ✚                                           ✛                                               ✜                                   ✢                                                               ✣                                           ✜                                       ✤                                       ✤                                                       ❍                           ✼                                                                                                                   ✽                                                                           ✚                                   ✛                                                       ✜                                           ❆                                                                                                                                                                   ✺                                                                       ✽                                                                               ✽                                                                       ✹                                                                               ✷                                                       ✷                                               ✦                                                                   ✧                                                                                   ✠                                                                                                           ✓                                                                               ④                                           ⑤                                                                                   ✠                                                                   ✂                                                                                   ➇                                           ➈                                                                                                               ✠                                                                   ✏                                                                                       ⑥                                                                           ➉                                                                                       ❷                                                                                           ✠                                                           ➊                                                                                                                                                               ☛                                                                                       ④                                                                                       ➋                                                                                               ✠




✂                       ⑦                                               ⑩                                                               ④                                                                                                                   ✔                                                                                                                           ●                                                                                                                       ✠                   ❹                                                   ❹                                                           s                                                                               ✾                               ✛                                                           ❁                                               ✾                                                       ●                                                               ❁                                                                       ✠                                                                                                                                                                               ✞                                                                                                                       ✛                                                               ✣                                       ✜                                   ✺                                                                       ✢                                                                                       ✛                                                               ✚                                                                                                                           ✌                                                                                                           ✚                                               ✺                                                                                   ❃                                                               ✧                                                                       ✼                                                                                                                                   ✣                               ✛                                                                   ✷                                           ✸                                                       ✦                                                           ✣                                           ✦                                                           ✧                                                                                                                                           ✢                                                                       ✹                                                                           ❆                                                                                                                   ✦                                                           ✷                                           ✺                                                                           ✹                                                                           ✼                                                                                                                                                           ✛                                                                       ✸                                                                           ✦                                                                       ✢                                                                               ✣                               ✼                                                                                                       ✜                                   ✢                                                                                                                       ✎                                                                                               ✜                                       ✧                                                                               ✛                                                       ✚                                                   ✸                                                                       ✺                                                                                                                                                               ✂                                                                                               ✺                                                                           ✹                                                                   ✢                                                                           ✣                                               ❃                                                                                                                                                   ✛                                                                       ✢                                                               ✧


                                                                                                                                                                                                                                                                                                                                                                                                                                            ❻




✜   ✢                               ✣                       ✦                                       ✷                                       ✤                                   ✦                                           ✷                                   ✦                                                       ✧                                                                                   ❇                                                                           ✜                                       ✣                   ❅                                                                                                   ✦                                                               ■                                                               ✜                                   ✼                                                           ✣                               ✜                                               ✢                                                                           ✸                                                                                                                       ✛                                                       ✣                                   ✣                                           ✺                                                                           ✷                                                   ✢                                                                       ✦                                                           ❃                                                                                                                               ✷                                               ✦                                                                   ✻                                                                           ✷                                                               ✦                                                                       ✼                                                       ✦                                                                       ✢                                                                   ✣                                       ✛                                                               ✣                                   ✜                               ✺                                                                           ✢                                                                                       ✛                                                               ✸                                                                       ✷                                       ✦                                                           ✦                                                       ❆                                                                                                                           ✦                                                           ✢                                                               ✣                                               ✼                                                                               ✜                                               ✢                                                                                                           ✎                                                                                                                               ✜                                           ✧                                                                           ✛                                                                   ✚                                               ✸                                                               ✺                                                                                                       ✂                                                                               ✺                                                           ✹                                                           ✢                                                       ✣                                   ❃                                                                                       ✠




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❽                                                                                                           ❈                                                                                       ✯                                                                                               ✫                                                                                                                   ✲                                                                                                               ✮                                                                                           ❋                                                                                                           ✫                                                                                               ✪                                                                                                               ➌                                                                                               ✫                                                                                                   ✲                                                                                           ➍                                                                                                                   ➎                                                                                                           ❉                                                                                                       ✳                                                                                                                   ❋                                                                                                       ✭                                                                                                                               ❊




                                                                                                                                                                                                                                                                            ●                                                           ✈                                                           ✠                                                                                                                                                                                                                               ✒                                               ✢                                                                                                               s                                                                   ❹                                                                                   ●                                                                                                                                               ✍                                                                                           ✞                                                                                                   ✛                                                                   ✣                                       ✜                                           ✺                                                                   ✢                                                                       ✛                                                                       ✚                                                                                                   ✌                                                                                       ✚                                               ✺                                                                                       ❃                                                                                   ✧                                                                           ✼                                                                                                       ❄                                                                       ✦                                                           ✸                                                                   ✛                                               ✢                                                                                                                   ✛                                                               ✢                                                                                                           ✺                                                                       ✷                                               ✽                                                                   ❅                                                                       ✦                                                   ✼                                                           ✣                                               ✷                                           ✛                                                               ✣                                               ✦                                                               ✧                                                                                                                                               ✽                                                           ✛                                                                               ❆                                                                                                               ✻                                                                   ✛                                               ✜                                   ✸                                                               ✢                                                                                           ✺                                                           ✤                                                                                                       ✤                                               ✷                                                       ✛                                                               ✹                                                                           ✧                                                                           ✍                                                                                           ✜                                               ✢                                                                   ✣                                       ✜                                               ❆                                                                                                           ✜                                       ✧                                                                           ✛                                                       ✣                                                   ✜                                               ✺                                                               ✢


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ❻




✛               ✢                               ✧                                                                                                   ✽                                               ✺                                           ✦                                                           ✷                                           ✽                                       ✜                                   ✺                                               ✢                                                                                                               ✣                                   ✺                                                                           ❇                                                                                       ✛                                                                   ✷                                           ✧                                                                                                                                                               ✜                                       ✣                                               ✼                                                                                                                   ✺                                                                           ❇                                                                                                       ✢                                                                                                                                       ✜                                           ✢                                                                               ✼                                                           ✹                                                                               ✷                                                               ✦                                                                   ✧                                                                                   ✼                                                                                                                       ✛                                                                   ✢                                                                       ✧                                                                                                                                   ✣                       ❅                                                           ✦                                                           ✜                                           ✷                                                                                                       ✚                                       ✦                                                               ✸                                                                       ✛                                                               ✚                                                                                                       ✷                                                   ✦                                                       ✻                                                                           ✷                                                       ✦                                                               ✼                                                               ✦                                                                               ✢                                                                       ✣                                               ✛                                                                   ✣                                   ✜                                                   ❂                                                       ✦                                                       ✼                                                   ✠                                                                                                                               ✞                                                                                       ✛                                                                       ✣                                   ✜                                           ✺                                                                       ✢                                                                               ✛                                                                   ✚                                                                                                                               ✌                                                                           ✚                                               ✺                                                                       ❃                                                                   ✧                                                                               ✼                                                                                                                   ✼                                                                       ✦                                                           ✢                                                               ✣




❇                           ✷                           ✜                               ✣                       ✣                               ✦                                               ✢                                                                                       ✜                                       ✢                                                       ✼                                               ✣                       ✷                                               ✹                                               ✽                                               ✣                                               ✜                                   ✺                                                               ✢                                                                   ✼                                                                                                               ✣                               ✺                                                                                                                                               ✜                                               ✣                               ✼                                                                                                               ✛                                                               ✸                                                                       ✦                                                               ✢                                                                           ✣                                       ✼                                                               ✍                                                                                               ✹                                                                               ✷                                                               ✸                                                                           ✜                                           ✢                                                                       ✸                                                                                                                           ✣                                           ❅                                                               ✦                                                           ❆                                                                                                                                                   ✣                                   ✺                                                                                                                       ✧                                                                   ✜                               ✼                                                           ✽                                                                   ✹                                                                           ✼                                           ✼                                                                                                               ✜                                   ✢                                                                           ✼                                                           ✹                                                                               ✷                                                       ✦                                                                           ✧                                                                           ✼                                                                       ❍                                                                                   ✽                                                                       ✚                       ✛                                                       ✜                               ❆                                                                               ✼                                                                                                   ✣                                       ❅                                                                       ✛                                                                   ✣                                                                                   ✞                                                                                                                           ✛                                                                   ✣                                   ✜                                                   ✺                                                               ✢                                                                       ✛                                                                   ✚                                                                                               ✌                                                                                   ✚                                           ✺                                                                               ❃                                                                               ✧                                                                   ✼




▲                   ✢                               ✦                                           ❇                                                                                                               ❇                                                                   ✦                                                                   ✷                           ✦                                                                               ✛                                                           ✚                   ✷                                       ✦                                                               ✛                                                                   ✧                                                           ❃                                                                                                   ✜                                           ✢                                                                                                                                   ✦                                                                   ■                                                                       ✜                               ✼                                                               ✣                                   ✜                                                   ✢                                                                   ✸                                                                                                               ✚                                           ✜                                                   ✣                                       ✜                                       ✸                                                                       ✛                                                                               ✣                                                   ✜                                   ✺                                                                                   ✢                                                                                   ✠                                                                                                                   ✞                                                                                           ✛                                                           ✣                                           ✜                       ✺                                                           ✢                                                                           ✛                                                               ✚                                                                   ✌                                                                                   ✚                                           ✺                                                                               ❃                                                                   ✧                                                           ✼                                                                                                           ✦                                                               ✢                                                                           ✚                                       ✜                                           ✼                                                                       ✣                                           ✦                                                                   ✧                                                                                                                           ✣                               ❅                                                                                   ✦                                                                                   ❅                                                       ✦                                                       ✚                       ✻                                                                                               ✺                                                                           ✤                                                                                           ✜                                           ✣                                       ✼                                                                                                       ✛                                                               ✸                                                                           ✦                                                                           ✢                                                                   ✣                                       ✼                                                                                                   ❄                                                                               ✦                                                       ✽                                                                   ✛                                                                   ✹                                                                               ✼                                                   ✦




✜   ✣                                       ❇                                                               ✛                                                       ✼                                                               ✤                                       ✹                                                                   ✚                               ✚                               ❃                                                                                           ✛                                       ❇                                                                                           ✛                                                               ✷                                               ✦                                                                                                       ✣                               ❅                                                                       ✛                                                                       ✣                                                                                                   ✜                                       ✣                                                                                           ❇                                                                                                   ✛                                                                   ✼                                                                                               ✜                                           ✚                                       ✚                                                       ✦                                                               ✸                                                                       ✛                                                                           ✚                                                                                                   ✣                                               ✺                                                                                                                               ✧                                                                   ✜                                           ✷                                   ✦                                                           ✽                                                                   ✣                                       ✚                           ❃                                                                                                   ✽                                                                           ✺                                                           ✢                                                                       ✣                                       ✛                                                       ✽                                                                           ✣                                                                       ✣                                       ❅                                                                           ✦                                                               ✼                                                       ✦                                                                                                                           ✜                                       ✢                                                                                       ✧                                                                       ✜                                               ❂                                                                                   ✜                               ✧                                                                               ✹                                                       ✛                                               ✚                               ✼                                                                                   ✛                                                       ✤                               ✣                                       ✦                                                                       ✷                                                                                                       ✣                               ❅                                                                               ✦                                                                           ❃                                                                                                                       ❅                                                               ✛                                                                           ✧                                                                                                                   ✦                                                                   ✢                                                               ✚                                           ✜                                       ✼                                                                       ✣                                       ✦                                                   ✧




✣   ❅                               ✦                                                                               ✛                                                   ✜                           ✧                                                                                       ✺                                                                   ✤                                                                               ✛                                                   ✢                                                                                                   ✛                                                                   ✣                           ✣                                           ✺                                                           ✷                                               ✢                                                                       ✦                                                                       ❃                                                                                               ✠                                                                                                                                       ✎                                                                                                   ✺                                                                               ❇                                                                                                       ✦                                                                   ❂                                                                                   ✦                                                               ✷                                                   ✍                                                                                                       ✣                                                   ❅                                                                               ✦                                                                                                                           ✚                                   ✛                                                                       ❇                                                                                                                                                       ✦                                                                       ❑                                               ✹                                                                   ✛                                                           ✚                                           ✚                                       ❃                                                                                                                   ✻                                                                   ✷                                                           ✺                                                               ❅                                                                       ✜                                           ❄                                                               ✜                                               ✣                                       ✼                                                                                                                               ✣                                       ❅                                                                                       ✦                                                                                                                                   ✹                                                               ✼                                                                           ✦                                                                                       ✺                                                       ✤                                                                                       ✛                                                       ✸                                                       ✦                                                                       ✢                                                                   ✣                                           ✼                                                                                                                       ✣                                           ✺                                                                                                                                       ✽                                                                               ✺                                                                   ✢                                                                           ✧                                                                   ✹                                                                           ✽                                                           ✣                                                                                               ✣                                                       ❅                                                           ✜                                               ✼




✽               ✛                           ❆                                                                           ✻                                                       ✛                                           ✜                           ✸                                                               ✢                                                                                   ✺                                               ✤                                                                               ✜                           ✢                                                       ✣                                               ✜                           ❆                                                                                                       ✜                                       ✧                                                                       ✛                                                               ✣                                           ✜                                               ✺                                                                                   ✢                                                                                                       ✛                                                           ✢                                                                           ✧                                                                                                           ✽                                                           ✺                                                                                       ✦                                                               ✷                                                   ✽                                                               ✜                                                   ✺                                                                                   ✢                                                                                               ✠




                                                                                                                                                                                                                                                                            ●                                                                                                                       ✠                                                                                                                                                                                                                               ✞                                                                                                   ✛                                                       ✣                                   ✜                                       ✺                                                                           ✢                                                                           ✛                                                                   ✚                                                                                       ✌                                                                               ✚                                           ✺                                                                               ❃                                                                   ✧                                                                       ✼                                                                                               ✧                                                                                       ✷                                                       ✛                                                       ✤                                                           ✣                                                       ✦                                                               ✧                                                                                                                       ✚                                                   ✦                                                   ✣                                                   ✣                               ✦                                                           ✷                                           ✼                                                                                       ✣                                   ✺                                                                                                           ✜                                       ✣                               ✼                                                                                           ✛                                                           ✸                                                                       ✦                                                               ✢                                                                   ✣                                       ✼                                                           ✍                                                                           ✦                                                                   ✢                                                                           ✚                                               ✜                                       ✼                                                                   ✣                                               ✦                                                               ✧                                                                                                                   ✣                                               ❅                                                           ✦                                                                                       ✛                                                           ✸                                               ✦                                                       ✢                                                           ✣                                       ✼                                                                                                       ❅                                                                   ✦                                                                   ✚                                           ✻                                                                                                                           ✜                                           ✢                                                                                                               ✽                                                                   ✺                                                                       ✢                                                                           ✣                                           ✛                                                           ✽                                                       ✣                                                   ✜                                               ✢                                                               ✸


                                                                                                                                                                                                                                                                                                                                        ❻




✻                   ✺                               ✚                               ✜                   ✽                                                       ❃                                                   ❅                                               ✺                                                               ✚                               ✧                                                   ✦                                               ✷                                                   ✼                           ✍                                                               ✛                                                               ✢                                                                   ✧                                                                                                       ✦                                                           ❂                                                                           ✦                                                                           ✢                                                                                                                   ✻                                                               ✷                                                   ✺                                                                               ❂                                                                   ✜                                           ✧                                                                   ✦                                                                       ✧                                                                                                                               ✛                                                       ✸                                                                                           ✦                                                                   ✢                                                                               ✣                                       ✼                                                                                                   ✛                                                                                                   ✤                                           ✺                                                                   ✷                                               ❆                                                                                                                           ✚                                           ✦                                                               ✣                                   ✣                               ✦                                                           ✷                                                                                   ✤                                                       ✺                                                                           ✷                                                                               ✽                                                               ✚                                   ✜                                           ✦                                                                       ✢                                                                   ✣                                                   ✼                                                                                                           ✣                                           ✺                                                                                                                   ✼                                                   ✜                                                   ✸                                                       ✢                                                                                           ✣                                   ✦                                               ✷                                           ❆                                                                                           ✜                                       ✢                                                               ✛                                                                           ✣                                       ✜                                               ✢                                                                           ✸                                                                                                               ✣                                               ❅                                                               ✦                                                                                                               ✜                                           ✢                                                               ✼                                                           ✹                                                                       ✷                                                   ✦                                                                       ✧                                                                               ❍                                       ✼




✛               ✣           ✣                       ✺                                               ✷                                       ✢                                                   ✦                                       ❃                                                               ❏                                           ✽                                       ✚                                   ✜                       ✦                                                                   ✢                                                   ✣                                                           ✷                                                   ✦                                                       ✚                                       ✛                                                       ✣                                   ✜                                           ✺                                                                               ✢                                                                               ✼                                                               ❅                                                               ✜                                           ✻                                                                                       ✠                                                                                                       ✙                                                                                                                                   ✛                                                                       ✢                                                                           ❃                                                                                                               ✺                                                                                                   ✤                                                                                               ✣                                           ❅                                                                       ✦                                                                                                       ✛                                                           ✸                                                           ✦                                                                   ✢                                                               ✣                               ✼                                                                                               ✛                                                           ✢                                                               ✧                                                                                                           ✻                                                                               ✺                                                                           ✚                           ✜                               ✽                                                                           ❃                                                                   ❅                                                                           ✺                                                                           ✚                                           ✧                                                                                   ✦                                                                   ✷                                                       ✼                                                                                                       ❇                                                                                                               ❅                                                       ✺                                                                                       ✷                                           ✦                                               ✽                                                           ✦                                               ✜                                       ❂                                                                   ✦                                                                           ✧                                                                                                               ✚                                               ✦                                                                   ✣                                       ✣                                               ✦                                                           ✷                                                   ✼                                                                                               ✷                                                   ✦                                                                   ✼                                                   ✜                                       ✧                                                                   ✦                                                                                                                       ✜                               ✢




✎                           ✜                       ✧                                               ✛                                                   ✚                           ✸                                           ✺                                                                                           ✂                                                                               ✺                                               ✹                                                                   ✢                                                   ✣                               ❃                                                                       ✍                                                                   ✓                                                                               ✦                                                           ■                                                                       ✛                                                                       ✼                                                                               ✠




                                                                                                                                                                                                                                                                            ●                                                           ❿                                                           ✠                                                                                                                                                                                                                               ✓                                                                                       ❅                                                           ✦                                                                                                                                                                   ✚                               ✦                                                                               ✣                                           ✣                                           ✦                                                           ✷                                   ✼                                                                                                                                                                           ✧                                                                       ✦                                                       ✣                                               ✛                                                                               ✜                                   ✚                                                                                                                                                           ✽                                                                               ✺                                                                               ✢                                                                       ✤                                                   ✜                                   ✧                                                                               ✦                                                       ✢                                                           ✣                                               ✜                                               ✛                                       ✚                                                                                                                                   ✼                                                       ✦                                               ✣                                       ✣                                           ✚                                       ✦                                                                   ❆                                                                                                           ✦                                                                   ✢                                                                           ✣                                                                                                                                           ✺                                                                       ✤                                                       ✤                                                       ✦                                                                           ✷                                                   ✼                                                                                                                                                               ❆                                                                                                       ✛                                           ✧                                                                   ✦                                                                                                                               ✣                               ✺                                                                                                                                                                                   ✻                                                                           ✚                                       ✛                                                                               ✜                                   ✢                                                                       ✣                                                           ✜                       ✤                                                   ✤                                               ✼                                                                                                                                                                   ✜                                           ✢                                                                                                                                                                                       ✣                                       ❅                                                                   ✦




✹                   ✢                               ✧                                               ✦                                                   ✷                                   ✚                           ❃                                               ✜                                       ✢                                                           ✸                                                                                               ✚                                           ✛                                           ❇                                                                                               ✼                                               ✹                                                               ✜                                   ✣                                       ✼                                                                                                                   ✛                                                                       ✢                                                                                   ✧                                                                                                                                       ✛                                                           ✚                                       ✼                                                                   ✺                                                                                                                               ✜                                           ✢                                                                                   ✽                                                                   ✚                                           ✹                                                                           ✧                                                                                   ✦                                                                                                                                       ✻                                                                           ❅                                                                   ✷                                                       ✛                                                       ✼                                               ✦                                                                       ✼                                                                                               ✚                                   ✜                                       ▲                                                               ✦                                                                           ✵                                                                                                                                           ✿                                                                       ✶                                                                                                                                       ✦                                                                                                                       ❇                                                                                                           ✺                                                                                       ✹                                                                               ✚                                               ✧                                                                                                                                           ❅                                                                       ✛                                                                       ❂                                                       ✦                                                                                                       ❄                                                   ✦                                                   ✦                                                       ✢                                                                                                                               ✛                                                                                       ❄                                                                   ✚                                       ✦                                                                                                                                   ✣                                       ✺                                                                                                                                               ❆                                                                                                           ✛                                                               ▲                                                                               ✦                                                                                                                           ✣                                                       ❅                                                           ✜                                               ✼




✼           ✦                           ✣                       ✣                           ✚                               ✦                                               ❆                                                                           ✦                                                           ✢                                                       ✣                                                           ✺                                                   ✤                                           ✤                                   ✦                                               ✷                                                                           ✧                                                                   ✜                                   ✷                                                   ✦                                                           ✽                                                               ✣                                           ✚                                                       ❃                                                                                                           ✣                                   ✺                                                                                                               ❃                                                                       ✺                                                                       ✹                                                                       ✷                                                                                               ✽                                                               ✹                                                                                       ✼                                                   ✣                                                       ✺                                                                           ❆                                                                                                                       ✦                                                                   ✷                                                                                       ✜                                   ✤                                                                       ✢                                                                       ✺                                                           ✣                                                                   ✤                                               ✺                                                                           ✷                                                                       ✛                                                           ✣                                       ✣                                       ✺                                                                                   ✷                                           ✢                                                           ✦                                                                       ❃                                                                                                           ✷                                                   ✦                                                                   ✻                                                                       ✷                                                               ✦                                                                   ✼                                                           ✦                                                                           ✢                                                               ✣                                                   ✛                                           ✣                               ✜                                   ✺                                                                   ✢                                                           ✠                   ❀




                                                                                                                                                                                                                                                                            ●                                                                                                                       ✠                                                                                                                                                                                                                               ✓                                                                                       ❅                                                           ✦                                                                                                           ✚                                           ✦                                                                   ✣                                           ✣                                                   ✦                                                                   ✷                                                                                           ✼                                                       ✦                                                                       ✢                                                                   ✣                                                                                   ❄                                                                                       ❃                                                                                                                                               ✞                                                                                                           ✛                                                                       ✣                                               ✜                                               ✺                                                                       ✢                                                                   ✛                                                                   ✚                                                                                           ✌                                                                               ✚                                               ✺                                                   ❃                                                           ✧                                                                           ✼                                                                                           ✣                                       ✺                                                                                                                           ✜                                                   ✣                               ✼                                                                                                           ✛                                                               ✸                                                                       ✦                                                                   ✢                                                                           ✣                                                   ✼                                                                                                                           ✽                                                               ✚                                           ✦                                                                       ✛                                                       ✷                                                       ✚                           ❃                                                                                                   ✦                                                       ✢                                                               ✽                                           ✺                                                                   ✹                                                                       ✷                                                       ✛                                                           ✸                                                                           ✦                                                                               ✼                                                                                                       ✜                                                           ✣                       ✼                                                                                                                   ✛                                                               ✸                                                                           ✦                                                               ✢                                                                   ✣                                       ✼                                                                                                                           ✣                               ✺


                                                                                                                                                                                                                                                                                                                                        ➁




✽               ✺                               ✢                                               ✣                               ✛                                               ✽                                           ✣                                                                       ✣                                       ❅                                               ✦                                                   ✜                               ✷                                                                               ✽                                               ✹                                                                           ✼                                                   ✣                               ✺                                                                   ❆                                                                                                                       ✦                                                           ✷                                                                                                                       ✾                                               ❇                                                                                               ❅                                                                           ✜                                           ✽                                                                   ❅                                                                                                                               ✞                                                                                                           ✛                                                                           ✣                                   ✜                                                   ✺                                                                                   ✢                                                                                   ✛                                                           ✚                                                                                                       ✌                                                                                       ✚                                   ✺                                                               ❃                                                                           ✧                                               ✼                                                                                                           ✛                                                               ✢                                                       ✧                                                                                                                               ✜                                       ✣                                               ✼                                                                                                   ✛                                                                       ✣                                   ✣                               ✺                                                                               ✷                                                       ✢                                                                           ✦                                                                               ❃                                                                           ✼                                                                                                                   ✽                                                                       ✛                                                                   ✢                                                       ✢                                                           ✺                                                           ✣                                                                           ✧                                                               ✺                                                                                                                   ✛                                                           ✼                                                                                                                   ✣                                       ❅                                                                                               ✦                                                                                                                   ✜                                           ✢                                                                   ✼                                                           ✹                                                                       ✷                                           ✦                                                                   ✧                                                                           ✼                                                                                                                           ✛                                                           ✷                                           ✦




✷       ✦                       ✻                                               ✷                           ✦                                                       ✼                                       ✦                                       ✢                                                                   ✣                                   ✦                                           ✧                                                                                               ✻                                                   ✦                                               ✷                                                           ✼                                                   ✺                                                           ✢                                                                   ✼                                                   ❁                                                   ✍                                                                                               ❆                                                                                                                       ✛                                                           ▲                                                                           ✦                                                                                                                       ✜                                       ✢                                                               ❑                                                                               ✹                                                                                   ✜                                       ✷                                                       ✜                                   ✦                                                                           ✼                                                                                                                           ✷                                                   ✦                                                           ✸                                                                       ✛                                                                   ✷                                           ✧                                                           ✜                                               ✢                                                           ✸                                                                                                               ✣                                       ❅                                                               ✦                                                           ✜                                       ✷                                                                                           ✽                                                                           ✚                                   ✛                                                       ✜                                       ❆                                                                                                                                                                           ✜                                       ✢                                                                                                                                       ✚                                               ✜                                       ✣                                               ✜                                       ✸                                                                           ✛                                                           ✣                                               ✜                                           ✺                                                       ✢                                                                                               ✾                                       ❇                                                                                       ❅                                                               ✜                                       ✽                                                   ❅                                                                                                                                   ✞                                                                                                                           ✛                                                                   ✣                                   ✜                                                   ✺                                                               ✢                                                                       ✛                                                                   ✚                                                                                           ✌                                                                               ✚                                           ✺                                                                               ❃                                                                               ✧                                                                   ✼




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ➆                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    R.0006
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ▼                                                       ◆               ❖                                                                      ◗                   ❘                       ❙                       ❚                               ❯                                      ❱                           ◆                   ◆           ❲                                                   ❳                                       ❯       ◆                   ❖                       ❨




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❩                                                                   ❬                   ❭                                   ❬                       ❪                                   ❫                                       ❴                       ❵                                               ❛                           ❜               ❛                                       ❪                               ❜                   ❪                           ❫                                                       ❝                               ❞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ❡                                                           ❯               ❨                                           ❱                               ◆               ❢                               ❙                                           ❣                                       ❙                           ❤                                       ❚                           ◗                       ❲                                                           ✐                           ❯               ❥                   ◗   ❘   ❯          ◗       ❣           ◆       ❖           ❘   ❦   ❥




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ❧                                                           ❖                                   ♠                                       ❯           ❖                                       ♥                               ❖                                   ❨                                   ♦                                               ❲                                                                                                               ◆               ❖                       q                               ❯   ❥           ♦           ❙       ❚   ❯       ◆       ◆   ❱
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ❜                               ♣




✛       ✢                       ✧                                               ✜       ✣           ✼                                           ✛           ✣                   ✣               ✺           ✷                       ✢               ✦                       ❃                   ✼                                                               ✽                                   ✛                           ✢                               ✢                           ✺                           ✣                                           ✧                       ✺                       ❁                           ✍                                                                                           ✛                                                                       ✢                                                                                           ✧                                                                                                                                                                                   ✤                                                           ✛                                                                                               ✽                                                                                   ✜                                                               ✚                                       ✜                                               ✣                                       ✛                                                                                       ✣                                                       ✦                                                                                                                                                                               ✣                                                           ❅                                                                                                       ✦                                                                                                                                                                           ✜                                                       ✢                                                                                               ✼                                                                       ✹                                                                                           ✷                                                           ✦                                                                           ✧                                                                                                                                                                                       ✜                                                       ✢                                                                                                                                                                                   ✣                                                   ✦                                                                       ✷                                                   ❆                                                                                                                                           ✜                                                           ✢                                                                                                   ✛                                                                               ✣                               ✜                                                           ✢                                                                                                       ✸                                                                                                                                                                                                   ✣                                               ❅                                                                                               ✦                                                                       ✜                                   ✷                                                                                                                               ✛                                           ✣               ✣                                   ✺                               ✷                           ✢                                   ✦                       ❃                                           t                       ✽                                   ✚                           ✜                   ✦                               ✢                                   ✣




✷   ✦                   ✚           ✛                   ✣   ✜                       ✺               ✢           ✼                           ❅                   ✜                   ✻                               ✾                   ❇                       ❅                       ✜                   ✽                           ❅                                                                   ✞                                       ✛                           ✣               ✜               ✺                       ✢                       ✛                       ✚                               ✌                                                   ✚                               ✺                                                                               ❃                                                                               ✧                                                                                                   ✼                                                                                                                       ✛                                                                                       ✢                                                                                                               ✧                                                                                                                                               ✜                                                   ✣                                       ✼                                                                                                                                               ✛                                                                           ✣                                                       ✣                                           ✺                                                                                                       ✷                                                                   ✢                                                                                       ✦                                                                           ❃                                                                                       ✼                                                                                                                                                       ✽                                                                           ✛                                                                           ✢                                                                                       ✢                                                                       ✺                                                                                                   ✣                                                                                                               ✧                                                                                           ✺                                                                                           ❁                                                               ✠                                                                                                                                       ②                                                                                                           ③                                                                                       ③                                                                                                                               ✓                                                                                                                   ④                                                                                       ⑤                                                                                                                                       ✠                                                                                   ☛                                                                                                                               ✠                                                           ✏                                                                               ⑥                                                       ⑦                                               ⑧                                       ✠                                   ✂                                               ⑦                                   ⑨                                                   ⑩                                               ❶                                                       ❷                           ❸




✈           ✠       ❹                       s                   ✠




                                                                                                                    ●                               ➂               ✠                                                                                   ✞                                   ✛                               ✣                       ✜                   ✺                                       ✢                       ✛                               ✚                               ✌                           ✚                   ✺                   ❃                       ✧                               ✼                                       ❍                                                               ☞                                                                                                                       ✦                                                                                       ✢                                                                                   ✦                                                                               ✷                                                               ✛                                                                                                   ✚                                                                                               ✂                                                                                                                   ✺                                                                               ✹                                                                                                       ✢                                                                               ✼                                                                               ✦                                                                                           ✚                                                       ✍                                                                               ✆                                                                                               ✽                                                                                           ✺                                                                                               ✣                                                                                               ✑                                                                                                                                       ✺                                                                                           ❃                                                                   ✦                                                                                   ✢                                                                                                       ✍                                                                               ✜                                                   ✼                                                                                                           ✛                                                                           ❇                                                                                                                           ✛                                                                                               ✷                                                                   ✦                                                                                                           ✺                                                                                                   ✤                                                                                                               ✣                                                   ❅                                                                                                       ✜                                               ✼                                                                                                                   ✺                                                                   ✢                                                                                       ✸                                                       ✺                                           ✜                           ✢                               ✸                                                           ❇                                               ✷                                   ✺                                   ✢                                               ✸                                       ✤                       ✹                                   ✚




✽       ✺                       ✢                   ✧                   ✹                       ✽           ✣                   ✠                                       ✒                   ✢                                   ✤           ✛               ✽                       ✣               ✍                                       ✺                                   ✢                                                           ✄                                       ✻                               ✷           ✜                   ✚                               ●                           ✈                       ✍                                                               s                                                                       ❹                                                                                                   ●                                                                                                                                                                       ✍                                                                                                               ✆                                                                                                                           ✽                                                                               ✺                                                                           ✣                                                                                                                   ✑                                                                                                                                                   ✺                                                                                   ❃                                                                                   ✦                                                                                       ✢                                                                                                                                                               ✣                                   ✦                                                                                           ✼                                                                               ✣                                                   ✜                                                       ✤                                                       ✜                                           ✦                                                                               ✧                                                                                                                                                   ❄                                                                                           ✦                                                                                   ✤                                               ✺                                                                                               ✷                                                       ✦                                                                                                                           ✣                                           ❅                                                                                                           ✦                                                                                                                                                           ✓                                                                                           ✦                                                                                               ■                                                                                               ✛                                                                           ✼                                                                                                                                                               ✆                                                                                           ✦                                                   ✢                                                                                       ✛                                                       ✣               ✦                                                                                                                           ✹                                       ✼                       ✜                   ✢                                               ✦                               ✼                                   ✼                                                           ➊


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❻                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ✘




✂               ✺                       ❆                                   ❆                           ✦                   ✷                       ✽           ✦                                               ✂                               ✺                   ❆                                               ❆                                                       ✜               ✣                       ✣               ✦                   ✦                                                                   ✛                   ❄                       ✺                       ✹                               ✣                                                                                               ✣                                           ❅                                                                                   ✜                                                       ✼                                                                                                                                                                                   ✹                                                                                                   ✢                                                                                                           ✦                                                                               ✣                                           ❅                                                                               ✜                                                   ✽                                                                                           ✛                                                                           ✚                                                                                                                                                                               ✽                                                                                               ✺                                                                               ✢                                                                                   ✧                                                                                                   ✹                                                                                               ✽                                                                               ✣                                                                   ✠                                                                                                                                                                                                                                                           ✑                                                                                                                                   ✹                                                                                   ✷                                                                   ✜                                               ✢                                                                                       ✸                                                                                                                                                                                               ❅                                                                                                           ✜                                                       ✼                                                                                                                                                                                   ✣                                                   ✦                                                                               ✼                                                                           ✣                                                       ✜                                               ❆                                                                                                                                                   ✺                                                                   ✢                                                                                               ❃                                               ✍                                                                               ✙                                                                   ✷                           ✠                                                           ✑                                                       ✺                                                   ❃                                       ✦                           ✢




✛       ✽                   ▲                   ✢                   ✺                       ❇                           ✚           ✦                   ✧                               ✸               ✦                   ✧                                           ❅                       ✜                       ✼                                                           ✛                                   ❇                                   ✛                           ✷                   ✦                   ✢                           ✦                   ✼                       ✼                                                           ✺                                                               ✤                                                                                                                                   ✣                                                       ❅                                                                               ✦                                                                                                                                                                                   ✻                                                                                                                   ✷                                                   ✛                                                                           ✽                                                                           ✣                                               ✜                                                   ✽                                                                                               ✦                                                                                                                                                       ✛                                                                                               ✢                                                                                       ✧                                                                                                                                                                                   ❅                                                                                               ✜                                                   ✼                                                                                                                                                               ✤                                                                   ✛                                                                           ❆                                                                                                                               ✜                                                   ✚                                                       ✜                                               ✛                                                                       ✷                                                               ✜                                               ✣                                                   ❃                                                                                                                                                           ❇                                                                                                                                                               ✜                                                       ✣                                       ❅                                                                                                                                                                                       ✣                                                       ❅                                                                                   ✺                                                                                           ✼                                                                                           ✦                                                                                                                               ✜                                                               ✢                                                           ❂                                                   ✺                                           ✚                       ❂                               ✦                               ✧                                                                           ✜                       ✢                                                                                   ✣                       ❅                               ✜                       ✼




✽       ✺                       ✢                   ✧                   ✹                       ✽           ✣                           ❇                                   ❅                       ✦                   ✢                           ❑                           ✹                       ✦                           ✼                   ✣                               ✜                       ✺                       ✢                                   ✦                       ✧                                       ❄                       ❃                                       ✆                               ✦                                           ✢                                                               ✛                                                                       ✣                                               ✺                                                                                                       ✷                                                                                       ➐                                                                                                                                                       ✜                                                               ✷                                                       ▲                                                                                                                               ✶                                                                                                                                                                               ✛                                                                               ✣                                               ✼                                                                       ✺                                                                                                   ✢                                                                                                           ✵




                                                                                                                                                                                                                                                        ✶                                                       ✛                               ✣           ✼                                   ✺                           ✢                                       ✵                                                                                                                                                               ✠                                                       ✠                                                                                           ✠                                                                                               ✒                                                                           ❍                                   ❆                                                                                                                                                                                                                                   ✣                                                               ✛                                                                               ✚                                               ▲                                                                                   ✜                                           ✢                                                                                               ✸                                                                                                                                                               ✛                                                                                       ❄                                                                                                       ✺                                                                               ✹                                                                               ✣                                                                                                                                       ✛                                                                                                                                                       ✼                                                                       ✜                                                   ✣                                               ✹                                                                                           ✛                                                                           ✣                                       ✜                                                           ✺                                                                                       ✢                                                                                                                                                               ❇                                                                                                               ❅                                                                           ✦                                                                                               ✷                                                                           ✦                                                                                                                                       ❃                                                                                                   ✺                                                                                                   ✹                                                                                                                                                           ▲                                                                                                       ✢                                                                               ✺                                                                   ❇




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✣                       ❅                                               ✦                                                               ✷                                                       ✦                                                                                                                                                                   ✜                                                   ✼                                                                                                                                                               ✛                                                                                                                                                                               ✽                                                                       ✺                                                                                   ✢                                                                                               ✣                                                           ✷                                                   ✛                                                                           ✽                                                                                               ✣                                                       ✍                                                                                                                               ✛                                                                       ✢                                                                                                   ✧                                                                                                                                                                                       ❃                                                                               ✺                                                                                               ✹                                                                                               ❍                                               ✷                                                           ✦                                                                                                                                                           ✛                                                                               ✽                                                                                   ✣                                           ✹                                                                               ✛                                                                               ✚                                                   ✚                                                                   ❃                                                                                                                                                           ✼                                                                                       ✦                                                                                   ✢                                                                                       ✧                                                                                                   ✜                                               ✢                                                                                               ✸                                                                                                                                                       ✛




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✻                                           ✺                                                               ❇                                                                                                                   ✦                                                                               ✷                                                                                                           ✺                                                                                           ✤                                                                                                                                           ✛                                                                                   ✣                                                   ✣                                       ✺                                                                                   ✷                                                       ✢                                                                                                                   ✦                                                                   ❃                                                                                       ✍                                                                                                                   ✣                                                   ✷                                                           ❃                                                                                   ✜                                                       ✢                                                                                                   ✸                                                                                                                                                   ✣                                       ✺                                                                                                                                                       ✸                                                                       ✦                                                                                   ✣                                                                                                               ✛                                                                                                                           ✻                                                                                           ✺                                                                               ❇                                                                                                                               ✦                                                                                           ✷                                                                                                                       ✺                                                                           ✤                                                                                                                                       ✛                                                                           ✣                                                       ✣                                           ✺                                                                                                           ✷                                                       ✢                                                                                   ✦                                                                       ❃




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✜                       ✢                                               ✣                                           ✺                                                                                                                                               ✣                                                       ❅                                                                                   ✦                                                                                                                                                           ❅                                                                                                               ✛                                                                       ✢                                                                                   ✧                                                                                   ✼                                                                                                                                                       ✺                                                                                   ✤                                                                                                                                           ❃                                                                                               ✺                                                                                       ✹                                                                                       ✷                                                                                                                                   ✜                                                   ✢                                                                                                   ✼                                                       ✹                                                                                           ✷                                                                   ✦                                                               ✧                                                                                                                                                                       ✣                                           ✺                                                                                                                                                           ✤                                                   ✜                                       ✷                                                       ✦                                                                                                                                                               ✣                                                               ❅                                                                                       ✦                                                                   ✜                                                           ✷                                                                                                                                       ✚                                       ✛                                                                                       ❇                                                                                                                                                   ❃                                                                                   ✦                                                           ✷                                                                   ✠




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✶                                                                                               ✺                                                                                   ✹                                                                                       ✚                                                       ✧                                                                                                                   ❃                                                                                                       ✺                                                                                                           ✹                                                                                                                                       ✽                                                                           ✺                                                                               ✢                                                                                                       ✼                                                               ✜                                                   ✧                                                                                                   ✦                                                                                           ✷                                                                                               ✣                                               ❅                                                                                               ✛                                                                               ✣                                                                                                                   ✣                                               ✺                                                                                                                                       ❄                                                                                   ✦                                                                                                                   ✛                                                                               ✢                                                                                                                           ✦                                                                                       ✣                                               ❅                                                                               ✜                                           ✽                                                                               ✛                                                                                               ✚                                                                                                           ✻                                                                       ✷                                                               ✛                                                                                           ✽                                                                           ✣                                                       ✜                                           ✽                                                                                           ✦                                                                                   ➑




                                                                                                                                                                                                                                                        ✑                                   ✺                                   ❃                                   ✦                                   ✢                                       ✵                                                                                                                                                                           ✞                                                                   ✺                                                                                                                                                   ✼                                                                       ✜                                                       ✷                                               ✍                                                                                                                                   ✛                                                                                           ✢                                                                                                   ✧                                                                                                                                                               ✣                                                   ❅                                                                                               ✛                                                                           ✣                                                                                                                                                   ✜                                                       ✼                                                                                                                                                           ✢                                                                                       ✺                                                                                           ✣                                                                                                                                                           ❇                                                                                                                   ❅                                                                                           ✛                                                                               ✣                                                                                                                           ✞                                                                                                                                   ✛                                                                           ✣                                                   ✜                                               ✺                                                                               ✢                                                                           ✛                                                                                       ✚                                                                                                                                                                   ✌                                                                                       ✚                                                           ✺                                                                                                       ❃                                                                               ✧                                                                                                   ✼                                                                                                                                                               ❅                                                                       ✛                                                                                   ✼




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✛                                   ✣                               ✣                                       ✦                                                                   ❆                                                                                                                                               ✻                                                                                   ✣                                       ✦                                                                                               ✧                                                                                                                                                                                           ✣                                                   ✺                                                                                                                                                       ✧                                                                                               ✺                                                                                                   ✠                                                                                                                                                                                                                                                               ✹                                                                                       ✣                                                                                                                           ✣                                                   ❅                                                                                               ✦                                                                                       ✷                                                   ✦                                                                                                                                                                   ✜                                       ✼                                                                                                                                                           ✣                                               ❅                                                                           ✜                                                       ✼                                                                                                                                           ✼                                                           ✜                                           ✣                                                           ✹                                                                                                   ✛                                                                                           ✣                                           ✜                                   ✺                                                                                                       ✢                                                                                                                                                                               ✣                                           ❅                                                                                                           ✛                                                                               ✣                                                                                                   ✜                                                           ✼


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✘




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✦                                   ■                                                           ✦                                                                       ❆                                                                                                                                           ✻                                                                               ✚                                           ✜                                                               ✤                                                               ✜                                                           ✦                                                                                   ✧                                                                                                                                                           ❄                                                                                   ❃                                                                                                                                                           ✺                                                                                           ✢                                                                                                           ✦                                                                                                                                                   ✜                                               ✢                                                                                           ✼                                                                           ✹                                                                                               ✷                                                                   ✦                                                                   ✧                                                                                                                                                                       ✼                                                   ✻                                                                                               ✦                                                                                       ✽                                                                   ✜                                                       ✤                                                       ✜                                               ✽                                                                       ✛                                                                   ✚                                                           ✚                                                           ❃                                                                                                                                                                       ❇                                                                                                                           ❅                                                                                                       ✺                                                                                                                                                       ❅                                                                                                           ✛                                                                           ✧                                                                                                                                       ✛




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✢                                           ✹                                                               ❆                                                                                                                           ❄                                                                                               ✦                                                                           ✷                                                                                                               ✺                                                                                                               ✤                                                                                                                               ✻                                                                       ✷                                                       ✺                                                                                                   ✻                                                                                                       ✦                                                                       ✷                                                       ✣                                                               ✜                                                       ✦                                                                       ✼                                                                                                                               ✜                                                       ✢                                                                                                   ✼                                                                   ✹                                                                                           ✷                                                           ✦                                                                           ✧                                                                                                                                               ❇                                                                                                                                       ✜                                           ✣                                               ❅                                                                                                                                                   ✞                                                                                                                   ✛                                                                       ✣                                                       ✜                                                                   ✺                                                                                                   ✢                                                                       ✛                                                                                       ✚                                                                                                                       ✌                                                                                                       ✚                                                               ✺                                                                                                       ❃                                                                               ✧                                                                   ✼                                                                                   ✠




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✟                                                                   ✢                                                                   ✦                                                                                                                                       ✺                                                                                       ✤                                                                                                                   ✣                                                       ❅                                                                                                           ✦                                                                                   ❆                                                                                                                                                                                       ❅                                                                                               ✦                                                                                                                                           ❅                                                                                               ✛                                                                                       ✧                                                                                                                                                       ❅                                                                                           ✜                                                   ✷                                                               ✦                                                                                       ✧                                                                                                                                                   ✛                                                                                                                                       ✻                                                                                   ✹                                                                                               ❄                                                                                   ✚                                       ✜                                                       ✽                                                                                                                                   ✛                                                                   ✧                                                                   ✇                                                                           ✹                                                                                                               ✼                                                                   ✣                                           ✦                                                                               ✷                                                                                                                               ✛                                                                           ✢                                                                                                       ✧                                                                                                                                                   ✧                                                                       ✜                                                       ✧




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✢                                           ✺                                                               ✣                                                                                           ✷                                                               ✦                                                                                   ✛                                                                       ✚                                               ✜                                                   ①                                                                                               ✦                                                                                                                                                           ❅                                                                               ✦                                                                                                                                       ❇                                                                                                                                   ✛                                                                               ✼                                                                                                                                                   ✛                                                                                                                                       ✻                                                                                           ✚                                                   ✛                                                                                   ✜                                                   ✢                                                                                           ✣                                           ✜                                                               ✤                                                       ✤                                                                                                       ✣                                                       ✺                                                                                                                                                   ✛                                                                                                                                       ✚                                               ✛                                                               ❇                                                                                                                               ✼                                                                                   ✹                                                                                                   ✜                                                   ✣                                                   ✠                                                                                                                                                                       ✶                                                                                                                                                                   ✦                                                                                           ✢                                                                                               ✣                                                                                   ✣                                                       ✺




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✜                       ✢                                               ✼                                                           ✹                                                                               ✷                                                                   ✦                                                                                                                                                                                       ✛                                                                                       ✢                                                                                                               ✺                                                                                       ✣                                           ❅                                                                               ✦                                                                               ✷                                                                                                                                                                                   ✻                                                                                               ✷                                                                       ✺                                                                                               ✻                                                                                       ✦                                                                           ✷                                                               ✣                                                       ❃                                                                                                   ✍                                                                                                                                                           ✛                                                                                                                                                                               ✷                                                                   ✦                                                                               ✢                                                                               ✣                                                       ✛                                                                           ✚                                                                                                                                                       ✻                                                                                       ✷                                                                       ✺                                                                                                   ✻                                                                                           ✦                                                                   ✷                                                                       ✣                                                           ❃                                                                                   ✍                                                                                                                                                                           ❇                                                                                                                               ✜                           ✣                                                       ❅




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✞                                                                   ✛                                                           ✣                                               ✜                                               ✺                                                                                               ✢                                                                                   ✛                                                                               ✚                                                                                                                                                   ✌                                                                                                                   ✚                                           ✺                                                                                   ❃                                                                                       ✧                                                                                                                   ✼                                                                       ✠                                                                                                                                                                                                                   ✞                                                                                                                           ✛                                                                           ✣                                                   ✜                                                   ✺                                                                                                   ✢                                                                                           ✛                                                                               ✚                                                                                                                               ✌                                                                                                   ✚                                                   ✺                                                                                           ❃                                                                                   ✧                                                                                               ✼                                                                                                                                   ✼                                                       ✛                                                                                               ✜                                                               ✧                                                                                               ✍                                                                                                                   ✿                                                                                       ✶                                                                                                                                                                               ✛                                                                                   ✜                                                                   ✣                                                                                                               ❅                                                                               ✦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ❅                                           ✛                                               ✼                                                                                                                               ✼                                                                       ✹                                                                               ✦                                                                               ✧                                                                                                                                                                                   ✹                                                                                                   ✼                                                                                                                                   ❇                                                                                                                               ✦                                                                                                                                               ✧                                                                                           ✺                                                                                                           ✢                                                                                                   ❍                                               ✣                                                                                                                           ❇                                                                                                                                   ✛                                                                                   ✢                                                                                   ✣                                                                                                                       ✣                                               ✺                                                                                                                                                               ❇                                                                                                                   ✷                                                               ✜                                                   ✣                                               ✦                                                                                                                                   ✣                                       ❅                                                                                                               ✛                                                                                   ✣                                                                                                           ✻                                                                                                       ✷                                                                   ✺                                                                               ✻                                                                                                   ✦                                                                                       ✷                                                           ✣                                           ❃                                                                                   ✠                                   ❀




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✒                           ✣                                                                       ❇                                                                                                                       ✛                                                                           ✼                                                                                                                                   ✢                                                                                                       ✦                                                                                           ❇                                                                                                                                               ✼                                                                                                                   ✣                                                   ✺                                                                                                                                                                   ❅                                                                                           ✜                                                                   ❆                                                                                                                                                       ✠                                                                                                                                                                       ✎                                                                                                                                           ✦                                                                                                                                                       ✧                                                                                                   ✜                                           ✧                                                                               ✢                                                                                                       ❍                                               ✣                                                                                                               ✦                                                                               ❂                                                                                       ✦                                                                       ✢                                                                                                                                                       ▲                                                                                                                   ✢                                                                                       ✺                                                                       ❇                                                                                                                                                                                                                   ❅                                                                                                   ✦                                                                                                                                                               ❅                                                                               ✛                                                                   ✧




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✼                               ✹                                                       ✦                                                               ✧                                                                                                                                                               ✞                                                                                                                   ✛                                                                               ✣                                                                   ✜                                                           ✺                                                                                                   ✢                                                                           ✛                                                                       ✚                                                                                                                                   ✌                                                                                                       ✚                                                       ✺                                                                                                   ❃                                                                                                   ✧                                                                               ✼                                                                                                                                       ✛                                                                               ✢                                                                                                           ✧                                                                                                                                                   ❅                                                                                               ✦                                                                                                                               ✼                                                                               ✻                                                                                   ✦                                                                       ✽                                                                                   ✜                                                   ✤                                           ✜                                               ✽                                                                       ✛                                                                                               ✚                                                           ✚                                                               ❃                                                                                                                               ✛                                                                                               ✼                                                                               ▲                                                                                   ✦                                                                                   ✧                                                                                                                                                                   ❅                                                                   ✜                                                           ✼




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✛                                   ✸                                                       ✦                                                                       ✢                                                                                   ✣                                                       ✍                                                                                           ✿                                                                                       ✒                                                                                                                       ✧                                                                                               ✜                                                               ✧                                                                           ✢                                                                                               ❍                                                       ✣                                                                                                       ▲                                                                                   ✢                                                                                                           ✺                                                                                                   ❇                                                                                                                                                                                   ✒                                                                                                               ❅                                                                                                           ✛                                                                           ✧                                                                                                                                       ❅                                                                                       ✜                                               ✷                                                   ✦                                                                                       ✧                                                                                                                                           ✛                                                                                                                               ✚                                           ✛                                                                       ❇                                                                                                                                                       ❃                                                                                                   ✦                                                                       ✷                                                           ✠                                                                                                                                                               ✒                                                                                                           ✧                                                                                               ✜                                                                   ✧                                                                                   ✢                                                                               ❍                                           ✣




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ▲                                           ✢                                                               ✺                                                                               ❇                                                                                                                                                                                   ✒                                                                                                                                   ❅                                                                                               ✛                                                                                           ✧                                                                                                                                               ✼                                                                   ✹                                                                                               ✦                                                                                           ✧                                                                                                                                                   ✛                                                                                       ✢                                                                                           ❃                                                                                       ✺                                                                                                   ✢                                                                                               ✦                                                                                                   ✠                                                                                                                                                       ✎                                                                                                                               ✺                                                                               ❇                                                                                                                                                                                           ✧                                                                                               ✺                                                                                                                                           ✒                                                                                                           ✸                                                                                                               ✦                                                                                       ✣                                                                                                   ✷                                                               ✜                                                       ✧                                                                                                                                                           ✺                                                                                                       ✤                                                                                                                               ✣                                               ❅                                                               ✜                                                           ✼




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✚                       ✛                                           ❇                                                                                                               ❃                                                                               ✦                                                                                       ✷                                                   ➑                                                                                       ❀




                                                                                                                                                                                                                                                        ✶                                                       ✛                               ✣           ✼                                   ✺                           ✢                                       ✵                                                                                                                                                       ✄                                                                   ✢                                                                   ✧                                                                                                                                                                                                       ✒                                                                                                                                                           ✛                                                                                           ✸                                                                                                   ✷                                                           ✦                                                                           ✦                                                                                                                                                                                   ✣                                                               ❅                                                                                   ✛                                                                           ✣                                                                               ❍                                                       ✼                                                                                                                                                       ❇                                                                                                                                                   ✷                                                               ✺                                                                                           ✢                                                                                       ✸                                                                                                           ✠                                                                                                                                                                                                                                           ✒                                                                                                                                                               ✛                                                                           ❆                                                                                                                                                                                                                               ✣                                                           ✛                                                                                                   ✚                                                   ▲                                                                       ✜                                               ✢                                                                                                           ✸                                                                                                                                                                                                           ✛                                                                                       ❄                                                                                       ✺                                                                   ✹                                                                                           ✣




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ❇                                                                   ❅                                                                   ✦                                                                       ✣                                                       ❅                                                                                       ✦                                                                       ✷                                                                                                                                                   ✺                                                                                                       ✷                                                                                                                               ✢                                                                           ✺                                                                                                   ✣                                                                                                                           ✞                                                                                                                                           ✛                                                                                       ✣                                                           ✜                                   ✺                                                                               ✢                                                                                                       ✛                                                                                               ✚                                                                                                                               ✌                                                                                                       ✚                                           ✺                                                                                               ❃                                                                           ✧                                                                                               ✼                                                                                                                                   ✜                                                       ✼                                                                                                                               ✜                                               ✢                                                                                       ✣                                                   ✦                                                                                                           ✷                                                               ✤                                               ✦                                                                   ✷                                                                       ✜                                                       ✢                                                                                           ✸                                                                                                                                                                               ❇                                                                                                                               ✜                           ✣                                                       ❅




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✣                       ❅                                               ✦                                                                                                                                                   ✽                                                                           ✺                                                                                       ✢                                                                                               ✣                                                       ✷                                                               ✛                                                                                           ✽                                                                                   ✣                                   ✼                                                                                                                                                           ❄                                                                                                                   ✦                                                           ✣                                           ❇                                                                                                                                                           ✦                                                                       ✦                                                                               ✢                                                                                                                                                                                       ✚                                                       ✛                                                                                   ❇                                                                                                                                       ❃                                                                                       ✦                                                       ✷                                                                       ✼                                                                                                                                                           ✛                                                                               ✢                                                                                           ✧                                                                                                                                                           ❃                                                                                           ✺                                                                                                               ✹                                                                                           ✷                                                                                                                                               ✜                                                   ✢                                                                                       ✼                                                                       ✹                                                                                               ✷                                                                           ✦                                                                           ✧                                                                   ✼                                                                                   ✠




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✑                                                                   ✺                                                                                                                                   ❃                                                                                           ✺                                                                               ✹                                                                                                                                                                           ❅                                                                                                           ✛                                                                               ❂                                                                               ✦                                                                       ❏                                                                   ❏                                                                   ✧                                                                               ✺                                                                                               ✦                                                                                               ✼                                                                                                                                   ✞                                                                                                                                       ✛                                                                                   ✣                                                           ✜                                                   ✺                                                                                           ✢                                                                                       ✛                                                                               ✚                                                                                                       ✌                                                                                                                       ✚                                               ✺                                                                                   ❃                                                                                       ✧                                                                                       ✼                                                                                                                   ✼                                                                               ✦                                                                                           ✢                                                                                               ✧                                                                                                                                                               ✚                                                   ✦                                                                               ✣                                                   ✣                                           ✦                                                                                           ✷                                                                       ✼                                                                                                           ✣                                                       ✺




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✜                       ✣                           ✼                                                                                       ✛                                                                           ✸                                                                                           ✦                                                                   ✢                                                                                               ✣                                                   ✼                                                                                                                                                   ✼                                                                   ✛                                                                           ❃                                                                           ✜                                                       ✢                                                                                                       ✸                                                                               ✍                                                                                                       ✿                                                                                           ✒                                                                   ✤                                                                                                       ❃                                                                                       ✺                                                                                                   ✹                                                                                                                                                           ✽                                                                       ✛                                                                           ✢                                                                                                                                       ✸                                                                                       ✦                                                                                       ✣                                                                                           ✣                                                   ❅                                                                                   ✜                                       ✼                                                                                                               ✜                                                               ✢                                                                                                               ✣                                                       ✺                                                                                                                   ✣                                                                   ❅                                                                                               ✦                                                                                                                           ❅                                                                                                           ✛                                                                               ✢                                                                           ✧                                                                                           ✼




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✺                                           ✤                                                                           ✣                                                   ❅                                                                                   ✦                                                                                                                           ✜                                               ✢                                                                                                       ✼                                                                           ✹                                                                                                       ✷                                                               ✦                                                                   ✧                                                                                   ✍                                                                                                           ❇                                                                                                                                   ✦                                                                                                                                           ❇                                                                                                                                       ✜                                               ✚                                               ✚                                                                                                               ❄                                                                                                   ✦                                                                                                                               ✛                                                                                       ❄                                                                                   ✚                                       ✦                                                                                                                                       ✣                                                   ✺                                                                                                                                       ✼                                                                       ✦                                                                       ✣                                           ✣                                               ✚                                       ✦                                                                                                                                                               ✣                                                           ❅                                                                           ✛                                                                               ✣                                                                                                                       ✽                                                                       ✚                                                   ✛                                                                               ✜                                                                       ❆                                                                                                                                                                   ✜                                                   ✤




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ❇                                                                   ✦                                                                                                                                       ✸                                                                                               ✦                                                                       ✣                                                                                                                                           ✣                                                                   ❅                                                                                                   ✦                                                                                                                                                                   ✚                                       ✛                                                                                       ❇                                                                                                                                   ❃                                                                                   ✦                                                                                                   ✷                                                                                                                                                   ✺                                                                               ✹                                                                                                           ✣                                                                                                                                                   ✺                                                                                           ✤                                                                                                                                               ✣                                                   ❅                                                                                   ✦                                                                           ✷                                                               ✦                                                                                   ✠                                   ❀                                                                                                                                                                                                                                           ✑                                                                                                                                   ✺                                                                                                           ✦                                                                               ✼                                                                                                                                                                   ✞                                                                                                                           ✛                                                                                   ✣                                                       ✜                                                                   ✺                                                                           ✢                                                                   ✛                                                                                   ✚




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✌                                                       ✚                           ✺                                                                                       ❃                                                                           ✧                                                                                                   ✼                                                                                                   ✧                                                                                                           ✺                                                                                                                                               ✣                                                               ❅                                                                           ✛                                                                           ✣                                               ➑




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ➏                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            R.0007
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ▼                           ◆           ❖                              ◗           ❘       ❙           ❚           ❯              ❱           ◆       ◆       ❲                       ❳               ❯       ◆       ❖       ❨




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❩                                           ❬           ❭               ❬           ❪                   ❫               ❴           ❵               ❛           ❜       ❛                   ❪           ❜               ❪       ❫                           ❝           ❞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ❡                               ❯           ❨               ❱                   ◆       ❢       ❙                   ❣               ❙           ❤                   ❚           ◗           ❲                           ✐           ❯       ❥       ◗   ❘   ❯          ◗       ❣           ◆       ❖           ❘   ❦   ❥




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ❧                               ❖               ♠                   ❯       ❖               ♥               ❖           ❨               ♦                   ❲                                                       ◆       ❖       q           ❯   ❥           ♦           ❙       ❚   ❯       ◆       ◆   ❱
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❜                   ♣




✑   ✺       ❃           ✦       ✢       ✵       ✞                                           ✺                                                               ✍                                                                                           ✼                                                                                   ✜                                               ✷                                                                                       ✠                                                                                                                                                                                                               ✓                                                                                                                                   ❅                                                                                                       ✛                                                                                   ✣                                                                                                                                               ✜                                               ✼                                                                                                                                                                                                   ✢                                                                                                       ✺                                                                       ✣                                                                                                                                                                   ✣                                           ❅                                                                                           ✦                                                                                                                                                                                   ✜                                               ✢                                                                                                           ✣                                           ✦                                                                           ✢                                                                                           ✣                                                                                                                   ✺                                                                                       ✤                                                                                                                                           ✛                                                                   ✢                                                                       ❃                                                                           ✣                                           ❅                                                                                               ✜                                                   ✢                                                                                                   ✸                                                                                                                                                       ✸                                                                               ✺                                                                       ✜                                       ✢                                               ✸




                                                ✤           ✷                           ✺                                                           ❆                                                                                                                                                                   ✞                                                                                                                                           ✛                                                                                   ✣                                                       ✜                                                           ✺                                                                                                   ✢                                                                                                           ✛                                                                                           ✚                                                                                               ✌                                                                                                                       ✚                                                       ✺                                                                                                                               ❃                                                                                                   ✧                                                                                   ✼                                                                                           ✠                                                                                                                                       ✓                                                                                                                                   ❅                                                                                       ✦                                                                                       ❏                                                               ❏




✶       ✛       ✣   ✼       ✺       ✢       ✵   ✆                           ✺                                                                                                                           ✜                                   ✤                                                                                                                                                   ✒                                                                                                                                                               ❅                                                                                                   ✛                                                                                           ❂                                                                                                                   ✦                                                                                                                                                                           ✷                                                           ✦                                                                                       ✛                                                                                                   ✼                                                                                       ✺                                                                                                               ✢                                                                                                                                                                                   ✣                                                       ✺                                                                                                                                                                                               ❄                                                                                               ✦                                                                               ✚                                                   ✜                                                               ✦                                                                   ❂                                                                                               ✦                                                                                                                                                           ✣                                       ❅                                                                                       ✛                                                                               ✣                                                                                                                       ❅                                                               ✛                                                                                   ✼                                                                                                                                                   ❅                                                                                                       ✛                                                       ✻                                                                                                   ✻                                                                                   ✦                                                       ✢                                                                               ✦                                   ✧




                                                ❇                                           ✜                               ✣                                       ❅                                                                                                                       ✞                                                                                                                               ✛                                                                                                       ✣                                               ✜                                                       ✺                                                                                                   ✢                                                                                                                       ✛                                                                                   ✚                                                                                                               ✌                                                                                                               ✚                                                           ✺                                                                                                                   ❃                                                                                                       ✧                                                                                           ✼                                                                                                                                           ✣                                                       ❅                                                                                                   ✦                                                                                   ✢                                                                                                                                                           ✣                                       ❅                                                                                                       ✛                                                                           ✣                                                           ❍                                               ✼                                                                                                       ✇                                                   ✹                                                                                       ✼                                                                               ✣                                                                           ✼                                                                       ✺                                                               ❆                                                                                                                                           ✦                                                                               ✣                                                           ❅                                                                                       ✜                                       ✢                                                                                       ✸                                                                                                                   ❃                                                                           ✺                                               ✹




                                                ✧                       ✺                                                   ✢                                                                                       ❍                           ✣                                                                                                   ▲                                                                                                   ✢                                                                                                   ✺                                                                                                   ❇                                                                                                                                                                                                                   ✛                                                                                   ❄                                                                                           ✺                                                                                                   ✹                                                                                               ✣                                                                           ➑




✑   ✺       ❃           ✦       ✢       ✵       ✆                           ✦                                               ✢                                                                       ✛                                                           ✣                                                               ✺                                                                                   ✷                                                                               ✍                                                                                                   ❆                                                                                                                                                                   ❃                                                                                                                                                               ✹                                                                                           ✢                                                                                           ✧                                                                                                           ✦                                                                                                           ✷                                                                       ✼                                                                           ✣                                                   ✛                                                                               ✢                                                                                                           ✧                                                                                           ✜                                                               ✢                                                                                           ✸                                                                                                                                                   ✜                                                           ✼                                                                                                                       ✣                                               ❅                                                                                               ✛                                                                   ✣                                                                                       ✜                                                   ✤                                                                                                               ✛                                                               ✢                                                                                                                   ✜                                                   ✢                                                                                       ✼                                                                       ✹                                                                                                   ✷                                                       ✦                                                                       ✧                                                                                                                                   ✧                                                                   ✺                                                                   ✦                                               ✼




                                                ✢                       ✺                                                   ✣                                                                               ▲                                                                       ✢                                                                                               ✺                                                                                                           ❇                                                                                                                                                                                           ✣                                                           ❅                                                                                                                   ✛                                                                                   ✣                                                                                                       ✣                                               ❅                                                                                                       ✦                                                                                                           ❃                                                                                                                                                               ❅                                                                                   ✛                                                                                       ❂                                                                                                                   ✦                                                                                                                               ❅                                                                                       ✜                                                       ✷                                                                       ✦                                                                                       ✧                                                                                                                                       ✛                                                                                                                                   ✚                                   ✛                                                                       ❇                                                                                                                                               ❃                                                                       ✦                                                                   ✷                                                   ✍                                                                           ✣                                       ❅                                                                                                   ✦                                                                                       ❃                                                                                                                       ✧                                                                                                   ✜                                                   ✧                                                                                                           ✢                                                           ✺                                                   ✣




                                                ✜   ✢                                               ✣                               ✦                                                               ✢                                                                       ✧                                                                                                                                                                   ✣                                                           ✺                                                                                                                                                                       ❅                                                                                                   ✜                                                                   ✷                                                                   ✦                                                                                                                                               ✛                                                                                                                                                           ✚                                                               ✛                                                                                                       ❇                                                                                                                                               ❃                                                                                       ✦                                                                                           ✷                                                               ✍                                                                                                               ✣                                                           ❅                                                                                       ✦                                                                                           ❃                                                                                                                                                       ✧                                                                                               ✺                                                                                                                                               ✢                                                                               ✺                                                                                           ✣                                                                                                       ❇                                                                                                           ✛                                                           ✢                                                                                                       ✣                                                                                                       ✣                                                                   ✺                                                                                                                                       ❅                                                                                       ✛                                                               ❂                                                                           ✦                                                                                   ✛




                                                ✚   ✛                                       ❇                                                                                           ❃                                                                   ✦                                                                                               ✷                                                   ✍                                                                                                                                       ✣                                                       ❅                                                                                                   ✛                                                                                               ✣                                                                                                                                               ✞                                                                                                                                   ✛                                                                                               ✣                                                       ✜                                                           ✺                                                                                                                       ✢                                                                                               ✛                                                               ✚                                                                                                                                                           ✌                                                                                                               ✚                                                               ✺                                                                                   ❃                                                                                                   ✧                                                                                               ✼                                                                                                                                               ❇                                                                                                                                       ✺                                                                   ✹                                                                                       ✚                                                   ✧                                                                                                                                               ✻                                                                           ✷                                               ✺                                                                                   ❂                                                                                               ✜                                                   ✧                                                                                                   ✦                                                                                                                                       ✣                                                       ✺                                                                                                                               ✣                                   ❅                                               ✦




                                                ✛               ✸                                                       ✦                                                   ✢                                                                       ✣                                                                                                                                               ✛                                                                                                                                                                                       ❆                                                                                                                                                               ✦                                                                                                   ✽                                                                                   ❅                                                                                                   ✛                                                                               ✢                                                                                                           ✜                                                           ✼                                                                                           ❆                                                                                                                                                           ✍                                                                                                                                               ✛                                                                                                                                                                                   ✼                                                                               ✛                                                                                   ❆                                                                                                                                                   ✻                                                                                           ✚                                               ✦                                                                                                                                                                       ✚                                       ✦                                                               ✣                                                       ✣                                                   ✦                                                                               ✷                                                                                                                   ✦                                                               ❂                                                                                           ✦                                                                           ✢                                                                                                   ✍                                                                                                               ✣                                                       ✺                                                                                                                                                           ✼                                                               ✛                                                   ❃                                               ✍




                                                ✿                   ❃                                               ✦                                                       ✼                                                           ✍                                                                                                       ❅                                                                                           ✦                                                                                               ✷                                                               ✦                                                                                                                                                           ✜                                                           ✼                                                                                                                                               ✼                                                                       ✺                                                                                               ❆                                                                                                                                                                       ✦                                                                                                           ✣                                                   ❅                                                                               ✜                                                           ✢                                                                                                           ✸                                                                                                                                                                   ❃                                                                                   ✺                                                                                                           ✹                                                                                           ✷                                                                                                           ✜                                                       ✢                                                                                           ✼                                                                   ✹                                                                           ✷                                                           ✦                                                                                       ✧                                                                                                                               ✽                                                           ✛                                                           ✢                                                                                                                                               ✹                                                                                                       ✼                                                                                   ✦                                                                               ✠                       ❀                                                                                                                                                                                                                                                               ✹                                                   ✣


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✘




                                                ✜   ✣                                                                           ✜                                       ✼                                                                                                                                                   ✢                                                                                   ✦                                                                                                   ❂                                                                                               ✦                                                                                       ✷                                                                                                                                                                                   ✣                                                   ✺                                                                                                                                                                                           ✜                                                           ✢                                                                                                               ✣                                                                   ✦                                                                                       ✷                                                                   ✤                                                   ✦                                                                                               ✷                                                                       ✦                                                                                                                                                                                           ❇                                                                                                                                       ✜                                               ✣                                                           ❅                                                                                                                                                                               ✛                                                                                                                                                                   ✚                                       ✦                                                                               ✸                                                                                           ✜                                               ✣                           ✜                                                   ❆                                                                                                                   ✛                                                                                   ✣                                           ✦                                                                                                                                                                                       ✽                                                           ✺                                                                                           ✢                                                                                   ✣                           ✷                                                               ✛                                                   ✽                                       ✣




                                                ❄                       ✦                                               ✣                                   ❇                                                                                                   ✦                                                                                           ✦                                                                           ✢                                                                                                                                                           ✜                                                       ✢                                                                                                       ✼                                                                                       ✹                                                                                                   ✷                                                               ✦                                                                               ✧                                                                                                                                                       ✛                                                                                                           ✢                                                                                                       ✧                                                                                                                                       ✛                                                                                                   ✣                                                           ✣                                           ✺                                                                                                           ✷                                                       ✢                                                                                                       ✦                                                                               ❃                                                                                                           ✠




✶       ✛       ✣   ✼       ✺       ✢       ✵   ✎                                           ✺                                                               ❇                                                                                                                                                                                                                                                   ✧                                                                                                               ✺                                                                                                                                                                                                                                                                   ❃                                                                                                           ✺                                                                                       ✹                                                                                                                                                                                                                                                           ▲                                                                                                                           ✢                                                                                                       ✺                                                                               ❇                                                                                                                                                                                                                                                                                                                       ❇                                                                                                                               ❅                                                                                                       ✦                                                                                   ✣                                                           ❅                                                                               ✦                                                                               ✷                                                                                                                                                                                   ✜                                                       ✣                                                                   ❍                                       ✼                                                                                                                                                                               ✛                                                                                                                                                                                                                   ✚                                                       ✦                                                                                   ✸                                                                       ✜                                                       ✣                                                   ✜                                               ❆                                                                                                                   ✛                                               ✣                       ✦




                                                ✽               ✺                                                       ✢                                                           ✣                                               ✷                                                   ✛                                                                                   ✽                                                                                           ✣                                                       ➑                                                                                                                                                                                                                                                                                               ✎                                                                                                                                                       ✺                                                                                       ❇                                                                                                                                                                                                                                                                   ✧                                                                                                           ✺                                                                                                                                                                                       ❃                                                                                                           ✺                                                                                           ✹                                                                                                                                                                                           ▲                                                                                                   ✢                                                                                                       ✺                                                                                   ❇                                                                                                                                                                                                           ❇                                                                                                                           ❅                                                                                                   ✦                                                               ✣                                           ❅                                                                           ✦                                                               ✷                                                                                                                                               ✣                                                       ❅                                                                                                   ✦                                                       ✷                                                                   ✦                                                                                                                                                   ✜                                           ✼                                                                                                       ✛




                                                ✷           ✦                                   ✚                               ✛                                                               ✣                                       ✜                                               ✺                                                                                               ✢                                                                                                           ✼                                                                   ❅                                                                                                       ✜                                                   ✻                                                                                                                                                                                   ❄                                                                                               ✦                                                                                   ✣                                                           ❇                                                                                                                                                       ✦                                                                                                           ✦                                                                                           ✢                                                                                                                                               ✣                                                           ❅                                                                                               ✛                                                                                       ✣                                                                                                                           ✜                                                           ✢                                                                                           ✧                                                                                           ✜                                               ❂                                                                                   ✜                                                               ✧                                                                           ✹                                                                               ✛                                                                                   ✚                                                                                                   ✛                                                                           ✢                                                           ✧                                                                                                                                                   ✣                                                   ❅                                                                                                       ✦                                                                                                                           ✚                                               ✛                                                                               ❇                                                                                                           ❃                                                       ✦                                               ✷




                                                ✣   ❅                                               ✛                                                       ✣                                                                                                                   ❃                                                                                               ✺                                                                                                       ✹                                                                                                               ❍                                               ✷                                                                   ✦                                                                                           ❏                                                                               ❏                                                                   ❄                                                                                           ✦                                                                               ✽                                                                                                   ✛                                                                                                   ✹                                                                                                           ✼                                                                           ✦                                                                                                                                                                                       ❃                                                                                           ✺                                                                                                           ✹                                                                                                           ❍                                                   ❂                                                                                           ✦                                                                                                                                                                               ✢                                                                                           ✺                                                                               ❇                                                                                                                                                                                                                           ✛                                                                   ✧                                                                                   ❆                                                                                                               ✜                                       ✣                                                           ✣                                                   ✦                                                                                       ✧                                                                                                                                                                   ✣                                                   ✺                                                                                                                                                               ❆                                                                                   ✦




                                                ✣   ❅                                               ✛                                                       ✣                                                                                                                                                   ✞                                                                                                                                   ✛                                                                                           ✣                                                   ✜                                                       ✺                                                                                                       ✢                                                                                                                   ✛                                                                                       ✚                                                                                                                                                                   ✌                                                                                                                           ✚                                                                           ✺                                                                                                           ❃                                                                                           ✧                                                                                           ✼                                                                                                                                                                                                                   ✑                                                                                                                                       ✟                                                                                                                                       ✝                                                                                                                       ✆                                                                                                                                                                                                                       ✼                                                       ✦                                                                       ✢                                                                                       ✧                                                                                                                                                                                               ✚                                       ✦                                                               ✣                                                   ✣                                                       ✦                                                                       ✷                                                           ✼                                                                                                                                                                                       ✣                                               ✺                                                                                                                                                                               ✣                                   ❅                                               ✦




                                                ✛               ✸                                                       ✦                                                   ✢                                                                       ✣                                                               ✼                                                                                                                       ✼                                                                                       ✛                                                                                   ❃                                                                                               ✜                                                           ✢                                                                                                               ✸                                                                                               ✍                                                                                               ✿                                                                                               ✎                                                                                                                                                                   ✦                                                                                           ✷                                                                       ✦                                                                                                                           ✜                                                               ✼                                                                                                                                   ✛                                                                                                                                       ✤                                                               ✺                                                                                               ✷                                                               ❆                                                                                                                                                                                                   ✚                                                   ✦                                                                   ✣                                               ✣                                       ✦                                                                                   ✷                                                                                                       ✤                                                       ✺                                                                           ✷                                                                                           ✣                                                       ❅                                                                                       ✦                                                                                               ❆                                                                                                                                                                       ✣                                                       ✺                                                                                                           ✤                                               ✜                               ✷                               ✦




                                                ✣   ❅                                               ✦                                                       ✜                                       ✷                                                                                               ✚                                                   ✛                                                                           ❇                                                                                                                                                           ❃                                                                                               ✦                                                                                           ✷                                                                                   ❀                                                                                   ➑                                                                                                                                                                                       ✎                                                                                                                                                           ✺                                                                                                                       ❇                                                                                                                                                                           ✧                                                                                                               ✺                                                                                                                                                       ❃                                                                                           ✺                                                                                       ✹                                                                                                                                                       ▲                                                                                   ✢                                                                                               ✺                                                                                               ❇                                                                                                                                                           ✣                                                   ❅                                                                                       ✛                                                               ✣                                                                                           ✣                               ❅                                                                               ✛                                                                               ✣                                                                           ❍                                                               ✼                                                           ✍                                                                               ✛                                                                                   ✼                                                                                   ❃                                                                           ✺                                               ✹




                                                ✧                       ✦                                               ✼                                               ✽                                                               ✷                                                               ✜                                                   ❄                                                                                               ✦                                                                                       ✧                                                                                               ✍                                                                                                                       ✛                                                                                                                                                       ✼                                                                       ✜                                                       ✣                                               ✹                                                                                                       ✛                                                                                                   ✣                                                                   ✜                                                           ✺                                                                                               ✢                                                                                                                                                               ❇                                                                                                                                       ❅                                                                                                   ✦                                                                           ✣                                                           ❅                                                                                           ✦                                                                                           ✷                                                                                                       ✣                                               ❅                                                                                           ✦                                                                       ❃                                                                                                                                           ✧                                                                               ✺                                                                               ✢                                                                               ❍                                           ✣                                                                                                       ▲                                                                                       ✢                                                                                                   ✺                                                                               ❇                                                                                                                                                                       ✣                                   ❅                                                                           ✦                                           ❃




                                                ❅                       ✛                                               ❂                                                           ✦                                                                                                                           ✛                                                                                                                       ✚                                                               ✛                                                                                       ❇                                                                                                                                                   ❃                                                                                                               ✦                                                                                   ✷                                                           ➑




✑   ✺       ❃           ✦       ✢       ✵       ✒       ✢                                                                                   ✼                                                       ✺                                                                       ❆                                                                                                                                               ✦                                                                                                                                                           ✜                                                       ✢                                                                                                   ✼                                                                                           ✣                                                           ✛                                                                               ✢                                                                                               ✽                                                                                           ✦                                                                                   ✼                                                                                               ✍                                                                                                                   ✞                                                                                                                               ✛                                                                                                   ✣                                                           ✜                                           ✺                                                                                                       ✢                                                                                   ✛                                                                                                       ✚                                                                                                       ✌                                                                                                           ✚                                               ✺                                                                                                   ❃                                                                           ✧                                                                               ✼                                                                                                                                   ❅                                                               ✛                                                                               ✼                                                                                               ✤                                                       ✺                                                                                               ✹                                                                                                       ✢                                                                                   ✧                                                                                                                                   ✛                                                                   ❄                                                                           ✺                                                           ✹                                                   ✣




                                                ✜   ✣                                                                                           ✧                                                                       ✜                                   ✷                                                                           ✦                                                                   ✽                                                                                                   ✣                                                   ✚                                                           ❃                                                                                                                                                                                                                                       ✣                                                   ❅                                                                                               ✷                                                           ✺                                                                                                       ✹                                                                                                       ✸                                                                                                                       ❅                                                                                                                                                                                                       ✣                                                           ❅                                                                                                           ✦                                                                                                                                                                                                       ✛                                                                                   ✸                                                                                           ✦                                                                                               ✢                                                                               ✣                                                                                                                                                                   ✛                                                           ✢                                                                                       ✧                                                                                                                                                                                   ✣                                                       ❅                                                           ✦                                                                                                                                                                                   ✛                                                                                           ✸                                                                                                   ✦                                                                   ✢                                                                                       ✣                                                                                                                           ❅                                                                   ✛                                               ✼




                                                ✷           ✦                                   ❑                                                               ✹                                                                       ✦                                                                                   ✼                                                                   ✣                                                           ✦                                                                                       ✧                                                                                                                                                                                   ✼                                                                                   ✹                                                                                                           ✽                                                                                   ❅                                                                                                                                                                               ✛                                                                                               ✢                                                                                                                                                                                                           ✦                                                                   ■                                                                                                           ✦                                                                                               ❆                                                                                                                                                           ✻                                                                               ✚                                                           ✛                                                                           ✷                                                                                                                                           ✚                                                       ✦                                                                               ✣                                                       ✣                                   ✦                                                                       ✷                                                                                                                                               ✛                                                               ✢                                                                               ✧                                                                                                                                       ✼                                                                               ✺                                                                                                                                                                           ✞                                                                                                                   ✛                                                                       ✣                                                       ✜                                   ✺                                                                           ✢                                                           ✛                                       ✚




                                                ✌                                   ✚                       ✺                                                                   ❃                                                                   ✧                                                                                                       ✼                                                                                                                                                               ❅                                                                                               ✛                                                                                   ✼                                                                                                                                                                               ❇                                                                                                                                       ✷                                                               ✜                                                           ✣                                                   ✣                                                           ✦                                                                                                           ✢                                                                                                                                                                               ❄                                                                                               ✛                                                                                               ✽                                                                                   ▲                                                                                                                                                                       ✣                                                           ✺                                                                                                                                                                                   ✛                                                                           ✸                                                                                   ✦                                                                                       ✢                                                                           ✣                                       ✼                                                                                                                                                   ✣                                           ✺                                                                                                                                           ✼                                                           ✛                                                                                       ❃                                                                               ✍                                                                                                                               ✿                                                           ✎                                                                                                                                           ✦                                                       ✷                                                   ✦                                                                                                       ✛




                                                ✽               ✚                           ✛                                                       ✜                               ❆                                                                                                                                                                                                                                   ❅                                                                                                               ✛                                                                               ✼                                                                                                                                                                                       ✽                                                                                                   ✺                                                                                           ❆                                                                                                                                                           ✦                                                                                                                                                                                                               ✜                                                           ✢                                                                                                   ✍                                                                                                                                               ✽                                                                                               ✚                                           ✛                                                                                       ✜                                                       ❆                                                                                                                                                                                                                                                           ❅                                                                                   ✛                                                                               ✼                                                                                                                                                               ❄                                                                               ✦                                                                           ✦                                                                               ✢                                                                                                                                                       ❆                                                                                                                                   ✛                                                                           ✧                                                                                                   ✦                                                                                           ✠           ❀                                                                                                                                                                                                                                                   ✶                                                                                                                   ✦




                                                ✽               ✦                                           ✷                                           ✣                                       ✛                                                           ✜                                                               ✢                                                                                   ✚                                                                           ❃                                                                                                                                       ✷                                                                   ✦                                                                                               ✼                                                                                   ✻                                                                                                   ✦                                                                                   ✽                                                                                           ✣                                                                                                       ✣                                                                           ❅                                                                                                           ✦                                                                                                                           ✷                                                               ✜                                                               ✸                                                                                           ❅                                                                                               ✣                                                                                                       ✣                                                           ✺                                                                                                                                                       ✸                                                                               ✺                                                                                                                                               ✺                                                                                   ✹                                                                       ✣                                                                                                       ✛                                                                               ✢                                                                               ✧                                                                                                       ❅                                                                                       ✜                                                   ✷                                                               ✦                                                                                                                                           ✛                                                                                                           ✻                                                                                           ✹                                                       ❄                                                                               ✚                               ✜                       ✽




                                                ✛               ✧                                       ✇                                                   ✹                                                                       ✼                                                                       ✣                                                   ✦                                                                           ✷                                                                                                                                   ✺                                                                                                       ✷                                                                                                                                                   ✛                                                                                                                                                       ✚                                                   ✛                                                                               ❇                                                                                                                                                           ❃                                                                                                                   ✦                                                                                               ✷                                                           ✠                                                                                                                                                                                   ✒                                                       ✤                                                                                                                                               ✜                                               ✣                                                                                                                   ✜                                               ✼                                                                                                                                       ✺                                                                                               ✢                                                                                               ✦                                                                                                               ✺                                                                                           ✤                                                                                                                   ✣                                           ❅                                                                           ✺                                                                       ✼                                                                           ✦                                                                                                                                       ✜                                                               ✢                                                               ✼                                                                               ✣                                                   ✛                                                                   ✢                                                                       ✽                                                       ✦                                               ✼




                                                ❇                                           ❅                                                               ✦                                                               ✷                                           ✦                                                                                                                               ✣                                                                       ❅                                                                                           ✦                                                                                                                                               ✛                                                                                               ✸                                                                                                           ✦                                                                                   ✢                                                                                           ✣                                                                                                               ✜                                                       ✼                                                                                                                                                           ✣                                                       ✺                                                                                   ✚                                                           ✧                                                                                                                                                       ✣                                                               ❅                                                                                           ✛                                                                                   ✣                                                           ✍                                                                                           ✿                                                                               ✒                                                                                                       ✧                                                                                               ✺                                                                                                                   ✢                                                                                       ✺                                                                                           ✣                                                                                   ❇                                                                                                       ✛                                                                               ✢                                                                               ✣                                                                                                           ✣                                                       ✺                                                                                                                           ❅                                                                                           ✛                                                       ❂                                                                                       ✦                                                                   ✛




                                                ✚   ✛                                       ❇                                                                                           ❃                                                                   ✦                                                                                               ✷                                                                   ✠                                           ❀                                                                                                                                                                                                                                   ✓                                                                                                                                       ❅                                                                                                       ✦                                                                               ✢                                                                                           ✍                                                                                                                               ✛                                                                                                           ✣                                                                                                                                           ✣                                       ❅                                                                                               ✦                                                                                                                                                               ✷                                                                           ✦                                                                                   ❑                                                                                       ✹                                                                                           ✦                                                                                                   ✼                                                               ✣                                                                                                                   ✺                                                                           ✤                                                                                                                       ✢                                                                                               ✹                                                                               ❆                                                                                                                       ✦                                                           ✷                                                   ✺                                                                                               ✹                                                                                                   ✼                                                                                                                       ✛                                                                                       ✸                                                                                   ✦                                                           ✢                                                                           ✣                       ✼                                           ✍




                                                ✞                                           ✛                                                       ✣                               ✜                                               ✺                                                                                           ✢                                                                                   ✛                                                                                                   ✚                                                                                                                                               ✌                                                                                                                       ✚                                                                   ✺                                                                                                           ❃                                                                                   ✧                                                                                                   ✼                                                                                                                                                                                       ❅                                                                                                           ✛                                                                                   ✼                                                                                                                                                                   ✻                                                                                           ✷                                                                       ✺                                                                                               ❂                                                                                       ✜                                                           ✧                                                                                                   ✦                                                                   ✧                                                                                                                                                                                           ✛                                                                                                                                   ✚                                                       ✦                                                                                   ✣                                               ✣                           ✦                                                                               ✷                                                                                                                   ✣                                                       ❅                                                                                       ✛                                                                                               ✣                                                                                                           ✽                                                                                   ✛                                                                       ✢                                                                                                                                   ❄                                               ✦




                                                ✹                       ✼                                       ✦                                                       ✧                                                                                                                       ✤                                                                   ✺                                                                                               ✷                                                                                                           ✣                                                       ❅                                                                                                   ✛                                                                                                       ✣                                                                                                           ✻                                                                                               ✹                                                                                               ✷                                                               ✻                                                                                                                       ✺                                                                                                           ✼                                                                               ✦                                                                                       ✠




✶       ✛       ✣   ✼       ✺       ✢       ✵   ✑                                           ✺                                                                                               ❃                                                                       ✺                                                                                                   ✹                                                                                                                                                       ▲                                                                                               ✢                                                                                               ✺                                                                                                                   ❇                                                                                                                                                                                               ✛                                                                                                                                       ✆                                                                                                                       ✽                                                                                                       ✺                                                                                                           ✣                                       ✣                                                                                                   ✙                                                                                                                                                                                           ✛                                                                                       ❅                                                                                       ✛                                                                                       ✣                                               ❅                                                                                                       ✦                                                                           ❃                                                                                       ➑




✑   ✺       ❃           ✦       ✢       ✵       ✒                               ▲                                                       ✢                                                                       ✺                                                                               ❇                                                                                                                                                                                                   ✙                                                                                                                                                                           ✷                                                                                   ✠                                                                                               ✙                                                                                                                                                                       ✛                                                                                   ❅                                                                                                       ✛                                                                                                       ✣                                                           ❅                                                                                                               ✦                                                                       ❃                                                                                                   ✍                                                                                                           ❃                                                                                               ✦                                                                                   ✼                                                                                                                                   ✼                                                           ✜                                                                   ✷                                                       ✠




✶       ✛       ✣   ✼       ✺       ✢       ✵   ✟                                           ▲                                                               ✛                                                                   ❃                                                                                                   ✠                                                                                                                           ✑                                                                                                                                           ✺                                                                                                   ✦                                                                                           ✼                                                                                                                                                                                       ❅                                                                                           ✦                                                                                                                                                                                           ✤                                                                                   ✺                                                                                                       ✚                                                           ✚                                   ✺                                                                                                       ❇                                                                                                                                                                                                                                                       ✣                                                       ❅                                                                                       ✦                                                                                                                                                                                       ✻                                                                                   ✺                                                                                       ✚                                                       ✜                                   ✽                                                                           ❃                                                                                                                                                                                   ❃                                                               ✺                                                                               ✹                                                                                                                                                           ✇                                                   ✹                                                                                                       ✼                                                                               ✣                                                                                                                       ✣                                                   ✛                                                               ✚                                   ▲                                                                               ✦                                   ✧




                                                ✛               ❄                                                       ✺                                                           ✹                                                                           ✣                                                               ➑




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ➒                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        R.0008
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ▼                                                       ◆                       ❖                                                                                                      ◗                                           ❘                           ❙                                                               ❚                                       ❯                                                              ❱                                           ◆                       ◆                   ❲                                                                                   ❳                                           ❯           ◆                       ❖                                   ❨




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❩                                                           ❬                   ❭                                                               ❬                       ❪                                                                   ❫                                                           ❴                                               ❵                                                                           ❛                                               ❜               ❛                                                       ❪                                                           ❜                       ❪                           ❫                                                                               ❝                                                   ❞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❡                                                               ❯                   ❨                                                               ❱                                                               ◆                       ❢                                               ❙                                                                           ❣                                                               ❙                                           ❤                                                           ❚                                               ◗                           ❲                                                                       ✐                                           ❯               ❥                                       ◗   ❘   ❯          ◗       ❣           ◆       ❖           ❘   ❦   ❥




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❧                                                               ❖                                                           ♠                                       ❯                                   ❖                                                       ♥                                                                           ❖                                           ❨                                                                   ♦                                                               ❲                                                                                                                                                           ◆               ❖                                       q                                           ❯           ❥           ♦           ❙       ❚   ❯       ◆       ◆   ❱
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❜                                                   ♣




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✑                                                           ✺                                                                   ❃                                                       ✦                                               ✢                                                                   ✵                                                                                                                                                                                                                                                                                                                                                                                           ✗                                                                                               ✦                                                   ✼                                           ✍                                                               ✼                                   ✜                                   ✷                                           ✍                                                           ✒                                                                               ❄                                                                       ✦                                                   ✚                                           ✜                           ✦                                               ❂                                                       ✦                                                                                               ❅                                                   ✦                                                                                   ✧                                                           ✺                                       ✦                                                                       ✼                                       ✠                                       ➔




                                                                                                                                                                                                                                        ●                           ➀                                                       ✠                                                                                                                                                       ✒                           ✢                                               ✼                                           ✣                                       ✦                                           ✛                                           ✧                                                                                                                           ✺                                                                   ✤                                                                                           ✤                                   ✺                                                   ✷                               ❄                                                                   ✜                           ✧                                                                       ✧                                                       ✜                                           ✢                                               ✸                                                                                                                   ✛                                                           ✢                                                                                                                           ✹                                                           ✢                                                               ✦                                               ✣                                   ❅                                                       ✜                                       ✽                                                   ✛                                                           ✚                                                                       ✛                                                   ✢                                                   ✧                                                                                                                   ❇                                                                           ✷                                   ✺                                                   ✢                                                           ✸                                                   ✤                                   ✹                                                                       ✚                                                                           ✻                                               ✷                                   ✛                                                   ✽                                           ✣                           ✜                                       ✽                                                       ✦                                               ✍                                                                           ✽                                                   ✺                                                       ✹                                                   ✢                                                           ✼                                               ✦                                                               ✚                                                                                           ✤                                                       ✺                                                               ✷                                                                                       ✞                                                                                       ✛                                                   ✣                                   ✜                                       ✺                                                   ✢                                           ✛                                                   ✚




✌                               ✚               ✺                                               ❃                           ✧                                                       ✼                                                               ✽                                           ✺                                           ✢                                           ✣                   ✜                       ✢                                   ✹                                       ✦                                       ✼                                                                                                               ✣                           ✺                                                                                                                               ✧                                                                   ✦                                                   ✤                                       ✦                                                   ✢                                                       ✧                                                                                                                           ✜                           ✣                                               ✠                                                                                                                                                   ✞                                                                                           ✛                                                   ✣                                       ✜                                               ✺                                                           ✢                                                       ✛                                                                   ✚                                                                                       ✌                                                                   ✚                                   ✺                                                                           ❃                                                           ✧                                           ✼                                                       ❍                                                                                               ✛                                   ✽                                                               ✣                       ✜                                   ✺                                                       ✢                                           ✼                                                                                                           ❅                                                       ✛                                                                       ❂                                                   ✦                                                                                               ✜                                       ✢                                   ✇                                           ✹                                                           ✷                                   ✦                                                           ✧                                                                                                                       ✏                                                       ✚                           ✛                                                       ✜                               ✢                                                               ✣                                               ✜                                       ✤                                       ✤                                                                                                                               ✛                                               ✢                                                       ✧                                                                                                                       ✂                                                                               ✚                                       ✛                                   ✼                                               ✼




✙                                                   ✦                                   ❆                                                               ❄                                       ✦                                   ✷                           ✼                                       ✠




                                                                                                                                                                                                                            s                                       ❹                                                       ✠                                                                                                                                                       ✄                                                           ✚                                   ✚                                                                   ✽                                               ✺                                                           ✢                                                           ✧                                                           ✜                                           ✣                                       ✜                       ✺                                                               ✢                                           ✼                                                                           ✻                                                               ✷                                               ✦                                               ✽                                                                   ✦                                   ✧                                                               ✦                                                   ✢                                                                   ✣                                                                               ✣                                       ✺                                                                                                   ✣                           ❅                                                       ✦                                                                               ❄                                                                           ✷                                       ✜                               ✢                                                   ✸                                                           ✜                               ✢                                                       ✸                                                                                   ✺                                                           ✤                                                                           ✏                                                   ✚                                       ✛                                   ✜                                   ✢                                                   ✣                                       ✜                                           ✤                               ✤                                               ❍               ✼                                                                               ✛                                       ✢                                                               ✧                                                                                       ✂                                                                               ✚                                   ✛                                                   ✼                                           ✼                                                                           ✙                                                                                                       ✦                                                               ❆                                                                                                                   ❄                                                       ✦                                                               ✷                                   ✼                                                   ❍                                                               ✽                                               ✚                                           ✛                                               ✜                                   ❆                                                                           ✼




❅                   ✛                                       ❂                                       ✦                                                       ❄                                           ✦                               ✦                                   ✢                                                                   ✼                           ✛                                   ✣                           ✜           ✼                               ✤                               ✜               ✦                                                           ✧                                                               ✠




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❽                                                                                           ✬                                               ❈                                                                   ✲                                                                                   ✪                                                                       ✫                                                                               ✱                                                                                   ✱                                                                                       ✫                                                                                   ✪                                                                                   ✪                                                                                   ✴                                                                                                   ➎                                                                                       ✫                                                                                                   ✮                                                                       ✬                                       ✳                                                                                                       ✭                                                                                   ✱                                                           →                                   ✲                                                                                   ✪                                                                           ✫                                                                               ✱                                                           ✱                                                                                           ❊                                                                   ✴                                                                                                           ✯                                                       ✬                                       ✭                                                                               ✬                                           ✮                                                                   ✬                                                   ✳                                                                                   ✭




                                                                                                                                                                                                                            s                                                       ●                                       ✠                                                                                                                                                       ✏                                           ✚                                   ✛                                                   ✜                               ✢                                                           ✣                   ✜                                               ✤                                   ✤                                                                                           ✼                                           ✦                                                   ✦                                                   ▲                                                   ✼                                                                               ✽                                                           ✦                                                               ✷                       ✣                                               ✜                               ✤                               ✜                           ✽                                                           ✛                                                       ✣                                           ✜                                       ✺                                                                   ✢                                                                                                           ✺                                                   ✤                                                                   ✛                                                                                                               ✽                                                   ✚                                       ✛                                           ✼                                       ✼                                                                                   ✾                                                   ❀                               ✣                                           ❅                                           ✦                                                                                           ✿                                                   ✂                                                                   ✚                           ✛                                                       ✼                                                       ✼                                           ❀                                               ❁                                   ✍                                                           ✻                                                           ✹                                                   ✷                                           ✼                                           ✹                                                       ✛                                                   ✢                                                               ✣                                                           ✣                                   ✺                                                                                                   ✓                                                                                   ④                                                   ⑤                                                                                                       ✠                                                               ☛                                                                               ✠                                           ✂                                                                           ➇                                       ➈                                                                           ✠                                       ✏                                                                           ✠




✈                   s                                           ✍                                       ✧                                   ✦                                           ✤                           ✜               ✢                                           ✦                                       ✧                                                           ✛                               ✼                                                       ✤               ✺                                           ✚                                   ✚                                   ✺                                                               ❇                                                                       ✼                                                               ✵




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✄                                                               ✌                                                                               ✌                                                                                                                                       ✄                                                                                       ✓                                                                               ✓                                                                           ✟                                                                               ☛                                                                   ✞                                                                                               ✝                                                                       ✗                                                                                           ✆                                                                                                                                           ✶                                                                                                                           ✎                                                                                           ✟                                                                                                                                                                   ✄                                                                                       ☛                                                                                           ✝                                                                                                                                       ✂                                                                       ✒                                           ✓                                                                   ✒                                           ➣                                                               ✝                                                               ✞                                                                                   ✆                                                                                                                                       ✄                                                                                       ✞                                                                               ✑                                                                                                                                           ☛                                                                                       ✝                                                                   ✆                                                               ✒                                   ✑                                                                           ✝                                                                           ✞                                                                                           ✓                                                                               ✆                                                                                                                                                                       ✟                                                                                           ✕




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✓                                               ✝                                                                           ✥                                                                               ✄                                                                                           ✆                                                                                                                                                                                                                                       ✶                                                                                               ✒                                       ✓                                                                       ✎                                                                                                                                                                                                                                                   ✕                                                                               ✟                                                                                               ☛                                                                                           ✙                                                                                                                   ✝                                                               ☛                                                                                                                                                                                                                                                       ✟                                                                       ☛                                                                                                                                                                                                                                           ✝                                                               ✥                                                                           ✒                           ✆                                                                   ✓                                                                       ✒                                       ✞                                                                                       ☞                                                                                                                                                                                                                           ✂                                                                               ✟                                                                                   ✞                                                                           ✓                                                                           ☛                                                                       ✄                                                                                   ✂                                                                                                   ✓                                                                   ☎                                                                                                               ✄                                                                                           ✌




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ☛                                                       ✝                                                                               ✌                                                               ✄                                                                                       ✓                                                               ✒                                                       ✟                                                                                   ✞                                                                                           ✆                                           ✎                                                                                               ✒                                       ✏                                                                       ✆                                                                                                                           ✶                                                                                                                       ✒                                   ✓                                                                                       ✎                                                                                                                                                                       ✄                                                                                                                               ✞                                                                                                   ✄                                                                                           ✓                                                           ✒                                   ✟                                                                                           ✞                                                                           ✄                                                                               ✌                                                                                                                           ✌                                                                       ✌                                                               ✟                                                                                               ✗                                                                           ✑                                                                               ✆                                                                                                                       ✒                                       ✞                                                                               ✆                                                           ☎                                                                                               ☛                                                               ✝                                                                       ✑                                                                                                                                                                   ✶                                                                                                                               ✎                                                                                               ✟




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✶                                                                                           ✄                                                                               ✆                                                                                                                                               ✂                                                                               ✟                                                                                           ✞                                                                                           ✓                                                   ✄                                                                                           ✂                                                                                   ✓                                                                       ✝                                                                   ✑                                                                                                                                                                   ✄                                                                                                               ✞                                                                               ✑                                                                                                   t                           ✟                                                                               ☛                                                                                                                                                                       ✆                                                       ✟                                                                               ✌                                                                           ✒                           ✂                                                                                   ✒                           ✓                                                                       ✝                                                                           ✑                                                                                                                                   ✓                                                                                       ✟                                                                                                                                           ✓                                                               ✝                                                                       ☛                                                                               ✙                                                                                                       ✒                                       ✞                                                                           ✄                                                                                       ✓                                                                       ✝                                                                                                                                                                                   ✓                                                                           ✎                                                                                       ✝




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✄                                                           ✓                                                                                   ✓                                                           ✟                                                                                           ☛                                                                               ✞                                                                                               ✝                                                               ✗                                                                                                                                                                           ☛                                                                                       ✝                                                               ✏                                                                               ☛                                                                           ✝                                                                           ✆                                                                           ✝                                                                                   ✞                                                                                           ✓                                                                   ✄                                                                           ✓                                                                                           ✒                                   ✟                                                                                   ✞                                                                                                                                                                           ✄                                                                           ☞                                                                               ☛                                                                                   ✝                                                                       ✝                                                   ✙                                                                                                                   ✝                                                                       ✞                                                                           ✓                                                                                                                                                                                                                                           ✗                                                                                                                                                                       ✞                                                                           ✄                                                                                       ✓                                                                               ✒                                       ✟                                                                                           ✞                                                                                                               ✄                                                                                           ✌


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✘




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✌                                               ✌                                                                       ✟                                                                                   ✗                                                                                           ✑                                                                                   ✆                                                                                                       ✟                                                                                       ☛                                                                                               ✒                                   ✓                                                                                   ✆                                                                                               ✄                                                                                   ☞                                                                                       ✝                                                                               ✞                                                                                                   ✓                                                                                       ✠




                                                                                                                                                                                                                            s                                       s                                                       ✠                                                                                                                                                       ✓                                               ❅                                                                   ✜                                   ✼                                                                   ✛                                               ✽                                                       ✣                       ✜                                       ✺                                                                   ✢                                                                                       ✜                                           ✼                                               ✻                                                               ✷                                           ✺                                                                   ✻                                                   ✦                                                               ✷                               ✚                                   ❃                                                                                           ❄                                                                       ✷                                       ✺                                                                       ✹                                                           ✸                                                           ❅                                                       ✣                                                           ✛                                                       ✼                                                                               ✛                                                                                   ✽                                               ✚                               ✛                                           ✼                                                               ✼                                                               ✛                                           ✽                                                       ✣                       ✜                       ✺                                                           ✢                                                                           ✹                                                                       ✢                                                           ✧                                                       ✦                                           ✷                                                               ✓                                                               ④                                               ⑤                                                                                       ✠                                       ☛                                                                                       ✠                                               ✂                                                               ➇                           ➈                                                                               ✠                                                   ✏                                                                                           ✠                                                                   ✈                                                       s                                                                           ✠




                                                                                                                                                                                                                            s                                       ✉                                                       ✠                                                                                                                                                       ✙                                                                                   ✺                                                                   ✷                                   ✦                                                                                                       ✣                           ❅                                                               ✛                                                           ✢                                                                                                                   ✣                                   ❇                                                               ✺                                                                       ❏                                       ✣                           ❅                                                       ✜                                               ✷                                       ✧                                               ✼                                                                                                           ✾                                                   s                                                                       t                                   ✉                                                   ❁                                                                                                   ✺                                                           ✤                                                                                               ✣                                   ❅                                                               ✦                                                                                               ✂                                                               ✚                                               ✛                                           ✼                                               ✼                                                                                               ❆                                                                               ✦                                                       ❆                                                                                   ❄                                                               ✦                                                       ✷                                       ✼                                                                               ✛                                                       ✷                           ✦                                                                                                           ✽                                                       ✜                           ✣                               ✜                                   ①                                                       ✦                                           ✢                                                   ✼                                                                                                   ✺                                                                       ✤                                                                                                                   ✣                                       ❅                                                               ✦                                                                                                       ✆                                                               ✣                                   ✛                                                   ✣                                       ✦                                                                                   ✺                                                               ✤




✓                                   ✦                               ■                                           ✛                           ✼                                               ✠                                                                       ✞                                                                   ✛                                   ✣                       ✜                   ✺                                   ✢                                   ✛                                       ✚                                                                                               ✌                                                           ✚                               ✺                                                                   ❃                                                   ✧                                                                       ✼                                               ✍                                                                                   ❇                                                                   ❅                                                           ✺                                                           ✼                                                       ✦                                                                                                                   ❇                                                                           ✷                                       ✺                                                           ✢                                                                           ✸                                                               ✤                                       ✹                                                                   ✚                                                                               ✽                                                   ✺                                                       ✢                                                                       ✧                                                               ✹                                               ✽                                               ✣                                                                               ✤                                                   ✺                                           ✷                                           ❆                                                                                       ✼                                                                               ✣                                   ❅                                                   ✦                                                                                                                       ❄                                           ✛                                                       ✼                                       ✜                       ✼                                                                                           ✺                                                       ✤                                                                                               ✣                           ❅                                                       ✦                                                                                                       ✽                                           ✚                                       ✛                                           ✜                                   ❆                                                                                                           ✼                                                                                                                       ✛                                                   ✼                                                   ✼                                           ✦                                                   ✷                                   ✣                                       ✦                                                   ✧                                                                                                       ❄                                               ❃




✏                           ✚           ✛                                           ✜                           ✢                               ✣                           ✜                       ✤                   ✤                                                               ✛                                       ✢                                   ✧                                                                           ✣               ❅                                   ✦                                                                                       ✂                                                                                       ✚                       ✛                                               ✼                                                   ✼                                                                                                   ✙                                                                                                       ✦                                                       ❆                                                                       ❄                                                                   ✦                                                           ✷                                       ✼                                                                                                   ✛                                   ✢                                                                   ✧                                                                                                           ✤                                                   ✷                                               ✺                                                       ❆                                                                                                                                           ❇                                                                           ❅                                                                           ✜                                   ✽                                               ❅                                                                                                   ✣                           ❅                                               ✦                                                                           ❃                                                                                       ✽                                               ✹                                                   ✷                               ✷                                                   ✦                                       ✢                                               ✣                               ✚                                                   ❃                                                                                           ✼                                       ✦                                           ✦                                                       ▲                                                                                                       ✷                                   ✦                                                   ✚                                   ✜                       ✦                                                   ✤                                           ✍                                                           ✜                                   ✼                                                                                   ✛                                                                                                                       ✽                                                       ✜                                               ✣                           ✜                                               ①                                               ✦                                                   ✢                                                                                                       ✺                                                               ✤                                                                           ✣                           ❅                                                   ✦




✆                           ✣           ✛                                           ✣                           ✦                                                   ✺                                           ✤                                       ✓                                                       ✦                                       ■                                       ✛                                       ✼                           ✠




                                                                                                                                                                                                                            s                                       ✈                                                       ✠                                                                                                                                                       ✓                                               ❅                                                                   ✦                                                                                   ✂                                                                           ✚                                   ✛                                                   ✼                                                           ✼                                                                                   ✜                           ✼                                                                           ✼                                           ✺                                                                                                           ✢                                                               ✹                                                           ❆                                                                                   ✦                                                       ✷                                       ✺                                                                       ✹                                                                   ✼                                                                                   ✣                                               ❅                                                           ✛                                           ✣                                                           ✇                                               ✺                                                                   ✜                               ✢                                                       ✧                                                       ✦                                               ✷                                                                                       ✺                                           ✤                                                                           ✛                                                   ✚                       ✚                                                                       ✂                                                                   ✚                           ✛                                                       ✼                                                       ✼                                                                                   ✙                                                                                               ✦                                       ❆                                                                                                   ❄                                                   ✦                                           ✷                                           ✼                                                                                           ✜                       ✢                                                                                               ✛                                                                                           ✼                                               ✜                                       ✢                                                                           ✸                                                           ✚                                       ✦                                                                                           ✛                                                   ✽                                                   ✣                                   ✜                                   ✺                                                   ✢                                                                                           ✜                               ✼




✜           ❆                                                           ✻                                       ✷               ✛                                       ✽                                           ✣               ✜                   ✽                                           ✛                               ❄                                           ✚                       ✦                                           ✠                                                       ✄                                                                           ✚                                       ✣                           ❅                                                           ✺                                                       ✹                                                       ✸                                                                       ❅                                                                                                   ✣                           ❅                                                           ✦                                                                           ✢                                                               ✹                                                               ❆                                                                                                       ❄                                               ✦                                               ✷                                                                                       ✺                                                                       ✤                                                                                   ✂                                                                               ✚                                               ✛                                       ✼                                           ✼                                                                                   ✙                                                                                                               ✦                                               ❆                                                                                       ❄                                                   ✦                                                                       ✷               ✼                                                                               ✽                                                       ✛                                               ✢                                                           ✢                                                   ✺                                               ✣                                                                                           ❄                                           ✦                                                                               ✻                                                           ✷                               ✦                                                   ✽                                                   ✜                           ✼                                               ✦                                                       ✚                       ❃                                                                                                       ✧                                           ✦                                                           ✣                       ✦                                                   ✷                                               ❆                                                                                                   ✜                                                       ✢                                                               ✦                                                   ✧                                                                                       ❇                                                                                               ✜                       ✣                                           ❅                                               ✺                                                   ✹                                                           ✣




        ↔               ↕                                                       ➙                           ➛                                       ➜                                                       ➝                               ➞                           ➟                                   ➠                                               ➡   ➢                                                               ➤                                               ➥                       ➙                   ➦                               ➧                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ➟                       ➢                                                               ➦                               ➭                                                                               ➝                                               ➠                                                           ➞                                                                           ➯                                                       ➟                                                   ➲                       ➝                                                                       ➙                                   ➟                                                                                                                                                                       ➟                                                                                   ➵                                                           ➟                                                       ➸                                               ➺                                               ➢                                                               ➻                                                       ➟                               ➠                                                                       ➺                                                       ➟                                                                               ➼                                                           ➝                                               ➭                                                                   ➭                                                                           ➦                                                                                               ➟                                   ➟                                                                           ➝                                           ➠                                                                                       ➽                                                                   ➾                                           ➢                                       ➦                       ➠                                           ➟                                           ➢                                               ➢                                                               ➺                                               ➠                                       ➚                                                                                                           ➼                                                               ➝                                                                           ➭                                                                                   ➭                                                                           ➟                                   ➙                               ➪                                                   ➟




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✁                                                                                                                                                                                                                                                                               ✁




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❼                                       ➨                                                                   r                                           ➩                                                                                                                       ➃                                                                                       ➫                                                                                       ➫                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ➫                                       ➳                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ➫                                                                                                                                                                                                                                                                                                                                                                                               ➫                                               ➫                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ➨                                                                   ➒                                               ❼                                       ➫                       ➳




                            ➟                           ➹                                   ➾                           ➧               ➺                                       ➙                                                               ➻                                   ➟                               ➢                               ➢                   ➦                   ➝                               ➠                                                                                       ➪                           ➺                                               ➠                                                                                                   ➯                                               ➟                                                                                                   ➲                                           ➝                                                   ➾                                                   ➠                                               ➚                                                                                       ➺                                                                                                                                                                                                                                                           ➥                                                   ➘                   ➴                   ➴                                                               ➧                           ➪                                               ➢                                               ➟                                                           ➠                                           ➺                                                                               ➟                                       ➛                       ➹                                           ➙                               ➺                                                   ➠                                                   ➦                           ➪                                                   ➾                               ➢                                       ➛                           ➪                                       ➝                                               ➭                                                                   ➴                                   ↕                                                                                   ➟                                   ➚                                       ➦                               ➺                                       ➷                                                   ➧                       ➺                                               ➞                                                           ➟                                   ➙                               ➛                   ➥                                                                                       ➥                                       ➬                                           ➮                                                       ➦                           ➟                                           ➱                                                   ✃                                                       ➦                           ➚                                                   ❐                                                                                                                                                                                                                                           ➪                                                   ➧                   ➦                                                   ➥                                   ✃                                                                   ➦                           ➚                                                   ❐                                                                                                                                                                                                                                                                                                                               ➺




    ➶




                                                                                                                                                                                                                                                                                                                                                                                                                                                        ➨                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ➫                                                                                               ➳                                               ➫                   ➫                                                                                                                                                                           ➫                                                                                                                                                                                                                                                                                                       ➫                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ➳                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ❺                                                   ➩                                           ❒                                                                                                                                                                                                                                                                                                                                                                                                                                                               ➓                                               ➆                                               ➏                                                                   ➏                               ➨                                                                                                                   ➫




                                            ➘                                                                                                                                                                                   ➘                                                                                               ➛




                                                                                                                    ✁                                                                                                                                       ✁




    ❼           ➃                                                           ➩                                                                                   ❼                               ➒                                                                                           ❺




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ➓                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    R.0009
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ▼                                               ◆                           ❖                                                                                                                                  ◗                                       ❘                                   ❙                                               ❚                                                   ❯                                                                                          ❱                                                                   ◆                       ◆                       ❲                                                                                                           ❳                                                                   ❯                       ◆               ❖                                               ❨




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❩                                               ❬                           ❭                                                                   ❬                                       ❪                                                                       ❫                                                                           ❴                               ❵                                                                                               ❛                                                                               ❜               ❛                                                                       ❪                                                                       ❜                               ❪                                                           ❫                                                                               ❝                                                   ❞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❡                                                       ❯                           ❨                                                                           ❱                                                                   ◆                       ❢                                                               ❙                                                                   ❣                                                                                           ❙                                                                   ❤                                                                   ❚                                                       ◗                                           ❲                                                                                               ✐                                                   ❯                       ❥                               ◗   ❘   ❯          ◗       ❣           ◆       ❖           ❘   ❦   ❥




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❧                                                       ❖                                                                   ♠                                                               ❯                       ❖                                                                       ♥                                                               ❖                                                                   ❨                                                                                       ♦                                                                               ❲                                                                                                                                                                                                                       ◆           ❖                                               q                                           ❯           ❥           ♦           ❙       ❚   ❯       ◆       ◆   ❱
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ❜                                                           ♣




✧               ✜           ✼               ✽                                   ✺                                                   ❂                                   ✦                               ✷                                   ❃                                               ✍                                           ✏                                                   ✚                       ✛                                   ✜               ✢                                               ✣                           ✜                                   ✤                                   ✤                                                                                       ✜                                   ✼                                                                                                       ✜                                       ✢                                                                                   ✤                                                           ✺                                                                                           ✷                                           ❆                                                                                                                       ✦                                                                           ✧                                                                                                                                       ✛                                                               ✢                                                                               ✧                                                                                                                           ❄                                                                                       ✦                                                                   ✚                                           ✜                                               ✦                                                                       ❂                                                                   ✦                                                   ✼                                                                                                   ✣                                           ❅                                                                                               ✛                                                       ✣                                                                                                           ✣                                       ❅                                               ✦                                                                                                           ✂                                                                                                               ✚                               ✛                                                               ✼                                                           ✼                                                                                                   ✽                                                   ✺                                                                           ✢                                                                   ✼                                                               ✜                                       ✼                                                       ✣                                   ✼                                                                                                       ✺                                                                       ✤                                                                                   ✚                                       ✦                                                       ✼                                                               ✼                                                                                   ✣                                                       ❅                                                                       ✛                                                               ✢                                                                                                           ✢                                                       ✜                                                       ✢                                                                               ✦                                                                       ✣                                           ❃                                                       ❏                                               ✢                                                                               ✜                                           ✢                                                                               ✦                                                                                                                               ✾                                           ➀                                                           ➀                                                           ❁




❆                           ✦                       ❆                                                               ❄                                       ✦                           ✷                                   ✼                                       ✠                                                                                       ✓                                                   ❅                                           ✦                               ✷                           ✦                                                                                       ✛                                                               ✷                                           ✦                                                                                                       ❑                                                                       ✹                                                                                                   ✦                                                                           ✼                                                                   ✣                                   ✜                                           ✺                                                                                   ✢                                                                                       ✼                                                                                                                   ✺                                                                           ✤                                                                                                               ✚                                           ✛                                                                       ❇                                                                                                                                                                           ✛                                                                           ✢                                                                       ✧                                                                                                       ✤                                       ✛                                                                       ✽                                                                                       ✣                                                                                               ✣                                   ❅                                                                                       ✛                               ✣                                                                                                       ✛                                                               ✷                                                   ✦                                                                                                               ✽                                                                       ✺                                                           ❆                                                                                                                   ❆                                                                                                       ✺                                                                               ✢                                                                                                                   ✣                                       ✺                                                                                                                           ✣                                           ❅                                                                   ✦                                                                                                   ✂                                                                                           ✚                                           ✛                                                                       ✼                                                       ✼                                                                                                           ✛                                                           ✢                                                       ✧                                                                                                                                                   ✛                                                                   ❆                                                                                                       ✺                                                                       ✢                                                                           ✸                                                                                                                                               ✣                                       ❅                                                                                   ✺                                                           ✼                                               ✦




❑               ✹                       ✦                       ✼                                       ✣                           ✜               ✺                               ✢                                                   ✼                                                               ✛                                   ✷                                   ✦                                       ✵




                                                                                                                                                                                                ✾                               ✛                                           ❁                                                                                                                                                                                               ✶                                                                                           ❅                                                               ✦                                                   ✣                                               ❅                                                                       ✦                                                               ✷                                                                                                                                                                           ✞                                                                                                               ✛                                                                       ✣                                                   ✜                                           ✺                                                                                       ✢                                                                           ✛                                                               ✚                                                                                                                                                                   ✌                                                                                       ✚                                               ✺                                                                                       ❃                                                                       ✧                                                                                   ✼                                                           ❍                                                                                                                   ✽                                                                       ✺                                                                                                   ✢                                                                       ✧                                                                                       ✹                                                               ✽                                                   ✣                                                                                                                                           ✽                                                                       ✺                                                           ✢                                                                               ✼                                                               ✣                                   ✜                                       ✣                                   ✹                                                                       ✣                                   ✦                                                               ✼                                                                                                                                                               ✣                                       ✺                                                                                   ✷                                   ✣                                       ✜                               ✺                                                                           ✹                                                                   ✼                                                                                                                                                   ✜                                               ✢                                                                           ✣                                           ✦                                                       ✷                                           ✤                                       ✦                                                                   ✷                                                   ✦                                                                       ✢                                                                                   ✽                                               ✦                                                                                                                                                                                   ❇                                                                                                               ✜                                   ✣                                                               ❅                                                                                                                                                   ✛




                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✷                           ✦                                           ✻                                                       ✷                                                   ✦                                                       ✼                                                       ✦                                                               ✢                                                                   ✣                                                   ✛                                                                                   ✣                                       ✜                                                   ✺                                                                       ✢                                                                                                                                                                                                   ✛                                                                   ✸                                                                           ✷                                               ✦                                                                                   ✦                                                           ❆                                                                                                                               ✦                                                                       ✢                                                                               ✣                                                                                                                                   ❇                                                                                           ❅                                                                           ✦                                                                   ✢                                                                                                                                                                                   ✜                                                       ✣                                                                                                           ❇                                                                                                   ✜                                           ✚                                                   ✚                               ✤                                           ✹                                                                               ✚                                   ✚                                           ❃                                                                                                                                                           ✛                                                   ✢                                                                               ✧                                                                                                                                                       ✜                                                   ✢                                                                   ✣                                       ✦                                                       ✢                                                                           ✣                               ✜                                           ✺                                                               ✢                                                                           ✛                                                                   ✚                                       ✚                                               ❃                                                                                                                                           ✜                                   ✢                                                                               ✣                                                   ✦                                                                       ✷                                               ✤                                   ✦                                                                   ✷                                                       ✦                                                                       ✧                                                                                                                                                                           ❇                                                                                                       ✜                                       ✣                           ❅




                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✻                                               ✷                           ✦                                                   ✦                                                               ■                                                                   ✜                                           ✼                                                       ✣                                           ✜                                       ✢                                                                                       ✸                                                                                                                                                                               ✛                                                                               ✣                                       ✣                                           ✺                                                                                       ✷                                                   ✢                                                                       ✦                                                                       ❃                                                                                   ❏                                           ✽                                                                               ✚                               ✜                                                       ✦                                                                       ✢                                                                               ✣                                                                                                               ✷                                               ✦                                                               ✻                                                                               ✷                                                                   ✦                                                       ✼                                                           ✦                                                                               ✢                                           ✣                                           ✛                                                                   ✣                                       ✜                                                   ✺                                                                   ✢                                                                                                                                                           ✛                                                                   ✸                                                           ✷                                                   ✦                                                           ✦                                                                       ❆                                                                                                                       ✦                                           ✢                                                                                   ✣                                   ✼                                                                                                                                           ✛                                                       ✢                                                                               ✧                                                                                                                                                       ✻                                                                       ✷                                                       ✺                                                           ■                                                               ✜                               ❆                                                                                                                                       ✛                                                                       ✣                                       ✦                                                   ✚                                   ❃                                                                                                                                                                           ✽                                                                           ✛                                                                   ✹                                                                                   ✼                                                   ✦                                           ✧




                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✏                                                           ✚                   ✛                                                   ✜                                       ✢                                                                       ✣                               ✜                                       ✤                                               ✤                                                                                           ✛                                                                               ✢                                                                                           ✧                                                                                                           ✂                                                                                                               ✚                                               ✛                                                                   ✼                                                                   ✼                                                                                                   ✙                                                                                                                                       ✦                                                                                   ❆                                                                                                                   ❄                                                                                   ✦                                                                       ✷                                   ✼                                                                                           ❅                                                               ✛                                                                               ✷                                                   ❆                                                                                                                               ❮




                                                                                                                                                                                                ✾                               ❄                                                       ❁                                                                                                                                                                                   ✶                                                                                           ❅                                                               ✦                                                   ✣                                               ❅                                                                       ✦                                                               ✷                                                                                       ✞                                                                                                                                   ✛                                                               ✣                                       ✜                                                           ✺                                                                               ✢                                                                               ✛                                                                       ✚                                                                                   ✌                                                                                                           ✚                                   ✺                                                                       ❃                                                                               ✧                                                                                       ✼                                                                                                           ✦                                                           ✢                                                               ✸                                                           ✛                                                                       ✸                                                                           ✦                                                                               ✧                                                                                                                       ✜                                           ✢                                                                                               ✣                               ❅                                                                           ✜                                           ✼                                                                                           ✽                                                           ✺                                                                           ✢                                                                               ✧                                                               ✹                                                                   ✽                                                               ✣                                                                               ▲                                                                               ✢                                                           ✺                                                                                       ❇                                                                                           ✜                                   ✢                                                                   ✸                                                               ✚                                           ❃                                                                                                           ✛                                                                   ✢                                                                               ✧                                                                                           ❇                                                                                               ✜                                               ✣                                                       ❅                                                                                                                   ❆                                                                                               ✛                                                                   ✚                                       ✜                                                       ✽                                                                   ✦                                                                           ❮




                                                                                                                                                                                                ✾                               ✽                                           ❁                                                                                                                                                                                               ✶                                                                                           ❅                                                               ✦                                                   ✣                                               ❅                                                                       ✦                                                               ✷                                                                                                                       ✏                                                                                               ✚                                                   ✛                                                   ✜                                                           ✢                                                                               ✣                                               ✜                                               ✤                                                   ✤                                                                                                           ✛                                                                                   ✢                                                                       ✧                                                                                                                                       ✂                                                                                                                   ✚                                           ✛                                                                   ✼                                                   ✼                                                                                               ✙                                                                                                                                               ✦                                                                                   ❆                                                                                                                           ❄                                                               ✦                                                   ✷                                               ✼                                                                                                                           ✛                                                       ✷                                           ✦                                                                                                                                   ✦                                                               ✢                                                               ✣                                       ✜                                           ✣                               ✚                                       ✦                                                                       ✧                                                                                                                       ✣                                                   ✺                                                                                                                               ✧                                                               ✦                                                           ✽                                                                   ✚                                   ✛                                               ✷                                                                   ✛                                                           ✣                                           ✺                                                                   ✷                                           ❃                                                                                                                       ✛                                                                               ✢                                                                               ✧                                                                                                                           ✜                               ✢                                                                               ✇                                           ✹                                                                                   ✢                                                                       ✽                                                                           ✣                                                   ✜                               ❂                                                       ✦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✷                           ✦                                           ✚                                   ✜                           ✦                                                               ✤                                                                               ✺                                                                   ✷                                                                                       ✣                                               ❅                                                                                           ✦                                                                                                               ✦                                                                       ❑                                                                                   ✹                                                                                       ✜                                   ✣                                                   ✛                                                           ❄                                                                               ✚                                                   ✦                                                                                                       ✷                                                           ✦                                                                   ✚                                           ✜                                               ✦                                                                       ✤                                                                               ✣                               ❅                                                               ✛                                                               ✣                                                                                                   ✜                                       ✼                                                                                                   ✷                                                           ✦                                                   ❑                                                                   ✹                                                                   ✦                                                                   ✼                                                           ✣                                           ✦                                                           ✧                                                                                                           ❅                                                                       ✦                                                       ✷                                                           ✦                                                   ✜                                               ✢                                                                           ❮                                                                   ✛                                                                       ✢                                                               ✧




                                                                                                                                                                                                ✾                               ✧                                                       ❁                                                                                                                                                                                   ✶                                                                                           ❅                                                               ✦                                                   ✣                                               ❅                                                                       ✦                                                               ✷                                                                                               ✞                                                                                                                                       ✛                                                           ✣                                           ✜                                                       ✺                                                                           ✢                                                                                   ✛                                                                       ✚                                                                                   ✌                                                                                                           ✚                                       ✺                                                                               ❃                                                                   ✧                                                                                       ✼                                                                               ❍                                                                                   ☞                                                                                           ✦                                               ✢                                                                                   ✦                                                                                       ✷                                                   ✛                                                           ✚                                                                                                   ✂                                                                           ✺                                                                           ✹                                                                       ✢                                                                       ✼                                                       ✦                                                           ✚                                                                                   ✼                                                       ❅                                                                   ✺                                                                               ✹                                                               ✚                                               ✧                                                                                                               ❄                                                                           ✦                                                                                                   ✷                                               ✦                                                               ✤                                       ✦                                                                   ✷                                           ✷                                   ✦                                                                                   ✧                                                                                                               ✣                                   ✺                                                                                                           ✣                               ❅                                                                               ✦                                                                                                                           ✆                                                                                       ✣                       ✛                                                                   ✣                                               ✦                                                                                                                                                                                                               ✛                                                                               ✷                                                                               ✺                                                           ✤


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✘




                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✓                                                                   ✦                                       ■                                                               ✛                                                       ✼                                                                                           ✤                                               ✺                                                                               ✷                                                                                                   ✜                                               ✢                                                                           ❂                                                                                   ✦                                                                               ✼                                                       ✣                                               ✜                                                   ✸                                                                       ✛                                                                       ✣                                               ✜                                       ✺                                                                               ✢                                                                                                                       ✛                                                                       ✢                                                                                       ✧                                                                                                   ✻                                                                   ✺                                                               ✼                                                               ✼                                                                       ✜                                       ❄                                                                           ✚                                                       ✦                                                                               ✧                                                                       ✜                                           ✼                                                       ✽                                                                       ✜                                   ✻                                                                       ✚                                       ✜                                   ✢                                                                               ✛                                                       ✷                                               ❃                                                                                                   ✛                                                                       ✽                                                           ✣                                   ✜                                       ✺                                                                                       ✢                                                                       ✠




                                                                                                                                                                                                s                                                                                                           ✠                                                                                                                                                               ✏                                                           ✚                   ✛                                                   ✜                                       ✢                                                                       ✣                               ✜                                       ✤                                               ✤                                                       ❍                                               ✼                                                                                                                       ✽                                                                           ✚                                       ✛                                                                           ✜                               ❆                                                                                                                                           ✼                                                                                                       ✛                                                               ✷                                                       ✦                                                                                                       ✣                                                           ❃                                                               ✻                                                                                   ✜                                               ✽                                                                       ✛                                                       ✚                                                                       ✺                                                               ✤                                                                                                   ✣                                                       ❅                                                               ✦                                                                                                                           ✽                                                   ✚                               ✛                                                                   ✜                                   ❆                                                                                                                           ✼                                                                                               ✺                                                                           ✤                                                                           ✣                                   ❅                                                                       ✦                                                                                                   ✂                                                                                                       ✚                                   ✛                                                           ✼                                                               ✼                                                                                           ✙                                                                                                                       ✦                                                       ❆                                                                                                           ❄                                                                           ✦                                                                   ✷                                                   ✼                                                   ✍                                                                   ✛                                                           ✢                                                                           ✧                                                                                                                           ✏                                                                                       ✚                           ✛                                                           ✜                                           ✢                                                                               ✣                                           ✜                                                   ✤                                               ✤                                                                                               ✛                                                           ✢                                                   ✧


                                                                                                                                                                                                                                                        ❻




✛           ✚       ✚                                       ✺                                               ✣                           ❅                                   ✦                                   ✷                                                                   ✂                                                           ✚                       ✛                                   ✼                               ✼                                                               ✙                                                                                           ✦                                                               ❆                                                                                                           ❄                                                                           ✦                                                           ✷                                                           ✼                                                                                                                                               ✼                                                       ✹                                                                                       ✼                                                           ✣                                           ✛                                                                           ✜                                           ✢                                                                       ✦                                                                       ✧                                                                                                                                       ✧                                                                                       ✛                                                               ❆                                                                                                                                       ✛                                                                   ✸                                                       ✦                                                                                                               ✛                                                                           ✷                                                           ✜                                       ✼                                                               ✜                                       ✢                                                                                           ✸                                                                                                   ✺                                                                           ✹                                                                                   ✣                                                                                       ✺                                                                           ✤                                                                                                       ✞                                                                                           ✛                                                                       ✣                                   ✜                                           ✺                                                                       ✢                                                                   ✛                                                               ✚                                                                                               ✌                                                                               ✚                                           ✺                                                               ❃                                                                               ✧                                                       ✼                                                                                       ❍                                                                                           ✽                                                       ✺                                                               ❆                                                                                                           ❆                                                                                                                               ✺                                                                                   ✢                                                                                                                   ❇                                                                                                           ✷                                                           ✺                                                                               ✢                                                                                           ✸                                                           ✤                                       ✹                                                       ✚




✽           ✺                       ✢                           ✧                                               ✹                                       ✽                       ✣                                   ✠




                                                                                                                                                                                                s                                                       ❿                                                   ✠                                                                                                                                                               ✏                                                           ✚                   ✛                                                   ✜                                       ✢                                                                       ✣                               ✜                                       ✤                                               ✤                                                                                                                                                           ✜                                               ✼                                                                                                                                                   ✛                                                                                   ✢                                                                                                                                                                           ✛                                                                       ✧                                                                               ✦                                                                               ❑                                                                   ✹                                                                                       ✛                                                                   ✣                                           ✦                                                                                                                                                                   ✷                                           ✦                                                   ✻                                                               ✷                                                   ✦                                                                               ✼                                                                       ✦                                                               ✢                                                                                   ✣                                   ✛                                                   ✣                                   ✜                                           ❂                                                                       ✦                                                                                                                                                           ✺                                                                           ✤                                                                                                                           ✣                                       ❅                                                                       ✦                                                                                                                                                       ✂                                                                                               ✚                                       ✛                                                                       ✼                                               ✼                                                                                                                                       ✺                                                           ✤                                                                                                                           ✜                                                       ✢                                                                       ✼                                                               ✹                                                               ✷                                           ✦                                                       ✧                                                                               ✼                                                                                                                                                               ✜                                       ✣                                                                                                                   ✼                                                       ✦                                                                       ✦                                                                           ▲                                                                                   ✼                                                                                                                                       ✣                           ✺




✷   ✦                   ✻                               ✷                   ✦                                           ✼                               ✦                       ✢                                                   ✣                               ✠                                                                               ✓                                               ❅                                           ✦                               ✷                               ✦                                                                               ✛                                                           ✷                                   ✦                                                                                                               ✢                                                                       ✺                                                                                                                                       ✽                                                                       ✺                                                                               ✢                                                                                   ✤                                               ✚                                               ✜                                                           ✽                                                                   ✣                                       ✼                                                                                                           ❄                                                                               ✦                                                               ✣                                                           ❇                                                                                                           ✦                                                                   ✦                                                                       ✢                                                                                                           ✏                                                                       ✚                                       ✛                                                                               ✜                                           ✢                                                                               ✣                                       ✜                                           ✤                                                           ✤                                                                       ✛                                                                       ✢                                                                   ✧                                                                                                                       ✣                                       ❅                                                                           ✦                                                                                                           ✂                                                                               ✚                                               ✛                                                           ✼                                                           ✼                                                                                                       ✙                                                                                                                           ✦                                                       ❆                                                                                                               ❄                                                                       ✦                                                                   ✷                                       ✼                                                                                                       ✜                                   ✣                                                                                           ✼                                                   ✦                                                       ✦                                                       ▲                                                                           ✼                                                                                                                       ✣                                       ✺                                                                                                       ✷                                                       ✦                                                           ✻                                                                                   ✷                                                       ✦                                                               ✼                                                               ✦                                                               ✢                                                   ✣                                       ✍




✛           ✢                       ✧                                                       ✏                                                   ✚               ✛                           ✜                           ✢                                               ✣                               ✜               ✤                                       ✤                                               ❇                                                   ✜                           ✚                           ✚                                                       ✤                                   ✛                                                               ✜                                           ✷                                   ✚                                               ❃                                                                                                           ✛                                                                                   ✢                                                                               ✧                                                                                                                   ✛                                                                                   ✧                                                                           ✦                                                                           ❑                                                                               ✹                                                                       ✛                                                                                   ✣                                       ✦                                                           ✚                                                               ❃                                                                                                           ✻                                                                                   ✷                                                   ✺                                                               ✣                                       ✦                                                       ✽                                                               ✣                                                                                       ✣                                                       ❅                                                                       ✦                                                                                                               ✜                                   ✢                                                               ✣                               ✦                                                                   ✷                                               ✦                                                                   ✼                                                       ✣                                       ✼                                                                                               ✺                                                                       ✤                                                                           ✣                                           ❅                                                                   ✦                                                                                                           ✦                                                   ✢                                                                               ✣                                       ✜                                   ✷                                               ✦                                                                                                   ✂                                                                                       ✚                                               ✛                                               ✼                                                                   ✼                                                                   ✠




                                                                                                                                                                                                s                                                                                                           ✠                                                                                                                                                               ✏                                                           ✚                   ✛                                                   ✜                                       ✢                                                                       ✣                               ✜                                       ✤                                               ✤                                                                                               ❅                                                                                   ✛                                                                                       ✼                                                                                   ✼                                                                           ✹                                                                           ✤                                                               ✤                                               ✦                                                                       ✷                                           ✦                                                                           ✧                                                                                                                   ✣                                                           ❅                                                                       ✦                                                                                                           ✼                                                                   ✛                                                           ❆                                                                                                   ✦                                                                                                   ❇                                                                                                                           ✷                                                   ✺                                                                                       ✢                                                                   ✸                                                           ✼                                                                                           ✛                                                                       ✼                                                                                           ✂                                                                                                   ✚                                   ✛                                                                   ✼                                               ✼                                                                                               ✙                                                                                                                               ✦                                                       ❆                                                                                                                   ❄                                                                           ✦                                                           ✷                                       ✼                                                                                           ✸                                                                                   ✦                                           ✢                                                                       ✦                                                                       ✷                                                   ✛                                                               ✚                                   ✚                                       ❃                                                                                               ✛                                                                               ✢                                                                               ✧                                                                                                       ✜                                   ✢                                                                                   ✣                                   ✦                                                                       ✢                                                                                   ✧                                                                                       ✼                                                                                       ✺                                                   ✢


                                                                                                                                                                                                                                                        ➁




✼       ✦                       ✦                       ✜               ✢                                                   ✸                                                                               ✼                                   ✹                                               ✽                               ❅                                                                                                   ❇                                                   ✷                           ✺                                                       ✢                                                               ✸                                                           ✼                                                                                                                                   ✷                                                       ✦                                                               ❆                                                                                                                                               ✦                                                               ✧                                                                                   ✜                                           ✦                                                                           ✧                                                                                           ✠                                                                                                                                                                                           ✏                                                                                           ✚                                           ✛                                                                       ✜                                           ✢                                                                                   ✣                                           ✜                                           ✤                                                   ✤                                                                                                           ✜                               ✼                                                                                                                                               ✤                                                       ✹                                                                               ✚                                           ✚                                                   ❃                                                                                                                           ✽                                                               ✺                                                                               ❆                                                                                                               ❆                                                                                                                   ✜                                   ✣                                       ✣                                   ✦                                                                   ✧                                                                                                                                               ✣                                           ✺                                                                                                                                                   ✣                                       ❅                                                               ✺                                                                   ✷                                               ✺                                                               ✹                                                                           ✸                                                           ❅                                                                                       ✚                                           ❃                                                                           ✍                                                                                               ✛                                                   ✧                                                                                   ✦                                                                           ❑                                                                               ✹                                                           ✛                                                           ✣                                           ✦                                                                   ✚                                               ❃                                                                               ✍                                                                                                                               ✛                                                           ✢                                                   ✧




❂               ✜           ✸                           ✺                                           ✷                           ✺                                   ✹                                           ✼                                   ✚                           ❃                                                                       ✷                               ✦                                   ✻                                   ✷                           ✦                                               ✼                                   ✦                                                   ✢                                                               ✣                                           ✜                                           ✢                                                                       ✸                                                                                                                           ✣                                                   ❅                                                                                       ✦                                                                                                       ✜                                                   ✢                                                                               ✣                                                   ✦                                                                   ✷                                                   ✦                                                                   ✼                                                                       ✣                                       ✼                                                                                                           ✺                                                                       ✤                                                                                                       ✣                                           ❅                                                                           ✦                                                                                               ✂                                                                                           ✚                                       ✛                                                                               ✼                                                                   ✼                                                                                                   ✙                                                                                                                   ✦                                                               ❆                                                                                                                       ❄                                                                       ✦                                                                   ✷                                       ✼                                                                           ✠                                                                                               ✏                                                                                   ✚                                   ✛                                                               ✜                                           ✢                                                                           ✣                                   ✜                                       ✤                                               ✤                                                                                       ❅                                                                   ✛                                                           ✼                                                                                                       ✷                                   ✦                                                               ✣                                                   ✛                                                       ✜                                           ✢                                                                       ✦                                                       ✧                                                                                                           ✽                                                                               ✺                                                                           ✹                                                                               ✢                                                   ✼                                                       ✦                                                                   ✚                                                                                               ✣                                               ❅                                                                                   ✛                                                                   ✣                                                           ✜                                   ✼




✽           ✺                       ❆                                                           ✻                                           ✦                               ✣           ✦                                           ✢                                                       ✣                                       ✛                                               ✢                                           ✧                                                   ✦                                           ■                                                       ✻                                                           ✦                                                       ✷                                               ✜                                       ✦                                                                   ✢                                                                                   ✽                                                                           ✦                                                                               ✧                                                                                                               ✜                                                       ✢                                                                                                                   ✽                                                                   ✚                                                   ✛                                                               ✼                                                               ✼                                                                                                   ✛                                                                   ✽                                                                       ✣                                       ✜                                               ✺                                                                                       ✢                                                                           ✼                                                                               ✛                                                       ✢                                                                       ✧                                                                                                                                   ✣                                       ✺                                                                                       ✷                                                   ✣                                                       ✚                                           ✜                                           ✣                                   ✜                                       ✸                                                                           ✛                                                               ✣                                       ✜                                                   ✺                                                               ✢                                                                                                       ✤                                                   ✺                                                               ✷                                                                                       ✣                                           ❅                                                                   ✜                                       ✼                                                                                           ✻                                                                           ✹                                                               ✷                                           ✻                                                                   ✺                                                                   ✼                                                           ✦                                                                           ✠




                                                                                                                                                                                                s                                                       ➂                                                   ✠                                                                                                                                                               ✓                                                                   ❅                                           ✦                                                                                                                                   ✻                                                               ✷                                                   ✺                                                                   ✼                                                                           ✦                                                                           ✽                                                                           ✹                                                                       ✣                                                       ✜                                   ✺                                                                                       ✢                                                                                                                                                               ✺                                                                           ✤                                                                                                                                   ✼                                                                           ✦                                                           ✻                                                                                       ✛                                                                       ✷                                                   ✛                                                       ✣                               ✦                                                                                                                                   ✛                                                                           ✽                                                                                   ✣                                       ✜                                   ✺                                                                                       ✢                                           ✼                                                                                                                                       ❄                                                                                       ❃                                                                                                                                           ✣                                               ❅                                                           ✦                                                                                                                                       ✜                                               ✢                                                           ✧                                                                                   ✜                               ❂                                                                       ✜                                               ✧                                                                   ✹                                                                           ✛                                                       ✚                                                                                                       ✂                                                                                           ✚                                           ✛                                                                       ✼                                                       ✼                                                                                                                               ✙                                                                                                               ✦                                                                           ❆                                                                                                                               ❄                                                               ✦                                                       ✷                                                           ✼                                                                                                                                           ❇                                                                                                                   ✺                                                                                   ✹                                                           ✚                           ✧




✽           ✷           ✦                       ✛                                   ✣                           ✦                                                           ✛                                                       ✷                           ✜                                   ✼                       ▲                                                                           ✺                                           ✤                                               ✜                               ✢                                                   ✽                                                       ✺                                                           ✢                                                                           ✼                                                       ✜                                           ✼                                                               ✣                                           ✦                                                                               ✢                                                                               ✣                                                                                   ✛                                                                               ✢                                                                                   ✧                                                                                                                           ❂                                                                       ✛                                                                                   ✷                                               ❃                                                                   ✜                                                       ✢                                                                       ✸                                                                                                                                   ✛                                                               ✧                                                       ✇                                           ✹                                                               ✧                                                                                       ✜                                           ✽                                                                               ✛                                                           ✣                                                           ✜                                       ✺                                           ✢                                                                                   ✼                                                                                               ❇                                                                                                       ✜                                           ✣                                   ❅                                                                                                                   ✷                                       ✦                                                           ✼                                                                   ✻                                                           ✦                                                                       ✽                                                               ✣                                                                           ✣                                               ✺                                                                                                           ✜                               ✢                                                                           ✧                                                           ✜                                                   ❂                                                   ✜                                                   ✧                                                                   ✹                                                                               ✛                                                               ✚                                                                           ✂                                                                                           ✚                                       ✛                                                                       ✼                                                                   ✼                                                                                       ✙                                                                                                                                   ✦                                                                       ❆                                                                                                                       ❄                                                                                           ✦                                                       ✷                               ✼                                                   ✍




❇                   ❅                               ✜               ✽                                           ❅                                                                                   ❇                                                               ✺                                               ✹                                               ✚                           ✧                                                                                   ✦                                           ✼                                   ✣                               ✛                                                               ❄                                                                   ✚                                   ✜                                               ✼                                                   ❅                                                                                                                                                                                       ✜                                                       ✢                                                                       ✽                                                                           ✺                                                                               ❆                                                                                                                               ✻                                                                           ✛                                                                   ✣                                                   ✜                                       ❄                                                                           ✚                                                       ✦                                                                                                                                                           ✼                                                                   ✣                                           ✛                                                   ✢                                                                       ✧                                                           ✛                                                                       ✷                                                           ✧                                                                               ✼                                                                                                                                                               ✺                                               ✤                                                                                                                                       ✽                                                                       ✺                                                               ✢                                                                           ✧                                                                           ✹                                                                       ✽                                                       ✣                                                                                                                       ✤                                                   ✺                                                                           ✷                                                                                                                           ✞                                                                                                           ✛                                                           ✣                                       ✜                                       ✺                                                           ✢                                                                               ✛                                                       ✚                                                                                                                                       ✌                                                                                       ✚                                   ✺                                                               ❃                                                                       ✧                                                                                           ✼                                                                                                                                                   ❇                                                                                           ✜                                               ✣                                   ❅                                                                               ✜                                               ✢                                                                                                                                                                               ✣                               ❅                                                       ✦




❆                           ✦                       ✛                                   ✢                                               ✜               ✢                               ✸                                                                   ✺                                                   ✤                                                           ☛                                                           ✹                           ✚                           ✦                                                               ✈                                                               s                                                               ✾                                                   ❄                                                                           ❁                                           ✾                                                                   ●                                                                           ❁                                                       ✾                                                           ✄                                                                                                       ❁                                                               ✠




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✁




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ➩                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    R.0010
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ▼                                                       ◆                           ❖                                                                                                                                                  ◗                           ❘                           ❙                                                       ❚                                                                   ❯                                                                      ❱                                                       ◆                   ◆                           ❲                                                                                                   ❳                                                                   ❯               ◆                           ❖                                                       ❨




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ❩                                                       ❬                                   ❭                                                                   ❬                                       ❪                                                                       ❫                                                               ❴                                                   ❵                                                                           ❛                                                                               ❜               ❛                                                               ❪                                                                   ❜                                   ❪                                           ❫                                                                                                               ❝                                                           ❞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❡                                                               ❯                       ❨                                                                           ❱                                                                                   ◆               ❢                                               ❙                                                                                                   ❣                                                                       ❙                                                       ❤                                                               ❚                                                           ◗                                   ❲                                                                                                   ✐                                                                   ❯               ❥                                               ◗   ❘   ❯          ◗       ❣           ◆       ❖           ❘   ❦   ❥




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❧                                                               ❖                                                           ♠                                                                               ❯                                       ❖                                           ♥                                                                               ❖                                                       ❨                                                                                           ♦                                                               ❲                                                                                                                                                                                                   ◆                           ❖                                                               q                                                       ❯       ❥           ♦           ❙       ❚   ❯       ◆       ◆   ❱
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❜                                                       ♣




                                                                                                                                                                                                                                                                        s                                                                           ➀                                                       ✠                                                                                                                                                                                                                                           ✄                                                                                       ✧                                                           ✇                                       ✹                                                   ✧                                                                       ✜                                           ✽                                                           ✛                                                   ✣                               ✜                                   ✺                                                                       ✢                                                       ✼                                                                                                   ❇                                                                                               ✜                                           ✣                                   ❅                                                                                                                           ✷                                           ✦                                                               ✼                                                   ✻                                                                           ✦                                                                       ✽                                                                   ✣                                                                                                       ✣                                   ✺                                                                                                                               ✜                                               ✢                                                                           ✧                                                                       ✜                           ❂                                                                   ✜                               ✧                                                                   ✹                                                       ✛                                                       ✚                                                                                               ✂                                                                                   ✚                                               ✛                                                       ✼                                                           ✼                                                                                                               ✙                                                                                                           ✦                                                   ❆                                                                                                       ❄                                                       ✦                                                   ✷                                                   ✼                                                                                           ❇                                                                                       ✺                                                           ✹                                                                                   ✚                                       ✧                                                           ✍                                                                                                   ✛                                                                                       ✼                                                                                                                           ✛                                                                                                                       ✻                                                                               ✷                                           ✛                                                                       ✽                                                                   ✣                                       ✜                                           ✽                                                       ✛                                                                   ✚




❆                               ✛                                               ✣                               ✣                       ✦                                                   ✷                           ✍                                                           ❄                                                                       ✦                                                                   ✧                                                           ✜                               ✼                                       ✻                                                                           ✺                                                       ✼                                                   ✜                                       ✣                                   ✜                                   ❂                                                   ✦                                                                                                   ✺                                                               ✤                                                                           ✣                               ❅                                                                       ✦                                                                                   ✜                           ✢                                                               ✣                                               ✦                                               ✷                                                   ✦                                                           ✼                                           ✣                                       ✼                                                                                   ✺                                                                               ✤                                                                           ✣                                               ❅                                                                                       ✦                                                                                               ✺                                                       ✣                                       ❅                                                                               ✦                                                                   ✷                                                                                   ✂                                                                           ✚                                           ✛                                                               ✼                                           ✼                                                                           ✙                                                                                                           ✦                                                               ❆                                                                                                       ❄                                                                           ✦                                                                   ✷                               ✼                                                                               ✢                                                                   ✺                                                           ✣                                                                   ✛                                                                                   ✻                                                           ✛                                                               ✷                               ✣                               ❃                                                                                               ✣                               ✺                                                                                                                   ✣                                   ❅                                                                   ✦                                                                                               ✛                                                                                           ✧                                                       ✇                                               ✹                                                                   ✧                                                                       ✜                                           ✽                                                       ✛                                                                           ✣                                       ✜                                                       ✺                                                                   ✢                                                                   ✼                                                           ✍




✺                   ✷                                                               ✼                                   ✹                                                   ❄                                                   ✼                                           ✣                                       ✛                                                       ✢                                               ✣                                       ✜                           ✛                                                   ✚                       ✚                                           ❃                                                                                                                   ✜                                   ❆                                                                                                       ✻                                                   ✛                                                       ✜                                       ✷                                                                                                   ✺                                                           ✷                                                                                                               ✜           ❆                                                                                                   ✻                                                                           ✦                                               ✧                                                                           ✦                                                                                                       ✣                                       ❅                                                                   ✦                                                               ✜                                               ✷                                                                                                   ✛                                                                           ❄                                                                   ✜                                           ✚                               ✜                                   ✣                                   ❃                                                                                                                                       ✣                                           ✺                                                                                                           ✻                                                                   ✷                                                   ✺                                               ✣                               ✦                                                               ✽                                               ✣                                                                                                   ✣                               ❅                                                                       ✦                                                                   ✜                                               ✷                                                                                   ✜                               ✢                                                       ✣                               ✦                                                       ✷                                           ✦                                                           ✼                                               ✣                           ✼                                                                                                   ❇                                                                                               ✜                               ✣                           ❅                                                                           ✜                                       ✢                                                                                                                           ✣                               ❅                                                                               ✦                                                                                                                                               ❆                                                                                                   ✦                                                               ✛                                                                       ✢                                                               ✜                                           ✢                                                                                   ✸                                                                                                                           ✺                                                                           ✤




☛                       ✹                                                   ✚                           ✦                                                                       ✈                                                   s                                                       ✾                                           ❄                                                       ❁                                   ✾                                               ●                                                       ❁                           ✾                                                                                                                                   ❁                                                   ✠


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✘




                                                                                                                                                                                                                                                                        ✉                                                                           ❹                                                       ✠                                                                                                                                                                                                                                           ✞                                                                                       ✛                                                               ✣                               ✜                                   ✺                                                   ✢                                                                           ✛                                                           ✚                                                                                       ✌                                                                                       ✚                                       ✺                                               ❃                                                       ✧                                                                       ✼                                                                                                               ❅                                                                           ✛                                                   ✼                                                                                                                   ✷                               ✦                                                                                       ✤                               ✹                                                                                       ✼                                                               ✦                                                       ✧                                                                                                                                   ✣                                               ✺                                                                                                                                               ✛                                                           ✽                                           ✣                                                                                                           ✺                                                           ✢                                                                                                                           ✸                                                           ✷                                       ✺                                                               ✹                                                                       ✢                                                                           ✧                                                                   ✼                                                                                                           ✤                                   ✛                                                       ✜                               ✷                                       ✚                                                   ❃                                                                                                           ✛                                                               ✻                                                           ✻                                                               ✚                           ✜                           ✽                                                           ✛                                                                           ❄                                                           ✚                                               ✦                                                                                                                                               ✣                                               ✺                                                                                                                                   ✣                                       ❅                                                                           ✦                                                                                                                           ✂                                                                                                           ✚                                       ✛                                                               ✼                                                           ✼                                                           ✍




❆                               ✛                                               ▲                                               ✜                               ✢                                                   ✸                                                                                           ✛                                                       ✻                                               ✻                                                       ✷                                       ✺                                                       ✻                                                                           ✷                                   ✜                                       ✛                                                       ✣                               ✦                                                                                       ✤                                               ✜                           ✢                                                                               ✛                                                   ✚                                                               ✜                                           ✢                                                       ✇                               ✹                                                               ✢                                                               ✽                                                       ✣                                       ✜                                       ❂                                                                       ✦                                                                                           ✛                                               ✢                                                                   ✧                                                                                                                   ✽                                                                   ✺                                                                               ✷                                           ✷                                                       ✦                                               ✼                                               ✻                                                                                   ✺                                                                               ✢                                                                   ✧                                                   ✜                                           ✢                                                                           ✸                                                                                   ✧                                                           ✦                                           ✽                                                                       ✚                               ✛                                                                   ✷                                       ✛                                                                   ✣                                               ✺                                                       ✷                                           ❃                                                                                           ✷                               ✦                                                           ✚                                   ✜                                       ✦                                                   ✤                                                                               ❇                                                                                   ✜                                   ✣                                   ❅                                                                                       ✷                                                       ✦                                                           ✼                                           ✻                                                               ✦                                                                   ✽                                                                                       ✣                                                                               ✣                               ✺                                                                                                               ✣                                       ❅                                                                           ✦                                                                                                           ✂                                                                                       ✚                                               ✛                                                               ✼                                                           ✼




✛           ✼                                                       ✛                                                               ❇                                                                           ❅                                                   ✺                                                                           ✚                               ✦                                                                               ❇                                                                               ✜                       ✣                                           ❅                                                               ✜                                       ✢                                                                                           ✣                                   ❅                                                       ✦                                                                                                   ❆                                                                                               ✦                                                           ✛                                                           ✢                                                                       ✜           ✢                                                               ✸                                                                                                       ✺                                                               ✤                                                                                       ☛                                                                               ✹                                                                   ✚                                   ✦                                                                                                           ✈                                                               s                                                                               ✾                                                       ❄                                                               ❁                                               ✾                                       s                                                                               ❁                                                       ✠




                                                                                                                                                                                                                                                                        ✉                                                                                       ●                                           ✠                                                                                                                                                                                                                                           ❰                                                                                       ✹                                                                   ✦                                                       ✼                                       ✣                                           ✜                               ✺                                                                   ✢                                                                   ✼                                                                                                   ✺                                                                       ✤                                                                           ✚                               ✛                                                               ❇                                                                                                                                                           ✛                                                       ✢                                                                   ✧                                                                                                           ✤                                                               ✛                                                   ✽                                                                       ✣                                                                                                                   ✜                           ✢                                                                                                                           ✽                                                               ✺                                                                                   ❆                                                                                                           ❆                                                                                                   ✺                                                               ✢                                                                                                       ✣                               ✺                                                                                                                           ✣                               ❅                                                                       ✦                                                                                                                       ✂                                                                                       ✚                                   ✛                                                       ✼                                               ✼                                                                                       ✙                                                                                                               ✦                                                   ❆                                                                                                   ❄                                                                       ✦                                           ✷                                   ✼                                                                                                                       ✻                                                               ✷                                       ✦                                                               ✧                                                                                   ✺                                                                                                   ❆                                                                                           ✜                                       ✢                                                                           ✛                                                               ✣                                   ✦                                                                                                                                   ✺                                                                       ❂                                                                       ✦                                                                   ✷




❑                   ✹                                   ✦                                           ✼                                       ✣                           ✜                       ✺                                                       ✢                                                                   ✼                                                       ✍                                                                       ✜                           ✤                                                                               ✛                                                               ✢                                                           ❃                                                               ✍                                                                                           ✛                                       ✤                                                       ✤                                   ✦                                                               ✽                                                           ✣                       ✜                                           ✢                                                                           ✸                                                                                                   ✛                                               ✢                                                                                   ❃                                                                                                                   ✜                                   ✢                                                               ✧                                                                   ✜                                   ❂                                                                   ✜                                                   ✧                                                               ✹                                                                                   ✛                                                                       ✚                               ✼                                                                                                           ❇                                                                                                               ✜                                       ✣                                   ❅                                                                   ✜                                   ✢                                                                                                                       ✣                                           ❅                                               ✦                                                                                                           ❆                                                                                                   ✦                                                   ✛                                                                   ✢                                                                           ✜                                               ✢                                                           ✸                                                                                                       ✺                                                           ✤                                                                                                   ☛                                                                               ✹                                                           ✚                                           ✦                                                                                                       ✈                                                       s                                                           ✾                                                       ❄                                                                           ❁                           ✾                                                       ✉                                                                   ❁                                                                           ✠                                                                                                                                           ✄                                                                                                                                                                       ✂                                                                                           ✚                                               ✛                                                       ✼                                                               ✼                                                                                                                       ✜                                       ✼




✼       ✹                               ✻                                                       ✦                                           ✷                                       ✜                       ✺                                                   ✷                                                                                                       ✣                       ✺                                                                                                           ✺                                                   ✣                                       ❅                                                               ✦                                                           ✷                                                                                           ✛                                                               ❂                                                       ✛                                                               ✜                           ✚                                           ✛                                                   ❄                                                               ✚                                               ✦                                                                                               ❆                                                                                               ✦                                                           ✣                                   ❅                                                                           ✺                                                               ✧                                                               ✼                                                                                                       ✤                                                           ✺                                                           ✷                                                                                                                       ✣                                           ❅                                                                       ✦                                                                                                                   ✤                                               ✛                                                                       ✜                                       ✷                                                                                                   ✛                                                   ✢                                                                   ✧                                                                                                               ✦                                                       ✤                                           ✤                                   ✜                                       ✽                                                       ✜                                           ✦                                                           ✢                                                                               ✣                                                                                           ✛                                               ✧                                               ✇                                       ✹                                                               ✧                                                                       ✜                               ✽                                                       ✛                                                       ✣                               ✜                               ✺                                                                       ✢                                                                                                       ✺                                                                   ✤                                                                                                       ✣                                           ❅                                                                   ✜                                           ✼                                                                                                                                       ✽                                                                   ✺                                                                   ✢                                                                   ✣                                           ✷                               ✺                                                                                           ❂                                                                               ✦                                                   ✷                                                   ✼                                                   ❃




❇                           ✜                           ✣                               ❅                                               ✜                           ✢                                                                           ✣                                       ❅                                                                           ✦                                                                       ❆                                                                                           ✦                                               ✛                                                               ✢                                                               ✜                               ✢                                                                   ✸                                                                                       ✺                                                               ✤                                                                                           ☛                                                                       ✹                                                                       ✚                                           ✦                                                                               ✈                                                           s                                                                   ✾                                           ❄                                                                   ❁                                                   ✾                                           ✉                                                           ❁                                                   ✠                                                                                                       ★                                                               ✺                                                                   ✜                                       ✢                                                                                       ✧                                                                       ✦                                           ✷                                                                                               ✺                                                                               ✤                                                                                       ✣                                   ❅                                                   ✦                                                                                                           ✂                                                                   ✚                                   ✛                                                           ✼                               ✼                                                                                                       ✙                                                                                                                           ✦                                                               ❆                                                                                                           ❄                                                       ✦                                               ✷                                       ✼                                                                               ✜                                                   ✼                                                                               ✜                           ❆                                                                                                   ✻                                                                       ✷                           ✛                                                   ✽                                                           ✣                                       ✜                                                       ✽                                           ✛                                                       ✚                                                   ✍                                                                                           ✛                                                                       ✢                                                                   ✧                                                                                                           ✻                                                                       ✹                                                                   ✷                                                       ✼                                                       ✹                                                                       ✜                                               ✢                                                               ✸




✂                       ✚                           ✛                                           ✼                                       ✼                                                                           ✙                                                                                                       ✦                                                           ❆                                                                                   ❄                                                       ✦                                               ✷                                           ✼                                                           ❍                                                                           ✽                                                           ✚                                   ✛                                                   ✜                                       ❆                                                                                                       ✼                                                                               ✺                                                                       ✢                                                                                               ✛                                                           ✢                                                                                                                   ✜                           ✢                                                                       ✧                                                                       ✜                           ❂                                                                   ✜                               ✧                                                               ✹                                                                                           ✛                                                       ✚                                                                                                       ❄                                                               ✛                                                               ✼                                                       ✜                               ✼                                                                                                               ❇                                                                                                   ✺                                                               ✹                                                                   ✚                                   ✧                                                                                                   ❄                                                           ✦                                                                                                   ✻                                                                   ✷                                           ✺                                                                   ❅                                                                           ✜                                           ❄                                                               ✜                       ✣                                   ✜                               ❂                                                               ✦                                                   ✚                                           ❃                                                                                               ✦                                                       ■                                                       ✻                                                                   ✦                                                   ✢                                                       ✼                                                           ✜                                       ❂                                                                   ✦                                                                                                       ✤                                               ✺                                                                                                       ✷                                                                                   ❆                                                                                                               ✺                                                                           ✼                                                   ✣                                                                                                   ✂                                                                                       ✚                                               ✛                                                               ✼                                                           ✼




✙                                       ✦                                                   ❆                                                                           ❄                                                   ✦                                                   ✷                                       ✼                                                                           ✛                                                           ✢                                                   ✧                                                                                       ✜                                       ✢                                                               ✦                                                       ✤                                           ✤                                           ✜                               ✽                                                       ✜                               ✦                                                           ✢                                                                   ✣                                                           ✤                                                       ✷                                           ✺                                                       ❆                                                                                                                               ✣                                       ❅                                                               ✦                                                                                                   ✼                                           ✣                                           ✛                                               ✢                                                                   ✧                                                                                   ✻                                                                   ✺                                                                                       ✜                                       ✢                                                                       ✣                                                               ✺                                                                           ✤                                                                                           ✣                                   ❅                                                                   ✦                                                                       ✇                                                       ✹                                                                       ✧                                               ✜                               ✽                                                           ✜                   ✛                                                                   ✚                                                               ✼                                                               ❃                                                                   ✼                                                               ✣                               ✦                                                           ❆                                                                                               ✠




                                                                                                                                                                                                                                                                        ✉                                                                           s                                                       ✠                                                                                                                                                                                                                                           ✓                                                                           ❅                                                                   ✦                                                                                                           ✜                                           ✢                                                               ✣                                   ✦                                                           ✷                               ✦                                                           ✼                                                       ✣                                                                                           ✺                                                               ✤                                                                                                               ✂                                                                                               ✚                                       ✛                                               ✼                                               ✼                                                                                                                                   ✙                                                                                                                                   ✦                                                                   ❆                                                                                                                   ❄                                                       ✦                                                           ✷                                                           ✼                                                                                                                                       ✜                               ✢                                                                                                                               ✜                                           ✢                                                   ✧                                                               ✜                                   ❂                                                   ✜                                           ✧                                                               ✹                                                                       ✛                                                           ✚                                                   ✚                                           ❃                                                                                                               ✽                                                   ✺                                                               ✢                                                       ✣                                               ✷                                   ✺                                               ✚                                                           ✚                           ✜                           ✢                                                                       ✸                                                                                                               ✣                                           ❅                                                                           ✦                                                                                                                   ✻                                                                                   ✷                                                                   ✺                                                                       ✼                                                       ✦                                                       ✽                                                       ✹                                                                                   ✣                                   ✜                                               ✺                                                                   ✢                                                                                                                                                       ✺                                                                           ✤




✛           ✽                       ✣                                   ✜                           ✺                                               ✢                                                       ✼                                                                                           ✣                                   ✺                                                                                                   ✷                               ✦                                                           ❆                                                                                               ✦                                               ✧                                                                   ❃                                                                                                                       ✞                                                                                   ✛                                                           ✣                                           ✜                           ✺                                                               ✢                                                                       ✛                                                       ✚                                                                       ✌                                                                       ✚                                           ✺                                                                       ❃                                                                   ✧                                                               ✼                                                           ❍                                                                               ✜                           ✚                                                           ✚                                       ✦                                                           ✸                                                                           ✛                                                                           ✚                                                                                           ✛                                           ✢                                                                               ✧                                                                                                                                       ❇                                                                                   ✷                                       ✺                                                                           ✢                                                           ✸                                                       ✤                                           ✹                                                   ✚                                                                                               ✽                                                               ✺                                                               ✢                                                                           ✧                                                           ✹                                                                   ✽                                               ✣                                                                                       ✜                               ✼                                                                                                   ❆                                                                                           ✜                                           ✢                                                       ✜                               ❆                                                                                           ✛                                                       ✚                                                       ✠                                                                                                                               ✂                                                                                           ✚                                                           ✛                                                                                   ✼                                           ✼                                                                                                           ✙                                                                                                                           ✦                                                               ❆                                                                                                                               ❄                                                                   ✦                                                           ✷                                               ✼




✸               ✦                           ✢                                                       ✦                                           ✷                                       ✛                                               ✚                   ✚                                               ❃                                                                                                   ❇                                                                                       ✺                                                   ✹                                                               ✚                                       ✧                                                                                                                       ✢                                                           ✺                                                   ✣                                                                                                       ❄                                                                       ✦                                                                                               ✛                                                                           ❄                                                       ✚                       ✦                                                                                                           ✣                                           ✺                                                                                                                       ✜                                   ✢                                                               ✧                                                                   ✜                                   ❂                                                                   ✜                                                   ✧                                                               ✹                                                                                   ✛                                                                   ✚                               ✚                                               ❃                                                                                                                   ✻                                                                               ✹                                                                           ✷                                           ✼                                               ✹                                                           ✦                                                                                                                   ✷                                       ✦                                                   ❆                                                                                               ✦                                                               ✧                                                               ✜                                       ✦                                                                   ✼                                                                                                   ✤                                               ✺                                                               ✷                                                                                       ✞                                                                                               ✛                                               ✣                                   ✜                               ✺                                                                   ✢                                                           ✛                                                       ✚                                                                               ✌                                                                                   ✚                                               ✺                                                               ❃                                                               ✧                                                                                   ✼                                                                                               ❍                                                                               ✜                                       ✚                                       ✚                                       ✦                                                               ✸                                                                   ✛                                                                           ✚                                                                                                       ✛                                                               ✢                                                           ✧




❇                           ✷                               ✺                                                       ✢                                               ✸                                                   ✤                           ✹                                                                   ✚                                                                                           ✽                                                   ✺                                                       ✢                                                           ✧                                                                   ✹                                                               ✽                                                       ✣                                                                                                   ❄                                                       ✦                                                           ✽                                                           ✛                                                       ✹                                                           ✼                                                           ✦                                                                                                           ✂                                                                               ✚                                       ✛                                                       ✼                                                       ✼                                                                                                               ✙                                                                                                                       ✦                                                           ❆                                                                                                                   ❄                                                                           ✦                                                                       ✷                                           ✼                                                                       ❍                                                                                               ✜                                           ✢                                                                       ✧                                                                       ✜                                   ❂                                                           ✜                                           ✧                                                               ✹                                               ✛                                                           ✚                                                                                           ✧                                                                   ✛                                                           ❆                                                                                                               ✛                                                                           ✸                                                       ✦                                               ✼                                                                                                   ✛                                                           ✷                                       ✦                                                                                                                       ✸                                                                   ✦                                       ✢                                                                           ✦                                           ✷                                   ✛                                                               ✚                                       ✚                                                   ❃                                                                                                                   ✢                                                                           ✺                                                                                                           ✣                                                                                                   ✼                                           ✹                                                                   ❄                                                                                   ✼                                                   ✣                                           ✛                                                                   ✢                                                                       ✣                                               ✜                                   ✛                                                                   ✚




✦           ✢                                   ✺                                                   ✹                                               ✸                                                   ❅                                                                                           ✣                               ❅                                                           ✛                                                       ✣                                                       ✂                                                                               ✚                                   ✛                                                   ✼                                                       ✼                                                                               ✙                                                                                                               ✦                                                           ❆                                                                                                       ❄                                                               ✦                                                           ✷                                           ✼                                                                       ❇                                                                                       ✺                                                                   ✹                                                                   ✚                                           ✧                                                                                           ❄                                                                   ✦                                                                                       ✛                                                                               ❄                                                               ✚                                           ✦                                                                                                                   ✣                               ✺                                                                                                   ✷                                               ✦                                                               ✣                                               ✛                                                               ✜                                   ✢                                                                                       ✽                                                               ✺                                                           ✹                                                       ✢                                                                       ✼                                       ✦                                                               ✚                                                                           ❇                                                                                           ✜                                                   ✚                                           ✚                   ✜                                           ✢                                                           ✸                                                                                   ✣                               ✺                                                                                                       ✻                                                           ✹                                                                       ✷                                       ✼                                           ✹                                                           ✦                                                                           ✛                                                                           ✢                                                                                               ✜                                   ✢                                                                       ✧                                                                                   ✜                                                       ❂                                                                   ✜                                           ✧                                                               ✹                                                                           ✛                                                           ✚                                                                               ✼                                                   ✹                                                                           ✜                                               ✣                                               ✠




                                                                                                                                                                                                                                                                        ✉                                                                           ✉                                                       ✠                                                                                                                                                                                                                                           ✓                                                                           ❅                                                                   ✦                                                   ✷                                       ✦                                                                                                   ✛                                                               ✷                                       ✦                                                                                                       ✢                                                                       ✺                                                                                           ✧                                                               ✜                                       ✤                                       ✤                                           ✜                                       ✽                                                                   ✹                                                       ✚                                       ✣                               ✜                                           ✦                                                                       ✼                                                                                                   ✣                                           ❅                                                                               ✛                                                           ✣                                                                               ✛                                                               ✷                                                           ✦                                                                                                               ✚                                   ✜                                   ▲                                                       ✦                                                                   ✚                                                   ❃                                                                                       ✣                                   ✺                                                                                                           ❄                                                           ✦                                                                                                               ✦                                                                       ✢                                                               ✽                                                       ✺                                                       ✹                                                           ✢                                                                   ✣                                       ✦                                                   ✷                                       ✦                                                   ✧                                                                                                               ✜                                       ✢                                                                                       ✣                                       ❅                                                                               ✦                                                                                                       ❆                                                                                                               ✛                                                                                           ✢                                                                   ✛                                                           ✸                                                                       ✦                                                               ❆                                                                                                               ✦                                                                   ✢                                                                           ✣                                                                                           ✺                                                                           ✤




✣   ❅                           ✜                               ✼                                                           ✚                           ✛                                           ❇                                                                                       ✼                                                           ✹                                               ✜                               ✣                                                               ✼                                           ❅                                                           ✺                                                               ✹                                                                   ✚                                   ✧                                                                                                   ✜                   ✣                                                                       ✻                                                                       ✷                                           ✺                                                       ✽                                                           ✦                                                                   ✦                                       ✧                                                                                           ✛                                                               ✼                                                                                   ✛                                                                                                   ✽                                                   ✚                                       ✛                                                   ✼                                           ✼                                                                                                           ✛                                                                   ✽                                                                   ✣                                               ✜                               ✺                                                                           ✢                                                                       ✠




                                                                                                                                                                                                                                                                        ✉                                                                           ✈                                                       ✠                                                                                                                                                                                                                                           ✄                                                                                       ✻                                                                   ✻                                                               ✷                               ✺                                                               ✻                                                                       ✷                                           ✜                                   ✛                                                   ✣                                       ✦                                                                                                                           ✢                                                       ✺                                                                       ✣                                   ✜                                       ✽                                                               ✦                                                                                                                               ❆                                                                                                   ✛                                                                           ❃                                                                                                                                                           ❄                                                                                   ✦                                                                                                                               ✸                                                                       ✜                                           ❂                                                                       ✦                                                           ✢                                                                                                                                           ❄                                                                       ❃                                                                                                                   ✣                                       ❅                                                               ✦                                                                                                                                           ❄                                                           ✦                                                                       ✼                                           ✣                                                                                                               ❆                                                                                           ✦                                                       ✣                                       ❅                                                           ✺                                               ✧                                                                                                                                                   ✻                                                               ✷                           ✛                                                           ✽                                                       ✣                                               ✜                               ✽                                                                   ✛                                                       ❄                                                                                               ✚                                               ✦                                                                                                                                       ✹                                                                   ✢                                                                           ✧                                                                   ✦                                                                           ✷                                                                                                                           ✣                                               ❅                                                                   ✦




✽           ✜               ✷                               ✽                                               ✹                                               ❆                                                                               ✼                                                   ✣                               ✛                                                           ✢                                                       ✽                                               ✦                                                   ✼                                           ✍                                                                       ✜                                   ✢                                                                   ✽                                                       ✚                                   ✹                                                   ✧                                                                       ✜                                   ✢                                                                   ✸                                                                                                   ✧                                                                       ✜                               ✷                               ✦                                                   ✽                                                           ✣                                                                           ❆                                                                                                           ✛                                                   ✜                                       ✚                                                                       ✢                                                                   ✺                                                                                   ✣                               ✜                                                   ✽                                                                       ✦                                                                                                   ✣                                   ✺                                                                                                           ✻                                                                       ✺                                                                               ✣                                   ✦                                                   ✢                                                                   ✣                               ✜                                           ✛                                               ✚                                                                   ✂                                                                       ✚                                               ✛                                                               ✼                                                       ✼                                                                                           ✙                                                                                                                       ✦                                                   ❆                                                                                           ❄                                                           ✦                                                               ✷                                       ✼                                               ✍                                                               ❇                                                                                       ❅                                                                   ✺                                                       ✍                                                                   ✛                                                                   ✼                                                                                       ✜                                       ✢                                                                   ✼                                                                               ✹                                                                               ✷                                   ✦                                                                       ✧                                                               ✼                                                           ✍                                                                       ✽                                                                       ✛                                                                   ✢                                                                                                               ❄                                                                   ✦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✁                                                               ✁




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            R.0011
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ▼                                                                   ◆                           ❖                                                                                                      ◗                               ❘                   ❙                                                               ❚                                           ❯                                                                      ❱                                       ◆               ◆               ❲                                                                   ❳                                           ❯               ◆                   ❖                                               ❨




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ❩                                                           ❬                                       ❭                                                       ❬                       ❪                                                               ❫                                                               ❴                                   ❵                                                                                   ❛                                           ❜               ❛                                           ❪                                               ❜                       ❪                               ❫                                                                                   ❝                                       ❞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❡                                                                           ❯                           ❨                                                   ❱                                                       ◆                           ❢                                               ❙                                                                       ❣                                                                       ❙                                       ❤                                           ❚                                               ◗               ❲                                                                       ✐                                                   ❯                   ❥                       ◗   ❘   ❯          ◗       ❣           ◆       ❖           ❘   ❦   ❥




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❧                                                                           ❖                                                           ♠                                           ❯                       ❖                                               ♥                                                                           ❖                                               ❨                                                                   ♦                                                   ❲                                                                                                                                           ◆                       ❖                                           q                                   ❯       ❥           ♦           ❙       ❚   ❯       ◆       ◆   ❱
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ❜                                       ♣




✜       ✧                       ✦                           ✢                                       ✣                   ✜                               ✤                               ✜                   ✦                                               ✧                                                                                       ❄                                       ❃                                                                               ✞                                                                                               ✛                                               ✣                                               ✜                                               ✺                                                               ✢                                                                   ✛                                                                   ✚                                                                                   ✌                                                                                       ✚                                                   ✺                                                                       ❃                                                                   ✧                                                           ✼                                                                                           ✣                                                   ❅                                                           ✷                                           ✺                                                               ✹                                                           ✸                                                                   ❅                                                                                                                               ✷                                       ✦                                                                           ✛                                               ✼                                               ✺                                                           ✢                                                                               ✛                                               ❄                                                                           ✚                                   ✦                                                                                                   ✦                                                               ✤                                                               ✤                                                   ✺                                                       ✷                           ✣                       ✼                                                                               ✛                                                   ✢                                                               ✧                                                                                       ✻                                                                   ✹                                                       ❄                                           ✚                               ✜                       ✼                                                       ❅                                           ✦                                       ✧                                                                           ✢                                       ✺                                       ✣                                           ✜                                           ✽                                               ✦                                   ✼                                               ✠                                                                                                           ✞                                                                                                       ✺                                                                       ✣                       ✜                                           ✽                                               ✦                                                               ✼                                                                   ✼                                           ❅                                               ✺                                                   ✹                                                               ✚                       ✧




✻               ✷                   ✺                               ✻                                           ✦                                   ✷                               ✚                           ❃                                                                           ❄                                                   ✦                                                                   ✻                                                   ✛                                           ✜                                       ✧                                                                                               ✤                                                   ✺                                                               ✷                                                                                       ❄                                                                                       ❃                                                                                   ✞                                                                                                                               ✛                                                       ✣                                       ✜                                   ✺                                                               ✢                                                               ✛                                                                       ✚                                                                       ✌                                                                           ✚                               ✺                                                           ❃                                                                   ✧                                                               ✼                                                                           ✠




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ❽                                                                                                   ✬                                           ✬                                                               ❈                                                               ✲                                                                                                       ✫                                                                                                       ❋                                                                           ✱                                                                                       ✴                                                                                       ✱                                                                                                                   ✳                                                                                                               ✯                                                                                                                               ✫                                                                               ✲                                                                               ✮                                                                               ✬                                               ✳                                                                                       ✭




    ✲                       ✳                                                       ❋                                                           ✭                                                                       ✮                                                                                               ✬                                           Ï                                                                                           ✮                                                                   ✳                                                                                                           ❉                                                                                                       ✮                                                                                   ✬                                                                   ✳                                                                                                               ❋                                                                                                               ✱                                                                                                                           ✬                                       ✭                                                                                           ✮                                                                                               ✴                                                                                               ❉                                                                                           ✯                                                                   ✴                                                                                                   ❉                                                                                                   ✴                                                                                                           ✭                                                                               ✲                                                                                           ✴                                                                                                                               Ð                                                                                                                                           ✬                                               ✮                                                                                                   Ñ                                                                                                                                               ✫                                                                       ✭                                                                                                           ✴                                                                                       Ò                                                                       ✬                                                       ✱                                                               ✮                                                           ✬                                           ✭                                                                           ➎                                                                                                   ✲                                                   ✳                                                                               ✭                                                                                               ✮                                                       ❉                                                                               ✫                                                                                                                       ✲                                                                                       ✮




                                                                                                                                                                                                                            ✉                                                                                                               ✠                                                                                                                                                                                                       ✏                                                               ✚                                               ✛                                                                   ✜                           ✢                                                                   ✣                                               ✜                                           ✤                                                   ✤                                                                                   ✛                                                                           ✚                                       ✚                                       ✦                                                               ✸                                                   ✦                                                                   ✼                                                                                                   ✛                                                       ✢                                                                   ✧                                                                                               ✜                                       ✢                                                                       ✽                                                           ✺                                                                           ✷                                                       ✻                                                               ✺                                                       ✷                                       ✛                                                               ✣                                       ✦                                                           ✼                                                                                               ❄                                                                       ❃                                                                                                               ✣                                       ❅                                                                           ✜                               ✼                                                                   ✷                                       ✦                                                           ✤                                   ✦                                                       ✷                               ✦                                           ✢                                                                       ✽                                               ✦                                                                       ✣                       ❅                                                           ✦                                                               ✛                                                   ✚                       ✚               ✦                                       ✸                                                   ✛                                                           ✣                                   ✜                           ✺                                       ✢                                                           ✼                                                                                                   ✼                                                   ✦                                                           ✣                                                                       ✤                                                   ✺                                                           ✷                                           ✣                           ❅                                                                                   ✜                           ✢                                                                                       ✣                                       ❅                                                   ✦


                                                                                                                                                                                                                                                                                ❻




✻               ✷                   ✺                               ✽                                   ✦                                   ✦                                                       ✧                                       ✜                           ✢                                                       ✸                                                                           ✻                                                   ✛                                           ✷                                           ✛                                               ✸                                                                                   ✷                                                   ✛                                                               ✻                                                                   ❅                                                                               ✼                                                                                   ✛                                                                           ✼                                                                                                           ✣                                           ❅                                               ✺                                                                               ✹                                                               ✸                                                                       ❅                                                                                                           ✤                                           ✹                                                           ✚                                   ✚                                           ❃                                                                                                               ✼                                                               ✦                                                           ✣                                                                           ✤                           ✺                                                                           ✷                                                   ✣                                   ❅                                                                                                               ❅                                                                   ✦                                                                       ✷                                   ✦                                                                           ✜                                   ✢                                                           ✠                                                                                           ✞                                                                               ✛                                                           ✣                               ✜                               ✺                                                       ✢                                                               ✛                                           ✚                                                           ✌                                                                   ✚                   ✺                                               ❃                                           ✧                                               ✼                                       ❍                                                       ✽                                                           ✺                                                           ✢                                           ✧                                                       ✹                                                               ✽                                                                   ✣                                   ✍                                                                           ✛                                                   ✼                                                                                           ✧                                                                   ✦                                           ✼                                   ✽                                               ✷                                       ✜                       ❄                                                               ✦                                       ✧




✛           ❄                               ✺                               ❂                                       ✦                                           ✍                                                                   ✽                                                   ✺                                               ✢                                           ✼                                       ✣                       ✜                               ✣                               ✹                                                               ✣                           ✦                                                                               ✼                                                                                                                       ✣                           ✺                                                                               ✷                                                   ✣                               ✜                                       ✺                                                                                   ✹                                                                       ✼                                                                                                           ✜                                       ✢                                                               ✣                                       ✦                                                                   ✷                                               ✤                                   ✦                                                               ✷                                   ✦                                                       ✢                                                                           ✽                                                           ✦                                                                                                                                       ❇                                                                                   ✜                               ✣                                       ❅                                                                                                                                   ✣                                       ❅                                                                   ✦                                                                                                                                       ✷                                   ✦                                                                   ✻                                                                           ✷                               ✦                                       ✼                                                   ✦                                               ✢                                                               ✣                       ✛                                                       ✣                           ✜                               ✺                                                               ✢                                                                                               ✛                                               ✸                                                       ✷                               ✦                                       ✦                                               ❆                                                       ✦                                               ✢                                                       ✣                                           ✼                                                                               ❄                                                   ✦                                                           ✣                           ❇                                                                                                                   ✦                                                       ✦                                                   ✢                                                                                                                       ✏                                                           ✚                               ✛                                                   ✜                               ✢                                       ✣                                       ✜                                       ✤                           ✤                               ✍




✂                       ✚                       ✛                       ✼                                   ✼                                                       ✙                                                                                   ✦                                                   ❆                                                                   ❄                                               ✦                                               ✷                                       ✼                                                       ✍                                                           ✛                                                                   ✢                                                               ✧                                                                                                               ✣                                               ❅                                                               ✦                                                           ✜                                                   ✷                                                                                       ✽                                                           ✚                                   ✜                           ✦                                                               ✢                                                               ✣                                                   ✼                                                           ✠




                                                                                                                                                                                                                            ✉                                                   ❿                                                           ✠                                                                                                                                                                                                       ✏                                                               ✚                                               ✛                                                                   ✜                           ✢                                                                   ✣                                               ✜                                           ✤                                                   ✤                                                                                                       ✛                                                                           ✢                                                                   ✧                                                                                                                       ✂                                                                                   ✚                                           ✛                                                                   ✼                                           ✼                                                                                                           ✙                                                                                                                       ✦                                           ❆                                                                                                                               ❄                                                                       ✦                                                   ✷                                       ✼                                                                                                                           ❅                                                           ✛                                                               ✧                                                                                                                           ✛                                                                                                                                   ❂                                                                   ✛                                                   ✚                           ✜                           ✧                                                                                                               ✽                                                   ✺                                                       ✢                                               ✣                                   ✷                                           ✛                                               ✽                                   ✣                                                                                   ✤                                       ✺                                           ✷                                                                       ✚                   ✦                                   ✸                                                   ✛                                           ✚                                                                                               ✷                       ✦                                           ✻                                                       ✷                                               ✦                                                                   ✼                                                   ✦                                                       ✢                                                               ✣                                       ✛                                               ✣                                       ✜                                   ✺                                           ✢                                                                                                   ❇                                                                                   ✜                               ✣                       ❅




✣       ❅                       ✦                           ✜                   ✷                                                                                           ✽                               ✚                                   ✜                           ✦                                               ✢                                   ✣                               ✼                                       ✠                                                                                           ✑                                                                                           ✦                                                                           ✤                                           ✦                                                                   ✢                                                               ✧                                                                               ✛                                                           ✢                                                                   ✣                                                                                                                                               ✞                                                                                   ✛                                                           ✣                                       ✜                                           ✺                                                                       ✢                                                               ✛                                                   ✚                                                                                                                   ✌                                                                           ✚                                               ✺                                                                               ❃                                                                               ✧                                                   ✼                                                                                                                               ❇                                                                                                       ✜                                       ✚                           ✚                                                   ✤                                       ✹                                                                           ✚                           ✚                                                               ❃                                                                                                                           ✛                                                   ✢                                                   ✧                                                                                                                                       ✜                           ✢                                                   ✣                                                   ✦                                               ✢                                               ✣                   ✜                                   ✺                                                   ✢                                               ✛                                   ✚                       ✚                                       ❃                                                                                           ✜                       ✢                                                                       ✣                                   ✦                                       ✷                           ✤                               ✦                                                       ✷                                               ✦                                                               ✧                                                                                                                                                   ❇                                                                                           ✜                                   ✣                               ❅                                                                                                               ✣                               ❅                                                   ✺                                                                   ✼                                       ✦




✽           ✺                               ✢                               ✣                       ✷                       ✛                                                   ✽                                   ✣                               ✼                                           ✠                                                                                                       ✓                                                           ❅                                                   ✜                                       ✼                                                                                                       ✜                                               ✢                                                               ✣                                       ✦                                                                   ✷                                                       ✤                                   ✦                                                           ✷                                                       ✦                                                                       ✢                                                                           ✽                                                       ✦                                                                                                           ✻                                                                           ✷                                           ✺                                                           ■                                                                   ✜                                   ❆                                                                                                   ✛                                                   ✣                                                       ✦                                                           ✚                                               ❃                                                                                                               ✽                                                   ✛                                                           ✹                                                                   ✼                                                               ✦                                                   ✧                                                                                                                                       ✏                                                                               ✚                                       ✛                                                               ✜                               ✢                                       ✣                                       ✜                               ✤                                       ✤                                               ❍                               ✼                                                                                       ✛                                                               ✢                                                               ✧                                                                           ✂                                                                               ✚                   ✛                                           ✼                           ✼                                                                           ✙                                                                               ✦                                                           ❆                                                                                       ❄                                                       ✦                                           ✷                                               ✼                                                                           ❍                                                                                   ✜                                       ✢                                                   ✇                                       ✹                                                           ✷                                           ✜                       ✦                                           ✼                                       ✍                                                                           ✛                                                       ✢                                               ✧




✏                   ✚                   ✛                       ✜                       ✢                                       ✣                           ✜                               ✤                           ✤                                                           ✛                                               ✢                                       ✧                                                                           ✂                                                                       ✚                                       ✛                                               ✼                                                                           ✼                                                                               ✙                                                                                                                                   ✦                                                                   ❆                                                                                                       ❄                                                                                   ✦                                                           ✷                                               ✼                                                                               ❅                                                               ✛                                                                       ❂                                                           ✦                                                                                               ✜                               ✢                                                               ✽                                                       ✹                                                               ✷                                                           ✷                                                   ✦                                                                       ✧                                                                                   ✛                                               ✽                                                               ✣                                       ✹                                                                       ✛                                                   ✚                                                                                   ✧                                                                       ✛                                                       ❆                                                                                                                   ✛                                               ✸                                                       ✦                                                                   ✛                                                       ✢                                                                   ✧                                                                       ✚                                               ✺                                                               ✼                               ✼                                       ✠




    ✲                       ✳                                                       ❋                                                           ✭                                                                       ✮                                                                                               ✬                               ✬                                                           Ï                                                                               ❊                                                                                       ✴                                                                                                           ✲                                                                                                       ✪                                                                                       ✫                                                                                                   ❉                                                                                                               ✫                                                                                                       ✮                                                                                               ✳                                                                                                   ❉                                                                                                       ❾                                                                                                                           ✫                                                                                       ✭                                                                                                       ❊                                                                                                                                   ✬                                                                       ✭                                                                               ➄                                                       ❋                                                                                                               ✭                                                                                                   ✲                                                                                               ✮                                                                                                   ✬                                               ❽                                                                                                           ✴                                                                                                   ❉                                                                       ✴                                                                                               ✪                                                                       ✬                                   ✴                                                                                   ✯




                                                                                                                                                                                                                            ✉                                                                                                               ✠                                                                                                                                                                                                       ✏                                                               ✚                                               ✛                                                                   ✜                           ✢                                                                   ✣                                               ✜                                           ✤                                                   ✤                                                                                   ✛                                                                           ✚                                       ✚                                       ✦                                                               ✸                                                   ✦                                                                   ✼                                                                                                   ✛                                                       ✢                                                                   ✧                                                                                               ✜                                       ✢                                                                       ✽                                                           ✺                                                                           ✷                                                       ✻                                                               ✺                                                       ✷                                       ✛                                                               ✣                                       ✦                                                           ✼                                                                                               ❄                                                                       ❃                                                                                                               ✣                                       ❅                                                                           ✜                               ✼                                                                   ✷                                       ✦                                                           ✤                                   ✦                                                       ✷                               ✦                                           ✢                                                                       ✽                                               ✦                                                                       ✣                       ❅                                                           ✦                                                               ✛                                                   ✚                       ✚               ✦                                       ✸                                                   ✛                                                           ✣                                   ✜                           ✺                                       ✢                                                           ✼                                                                                                   ✼                                                   ✦                                                           ✣                                                                       ✤                                                   ✺                                                           ✷                                           ✣                           ❅                                                                                   ✜                           ✢                                                                                       ✣                                       ❅                                                   ✦


                                                                                                                                                                                                                                                                                ➁




✻               ✷                   ✺                               ✽                                   ✦                                   ✦                                                       ✧                                       ✜                           ✢                                                       ✸                                                                   ✻                                           ✛                                               ✷                                           ✛                                                       ✸                                                                           ✷                                                   ✛                                                       ✻                                                                   ❅                                                                                   ✼                                                                                       ✛                                                           ✼                                                                                                   ✣                                       ❅                                                                   ✺                                                               ✹                                                               ✸                                                                           ❅                                                                                               ✤                                               ✹                                                           ✚                           ✚                                           ❃                                                                                                   ✼                                                               ✦                                                                   ✣                                                           ✤                                               ✺                                                       ✷                                               ✣                                                   ❅                                                                                               ❅                                                                   ✦                                                               ✷                                       ✦                                                           ✜                                                           ✢                                                                       ✠




                                                                                                                                                                                                                            ✉                                                   ➂                                                           ✠                                                                                                                                                                                                       ✞                                                                                               ✛                                                               ✣                                       ✜                                               ✺                                                               ✢                                                                               ✛                                                   ✚                                                                                                                                                               ✌                                                                                   ✚                                   ✺                                                           ❃                                                                   ✧                                                                   ✼                                                                                                                                                       ✦                                                           ✢                                                           ✸                                                                       ✛                                               ✸                                                                               ✦                                                                       ✧                                                                                                                                           ✜                                           ✢                                                                                                                                                                               ❇                                                                                           ✜                                       ✚                                       ✚                               ✤                                                               ✹                                                                   ✚                                                                                                           ✛                                                   ✢                                                           ✧                                                                                                                                               ✜                   ✢                                                                   ✣                                           ✦                                       ✢                                       ✣                           ✜                                   ✺                                                   ✢                                       ✛                                               ✚                                                                                   ❇                                                                               ✷                                           ✺                                                       ✢                                       ✸                                                       ✤                                           ✹                                                                       ✚                                                                                                                                           ✽                                                   ✺                                                                   ✢                                                               ✧                                               ✹                                                   ✽                                                   ✣                                                                                                           ❄                                                   ❃




✜       ✢                       ✣                   ✦                           ✷                               ✤                       ✦                                           ✷                               ✜                               ✢                                                   ✸                                                               ❇                                                                   ✜                               ✣                                   ❅                                                                                       ✛                                                                           ✢                                                                                                           ✦                                                       ■                                                                               ✜                                       ✼                                                       ✣                               ✜                                               ✢                                                                           ✸                                                                                                       ✽                                                   ✺                                                                       ✢                                                                   ✣                                           ✷                                           ✛                                                   ✽                                                           ✣                                                               ❄                                                                           ✦                                           ✣                                                           ❇                                                                                                           ✦                                               ✦                                                           ✢                                                                                       ✏                                                                           ✚                                               ✛                                                   ✜                                               ✢                                                                   ✣                                           ✜                           ✤                                                               ✤                                                   ✍                                                       ✂                                                                   ✚                                   ✛                                   ✼                                                   ✼                                                                                       ✙                                                                                       ✦                                                           ❆                                                                       ❄                                                       ✦                                                   ✷                               ✼                                   ✍                                       ✛                                               ✢                                   ✧                                                                               ✣                                   ❅                                                               ✦                                           ✜                       ✷                                                               ✽                                                       ✚                                                   ✜                                   ✦                                                           ✢                                                           ✣                                           ✼                                                       ✠




                                                                                                                                                                                                                            ✉                                                   ➀                                                           ✠                                                                                                                                                                                                                                                                                           ❃                                                                                                                       ✷                                                   ✦                                                           ✛                                                                       ✼                                           ✺                                                               ✢                                                                                                                                   ✺                                                                       ✤                                                                           ✣                                       ❅                                                               ✦                                                                                                           ✤                                           ✺                                                                   ✷                                           ✦                                                   ✸                                                                           ✺                                                                   ✜                                       ✢                                                                               ✸                                                       ✍                                                                       ✏                                                                       ✚                                               ✛                                               ✜                                               ✢                                                           ✣                                           ✜                                       ✤                                           ✤                                                                                                   ✛                                                               ✢                                                       ✧                                                                                       ✂                                                                           ✚                           ✛                                                           ✼                                       ✼                                                                                       ✙                                                                                               ✦                                   ❆                                                                                           ❄                                               ✦                                   ✷                           ✼                                                               ❅                                               ✛                                               ❂                                                                       ✦                                                                       ❄                                           ✦                                                   ✦                                                                   ✢                                                                                                           ✛                                                                       ✢                                                       ✧                                                                                                           ✽                                   ✺                                                   ✢                                                           ✣                           ✜                       ✢                                                               ✹                                                       ✦


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✘




✣       ✺                                               ❄                                   ✦                                                                           ✜                               ✷                       ✷                               ✦                                                   ✻                                       ✛                                                   ✷                   ✛                                                   ❄                                                                   ✚                           ❃                                                                                                                                       ❅                                                                   ✛                                                       ✷                                               ❆                                                                                                               ✦                                                               ✧                                                                                                                                   ✛                                                               ✢                                                       ✧                                                                                                                   ✛                                                                       ✷                                           ✦                                                                                                       ✦                                                   ✢                                                                   ✣                                           ✜                       ✣                                                           ✚                               ✦                                                                       ✧                                                                                                       ✣                               ✺                                                                                                                           ✻                                                               ✷                                               ✦                                                               ✚                                   ✜                                   ❆                                                                                                                       ✜                                           ✢                                                                   ✛                                       ✷                                       ❃                                                                                           ✛                                                           ✢                                                       ✧                                                                                                   ✻                                                               ✦                                           ✷                   ❆                                                                                       ✛                                               ✢                                       ✦                                               ✢                                           ✣                                               ✜                           ✢                                                       ✇                                                   ✹                                           ✢                                                       ✽                                           ✣                                       ✜                                   ❂                                                                               ✦                                                           ✍                                                                       ✧                                                                   ✦                                               ✽                                                       ✚                           ✛                                           ✷                               ✛                                                   ✣                       ✺                                                                   ✷                               ❃




✛           ✢                               ✧                                                   ✦                                   ❑                                                           ✹                                       ✜                           ✣                               ✛                                           ❄                                       ✚                               ✦                                                                   ✷                                           ✦                                                       ✚                                   ✜                                                   ✦                                                           ✤                                                   ✍                                                               ✛                                                                   ✼                                                                                       ✤                                           ✺                                                                                       ✚                                       ✚                                       ✺                                                                   ❇                                                                                           ✼                                                       ✵




                                                                                                                                                                                                                            ✾                               ✛                                                   ❁                                                                                                                                           ✄                                                                                   ✢                                                                                                                                                                       ✺                                                               ✷                                           ✧                                                                               ✦                                                               ✷                                                                                                                                                       ❆                                                                                                                   ✛                                                       ✢                                                               ✧                                                               ✛                                                                       ✣                               ✜                                           ✢                                                           ✸                                                                                                                                                       ✞                                                                                                       ✛                                                               ✣                                           ✜                                           ✺                                                           ✢                                                       ✛                                                       ✚                                                                                                                                           ✌                                                                                   ✚                               ✺                                                                           ❃                                                                   ✧                                                                                   ✼                                                                                                               ✽                                                           ✦                                           ✛                                                       ✼                                               ✦                                                                                                                                                   ✼                               ✦                                           ✢                                               ✧                                                           ✜                               ✢                                           ✸                                                                                                           ✚                   ✦                                       ✣                       ✣                                       ✦                                                               ✷                               ✼                                                                                                               ✜                               ✢                                                                       ✣                                       ✦                                                       ✷                                                   ✤                                   ✦                                                       ✷                                           ✜                                       ✢                                           ✸                                                                                                                               ❇                                                                               ✜                                   ✣                       ❅




                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✏                                                               ✚                                       ✛                                       ✜                                                   ✢                                                                           ✣                           ✜                                                   ✤                                       ✤                                                           ❍                                       ✼                                                                                   ✛                                                                           ✢                                                                           ✧                                                                                                   ✂                                                                               ✚                                       ✛                                                                   ✼                                                       ✼                                                                               ✙                                                                                                           ✦                                                               ❆                                                                                                                   ❄                                                                       ✦                                                                       ✷                               ✼                                                       ❍                                                           ✷                                                   ✦                                                       ✻                                                                           ✷                                       ✦                                                               ✼                                               ✦                                                           ✢                                                                                   ✣                                           ✛                                                   ✣                           ✜                           ✺                                                       ✢                                                                                       ✛                                                           ✸                                                   ✷                               ✦                                                           ✦                                               ❆                                                                           ✦                                               ✢                                                   ✣                           ✼                                               ❇                                                                   ✜                       ✣                           ❅                                                                                       ✣                                       ❅                                                   ✦                                       ✜                           ✷                                                                           ✽                                                                           ✚                           ✜                               ✦                                                                       ✢                                                       ✣                                       ✼                                                       ❮




                                                                                                                                                                                                                            ✾                               ❄                                                       ❁                                                                                                                                       ✄                                                                                   ✢                                                                                                       ✺                                                                               ✷                                   ✧                                                                   ✦                                                                           ✷                                                                                       ✦                                                               ✢                                                                       ✇                                                   ✺                                                                       ✜                                   ✢                                                               ✜                                       ✢                                                               ✸                                                                                                               ✛                                                       ✢                                                               ✧                                                                                                           ✻                                                               ✷                                                           ✦                                                           ❂                                                                       ✦                                                   ✢                                                       ✣                                   ✜                                                   ✢                                                               ✸                                                                                                               ✞                                                                                           ✛                                                               ✣                                               ✜                                           ✺                                                                   ✢                                                   ✛                                           ✚                                                                   ✌                                                                               ✚                           ✺                                                           ❃                                                   ✧                                                               ✼                                                               ✤                                   ✷                                   ✺                                                       ❆                                                                                                   ✦                                       ✢                                       ✸                                           ✛                                                               ✸                                                           ✜                       ✢                                               ✸                                                                                                   ✜                                       ✢                                                                                                           ✣                                               ❅                                                           ✦                                                                                           ❇                                                                                   ✷                                   ✺                                               ✢                                                           ✸                                               ✤                                           ✹                                           ✚




                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✽                                           ✺                                                                       ✢                                                           ✧                                                                                   ✹                                                               ✽                                                       ✣                                                                                       ✛                                                       ✚                                       ✚                                       ✦                                                                       ✸                                                                       ✦                                                               ✧                                                                                       ❅                                                               ✦                                                                           ✷                                       ✦                                                       ✜                                           ✢                                                                                   ✜                                       ✢                                                                                                           ✣                                               ❅                                                                           ✦                                                                                           ✤                                   ✹                                                               ✣                               ✹                                                                   ✷                                                   ✦                                                                   ❮                                                               ✛                                                       ✢                                                                       ✧




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✁




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    r                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    R.0012
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ▼                                               ◆                       ❖                                                                                                  ◗                       ❘                               ❙                                       ❚                                                       ❯                                              ❱                                   ◆                   ◆                           ❲                                                               ❳                           ❯               ◆           ❖                                   ❨




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❩                                               ❬                           ❭                                               ❬                   ❪                                                           ❫                                                       ❴                               ❵                                                                   ❛                                           ❜               ❛                                                       ❪                                           ❜                       ❪                   ❫                                                                   ❝                                               ❞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❡                                                       ❯                           ❨                                               ❱                                                       ◆               ❢                                           ❙                                                                           ❣                                               ❙                                   ❤                                                       ❚                                       ◗                       ❲                                               ✐                                           ❯                           ❥                       ◗   ❘   ❯          ◗       ❣           ◆       ❖           ❘   ❦   ❥




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❧                                                       ❖                                               ♠                                           ❯                                   ❖                                           ♥                                                   ❖                                               ❨                                                           ♦                                                           ❲                                                                                                                       ◆           ❖                                       q                                               ❯   ❥           ♦           ❙       ❚   ❯       ◆       ◆   ❱
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❜                                   ♣




                                                                                                                                                                                ✾                           ✽                                   ❁                                                                                                                       ✄                                                           ✢                                                                                       ✺                                               ✷                                   ✧                                                       ✦                                   ✷                                                               ✷                           ✦                                               ✤                                       ✦                                           ✷                           ✷                                   ✜                           ✢                                                       ✸                                                                               ✞                                                                   ✛                                       ✣                                       ✜                               ✺                                                   ✢                                                               ✛                                           ✚                                                                   ✌                                                           ✚                                   ✺                                               ❃                                                                   ✧                                                       ✼                                               ❍                                                           ☞                                                                       ✦                                                   ✢                                                                   ✦                                               ✷                               ✛                                               ✚                                                                           ✂                                                               ✺                                               ✹                                                       ✢                                               ✼                               ✦                                   ✚                                               ✣                       ✺                                                                                   ✣                       ❅                                           ✦                                                           ✆                                               ✣                   ✛                                           ✣                       ✦                                                                                                                                   ✛                                                           ✷                                                                                       ✺                                                   ✤                                                                           ✓                                                           ✦                                   ■                                                                       ✛                               ✼                                                               ✤                           ✺                                                           ✷


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✘




                                                                                                                                                                                                                                                                                                                                                                        ✜                   ✢                                                   ❂                                               ✦                                               ✼                                   ✣                               ✜                           ✸                                           ✛                                       ✣                               ✜                       ✺                                               ✢                                                                                                       ✛                                           ✢                                                           ✧                                                                                                       ✻                                           ✺                                           ✼                                           ✼                                               ✜                       ❄                                                       ✚                                   ✦                                                                                                       ✧                                               ✜                                   ✼                                                   ✽                               ✜                                       ✻                                                           ✚                               ✜                           ✢                                                       ✛                                           ✷                               ❃                                                                                                                           ✛                                               ✽                                           ✣                       ✜                                       ✺                                                           ✢                                                                                               ✤                               ✺                                                       ✷                                                                           ❅                                       ✜               ✼                                                                               ✷                                           ✺                                       ✚                       ✦                                                                               ✜                   ✢                                                                                       ✣                           ❅                                       ✜                               ✼                                                                                                       ✹                                                                   ✢                                                       ✦                                               ✣                               ❅                                           ✜                                   ✽                                       ✛                                                           ✚                                                           ✛                                       ✢                                               ✧




                                                                                                                                                                                                                                                                                                                                                                        ✜                   ✚                                   ✚                   ✦                                           ✸                                                   ✛                                           ✚                                                           ✽                                   ✛                                       ❆                                                                           ✻                                               ✛                                               ✜                           ✸                                                   ✢                                                               ✠




                                                                                                                                                                                ✈                                   ❹                                                           ✠                                                                                                                                                           ✏                                                           ✚                       ✛                                           ✜                               ✢                                                       ✣           ✜                                   ✤                                   ✤                                                   ✛                                               ✚                               ✼                                   ✺                                                                                   ✷                                   ✦                                               ❑                                           ✹                                               ✦                                           ✼                                       ✣                                       ✼                                                                       ✣                       ❅                                                                       ✦                                                                       ✂                                                                           ✺                                                           ✹                                           ✷                                               ✣                                                                   ✣                       ✺                                                                                           ✽                                           ✦                                               ✷                                   ✣                               ✜                               ✤                                                   ❃                                                                                   ✛                                                                                               ✈                                       s                                       ✾                                       ❄                                               ❁                           ✾                                   ✉                                       ❁                                                   ✽                                   ✚                           ✛                                               ✼                               ✼                                                       ✛                                   ✢                                           ✧                                                                           ✤                           ✺                                   ✷                                                                                   ✛                                               ✣                           ✣                                                   ✺                                               ✷                                   ✢                                                       ✦                                           ❃                                                           ❍                                   ✼                                                                   ✤                   ✦                                   ✦                                                           ✼




✜   ✢                                               ✛                       ✽                               ✽                           ✺                               ✷                           ✧                                   ✛                                           ✢                               ✽                                   ✦                                                                   ❇                                                               ✜                           ✣                               ❅                                                                   ☛                                                                       ✹                                                       ✚                   ✦                                                               ✈                                                           s                                                   ✠




                                                                                                                                                                                                                                                                                                                                            ❽                                                       ✬                               ✬                                           ✬                                   ❈                                               ❊                                                                                   ✬                           ✱                                                           ✲                                                               ✳                                                                                   ❽                                                                           ✴                                                                   ❉                                                                           ❾                                                                                       ❉                                                                           ❋                                                                                   ✪                                                                       ✴                                                                                                       ✫                                                                               ✭                                                                                   ❊                                                                                                               ✯                                                           ❉                                                                               ✫                                                                           ❋                                                                                   ❊                                                                                           ❋                                                                   ✪                                                                                   ✴                                                                   ✭                                                                   ✮                                                                                       ✲                                                           ✳                                                                       ✭                                                                   ✲                                                           ✴                                                       ✫                                                               ✪                                                       Ó                                                                               ✴                                                                   ✭                                                                                       ✮




                                                                                                                                                                                ✈                                                   ●                                           ✠                                                                                                                                                           ✆                                                           ❅                                                   ✺                                               ✹                                                       ✚           ✧                                                                               ✑                                                                   ✦                                           ✤                                       ✦                                           ✢                                                       ✧                                               ✛                                               ✢                                               ✣                                               ✷                                   ✛                                               ✜                               ✼                                               ✦                                                                                   ✛                                                                       ✼                                                   ✣                   ✛                                                   ✣                                       ✹                                           ✣                                           ✦                                                                           ✺                                                               ✤                                                       ✚                           ✜                               ❆                                                                                       ✜                               ✣                                       ✛                                   ✣                               ✜                                       ✺                                                           ✢                                               ✼                                                       ✧                                                               ✦                                       ✤                               ✦                           ✢                                       ✼                                       ✦                                                                   ✾                                   ✛                               ✢                                               ✧                                                       ✏                                                   ✚                       ✛                                       ✜                           ✢                                       ✣                               ✜                                       ✤                                   ✤                                                                                   ✧                                                   ✜                               ✼                                               ✻                                               ✹                                       ✣                                       ✦                                               ✼                                                       ✛                                       ✢                                                       ❃




✼           ✹                           ✽                               ❅                                                   ✧                       ✦                                           ✤               ✦                                           ✢                                           ✼                           ✦                                                           ❇                                                                           ✺                                               ✹                                               ✚                               ✧                                                                           ❄                                                   ✦                                                                           ❂                                               ✜                                       ✛                                       ❄                                                   ✚                           ✦                                               ❁                           ✍                                                               ✏                                                   ✚                           ✛                                               ✜                               ✢                                                       ✣                       ✜                                   ✤                                       ✤                                                                       ❅                                                   ✦                                                   ✷                                       ✦                                       ❄                                                               ❃                                                                                                       ✼                               ✻                                                       ✦                                                   ✽                                           ✜                               ✤                                       ✜                                       ✽                               ✛                                                       ✚                               ✚                                           ❃                                                                           ✻                                               ✚                               ✦                                       ✛                                           ✧                               ✼                                                               ✛                                   ✻                                                           ✻                                       ✚                           ✜                       ✽                               ✛                                       ✣                   ✜                       ✺                                               ✢                                                                   ✺                                                   ✤                                                                                           ✣                               ❅                                                                   ✦                                                                               ✧                                               ✜                                   ✼                                   ✽                                                           ✺                                           ❂                                   ✦                                       ✷                                           ❃




✷       ✹                           ✚                       ✦                                           ✛                           ✢                       ✧                                                                   ✤                               ✷                           ✛                           ✹                                       ✧                                               ✹                                               ✚                       ✦                                           ✢                                                       ✣                                                           ✽                                   ✺                                               ✢                                               ✽                                           ✦                                               ✛                                           ✚                           ❆                                                                               ✦                                                   ✢                                           ✣                                                       ✣                           ✺                                                                                       ✧                                               ✦                                               ✤                                       ✦                                                   ✷                                                                       ✛                                       ✢                                                           ✧                                               t                                   ✺                                                               ✷                                                               ✣                                       ✺                                               ✚                           ✚                                                               ✛                                                   ✢                                                           ❃                                                                           ✛                                                       ✚                               ✚                                           ✦                                   ✸                                           ✦                                               ✧                                           ✚                           ❃                                                                   ✛                                   ✻                                           ✻                                           ✚                                   ✜                       ✽                                       ✛                               ❄                                       ✚                           ✦                                                               ✚                           ✜                   ❆                                                                       ✜                           ✣                                           ✛                                                       ✣                               ✜                                   ✺                                                           ✢                                                       ✼                                       ✠                                                                           ✓                                                                   ✺                                                                   ✣                       ❅                                                           ✦




✦               ■                           ✣                       ✦                   ✢                                   ✣                                       ✑                                                   ✦                                           ✤                           ✦                           ✢                                       ✧                                                   ✛                                       ✢                                               ✣                                                               ✽                                       ✚                                       ✛                                       ✜                   ❆                                                                           ✼                                                                           ✼                                       ✹                                                       ✜                           ✣                                                                   ❇                                                                       ✛                                   ✼                                                                               ✢                                                           ✺                                                       ✣                                                               ✣                                       ✜                           ❆                                                                                   ✦                                               ✚                                   ❃                                                                                       ✤                               ✜                                   ✚                               ✦                                                           ✧                                           ✍                                                           ✏                                                                       ✚                               ✛                                               ✜                               ✢                                           ✣                                       ✜                               ✤                                                   ✤                                                       ✻                                               ✚                                   ✦                                   ✛                                       ✧                                       ✼                                                           ✛                                       ✻                                                           ✻                                       ✚                       ✜                       ✽                                   ✛                               ✣                       ✜                           ✺                                               ✢                                                                   ✺                                                   ✤                                                                                           ✣                           ❅                                                                       ✦                                                                                   ✧                                               ✜                                   ✼                                   ✽                                                           ✺                                           ❂                                   ✦                                   ✷                                           ❃




✷       ✹                           ✚                       ✦                                       ✛                           ✢                       ✧                                                                   ✣                       ❅                                               ✛                           ✣                                               ✜                           ✣                                               ✣                       ✺                                                   ✚                       ✚                                   ✦                                               ✧                                                                   ✛                                               ✢                                           ✧                                           t                                       ✺                                                   ✷                                                           ✧                                               ✦                                               ✤                               ✦                                   ✷                                   ✷                                           ✦                                           ✧                                                                                           ✛                                       ✽                                                       ✽                                           ✷                                           ✹                                                   ✛                                                   ✚                                                   ✺                                                       ✤                                                                       ✣                                   ❅                                               ✦                                                                       ✽                                                   ✛                                                   ✹                                                               ✼                                       ✦                                                                                           ✺                                                       ✤                                                       ✛                               ✽                                                       ✣                       ✜                           ✺                                           ✢                                                       ✛                                                   ✢                                   ✧                                                       t                   ✺                                               ✷                                               ✣                   ✺                                           ✚                       ✚                       ✦                                           ✧                                                                       ✚                           ✜                                           ❆                                                                                               ✜                               ✣                           ✛                                           ✣                                       ✜                       ✺                                               ✢                                                           ✼                                                               ✹                                   ✢                                                   ✣                       ✜                                   ✚




✣   ❅                           ✦                                               ✏                               ✚                           ✛                   ✜                           ✢                                       ✣                   ✜                               ✤                   ✤                                               ▲                                           ✢                                               ✦                                           ❇                                                                   ✍                                                       ✺                                           ✷                                                                       ❄                                           ❃                                                                           ✦                                               ■                                                           ✦                                       ✷                                   ✽                                           ✜                   ✼                                                   ✜                       ✢                                           ✸                                                                                               ✷                               ✦                                               ✛                                                       ✼                                       ✺                                                       ✢                                               ✛                                                       ❄                                           ✚                                       ✦                                                                                       ✧                                                       ✜                               ✚                       ✜                               ✸                                                       ✦                                   ✢                                                                   ✽                                                           ✦                                                                       ✼                                           ❅                                                               ✺                                           ✹                                       ✚                                   ✧                                                                           ❅                                   ✛                                           ❂                                       ✦                                                                       ▲                                               ✢                                               ✺                               ❇                                                                   ✢                                       ✍                                                   ✺                                       ✤                                                           ✣                                   ❅                                                           ✦                                                                                                   ✤                               ✛                                               ✽                                               ✣                           ✼                                                                           ✸                                               ✜                               ❂                                   ✜                           ✢                                               ✸




✷       ✜               ✼                       ✦                                               ✣                   ✺                                                       ✣                           ❅                                   ✦                                                                   ✽                                   ✚                       ✛                                       ✜                   ❆                                                                               ✍                                                               ✛                                           ✼                                                                           ❇                                                                   ✦                                           ✚                           ✚                                                               ✛                                               ✼                                                                                   ✤                               ✺                                           ✷                                                                       ✺                                                   ✣                       ❅                                                               ✦                                               ✷                                                                               ✷                               ✦                                           ✛                                                   ✼                                               ✺                                                   ✢                                               ✼                                                       ✠                                                                                                               ✄                                                                       ✧                                                       ✧                                                       ✜                               ✣                               ✜                                       ✺                                       ✢                                                                   ✛                                               ✚                                   ✚                       ❃                                                                               ✛                                           ✢                                               ✧                                   t                           ✺                                   ✷                                                               ✜                                   ✢                                                                           ✣                       ❅                                           ✦                                                               ✛                                       ✚                           ✣                       ✦                           ✷                                           ✢                                                           ✛                                                       ✣                               ✜                                   ❂                                                           ✦                                       ✍                                                                   ✏                                                       ✚                                       ✛                                       ✜                               ✢                                   ✣                       ✜                       ✤                                           ✤




✻                   ✚           ✦                               ✛                   ✧                                   ✼                                                               ✺                               ✢                                               ✦                                                                       ✺                                   ✷                                                                                   ❆                                                                               ✺                                               ✷                               ✦                                                                                       ✑                                                                   ✦                                                   ✤                                   ✦                                           ✢                                                   ✧                                               ✛                                               ✢                                           ✣                               ✼                                                                               ✽                                                   ✺                                                           ❆                                                                               ❆                                                                                       ✜                               ✣                                   ✣                       ✦                                                   ✧                                                                                                               ✤                                   ✷                                       ✛                                                       ✹                                               ✧                                               ✹                                                           ✚                       ✦                                                           ✢                                                               ✣                                                                           ✽                                                   ✺                                                           ✢                                           ✽                                   ✦                                                       ✛                                       ✚                   ❆                                                                   ✦                               ✢                                       ✣                               ✍                                                                       ✛                                       ✢                                       ✧                                                                                   ✏                                               ✚                           ✛                               ✜                       ✢                                                           ✣                                           ✜                           ✤                                       ✤                                                                                                       ✷                           ✦                                               ✛                                           ✼                                   ✺                                                                   ✢                                               ✛                           ❄                                               ✚                               ❃




✷       ✦                   ✚                           ✜               ✦                   ✧                                                   ✺                                   ✢                                                           ✣                           ❅                                   ✜                       ✼                                               ✑                                                                           ✦                                       ✤                               ✦                                               ✢                                               ✧                                               ✛                                       ✢                                                   ✣                                   ❍                       ✼                                                                   ❆                                                                               ✜                           ✼                                           ✷                           ✦                                                   ✻                                           ✷                               ✦                                       ✼                                                   ✦                                           ✢                                                           ✣                               ✛                                           ✣                           ✜                                   ✺                                                   ✢                                                                                       ✺                                                   ✷                                                                       ✼                                       ✜                                   ✚                               ✦                                       ✢                                                   ✽                                                   ✦                                                                           ✣                                       ✺                                                                               ✜                                       ✣                           ✼                                                               ✧                                               ✦                                               ✣                           ✷                           ✜                       ❆                                                                   ✦                                   ✢                                           ✣                               ✠




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ð                                                                                                               ❉                                                                           ✬                                           ✮                                                                   ✮                                                                                       ✴                                                                       ✭                                                                                                   ❊                                                                               ✬                                               ✱                                                           ✲                                                                           ✳                                                                                                   ❽                                                                       ✴                                                       ❉                                                                           ❾




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ❉                                                                       Ô                                                       Õ                                                                   Ö                                                           Ô                                                           ×                                                           Ø                                                           ×                                                               Ù                                                           Ú                                                       Û                                                                                               ❊                                                                       Ü                                       ×                                           Ý                                                           Þ                                                                               Ú                                               ×                                       Ö                                                       Û                                                       Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✁




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ❺                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                R.0013
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ▼                                               ◆                       ❖                                                                                      ◗                   ❘                           ❙                                   ❚                                           ❯                                          ❱                                   ◆                   ◆           ❲                                                           ❳                                       ❯               ◆               ❖                           ❨




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❩                                               ❬                               ❭                                           ❬                                   ❪                               ❫                                                       ❴                                   ❵                                                       ❛                                   ❜       ❛                                               ❪                                   ❜                   ❪                               ❫                                                                   ❝                                           ❞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ❡                                                   ❯                       ❨                                                       ❱                                       ◆               ❢                                           ❙                                                       ❣                                           ❙                                   ❤                                       ❚                           ◗                               ❲                                                               ✐                                       ❯                   ❥                           ◗   ❘   ❯          ◗       ❣           ◆       ❖           ❘   ❦   ❥




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ❧                                                   ❖                                                       ♠                                           ❯           ❖                                           ♥                                                           ❖                                       ❨                                               ♦                                       ❲                                                                                                                           ◆               ❖                                   q                                       ❯       ❥           ♦           ❙       ❚   ❯       ◆       ◆   ❱
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ❜                                       ♣




✈   s   ✠   ß                           à                   á                                               â                   ã                                               ä                               â       å                               å                                                           æ           ç                                                                   è                                                               ③                                           é                                                       ê                                                       ③                                                   ç                                           ä                               å                                           ë                                                       ì                                                           í                                                                                                       â                               ç                                           î                                                   à                               ë                                                       ç                                                   ê                                                                       ì                                                   ③                                                                       ä                                   ë                                                                   í                                                                                           ③                                       å                                                   ③                                           ã                                                       ï                                                           á                                       ã                                                       ä                                                   ð                                                                   á                                                       ä                           â                               ë                                           ã                                           á                                               à                                                       ñ                                                   à                                   ë                               ò                                                           ï                                   ç                                       ó                                           ã                                               ç                                           ê                                           ì                                           á                                                   ã                                                       î                                                   ③                                                                                   ô                                                               ë                                                       õ                               ö                                                           á                                       ã                                       ò                                                                           ✜                                       ✼




                ✛               ✣               ✣                       ✛                                       ✽                               ❅                                                       ✦                                           ✧                                                                       ✛                                           ✼                                                               ✿                                                       ✝                                                           ■                                                   ❅                                                           ✜                           ❄                                                   ✜                               ✣                                                   ✄                                                                                           ✠                               ❀




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ❉                                                                   Ô                                                                   Õ                                                               Ö                                                                           Ô                                                                       ×                                                       Ø                                                       ×                                                                   Ù                                                   Ú                                                                       Û                                                                                                           ✩                                                               Û                                                           Ú                                                                   ÷                                               Ö                                                                                       Ý                                           Ø                                           Ü                                   Ú                                                           ø




✈   ✉   ✠   ß                           à                   á                                               â                   ã                                               ä                               â       å                               å                                                           æ           ç                                                                               è                                                               ③                                       é                                                       ê                                                   ③                                                   ç                                           ä                                                   å                                   ë                                                   ì                                                                                                   ß                                                                   ì                                       ë                                                               ï                                                       ê                                                               î                                                           ä                                   â                               ë                                                   ã                                                                                                   ä                   ë                                                                                                       í                                                                                           ③                                   å                                       ③                                               ã                                                           ï                                               á                                                   ã                                                       ä                                           ð                                                                               á                                                               ä               â                                   ë                                   ã                                                       á                                               à                                                   ñ                                                           à                       ë                                   ò                                               ï                                   ç                                                               ó                                               ã                                           ç                                           ê                                           ì                                                   á                                                           ã                                                   î                                               ③                                                                                   ô                                                   ë                                           õ                                           ö                                                               á                                                   ã                                       ò




                ✜       ✼                                       ✛                                       ✣                   ✣                               ✛                                       ✽                                           ❅                                                       ✦                                       ✧                                                                           ✛                                               ✼                                                                   ✿                                                           ✝                                                       ■                                                           ❅                                               ✜                       ❄                                                       ✜                           ✣                                                                                                                                                           ✠                       ❀


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✘




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✬                                           ø                                                                                   Ø                                                       Ô                                                           Û                                                                       Û                                                               Ú                                                                               ù                                                           ú                                                                               Ø                                               Ú                                                           Û                                                       Ü                                           Ô                                                               ×




✈   ✈   ✠   ß                           à                   á                                               â                   ã                                               ä                               â       å                               å                                                           æ           ç                                                               û                                                               â                                           ì                           ç                                           ä                                                           ②                                                   ③                                       ä                                                           ë                                   å                                                                   ó                                                           ã                                                       ä                       ③                                                       ì                                               ì                                           ë                                           ü                                                                               á                                                           ä                                           ë                                               ì                                                   â                           ③                                               ç                                                                           ä                                       ë                                                                           í                                                                               ③                                       å                                                   ③                                   ã                                                   ï                                                       á                                   ã                                                   ä                                                   ð                                                                           á                                       ä                           â                               ë                                                       ã                                   á                                           à                                                   ñ                                                   à                       ë                           ò                                                           ï                                               ç                                                   ó                                               ã                                               ç                                           ê                                                               ì                                               á                                           ã                                                           î                                           ③




                    ô                       ë                                       õ                                                   ö                                                               á                                                       ã                                       ò                                                                   ✜                                       ✼                                                                   ✛                                   ✣                                   ✣                                       ✛                                   ✽                                                   ❅                                       ✦                                                       ✧                                                                           ✛                                               ✼                                                                                       ✿                                                       ✝                                                                       ■                                                       ❅                                                       ✜                                   ❄                                                                   ✜                               ✣                                                                                                                                                       ✠               ❀


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✘




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✫                                                                                                   ❊                                                                       Ó                                                                                                       ✬                                       ✱                                                                               ✱                                                           ✬                                               ✳                                                                                       ✭                                                               ✱




✈       ✠   ß                           à                   á                                               â                   ã                                               ä                               â       å                               å                                                           æ           ç                                                               û                                                               â                                           ì                           ç                                           ä                                                           ②                                                   ③                                       ä                                                           ë                                   å                                                                   ý                                                                                   ï                                                       õ                                                                                               â                       ç                                           ç                                                   â                                   ë                                                                       ã                                                       ç                                                                   ä                                   ë                                                                           í                                                                                       ③                                       å                                               ③                                           ã                                                       ï                                                           á                                           ã                                                   ä                                                           ð                                                               á                                                       ä                       â                               ë                                               ã                                       á                                                   à                                                   ñ                                                       à                               ë                               ò                                                           ï                                   ç                                           ó                                       ã                                               ç                                           ê                                           ì                                               á                                                   ã                                                   î                                                   ③                                                                                   ô                                                               ë                                                       õ                               ö                                                           á                                       ã                                       ò                                                                       ✜                                       ✼


    ❻




                ✛               ✣               ✣                       ✛                                       ✽                               ❅                                                       ✦                                           ✧                                                                       ✛                                           ✼                                                               ✿                                                       ✝                                                           ■                                                   ❅                                                           ✜                           ❄                                                   ✜                               ✣                                                                                                                                       ✠                           ❀


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✘




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✈                                                   ❿                                                           ✠


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ò                                                                           ❈                                                           ✱                                                                               ✴                                                                               ✪                                                                   ✯                                                               þ                                                   ✫                                                                                   ❋                                                                                       ✮                                                               Ñ                                                                                           ✴                                                                       ✭                                                                       ✮                                                       ✬                                       ✲                                                                               ✫                                                                               ✮                                                   ✬                                           ✳                                                               ✭




✈       ✠                                                                                                                                   ✏                                                               ✹                                                       ✷                           ✼                                   ✹                                           ✛                                               ✢                                                           ✣                                                           ✣                               ✺                                                                                           ☛                                                               ✹                                                   ✚                           ✦                                                                                       ●                                                                   ➀                                               ✉                                                                       ✠                                                                                                               ✺                                                           ✤                                                                                           ✣                                   ❅                                                   ✦                                                                                   ✓                                                                   ✦                                                   ■                                                           ✛                                                   ✼                                                                   ☛                                                                               ✹                                           ✚                                       ✦                                           ✼                                                                   ✺                                                   ✤                                                           ✂                                                                       ✜                           ❂                                       ✜                           ✚                                                           ✏                                           ✷                                       ✺                                               ✽                                               ✦                               ✧                                       ✹                                           ✷                               ✦                                                   ✍                                           ✣                           ❅                                                   ✜                                       ✼                                                                                   ✜                               ✼                                                               ✣                                   ❅                                                   ✦                                                       ÿ                               ✛                                               ✽                       ✣                                       ✹                                               ✛                           ✚                                           ÿ


    ➁                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ➁




                ❇                               ✷                           ✜                       ✣                   ✣                           ✦                                   ✢                                                                                                                   ✢                                               ✺                                               ✣                       ✜                                   ✽                                           ✦                                                                                                   ✣                                   ❅                                               ✛                                           ✣                                                                               ✛                                               ✚                               ✚                                                                                               ✧                                                           ✺                                                               ✽                                           ✹                                                       ❆                                                                                                               ✦                                                       ✢                                                   ✣                               ✼                                                                                       ✻                                                                   ✷                                   ✺                                                                       ✧                                                   ✹                                           ✽                                                           ✦                                                   ✧                                                                                               ✜                           ✢                                                                                               ✣                           ❅                                                       ✜                                   ✼                                                                   ✚                           ✜                                   ✣                       ✜                           ✸                                           ✛                                   ✣                                   ✜                       ✺                                       ✢                                                                                   ✼                                           ❅                                                       ✛                               ✚                           ✚                                                                               ❄                                                           ✦                                                                                                           ✹                                                       ✼                               ✦                                       ✧                                                                                   ❄                                               ❃                                                                                               ✣                           ❅                                               ✦




                ✏                   ✚                   ✛                                       ✜                   ✢                                                       ✣               ✜                                   ✤                                           ✤                                                                       ✛                               ✣                                                                                               ✻                                           ✷                                   ✦                                               ✣                                   ✷                                   ✜                           ✛                                               ✚                                                                           ✻                                                       ✷                                       ✺                                                               ✽                                                       ✦                                               ✦                                               ✧                                                           ✜                                       ✢                                                               ✸                                                       ✼                                                                                                   ✛                                                           ✢                                           ✧                                                                                                                               ✣                                   ✷                               ✜                               ✛                                       ✚                                               ✠                                                                                                                           ✎                                                                           ✦                                   ✢                                               ✽                                       ✦                                                       ✍                                                                       ✛                               ✚                           ✚                                                                           ✧                                                   ✺                                   ✽                                                   ✹                                       ❆                                                               ✦                                               ✢                                                   ✣                               ✼                                                                                   ✻                                                   ✷                               ✺                                                           ✧                                                       ✹                                                       ✽                                           ✦                                       ✧                                                                               ✜                           ✢                                                                                           ✣                           ❅                                           ✜                                       ✼




                ✚       ✜           ✣                   ✜                       ✸                                       ✛                                               ✣               ✜                                   ✺                                                       ✢                                                                               ✛                                                   ✷                       ✦                                                                                   ✧                                                               ✦                                       ✦                                                   ❆                                                                                   ✦                                   ✧                                                                                           ✼                                                           ✦                                               ✚                           ✤                                       ❏                                           ✛                                           ✹                                                       ✣                                       ❅                                                                       ✦                                                       ✢                                                   ✣                               ✜                                   ✽                                   ✛                                                                   ✣                               ✜                           ✢                                                                       ✸                                                                           ✤                                   ✺                                                               ✷                                                               ✹                                                   ✼                                               ✦                                                                       ✜                       ✢                                                                                           ✛                                           ✢                                       ❃                                                                               ✻                                                   ✷                               ✦                                   ✣                                       ✷                           ✜               ✛                                       ✚                                                   ✻                                                   ✷                               ✺                                           ✽                                                       ✦                                       ✦                                                   ✧                                                               ✜                           ✢                                                       ✸                                                                               ✺                                                       ✷                                               ✛                                   ✣                                               ✣                                       ✷                           ✜                           ✛                                       ✚                                   ❮




                ✛               ✢                                   ✧                                                                                   ✛                                       ✢                                                           ❃                                                                                           ✺                                               ❄                                           ✇                                           ✦                                           ✽                                                   ✣                           ✜                                   ✺                                               ✢                                                   ✼                                                                                       ✣                           ❅                                                                   ✦                                               ✷                                       ✦                                                   ✣                               ✺                                                                                                           ❄                                                                       ❃                                                                                                                           ✣                               ❅                                               ✦                                                                                                           ✑                                                                                   ✦                                                           ✤                                   ✦                                       ✢                                                           ✧                                                           ✛                                   ✢                                                   ✣                                                                               ✼                                   ❅                                                       ✛                                           ✚                                   ✚                                                           ❄                                               ✦                                                                                           ✜                       ✢                                                                                               ❇                                                           ✷                               ✜                   ✣                       ✜                               ✢                                                   ✸                                                                                               ✺                                           ✷                                                                                               ✻                                                                   ✚                   ✛                                               ✽                                           ✦                                           ✧                                                                           ✺                                           ✢                                                                                               ✣                           ❅                                               ✦




                ✷           ✦                       ✽                                   ✺                                           ✷                               ✧                                               ✍                                                           ✸                                       ✜                                   ❂                                               ✜                       ✢                                                               ✸                                                                       ✏                                                           ✚                               ✛                                                   ✜                   ✢                                                   ✣                           ✜                                       ✤                               ✤                                                                               ✛                                                                           ✷                                       ✦                                                   ✛                                                   ✼                                       ✺                                                                   ✢                                                                   ✛                                                       ❄                                           ✚                                       ✦                                                                           ✺                                                                   ✻                                                           ✻                                                   ✺                                                   ✷                                   ✣                               ✹                                                           ✢                                                   ✜                           ✣                                   ❃                                                               ✣                   ✺                                                                                   ✦                                                   ✼                               ✣                               ✛                               ❄                                                       ✚                               ✜                   ✼                                   ❅                                                                           ✣                       ❅                                       ✦                                                       ✽                                               ❅                                               ✛                                               ✚                       ✚                           ✦                                       ✢                                                               ✸                                                               ✦                                                   ✧                                                                           ✧                                                   ✺                                               ✽                   ✹                                               ❆                                                                       ✦                                       ✢                                               ✣                                                   ✼




                ✛               ✹                                   ✣                       ❅                                           ✦                                       ✢                                                   ✣                                   ✜                   ✽                                           ✜                           ✣                       ❃                                                           ✠




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ò                                                                           ✬                                               ❈                                                               ❉                                                                           ✴                                                                                   ✱                                                           ✴                                                                                           ❉                                                                                                   ❽                                                                           ✫                                                                   ✮                                                                                           ✬                                       ✳                                                                                                   ✭                                                                                                   ✳                                                                           ✯                                                                                                           ❉                                                               ✬                                   ➎                                                                           Ñ                                                                                   ✮                                                   ✱




✈   ➂   ✠                                                                                                                                   ✏                                                               ✚                           ✛                                               ✜                       ✢                                               ✣                       ✜                                   ✤                               ✤                                                                                       ✤                                       ✹                                                       ✚                           ✚                           ❃                                                                                                   ✷                                       ✦                                           ✼                                                   ✦                                               ✷                                   ❂                                                                   ✦                                                   ✼                                                                                                       ✣                               ❅                                                                       ✦                                                                                                           ✷                               ✜                                       ✸                                       ❅                                                                   ✣                                                                                               ✣                           ✺                                                                                                       ✛                                                   ❆                                                                                   ✦                                               ✢                                                   ✧                                                                                       ✺                                                   ✷                                                                                       ✼                           ✹                                                   ✻                                                       ✻                                   ✚                                   ✦                               ❆                                                                           ✦                                       ✢                                       ✣                                                                       ✣                                   ❅                                           ✜                           ✼                                                                                           ✏                                                                       ✦                                                       ✣                   ✜                           ✣                                   ✜                   ✺                                                   ✢                                                                           ✣                           ✺                                                                                           ✛                                           ✧                                               ✧




                ✛               ✧                                   ✧                                           ✜                       ✣                       ✜                   ✺                                                       ✢                                                       ✛                                       ✚                                                   ✽                                           ✛                                                           ✹                                           ✼                                                       ✦                                       ✼                                                               ✺                                                       ✤                                                   ✛                                                   ✽                                                   ✣                                           ✜                           ✺                                                               ✢                                               ✍                                                       ✻                                                       ✛                                                               ✷                                               ✣                                   ✜                                       ✦                                               ✼                                                                       ✛                                   ✢                                                           ✧                                                                                                   ✺                                                       ✣                               ❅                                           ✦                                                       ✷                                                       ✽                                                   ✚                                   ✛                                           ✜                   ❆                                                                           ✼                                                                       ✛                                   ✼                                                               ✧                                                   ✜                       ✼                                       ✽                                           ✺                                   ❂                                                           ✦                           ✷                                       ❃                                                           ✽                                       ✺                                                       ✢                                           ✣                                   ✜                   ✢                                                       ✹                                                               ✦                                                       ✼                                           ✠




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✁




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ❼                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            R.0014
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ▼                                               ◆                   ❖                                                                                                                      ◗                           ❘                                       ❙                                                   ❚                                                                   ❯                                                                  ❱                                                       ◆                                       ◆                       ❲                                                                                       ❳                                           ❯               ◆                       ❖                                           ❨




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❩                                                                   ❬                   ❭                                                       ❬                               ❪                                                               ❫                                                                       ❴                                                   ❵                                                                                       ❛                                                               ❜                   ❛                                                               ❪                                                                   ❜                           ❪                                   ❫                                                                                       ❝                                                               ❞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❡                                                   ❯                           ❨                                                       ❱                                                           ◆                       ❢                                                               ❙                                                                                           ❣                                                                   ❙                                                       ❤                                                                       ❚                                                       ◗                                   ❲                                                                       ✐                                                   ❯                       ❥                                               ◗   ❘   ❯          ◗       ❣           ◆       ❖           ❘   ❦   ❥




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❧                                                   ❖                                                           ♠                                                           ❯                   ❖                                                               ♥                                                                           ❖                                                               ❨                                                                                   ♦                                                                           ❲                                                                                                                                                                   ◆                   ❖                                               q                                                                   ❯   ❥           ♦           ❙       ❚   ❯       ◆       ◆   ❱
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❜                                                   ♣




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ò                                                                                                           ✬                                                                   ✬                                                   ❈                                                                               ➄                                                                                   ❋                                                                                                                   ❉                                                                                                                                       ❾                                                                                                                                               ❊                                                                                                                   ✴                                                                                                   Ó                                                                                                                                       ✫                                                                                                           ✭                                                                                                           ❊




                        ✈           ➀               ✠                                                                   ✏                       ✚                       ✛                                   ✜                               ✢                                       ✣                               ✜                                   ✤                                           ✤                                                               ❅                                                                           ✦                                                                               ✷                                                       ✦                                                                       ❄                                                                                       ❃                                                                                                                                           ✧                                                                                               ✦                                                               ❆                                                                                                                           ✛                                                                       ✢                                                                       ✧                                                                                       ✼                                                                                                       ✛                                                                                                                   ✣                                               ✷                                                   ✜                                               ✛                                                                               ✚                                                                                               ❄                                                                           ❃                                                                                                           ✇                                                           ✹                                                                       ✷                                               ❃                                                                                                                           ✺                                                                   ✢                                                                                                               ✛                                                                   ✚                                           ✚                                                                   ❆                                                                                           ✛                                                   ✣                                   ✣                                   ✦                                                           ✷                               ✼                                                                                           ✼                                               ✺                                                                                                                       ✣                                       ✷                                   ✜                                   ✛                                               ❄                                                                           ✚                               ✦                                                               ✠                                                                                       ✏                                                                               ✚                               ✛                                                                   ✜                                               ✢                                                           ✣                                                   ✜                               ✤                                                   ✤                                                                                   ❅                                                                           ✦                                                           ✷                                   ✦                                                   ❄                                                               ❃




                                                                        ✣   ✦           ✢           ✧           ✦                   ✷                       ✼                                           ✣                               ❅                                       ✦                                                                                       ✛                                                           ✻                                           ✻                                                                               ✷                                                           ✺                                                                                           ✻                                                                                       ✷                                               ✜                                           ✛                                                                                   ✣                                                           ✦                                                                                       ✇                                                   ✹                                                                                           ✷                                                   ❃                                                                                                           ✤                                                           ✦                                                               ✦                                                                                           ✠




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ò                                                                                                                   ✬                                                                       ✬                                                       ✬                                                                           ❈                                                                                   ✩                                                                                               ❉                                                                                                                   ✫                                                                                                               ❾                                                                                                       ✴                                                                                               ❉




                                ✶                               ✎                   ✝           ☛                   ✝                           ✕                                               ✟                                                       ☛                                                                               ✝                                                                                   ✍                                                                                                           ✏                                                                                               ☛                                                                                                               ✝                                                                                                       ✙                                                                                                                                                                   ✒                                                   ✆                                                                                   ✝                                                                                                   ✆                                                                                                                                                                                           ✂                                                                                                           ✟                                                                                                               ✞                                                                                                                       ✆                                                                                           ✒                                               ✑                                                                                                                               ✝                                                                                               ☛                                                                                                       ✝                                                                                       ✑                                                                                                               ✍                                                                                                                   ✏                                                                                           ✚                                       ✛                                                               ✜                                           ✢                                                       ✣                                               ✜               ✤                                           ✤                                                                                                                       ✛                                                                   ✢                                                       ✧                                                                                                                                           ✂                                                                                                   ✚                                       ✛                                                   ✼                                               ✼                                                                                                                                       ✙                                                                                                   ✦                                                           ❆                                                                                                   ❄                                                                           ✦                                                                   ✷                                       ✼                                                                                                                                                       ✧                                                                           ✦                                                           ❆                                                                                                   ✛                                                   ✢                                                           ✧




✇   ✹   ✧   ✸   ❆   ✦       ✢               ✣                       ✛           ✸           ✛           ✜   ✢               ✼                       ✣                                           ✞                                                       ✛                                                   ✣                               ✜                                           ✺                                                       ✢                                                           ✛                                                                           ✚                                                                                           ✌                                                                                           ✚                                                           ✺                                                                                       ❃                                                                                       ✧                                                                                   ✼                                                                                           ✛                                                                           ✼                                                                                                   ✤                                               ✺                                                                                       ✚                                       ✚                                       ✺                                                                               ❇                                                                                                                       ✼                                                                           ✵




                                ✾       ✛               ❁                                                               ✑                                       ✦                                   ✣                       ✦                               ✷                                       ❆                                                                                                       ✜                           ✢                                                       ✜                                           ✢                                                                                       ✸                                                                                                                                       ✣                                                           ❅                                                                           ✛                                                                                   ✣                                                                                                           ✣                                       ❅                                                                   ✦                                                                                                                               ✛                                                                   ✽                                                                   ✣                                                   ✜                                       ✺                                                                                   ✢                                                                                                                               ✜                                           ✼                                                                                                                           ✛                                                                                                                                   ✻                                                                           ✷                                                   ✺                                                                           ✻                                                                   ✦                                                                   ✷                                                                                                   ✽                                                   ✚                                           ✛                                                                   ✼                                                       ✼                                                                                                           ✛                                                   ✽                                               ✣                                       ✜                                       ✺                                                   ✢                                                                                                                   ✛                                       ✢                                                                   ✧                                                                                                               ✽                                                           ✦                                                           ✷                                       ✣                                   ✜                               ✤                                               ❃                                                           ✜                                   ✢                                                       ✸                                                                                                           ✛                                                               ✢                                                                                                                       ✛                                                           ✻                                                                               ✻                                                           ✷                                           ✺                                                                           ✻                                                                           ✷                                   ✜                                   ✛                                           ✣                                           ✦




                                                                                                                        ✈                   s                                       ✾                           ❄                                       ❁                                       ✾                                   ✉                                                                       ❁                                                                   ✂                                                                                                                   ✚                                               ✛                                                                           ✼                                                           ✼                                                                                                                                   ✛                                                                               ✢                                                                                           ✧                                                                                                                       ✆                                                                                               ✹                                                                           ❄                                                                               ❏                                                       ✂                                                                                                       ✚                                           ✛                                                                       ✼                                                           ✼                                                               ✦                                                                           ✼                                                                                                                               ✻                                                                           ✹                                                                               ✷                                           ✼                                                           ✹                                                                               ✛                                                           ✢                                                                           ✣                                                                               ✣                                                   ✺                                                                                                                           ☛                                                                               ✹                                                           ✚                                   ✦                                                                                               ✈                                                               s                                                                                                           ✺                                                               ✤                                                                                           ✣                                           ❅                                                                   ✦                                                                                               ✓                                                                           ✦                                                           ■                                                           ✛                                       ✼                                                                                                           ☛                                                                                                   ✹                                                                   ✚                                       ✦                                                                   ✼                                                                                               ✺                                                                           ✤                                                                                               ✂                                                                               ✜                                   ❂                                                           ✜                                                   ✚




                                                                                                                        ✏                       ✷                           ✺                                           ✽                               ✦                                                   ✧                                                               ✹                                                           ✷                               ✦                                                                               ❮




                                ✾       ❄                   ❁                                                           ✝                               ✢                                       ✣                       ✦                               ✷                                       ✜                               ✢                                                               ✸                                                                                                               ★                                                               ✹                                                                                       ✧                                                                                   ✸                                                                                       ❆                                                                                                                                   ✦                                                                                   ✢                                                                           ✣                                                                                                   ✛                                                                               ✸                                                                           ✛                                                                       ✜                                               ✢                                                                       ✼                                                                       ✣                                                                                                               ✞                                                                                                                           ✛                                                               ✣                                                   ✜                                               ✺                                                                       ✢                                                                                   ✛                                                               ✚                                                                                                           ✌                                                                               ✚                                           ✺                                                                       ❃                                                                       ✧                                                                       ✼                                                                                                                           ✛                                                   ✢                                                           ✧                                                                                                           ✜                               ✢                                                                                                                       ✤                                   ✛                                                           ❂                                                                   ✺                                                                       ✷                                                                                                   ✺                                                       ✤                                                                                                   ✏                                                                   ✚                               ✛                                                       ✜                                           ✢                                                               ✣                                   ✜                                           ✤                                           ✤                                                                                                           ✛                                                                       ✢                                                       ✧                                                                                                                                       ✂                                                                                   ✚                                       ✛                                           ✼                                                               ✼




                                                                                                                        ✙                                                   ✦                                   ❆                                                                           ❄                                                       ✦                                                           ✷                                       ✼                                       ✍                                                                                                           ✤                                                   ✜                                               ✢                                                                                       ✧                                                                                       ✜                                           ✢                                                                                               ✸                                                                                                                                       ✛                                                                   ✢                                                                               ✧                                                                                                                                       ✧                                                                                       ✦                                                               ✽                                                                       ✚                                       ✛                                                                           ✷                                           ✜                                                                   ✢                                                                               ✸                                                                                                                                       ✣                                               ❅                                                                       ✦                                                                                                                           ✛                                                           ✽                                                               ✣                                               ✼                                                                                                   ✛                                                                       ✢                                                                       ✧                                                                                                           ✻                                                               ✷                                           ✛                                                   ✽                                                   ✣                               ✜                                               ✽                                               ✦                                                       ✼                                                                                                   ✺                                                                       ✤                                                                                           ✞                                                                                       ✛                                                               ✣                       ✜                                       ✺                                                           ✢                                                           ✛                                                       ✚                                                                                                   ✌                                                                                   ✚                                       ✺                                                                               ❃                                                               ✧                                                               ✼                                                                                                                   ✣                                   ✺                                                                                                   ❄                                                                   ✦




                                                                                                                        ✹                   ✢                                       ✚                       ✛                                       ❇                                                                           ✤                                           ✹                                                           ✚                                   ❮




                                ✾       ✽               ❁                                                               ✝                               ✢                                       ✣                       ✦                               ✷                                       ✜                               ✢                                                               ✸                                                                                   ★                                                                       ✹                                                                                           ✧                                                                               ✸                                                                                   ❆                                                                                                                                       ✦                                                                                       ✢                                                                   ✣                                                                                           ✛                                                                                   ✸                                                                   ✛                                                               ✜                                               ✢                                                                                   ✼                                                               ✣                                                                                   ✞                                                                                                                       ✛                                                                                       ✣                                       ✜                                                   ✺                                                                               ✢                                                                               ✛                                                               ✚                                                                               ✌                                                                                                   ✚                                           ✺                                                                       ❃                                                           ✧                                                                           ✼                                                                                                       ✛                                                               ✢                                                   ✧                                                                                                       ✜                                           ✢                                                                                           ✤                                               ✛                                               ❂                                                               ✺                                                           ✷                                                                                                   ✺                                                               ✤                                                                               ✏                                                                   ✚                               ✛                                                           ✜                                   ✢                                               ✣                                           ✜                                           ✤                               ✤                                                                                               ✛                                                               ✢                                                               ✧                                                                                                                           ✛                                                       ✚                                       ✚                                                                                   ✂                                                                                   ✚                                       ✛                                           ✼                                                               ✼




                                                                                                                        ✙                                                   ✦                                   ❆                                                                           ❄                                                       ✦                                                           ✷                                       ✼                                                                                               ✤                                                       ✺                                                                                       ✷                                                                                                                       ✧                                                                               ✛                                                                                   ❆                                                                                                                                   ✛                                                               ✸                                                                                   ✦                                                                       ✼                                                                                                                   ✛                                                                           ✽                                                           ✽                                                                       ✺                                                                                   ✷                                               ✧                                                                                                   ✜                               ✢                                                                                   ✸                                                                                                                                               ✣                                       ✺                                                                                                                           ✻                                                                                   ✷                                               ✺                                                                       ✺                                                               ✤                                                   ✍                                                                                       ✻                                                                           ✚                                       ✹                                                               ✼                                                                                       ✻                                                           ✷                           ✦                                                                       ❏                                   ✇                               ✹                                                               ✧                                                               ✸                                                                           ❆                                                                                                   ✦                                                           ✢                                                               ✣                                                                           ✛                                                           ✢                                                   ✧                                                                                                                   ✻                                                               ✺                                                                           ✼                                                       ✣                                       ❏                                       ✇                                                       ✹                                                                   ✧                                                                           ✸                                                           ❆                                                                                               ✦                                               ✢                                                                               ✣




                                                                                                                        ✜       ✢                                   ✣                       ✦                                       ✷                   ✦                                                   ✼                                               ✣                                   ✍                                                           ✤                                   ✺                                                                                       ✷                                                                                               ✣                                               ❅                                                                                       ✦                                                                                                               ✜                                                           ❆                                                                                                                               ✻                                                                       ✷                                                       ✺                                                                               ✻                                                                           ✦                                                                           ✷                                                                                           ✛                                                                           ✢                                                                       ✧                                                                                                                       ❇                                                                                                                                   ✷                                                   ✺                                                                           ✢                                                                                       ✸                                                                   ✤                                               ✹                                                                                   ✚                                                                   ✛                                                                               ✽                                                   ✣                                   ✼                                                                                                   ✣                                           ❅                                                                       ✛                                               ✣                                                                       ✛                                                   ✷                                       ✦                                                                                   ✣                                       ❅                                                       ✦                                                                                       ✼                                               ✹                                                                           ❄                                                           ✇                                           ✦                                                   ✽                                                           ✣                                                                   ✺                                                           ✤                                                               ✣                                           ❅                                                                   ✜                                   ✼                                                                                           ✛                                                               ✽                                                                   ✣                                       ✜                                   ✺                                                               ✢                                                                                           ❮




                                ✾       ✧                   ❁                                                           ✝                               ✢                                       ✣                       ✦                               ✷                                       ✜                               ✢                                                               ✸                                                                                       ✇                                                           ✹                                                                                           ✧                                                                                   ✸                                                                                   ❆                                                                                                                                       ✦                                                                                       ✢                                                                   ✣                                                                                                               ✛                                                                       ✸                                                                           ✛                                                               ✜                                                   ✢                                                                           ✼                                                                       ✣                                                                                               ✞                                                                                                                       ✛                                                                       ✣                                                           ✜                                       ✺                                                                           ✢                                                                                       ✛                                                               ✚                                                                                               ✌                                                                                               ✚                                   ✺                                                                               ❃                                                               ✧                                                                           ✼                                                                                                                   ✤                                       ✺                                                                   ✷                                                                                       ✧                                                       ✦                                                       ✽                                                               ✚                       ✛                                                           ✷                                           ✛                                                       ✣                                       ✺                                                                       ✷                                           ❃                                                                                                       ✛                                                               ✢                                                           ✧                                                                                                   ✜                                           ✢                                                       ✇                                               ✹                                                                           ✢                                                                   ✽                                                                       ✣                                   ✜                                           ❂                                                               ✦                                                                                                                       ✷                                                   ✦                                           ✚                                   ✜                           ✦                                                                       ✤




                                                                                                                        ✛               ✸                                       ✛                                   ✜                           ✢                                               ✼                                           ✣                                                                       ✞                                                                                   ✛                                                                   ✣                                                   ✜                                               ✺                                                                                   ✢                                                                                   ✛                                                                               ✚                                                                                                   ✌                                                                                               ✚                                           ✺                                                                       ❃                                                                                       ✧                                                                       ✼                                                                                                           ✣                                       ✺                                                                                                                           ✻                                                                               ✷                                                   ✦                                                                           ❂                                                                                   ✦                                                                       ✢                                                                                   ✣                                                                               ✤                                                   ✹                                                                   ✣                                               ✹                                                                               ✷                                       ✦                                                                                               ❇                                                                                                           ✷                                                   ✺                                                                           ✢                                                   ✸                                                           ✤                                               ✹                                                           ✚                                                               ✽                                                               ✺                                                           ✢                                                               ✧                                                           ✹                                                                               ✽                                                   ✣                                                   ❮




                                ✾       ✦               ❁                                                               ✝                               ✢                                       ✣                       ✦                               ✷                                       ✜                               ✢                                                               ✸                                                                                           ✛                                                                       ✢                                                                                                                                               ✺                                                                                       ✷                                               ✧                                                                                       ✦                                                                                       ✷                                                                                                   ✷                                               ✦                                                                       ✤                                                       ✦                                                                       ✷                                               ✷                                                       ✜                                                   ✢                                                                       ✸                                                                                                                           ✞                                                                                                                           ✛                                                                       ✣                                                           ✜                                       ✺                                                                           ✢                                                                                       ✛                                                               ✚                                                                                   ✌                                                                                               ✚                               ✺                                                                                   ❃                                                           ✧                                                                           ✼                                                                       ❍                                                                               ☞                                                                                       ✦                                               ✢                                                               ✦                                               ✷                                           ✛                                                                   ✚                                                                   ✂                                                                                   ✺                                                                           ✹                                                                   ✢                                                                   ✼                                       ✦                                                           ✚                                                                           ✣                                   ✺                                                                                               ✣                                           ❅                                                               ✦                                                                                                           ✆                                                                           ✣                                       ✛                                                                   ✣                                   ✦                                                                                                                                                                                                               ✛                                               ✷                                                                       ✺                                                                           ✤


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✘




                                                                                                                        ✓                               ✦                               ■                                                   ✛                               ✼                                                                                                                           ✤                                   ✺                                                       ✷                                                                                                                                                       ✜                                               ✢                                                                                       ❂                                                                                       ✦                                                                           ✼                                                                           ✣                                           ✜                                       ✸                                                                       ✛                                                                           ✣                                           ✜                                           ✺                                                                       ✢                                                                                                                                                                               ✛                                                                       ✢                                                                                   ✧                                                                                                                                                                           ✻                                                                                   ✺                                                                           ✼                                                                               ✼                                                   ✜                                       ❄                                                                       ✚                                                   ✦                                                                                                                                                   ✧                                                                   ✜                                       ✼                                                       ✽                                                               ✜                                           ✻                                                       ✚                                               ✜               ✢                                                                       ✛                                                   ✷                                   ❃                                                                                                                                           ✛                                                       ✽                                                       ✣                                   ✜                                           ✺                                                                   ✢                                                                                                                               ✤                                                   ✺                                                               ✷                                                                                                       ❅                                                                       ✜                       ✼                                                                                                                                                   ✷                                           ✺                                                                       ✚                                               ✦                                                                                                                               ✜                                                   ✢                                                                                                                                           ✣                                   ❅                                                       ✜                                           ✼




                                                                                                                        ✹                   ✢                                       ✦                                       ✣                       ❅                                                   ✜                               ✽                                                       ✛                                                       ✚                                                                   ✛                                                                           ✢                                                                               ✧                                                                                                                               ✜                                               ✚                                               ✚                                                   ✦                                                                                   ✸                                                                           ✛                                                               ✚                                                                                           ✽                                                                       ✛                                                           ❆                                                                                                                               ✻                                                                               ✛                                                                   ✜                                           ✸                                                                               ✢                                                                                                       ❮




                                ✾       ✤       ❁                                                                       ✄                                       ❇                                                           ✛                               ✷                                       ✧                                                           ✜                                           ✢                                                   ✸                                                                                                                           ✏                                                                                               ✚                                               ✛                                                                       ✜                                               ✢                                                                                       ✣                                                           ✜                                               ✤                                               ✤                                                                                                   ✛                                                                               ✢                                                                       ✧                                                                                                                                   ✂                                                                                                   ✚                                                   ✛                                                               ✼                                                                   ✼                                                                                                                                   ✙                                                                                                                                           ✦                                                                   ❆                                                                                                                   ❄                                                                       ✦                                                                           ✷                                           ✼                                                                                                           ✣                                   ❅                                                                       ✦                                                                       ✜                                       ✷                                                                                           ✽                                               ✺                                                                   ✼                                               ✣                           ✼                                                                                           ✛                                                               ✢                                                   ✧                                                                                                       ✧                                                                       ✜                                           ✼                                                       ❄                                                       ✹                                                               ✷                                       ✼                                               ✦                                                           ❆                                                                                           ✦                                                   ✢                                                                           ✣                                           ✼                                                                                               ✜                                       ✢                                                                           ✽                                                           ✹                                                                           ✷                                               ✷                                           ✦                                                               ✧                                                                                   ✜                                       ✢




                                                                                                                        ✽               ✺                                       ✢                                           ✢                                       ✦                                                   ✽                                                           ✣                                   ✜                               ✺                                                               ✢                                                                                                                                           ❇                                                                                                                   ✜                                                       ✣                                                   ❅                                                                                                                                                       ✣                                           ❅                                                                       ✜                                       ✼                                                                                                                       ✛                                                                   ✽                                                                       ✣                                               ✜                                       ✺                                                                                       ✢                                                                   ✍                                                                                                       ✣                                       ❅                                                                                       ✦                                                                                                                                       ✽                                                               ✺                                                                                   ✼                                                   ✣                                       ✼                                                                                                               ✺                                                                           ✤                                                                                               ✢                                                                           ✺                                                                   ✣                                           ✜                                           ✽                                       ✦                                                                                                   ✣                                           ✺                                                                                               ✣                                       ❅                                                       ✦                                                                                                       ✽                                                       ✚                                       ✛                                                               ✼                                                   ✼                                               ✍                                                                           ✛                                                               ✢                                                       ✧                                                                                                   ✣                                       ❅                                                                   ✦                                                       ✜                                           ✷                                                                                           ✷                                                           ✦                                                               ✛                                                       ✼                                                               ✺                                                               ✢                                                                           ✛                                           ❄                                                       ✚                                           ✦




                                                                                                                        ✛               ✣                       ✣                   ✺                                               ✷                   ✢                                                       ✦                                                               ❃                                                                   ❍                   ✼                                                                                                   ✤                                                               ✦                                                                               ✦                                                                   ✼                                                                                                       ✛                                                                                   ✢                                                                                       ✧                                                                                                               ✽                                                                               ✺                                                                               ✼                                                       ✣                                           ✼                                                                                                       ✺                                                                                   ✤                                                                                           ✣                                               ❅                                                                       ✦                                                                                                                           ✻                                                                                   ✷                                       ✺                                                                                           ✽                                                               ✦                                                               ✦                                                                       ✧                                                                           ✜                                   ✢                                                                       ✸                                                                                                               ❅                                                                           ✦                                                               ✷                                       ✦                                                           ✜                   ✢                                                                                   ❮




                                ✾       ✸                   ❁                                                           ☞                                       ✦                                   ✢                                           ✦                                       ✷                                       ✛                                                           ✚                                   ✍                                                                                   ✼                                                               ✻                                                                                       ✦                                                                       ✽                                                                               ✜                                               ✛                                                                   ✚                                                           ✍                                                                                                                   ✛                                                           ✽                                                                               ✣                                       ✹                                                                               ✛                                                                       ✚                                               ✍                                                                                                               ✽                                                                   ✺                                                                                   ✢                                                                       ✼                                                                           ✦                                                                               ❑                                                                               ✹                                                                           ✦                                                                       ✢                                                                           ✣                                   ✜                                           ✛                                                                   ✚                                   ✍                                                                                               ✛                                                                       ✢                                                                       ✧                                                                   t                                           ✺                                                           ✷                                                                                                   ✦                                                   ■                                                           ✦                                                               ❆                                                                                           ✻                                                                   ✚                               ✛                                                                       ✷                                           ❃                                                                                                                   ✧                                                               ✛                                                           ❆                                                                                           ✛                                                   ✸                                                               ✦                                                               ✼                                                                                                                               ✤                                           ✺                                                                           ✷                                                                                                       ✣                                       ✺                                                                           ✷                                                   ✣                                       ✜                       ✺                                                       ✹                                                                           ✼




                                                                                                                        ✜       ✢                                   ✣                       ✦                                       ✷                   ✤                                       ✦                                               ✷                                               ✦                                                       ✢                                                               ✽                                                                       ✦                                                                                                                                               ❇                                                                                                                           ✜                                               ✣                                                   ❅                                                                                                                                                   ✛                                                                                                                               ✽                                                                           ✺                                                                           ✢                                                                               ✣                                                   ✷                                           ✛                                                                           ✽                                                                   ✣                                                                                                           ✜                                               ✢                                                                                       ✽                                                                       ✚                                                   ✹                                                                               ✧                                                                   ✜                                               ✢                                                                       ✸                                                                           ✍                                                                                               ❄                                                               ✹                                                                               ✣                                                                                                   ✢                                                                   ✺                                                                   ✣                                                                       ✚                                           ✜                           ❆                                                                                               ✜                                           ✣                           ✦                                                       ✧                                                                                                                   ✣                                                   ✺                                                               ✍                                                                               ✻                                                       ✦                                                               ✽                                                   ✹                                                           ✢                                                           ✜                                       ✛                                                               ✷                                   ❃                                                                                                                                   ✚                                       ✺                                                                           ✼                                               ✼                                                                                                                               ✺                                                               ✤                                                                                   ✣                               ❅                                                                   ✦




                                                                                                                        ❄                   ✦                                   ✢                                           ✦                               ✤                                       ✜                               ✣                                       ✼                                                                                                       ✺                                                                                   ✤                                                                                                                                                               ✣                                           ❅                                                                                           ✦                                                                                                                                                                                   ✽                                                                   ✺                                                                       ✢                                                                                           ✣                                       ✷                                               ✛                                                                       ✽                                                                       ✣                                       ✍                                                                                                                                       ✚                                           ✺                                                                               ✼                                                                               ✣                                                                                                                                   ✻                                                                           ✷                                                               ✺                                                                       ✤                                               ✜                                   ✣                                               ✼                                                                                                                                           ✾                                               ✦                                                           ✜                                           ✣                                               ❅                                                                   ✦                                                               ✷                                                                                                       ✽                                                           ✛                                                   ✚                   ✽                                                                       ✹                                                       ✚                                       ✛                                                       ✣                           ✦                                                               ✧                                                                                                                                                   ✤                                           ✷                               ✺                                                                           ❆                                                                                                                                                   ✣                                               ❅                                                                   ✦                                                                                                                                                   ✚                               ✺                                                                               ✼                                                               ✼                                                                                                                                   ✺                                                           ✷                                                                                                                       ✣                           ❅                                                                       ✦




                                                                                                                        ✑                                       ✦                                   ✤                           ✦                               ✢                                                           ✧                                                                   ✛                                                       ✢                                                               ✣                                                   ❍                                       ✼                                                                                                                   ✻                                                                                       ✷                                                       ✺                                                                                           ✤                                                           ✜                                           ✣                                       ✼                                                       ❁                                                       ✍                                                                                   ✛                                                                   ✼                                                                                                       ❇                                                                                                               ✦                                                                       ✚                                       ✚                                                                                   ✛                                                                           ✼                                                                                                                       ✦                                                                       ■                                                                       ✦                                                                           ❆                                                                                                           ✻                                                                               ✚                                           ✛                                                               ✷                                               ❃                                                                                                           ✧                                                                       ✛                                                           ❆                                                                                                           ✛                                                   ✸                                                               ✦                                               ✼                                                           ❮                                                                   ✛                                       ✢                                                                   ✧




                                ✾       ❅                   ❁                                                           ☞                                       ✷                       ✛                                       ✢                                       ✣                                   ✜                               ✢                                                                   ✸                                                                                                                   ✼                                                                       ✹                                                                                   ✽                                                                       ❅                                                                                                                                                                   ✺                                                                                           ✣                                               ❅                                                                               ✦                                                               ✷                                                                                                                                   ✛                                                           ✢                                                                                   ✧                                                                                                                                                       ✤                                                   ✹                                                                               ✷                                                   ✣                                                       ❅                                                                                   ✦                                                                       ✷                                                                                                                                   ✷                                           ✦                                                                   ✚                               ✜                                               ✦                                                                       ✤                                   ✍                                                                                                   ✜                                           ✢                                                                       ✽                                                                   ✚                                       ✹                                                               ✧                                                               ✜                                       ✢                                                               ✸                                                                                                       ✦                                                                   ❑                                                   ✹                                                                   ✜                               ✣                                       ✛                                                                   ❄                                                               ✚                                       ✦                                                                                                           ✷                                           ✦                                                   ✚                               ✜                           ✦                                                           ✤                                       ✍                                                                                                       ✛                                                               ✼                                                                                                                               ✣                               ❅                                                                       ✦                                                                                                                           ✂                                                                                                   ✺                                                   ✹                                                           ✷                                                       ✣




                                                                                                                        ✧                   ✦                                   ✦                                   ❆                                                                           ✼                                                                   ✇                                               ✹                                               ✼                                                           ✣                                                                                       ✛                                                                           ✢                                                                                   ✧                                                                                                                                       ✻                                                                                               ✷                                               ✺                                                                               ✻                                                                               ✦                                                                       ✷                                                               ✠




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✁




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ➃                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    R.0015
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ☞       ✌           ✍               ✎               ✏           ✑       ✒           ✓           ✔       ✎       ✕           ✌       ✌       ✖                       ✗               ✔       ✌       ✍       ✘




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✙       ✚           ✛               ✚           ✜                   ✢               ✣           ✤               ✥           ✦       ✥                   ✜           ✦               ✜       ✢                           ✧           ★




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✩           ✔           ✘               ✕                   ✌       ✪       ✒                   ✫               ✒           ✬                   ✓           ✏           ✖                           ✭           ✔       ✮       ✏   ✑   ✔       ✎   ✏       ✫           ✌       ✍           ✑   ✯   ✮




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✰           ✍               ✱                   ✔       ✍               ✲               ✍           ✘               ✳                   ✖                                                       ✌       ✍       ✵           ✔   ✮           ✳           ✒       ✓   ✔       ✌       ✌   ✕

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✦                   ✴




    ☛                                       ✦                                                       ✼                               ✻                                               ✦                                                   ✽                                               ✣                           ✤                               ✹                                                                   ✚                               ✚                               ❃                                                                                           ✼                                           ✹                                               ❄                                                   ❆                                                                       ✜                           ✣                               ✣                                   ✦                               ✧                                       ✍




        Ó                                                                       Ú                                                               ×                                       Ø                                                       ✁                                                           ø                                                                                       ✪                                                                   ú                                                                           ✂




                    ✄                                                                       ✄                                                       ☎                                                       ✆

                                                        ç                                                                                                                                                                                                   ②                                                   ä                               ③                                               ✝                                                           ③                                                                       ✞                                                                                                           ë                                       ç                                               ä                       ò                                   ã




    ★                   ✠                                               ✆                                                       ✣                           ✦                                                   ❂                                               ✦                                                                       ✙                                                                                                           ✺                                                               ✼                                   ✣                                       ❃                                                           ✢




    ✆                               ✣                               ✛                                               ✣                       ✦                                                                                                                                                   ✛                                   ✷                                                                           ✞                                                                                   ✺                                                                       ✠                                               ❹                                           ❹                                                                                                           ➀                                               ➂                                                       ✉                                           ➂                               ➀


                                                                                                                                                                                                                    ✘                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ➁




    ✉                           ➂                                                           ●                                       ❹                                                                               ✶                                                                                                       ✠                                                   ✄                                                                                   ✚                                   ✛                                               ❄                                                               ✛                                           ❆                                                                                   ✛                                                                   ✆                                                           ✣                           ✠




    ✎                                           ✺                                                           ✹                                           ✼                                               ✣                       ✺                                                           ✢                                               ✍                                                           ✓                                                                   ✦                                                           ■                                                               ✛                                               ✼                                                                                                                                                               ❹                                                   s


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ➁                                                       ➁                                                                                                                                                       ➁




    ✾                                                                       ●                                           ✉                                           ❁                                                               ➂                                                           ❿                                                   ●                                                       ❏                                   ❿                                                               ❿                                                                           ●                                           ❿                                                           ✾                                           ✟                                                                           ✤                           ✤                                       ✜                       ✽                                       ✦                           ❁


                ➁




    ✾                                                                       ●                                           ✉                                           ❁                                                               ➂                                                           ❿                                                   ●                                                       ❏                                   ➂                                                               ❹                                                           ➂                                                           ✈                                                           ✾                                               ✕                                       ✛                                                   ✽                                                       ✼                               ✜                       ❆                                                   ✜               ✚               ✦                   ❁


                ➁




✇           ✼                               ❆                                                                                   ✧                                           ✺                                                               ✽                                               ▲                                               ✦                                               ✣                                       ✦                                               ✤                                           ✜                           ✚                                       ✦                                               ✟                                                                                       ❆                                                                                   ✺                                                   ✼                               ✣                               ❃                               ✢                                   ✚                   ✛                   ❇                                   ✠   ✽       ✺                   ❆




                    ✄                                                                       ✄

                                                        ç                                                                                           ý                                                                       õ                                                                           ✠                                               ③                                                           ì                                                           ý                                                                                   ã                                                               ï                                               ③                                       ì                                           ç                               ë                                                       ã                                                                   ✞                                                                   ë                               ç                   ä       ò                   ã




    ✄                                           ❆                                                                                   ❄                                               ✦                                                   ✷                                                               ✄                                                                           ✢                                                           ✧                                                               ✦                                               ✷                                           ✼                                               ✺                                   ✢                                                                                   ✙                                                                                           ✺                                               ✼                               ✣               ❃                               ✢




    ✆                               ✣                               ✛                                               ✣                       ✦                                                                                                                                                   ✛                                   ✷                                                                           ✞                                                                                   ✺                                                                       ✠                                               ➀                                           ❹                                                       ❹                                                   ❹                                                   ●                                                                                               ❹                               ✈


                                                                                                                                                                                                                    ✘                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ➁




    ✉                           ➂                                                           ●                                       ❹                                                                               ✶                                                                                                       ✠                                                   ✄                                                                                   ✚                                   ✛                                               ❄                                                               ✛                                           ❆                                                                                   ✛                                                                   ✆                                                           ✣                           ✠




    ✎                                           ✺                                                           ✹                                           ✼                                               ✣                       ✺                                                           ✢                                               ✍                                                           ✓                                                                   ✦                                                           ■                                                               ✛                                               ✼                                                                                                                                                               ❹                                                   s


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ➁                                                       ➁                                                                                                                                                       ➁




    ✾                                                                       ●                                           ✉                                           ❁                                                               ➂                                                           ❿                                                   ●                                                       ❏                                   ❿                                                               ❿                                                                           ●                                           ❿                                                           ✾                                           ✟                                                                           ✤                           ✤                                       ✜                       ✽                                       ✦                           ❁


                ➁




    ✾                                                                       ●                                           ✉                                           ❁                                                               ➂                                                           ❿                                                   ●                                                       ❏                                   ➂                                                               ❹                                                           ➂                                                           ✈                                                           ✾                                               ✕                                       ✛                                                   ✽                                                       ✼                               ✜                       ❆                                                   ✜               ✚               ✦                   ❁


                ➁




    ✄                                               ✌                                                                   ✄                                                                       ✡                                                       ✓                                                           ✦                                               ✛                                                       ❆                                                                                           ✦                                                       ✤                               ✜                                   ✚                   ✦                                       ✟                                                                                                   ❆                                                                                       ✺                                           ✼                   ✣                       ❃                           ✢                               ✚           ✛               ❇                           ✠   ✽           ✺           ❆




                    ✄                                                                       ✄                                                                   ✡                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✆

                                                        ç                                                                                                                                                                           ì                                   ③                                           ü                                                               ë                                                           ì                                   ò                                                                                                       û                                                                                                           ô                                                                       ë                                   ☛




    ☞                                           ✷                                       ✦                                           ✸                                           ✺                                                                   ✷                           ❃                                                                               ✕                                                                           ✠                                                   ✂                                                                                       ✺                                                   ■




    ✆                               ✣                               ✛                                               ✣                       ✦                                                                                                                                                   ✛                                   ✷                                                                           ✞                                                                                   ✺                                                                       ✠                                               ❹                                           ❹                                                                                                           ➀                                               ✉                                                                                                   ❿                                           ●


                                                                                                                                                                                                                    ✘                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ➁                                                                                                                                                           ❻




    ❿                           s                                                   ➂                                               ❹                                                                               ✑                                                                               ✦                                           ✚                           ✛                                                           ❇                                                                                   ✛                                                           ✷                           ✦                                                                       ✆                                                               ✣                       ✷                           ✦                                                   ✦                                           ✣




                                        ✦                                                       ✛                                       ✹                                                   ❆                                                                               ✺                                                   ✢                                                       ✣                                       ✍                                                           ✓                                                                           ✦                                                   ■                                               ✛                                       ✼                                                                                                                                                                                                                           ❹                                       ❿


    ✘                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ➁                                                   ➁                                                       ➁




    ✾           ✈                                               ❹                                                       ➀                                           ❁                                                               ➂                                                           ✉                                               s                                                           ❏                                   s                                                                                                                                                                                                                                                   ✾                                           ✟                                                                           ✤                           ✤                                       ✜                       ✽                                       ✦                           ❁


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ➁                                                           ➁                                                           ➁




    ✾           ✈                                               ❹                                                       ➀                                           ❁                                                               ➂                                                           ✉                                               s                                                           ❏                                   s                                                                                                                           ❹                                                           ✉                                                           ✾                                               ✕                                       ✛                                                   ✽                                                       ✼                               ✜                       ❆                                                   ✜               ✚               ✦                   ❁


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ➁




    ✸                       ✤                                   ✽                                               ✧                                               ✺                                                       ✽                                           ▲                                                   ✦                                               ✣                                       ✦                                               ✤                                           ✜                                   ✚                               ✦                                                   ✟                                                                                   ❆                                                                       ✺                                                           ✼                                               ✣                       ❃                               ✢                                       ✚               ✛                           ❇                           ✠               ✽       ✺                   ❆




        ✫                                           ✮                                                                       ✮                                                                       ✳                                                                               ❉                                                                       ✭                                                                                               ✴                                                                               ❾                                                                                   ✱                                                                   ✯                                                                       ✳                                                                       ❉                                                                                                       ✩                                   ✪                                               ✫                               ✬               ✭                   ✮                       ✬   ✯       ✯




                                                                                                        ✁




                                                                                                                                    ➆                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                R.0016
                                                                                      (FAX)                               P.OUl/UU~
08/10/2015     15:31

                                                                                                 Electronically File                                                                                          (FAX)                                     P.003/009
08/10/2015      15:31


                                                                                                            Electronically Filed
                                                                                                            816/2015 11 :45:00 AM
                                                                                                            Hidalgo County District Clerks
                                                                                                            Reviewed By: Taylor Saenz


             order in place immediately, Defendantwill coo.tinue sending these unlawful COllllllunications to

             persons it knows are represrnted by counsel, causing imminent, irrepara1:ile d3lllage to Plaintiff

             mid Class Members as dis.cussed above.

                       Therefore, by this order, Defendant National Lloyds and its agents, employees, trustees,

             attorneys, representatives, and those persons in active concert or participation with them who

             receive actual notice of this order by personal service or otherwise, are hereby

                       I.     RESTRAINED from sending letters or similar communications to its agents or

             insureds relating to or concerning Plaintiff's and• Class Members' attorney-client representation

             agreements;

                       2.     RESTRAINED from destroying all documents and/or communications relating to

             or concerning Plaintiff's and Class Members' attorney-client represen.tation agreements; and

                       3.     Defendant National Lloyds is hereby ORDERED to respond to all requests

             propounded in Exhibit A, attached hereto, within tell ( 10) days of entry of this order.

                       4.     Plaintiff sh:ill post bond in the. amollllt   of~ OO.OO under Rule 684 .of the Texas
             Rules of Civil Procedure.

                       5.     This.order shall expire by its terms on August~ 2015, at which fune a hearing

             on temporary injunction shall be heldin this Court at          9:00   A.WPM to determine whether this

             temporary restraio.ing order should be made a tempomy injunction pendmg a full 1rial oo. the

             merits.



                       ISSUED this~ day of August                       at10:15     .AMLPM.


                                                              c~31J {}()., r·tJ(f)-•1.c.«···""···
                                                              Hon. Roberto F1ores

                                                                 •2-
                                                                                            DATE~ yjQ, \ L (
                                                                                                           n Alrue copy I certify
                                                                                                               U,RA HINOJOSA
                                                                                                  Dlstrl           ·   idelgo County, Tei:ss
                                                                                           8}'.                                  Deputy#10
                                                                                                                                     R.0018
08/10/2015       15:31                                                                                 (FAX)                P.004/009


                                                     OFFICIAL RECEIPT
                                                 Laura Hinojosa
                                              Hidalgo County District Clerk
                                          P.O. Box 87, Edinburg, Texas 78540
                                       phone: 956.318.2200       fax: 956.318.2251
                                             districtclerk@co.hidalgo.tx.us
                                                                 ' .•   ~y"Q·-~· ...

                                                                                       ~
                                                                                       j


Payor                                                                                                                           Receipt No.
LAW OFFICE OF GILBERT HINOJOSA                                                                                            SR-2015-1005
                                                                                                                           Transaction Date
                                                                                                                                08/6/2015
I Description                                                                                                                Amount Paid    I
 On Behalf Of National Lloyds Insurance Company
            0'2916-15-C
            Arguello, Hope, & Associates, PLLC, Individually and on behalf of all Others VS. National Lloyds
            IMurance Company
            Bond ACCount
                                    Bond (CV)                                                                                      100.00
                                    SUBTOTAL                                                                                       100.00

                                                                                               PAYMENTTOTALJ~~~~-10_0_.o_o~I
                                                                                           Check (Ref #2480) Tendered              100:00
                                                                                                         Total Tendered            100.00
                                                                                                                Change               0.00
C-2916-15-C VOL21115
                                   0810612015                  Cashier Lidia E                              Audit
                                   11:51AM                      Station LE                              12083912
                                                      OFFICIAL RECEIPT




                                                                                                                             R.0019
                                                                            (FAX)                    P.005/009
08/10/2015     15:31




                                           CAUSE NO. C-2916-15-C

        ARGUELLO, HOPE, AND ASSOCif.TES,                §             IN THE DISTRlCT COURT OF
        PLLC, INDIVIDUALLY AND ON                       §
        BEHALF OF ALL                                   §
        OTHERS SIMILARLY SITUATED,                      §
        Plaintiff,                                      §
                                                        §              HIDALGO COUNTY, TEXAS
        vs.                                             §
                                                        §
        NATIONAL LLOYDS INSURANCE                       §
        COMPANY,                                        §
        Dcfend31lt.                                     §                 l39th JUDICIAL DISTRICT


                                                 EXHIBIT A

             PLAINTIFF'S lIBQUESTS FOR PRODUCTION OF DOCUMENTS PURSUANT TO
                              TEMPORARY RESTRAINXNG ORDER


         TO:    DEFENDANT NATIONAL LLOYDS INSURANCE COMPANY, by 31ld through its
                President, Darren E. Parmenter, 510 North Valley Mills Drive, Waco, TX 76710.

                 Plaintiff requests that.the above-named Defendant, National Lloyds Insurance Company,

         disclose, within the time ordered by the Court,
                                            '      '
                                                         the information or material described in the

         following Requests for Production ofDocuments Pursuant to Temporary Restraining Order.




                                                                                                         R.0020
08/10/2015   15:32                             (FAX)   P.006/009




                     Respectfully submitted,


                     MOSTVN LAW

                      Isl J; StfNe Mostyn
                     J. Steve Mostyn
                     State Bar No. 00798389
                     3810 W. Alabama St.
                     Houston, Texas 77027
                     (713) 861-6616 (Office)
                     (713) 861-8084 (Facsimile)
                     jsmdocketefile@mostynlaw.com

                      Isl Amber Anderson Mostim
                     Amber Anderson Mostyn
                     State Bar No. 90001704
                     3810 W. Alabama St.
                     Houston, Texas 77027
                     (713) 861-6616 (Office)
                     (713) 861-8084 (Facsimile)
                     ALA_Teamefile@mostynlaw.com

                      hi Gregory F. Cox
                     Gregory F. Cox
                     State Bar No. 00793561
                     6280 Delaware Street
                     Beaumont, Texas 77706
                     (409) 832-2777 (Office)
                     (409) 832-2703 (Facsimile)
                     gfodocketefile@mostynlaw.com

                     ATTORNEYS FOR PLAINTIFF




                      -2-



                                                       R.0021
                                                                            (FAX)                    P.007/009
08/10/2015    15:32




              PLAfNTIFF'S REQUESTS FOR PRODUCTION PURSUANT TO TEMPORARY
                                   RESTRAINING ORDER


         1.     All documents and communications. sent by National Lloyds containing language
                idei:rtical or similar to the documents attached hereto a.s Exhibit 1 since Mardi 2012,
                including all drafts.

                RESPONSE:



        2.      All documents and communications that National Lloyds sent t 0 or received from an
                insured following the insmed's termination ofits attomey representation agreement since
                March2012.

                RESPONSE:




                                                      -3-



                                                                                                      R.0022
                     (FAX)   P.008/009
08/10/2015   15:32




                                         I

                                         l
                                         t

                                         I
                                         1
                                         i
                                         j



      ''




                                             I
                                             I
                                             I

                              R.0023
                                                                                                 (FAX)                   I"'" .UUWlllUUWI'
08/10/2015   15:32




                                 .,




                     ""afl.O.r-..•av
                      111'81J&llo, !l!lliii~ndAAmlllles, i'l;l:t;
                      ~•u*9ii 1l< i10!ill
                                                              ·
                      flilllll




                        ,.
                     :Dl!.•tftmiplfl!.
                       ,,              ffl!Ii• llftll ~tff. PUI;:
                     flfi.lll. bciadlllfed.ll!li hfGOlillltil, lo lfltmf'1ale111H'Jil\ll~felld<1n.wp anll!J~b®Mi!~m:td
                     mll!Mf• ~p~orlilkilneyJ-.lltOd;pO(lth1lntl•HhltJ118lhorJJh~~ YQUlll!ll»!11U~dtll
                     · ct1~W~lllfSJ!llltlll' •nd:-.iil[flteJa~lfal'14"1tllJ•!l'f!l~t0itlY~llll.....         .




                                                                                                                                             I.
                                                                                                                                             ~:




                                                                                                                            R.0024
                                    CAUSE NO. C-2916-15-C

ARGUELLO, HOPE, AND ASSOCIATES,                   §               IN THE DISTRICT COURT OF
PLLC, INDIVIDUALLY AND ON BEHALF                  §
OF ALL OTHERS SIMILARLY SITUATED,                 §
      Plaintiff,                                  §
                                                  §
v.                                                §                HIDALGO COUNTY, TEXAS
                                                  §
                                                  §
NATIONAL LLOYDS INSURANCE                         §
COMPANY,                                          §
     Defendants                                   §                  139TH JUDICIAL DISTRICT

      DEFENDANT NATIONAL LLOYDS INSURANCE COMPANY’S MOTION TO
     TRANSFER VENUE, PLEA TO THE JURISDICTION AND ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW, NATIONAL LLOYDS INSURANCE COMPANY, hereinafter

“Defendant”, and files this, its Motion to Transfer Venue, Plea to the Jurisdiction and Original

Answer to Plaintiff, Arguello, Hope, and Associates, PLLC, Individually and on Behalf of all

Others Similarly Situated’s, Class Action Petition, and for cause, would respectfully show the

Court the following:

                                          I.
                              MOTION TO TRANSFER VENUE

     1.        In accordance with Rule 86 of the Texas Rules of Civil Procedure, Defendant files

this Motion to Transfer Venue in objection to the venue chosen by Plaintiff, concurrently with its

Plea to the Jurisdiction and Original Answer to Plaintiff’s Class Action Petition.

     2.        Defendant denies that venue is proper in Hidalgo County, Texas and further

objects to the venue of this lawsuit on the basis that venue is mandatory in Harris County, Texas.

Alternatively, Plaintiff has pled insufficient facts in its Class Action Petition to support its

allegation that venue is proper in Hidalgo County, Texas pursuant to the general venue rule.




                                                                                                 R.0025
Also, alternatively, Defendant requests transfer of this action to another county of proper venue

for the convenience of the parties and witnesses pursuant to Section 15.002(b) of the Civil

Practice and Remedies Code.

A. Mandatory Venue Provisions Control this Action.

    3.            Section 15.016 of Texas’s Civil Practice and Remedies Code requires actions

governed by statutes prescribing mandatory venue to be brought in the county required by that

statute. If a lawsuit involves a single claim or cause of action that is governed by a mandatory

venue provision, included amongst other causes of action that do not, then the entire suit must be

brought in the county required by the mandatory provision. 1

    4.            Plaintiff filed its Class Action Petition in Hidalgo County, Texas alleging tortious

interference with an existing contract and requesting a declaratory judgment and an injunction.2

While the tortious interference claim does not fall under a mandatory venue provision, Plaintiff’s

request for declaratory judgment does.

    5.            Plaintiff states that Defendant’s counsel, Scot Doyen, has caused or encouraged

Defendant to tortuously interfere with existing contracts, thereby violating the Texas Rules of

Professional Conduct. 3 Plaintiff requests that this Court certify the alleged Class based on,

among other things, “[w]hether National Lloyds’ General Counsel should be referred to the State

Bar of Texas for investigation and possible disciplinary action.” 4 Through its declaratory

judgment action, Plaintiff also requests that this Court ultimately “[e]nter[ ] an order referring




1
  TEX. CIV. PRAC. & REM. CODE § 15.004
2
  See generally Plaintiff’s Class Action Petition.
3
  See Plaintiff’s Class Action Petition, para. 4.
4
  See id., para. 24.



Defendant National Lloyds Insurance Company’s
Motion to Transfer Venue, Plea to the Jurisdiction and Original Answer                     Page 2 of 13
                                                                                                      R.0026
National Lloyds’ General Counsel to the State Bar of Texas for investigation and possible

disciplinary action for his role in this unethical and illegal campaign.” 5

       6.            Such factual determinations and requests for relief are governed by a certain set of

rules and procedures, the Texas Rules of Professional Conduct and Texas Rules of Disciplinary

Procedure. Texas Rule of Disciplinary Procedure 3.03 mandates venue for disciplinary actions to

be brought in the county of the accused’s principal place of practice. Section 15.016 of Texas’s

Civil Practice and Remedies Code requires actions governed by statutes prescribing mandatory

venue to be brought in the county required by that statute. Mr. Doyen is a partner at Doyen

Sebesta, located at 450 Gears Road, Suite 350, Houston, Harris County, Texas 77067. His

principal place of practice is, thus, in Houston, Harris County, Texas, not Hidalgo County,

Texas.

       7.            As there is a mandatory venue provision affecting all of Plaintiff’s claims,

Hidalgo County, Texas is an impermissible venue for Plaintiff’s lawsuit. Therefore, pursuant to

Texas Rule of Disciplinary Procedure 3.03 and Section 15.016 of Texas’s Civil Practice and

Remedies Code, this Court must transfer this entire suit to Harris County, Texas.

B. Alternatively, Hidalgo County is not a Proper Venue under the General Venue Rule

       8.            Despite there being a mandatory venue provision dictating the proper forum for

this lawsuit, Hidalgo County, Texas is still an improper venue under the general venue rule

because Plaintiff has failed to allege facts sufficient to support its contention that venue is proper

in Hidalgo County, Texas. Plaintiff merely states that venue is proper in Hidalgo County, Texas

because that is where a substantial part of the events or omissions giving rise to Plaintiff’s claim




5
    See id., para. 39 and section XIII.



Defendant National Lloyds Insurance Company’s
Motion to Transfer Venue, Plea to the Jurisdiction and Original Answer                        Page 3 of 13
                                                                                                         R.0027
occurred. Since Defendant is objecting to Plaintiff’s choice of venue, Plaintiff now has the

burden to prove that venue is maintainable in Hidalgo County. 6

    9.           Venue is only proper in Hidalgo County if (1) there is a mandatory venue

provision requiring the action to be maintained in Hidalgo County, (2) there is a permissive

venue provision that controls this action, or (3) the general venue rule applies. Plaintiff has

alleged that the general venue rule applies to its lawsuit by stating that a substantial part of the

events or omissions giving rise to Plaintiff’s claim occurred in Hidalgo County. 7

    10.          To require Plaintiff to meet its burden and prove this assertion, Defendant “must

plead venue facts [ ] that show no individual defendant resides in the forum county, no defendant

business has its principal Texas office there, and a substantial part of the events did not occur

there.” 8

    11.          Here, Defendant is a not a natural person, its principal office is in Waco,

McLennan County, Texas, and the county where all or a substantial part of the events or

omissions giving rise to the claims asserted occurred in either Harris or McLennan County.

    12.          While completely unsupportable, Plaintiff alleges that all or a substantial portion

of the alleged tortious contract interference occurred in Hidalgo County, Texas. Interestingly,

Plaintiff does not allege which contracts were interfered with or who the parties to those

contracts were. Instead, Plaintiff alleges that an “unethical and wrongful practice” existed

whereby Defendant would communicate with insurance agents. Plaintiff further believes that

Defendant’s counsel, Scot Doyen, should have forbidden these communications and seeks a

declaratory judgment in this regard.


6
Wilson v. Tex. Parks & Wildlife Dept., 886 S.W.2d 259, 260 (Tex. 1994) (“The burden is on the plaintiff to prove
that venue is maintainable in the county of suit.”).
7
  See Plaintiff’s Class Action Petition, para. 13.
8
  Garza v. Garcia, 137 S.W.3d 36, 40 (Tex. 2004).



Defendant National Lloyds Insurance Company’s
Motion to Transfer Venue, Plea to the Jurisdiction and Original Answer                               Page 4 of 13
                                                                                                                 R.0028
    13.          Any misconduct by Mr. Doyen (none of which exists) could only have occurred

in McLennan County, Texas, the principal office of Defendant, or Harris County, Texas, the

principal office of Defendant’s counsel. Likewise, any misconduct by Defendant could only have

occurred in McLennan County, Texas. These counties are more feasible given the extent of

Plaintiff’s claims. Plaintiff is asserting a widespread “campaign” of wrongdoing that surely is not

limited to Hidalgo County, Texas.

    14.          Furthermore, Plaintiff has filed lawsuits and maintains representation of clients

outside Hidalgo County, Texas. For example, Plaintiff has filed first-party insurance lawsuits

against Defendant in Webb, Taylor, Potter, and Maverick Counties. Mediation of any lawsuit

between Plaintiff and Defendant, whether filed in Hidalgo County, Texas or not, has never

occurred in Hidalgo County, Texas. Plaintiff’s allegation that all or a substantial part of the

events relevant to this lawsuit occurred in Hidalgo County, Texas does not make sense when

Plaintiff maintains lawsuits against Defendant in many other counties and neither Plaintiff nor

Defendant is located in Hidalgo County, Texas.

    15.          As such, Harris and McLennan Counties are the proper counties of venue

pursuant to §15.002(a)(1) of the Texas Civil Practices & Remedies Code. Given this is where

business decisions were made and where Defendant and Defendant’s counsel’s principal offices

are respectively located, it is more likely that all or a substantial part of the events or omissions

giving rise to Plaintiff’s claims occurred in either Harris or McLennan County.

C. Alternatively, Hidalgo County is an Inconvenient Forum

    16.          Should this Court maintain that Hidalgo County, Texas is a county of proper

venue, which Defendant denies to be the proper venue, this Court may still transfer this case to

another county of proper venue for the convenience of the parties and witnesses and in the




Defendant National Lloyds Insurance Company’s
Motion to Transfer Venue, Plea to the Jurisdiction and Original Answer                   Page 5 of 13
                                                                                                    R.0029
interest of justice. 9 To do so, the Court must find that maintaining this suit in Hidalgo County

would work an injustice on Defendant, the balance of interests of all parties predominates in

favor of transferring this action, and the transfer would not work an injustice to any other party.

      17.          Plaintiff, Arguello, Hope, and Associates, PLLC’s principal office is in Houston,

Harris County, Texas, which is where it has handled all insurance related cases filed against

Defendant. Plaintiff’s counsel, the Mostyn Law Firm, is likewise located in Houston, Harris

County, Texas. Also, Scot Doyen’s principal office is even maintained in Houston, Harris

County, Texas. Defendant’s principal office is located in McLennan County, Texas.

      18.          Plaintiff has alleged to Defendant attorney representation of clients across the

state of Texas. It does not limit its practice to Hidalgo County. Plaintiff alleges in its pleading

that the class of people affected by Defendant’s conduct is so numerous a single action is

impracticable. Plaintiff, however, does not state whether all of these other alleged parties were

affected in only Hidalgo County.

      19.          Over the years, Defendant has received notice of attorney representation in nearly

70 Texas counties, only one of which is Hidalgo County, Texas. Due to the diversity in locations,

as well as the centrality of both McLennan and Harris Counties, Defendant believes it would be

much more practicable to maintain this suit where Defendant’s principal place of business is

located, or even where Plaintiff’s office is located. As these two locations are more centrally

located in the state of Texas, either can better handle the discovery implications of Plaintiff’s

allegations in its Class Action Petition. South Texas is not the only area of Texas Defendant

writes insurance policies and if Plaintiff’s allegations are true, which they are not, Hidalgo is not

the only county at issue.



9
Tex. Civ. Prac. & Rem. § 15.002(b).



Defendant National Lloyds Insurance Company’s
Motion to Transfer Venue, Plea to the Jurisdiction and Original Answer                    Page 6 of 13
                                                                                                      R.0030
    20.          Transferring this case to McLennan or Harris County benefits all parties involved

because most of the necessary witnesses are located in those counties, these counties are where

the parties are located, and these counties are situated more centrally in Texas and can better

serve all potential parties and witnesses because Plaintiff’s claims stretch across the entirety of

the state of Texas rather than just Hidalgo County, Texas. Such a transfer surely will not work an

injustice on Plaintiff as Plaintiff will actually be closer to the forum will be closer and the new

venue will better serve the wide scope of Plaintiff’s claims. As a result, this Court should transfer

this action to either McLennan or Harris County in the interest of convenience of the parties.

                                              II.
                                   PLEA TO THE JURISDICTION

    21.          Defendant asserts that this court lacks subject matter jurisdiction over Plaintiff’s

claims because there is no justiciable controversy and Plaintiff’s claims are not ripe for judicial

determination. “To constitute a justiciable controversy, there must exist a real and substantial

controversy involving genuine conflict of tangible interests and not merely a theoretical dispute.”

Bonham State Bank v. Beadle, 907 S.W.2d 465, 467 (Tex. 1995). Texas courts consider whether, at

the time a lawsuit is filed, the facts are sufficiently developed “[s]o that an injury has occurred or is

likely to occur, rather than being contingent or remote.” Waco Indep. Sch. Dist. v. Gibson, 22
S.W.3d 849, 851-51 (Tex. 2000); Patterson v. Planned Parenthood of Houston & Se. Texas, Inc.,

971 S.W.2d 439, 442 (Tex. 1998). A court lacks subject matter jurisdiction over a controversy that

involves “uncertain or contingent future events that may occur as anticipated, or indeed may not

occur at all.” Id. Plaintiff has failed to allege a justiciable controversy and has failed to plead that

an injury has occurred or is likely to occur.            Because of the court’s lack of subject matter

jurisdiction, Plaintiff’s claims should be dismissed.




Defendant National Lloyds Insurance Company’s
Motion to Transfer Venue, Plea to the Jurisdiction and Original Answer                       Page 7 of 13
                                                                                                        R.0031
                                                III.
                                           GENERAL DENIAL

    22.          Pursuant to the provision of Rule 92 of the Texas Rules of Civil Procedure,

Defendant generally denies each and every, singular and all of the allegations contained in

Plaintiff’s petition, says that the allegations contained therein are not true, either in whole or in

part, and demands strict proof thereof. Defendant further reserves the right to amend its answer

at a future date in accordance with the Texas Rules of Civil Procedure.

                                 IV.
     DEFENSES – TORTIOUS INTERFERENCE WITH AN EXISTING CONTRACT

    23.          Plaintiff’s own acts and omissions contributed to its alleged injury, if any.

    24.          Plaintiff has no valid contract which could be the subject of a claim for tortious

interference with existing business relations.

    25.          Defendant is legally justified and privileged.

    26.          Defendant pleads estoppel.

    27.          Defendant asserts that any alleged contract made the basis of this cause of action

is illegal.

    28.          If Defendant is found liable for exemplary damages, those damages must be

capped under the Texas Damages Act and the Due Process Clauses of the United States and

Texas Constitutions.

                                      V.
                 DEFENSES – DECLARATORY AND INJUNCTIVE RELIEF

    29.          Plaintiff is not entitled to the relief demanded, and none of the relief sought

requires the restraint of some act prejudicial to Plaintiff.




Defendant National Lloyds Insurance Company’s
Motion to Transfer Venue, Plea to the Jurisdiction and Original Answer                     Page 8 of 13
                                                                                                      R.0032
    30.          Plaintiff is not threatened by any probable injury, harm is not imminent, and there

is no risk that irreparable harm will occur.

    31.          Assuming Plaintiff’s allegations are accurate, there is not a lack of adequate

remedy at law.

    32.          Plaintiff has not joined all applicable parties who will be affected by the relief

sought.

    33.          Injunctive relief will destroy, and not preserve, the status quo.

    34.          The Plaintiff has unclean hands.

    35.          Plaintiff has not verified its request for relief.

    36.          There is no justiciable conflict between the parties.

    37.          A declaratory judgment cannot be used to determine potential tort liability,

Plaintiff’s underlying cause of action sounds in tort.

    38.          A declaratory judgment is not available to resolve issues which are not yet

mature.

    39.          A declaratory judgment is not available to resolve issues already pending in the

same suit before the court.

    40.          Plaintiff cannot recover its attorney fees under the declaratory judgment act when

its claim for declaratory relief is merely incidental to other claims for relief.

                                      VI.
                 DEFENSES – CLASS ALLEGATIONS/CLASS DEFINITION

    41.          Plaintiff has failed to define a certifiable class under Texas Rule of Civil

Procedure 42.

    42.          Although the proposed class definition is prima facie un-certifiable, the asserted

class is not so numerous that joinder of all members is impracticable, there are not questions of



Defendant National Lloyds Insurance Company’s
Motion to Transfer Venue, Plea to the Jurisdiction and Original Answer                   Page 9 of 13
                                                                                                    R.0033
law or fact common to the class, the claims of the representative parties are not typical of the

class, and the representative parties will not fairly and adequately protect the class.

                                      VII.
                 ADDITIONAL DEFENSES AND AFFIRMATIVE DEFENSES

    43.          Defendant pleads fraud.

    44.          Defendant pleads illegality.

    45.          Defendant would show that the damages (if any) alleged in this suit were solely or

partially caused by the acts, omissions, conduct or breach of duty of parties or persons over

whom Defendant possessed no control or right of control and for those acts and/or omissions

Defendant is not responsible. The acts and/or omissions of such parties or persons were the

proximate, producing, contributing, comparative and/or sole proximate cause of the alleged

injuries and damages, if any, alleged in this suit. To the extent applicable, Defendant asserts the

provisions of Chapter 33 of the Texas Civil Practice and Remedies Code so as to have the trier of

fact apportion fault to these parties or persons.

    46.          Even if Plaintiff’s claims for exemplary damages are not barred for other reasons,

which they are, Defendant would show that Plaintiff cannot recover said damages under the

standards set forth in Chapter 41 of the TEX. CIV. PRAC. & REM. CODE and based on protections

afforded by the United States Constitution and the Texas Constitution, Defendant further asserts

the limits and caps on punitive and exemplary damages as set forth in Chapter 41 of the TEX.

CIV. PRAC. & REM. CODE, including but not limited to the limits and caps set forth in Section

41.008 of the TEX. CIV. PRAC. & REM. CODE.

    47.          If the evidence shows that Plaintiff’s alleged damages in this case, if any, were

caused in whole or in part by the fault, acts, omissions, representations, statements and similar

acts and/or omissions of Plaintiff or Plaintiff’s employees, agents, representatives, attorneys, or



Defendant National Lloyds Insurance Company’s
Motion to Transfer Venue, Plea to the Jurisdiction and Original Answer                    Page 10 of 13
                                                                                                      R.0034
persons acting by through or under Plaintiff, the Plaintiff’s alleged damages, if any, should be

reduced or barred by the percentage of responsibility allocated to Plaintiffs by the trier of fact as

permitted by Chapter 33 of the Texas Civil Practice and Remedies Code.

    48.          Plaintiff has suffered no compensable damages as a result of the conduct alleged

in the petition, and the Defendant’s acts or omissions were neither the producing nor the

proximate cause of any damages suffered by Plaintiff.

                                                 VIII.
                                             JURY DEMAND

    49.          Defendant requests a jury trial.

                                                      IX.

    50.          Defendant reserves the right to plead further and in greater particularity as such

may become appropriate, and as a result of additional discovery being taken in this matter.

                                                       X.

    51.          Plaintiff failed to mitigate its damages, if any.

                                                      XI.

    52.          The foregoing are plead cumulatively and alternatively, and without waiver.

                                                  PRAYER

          WHEREFORE, PREMISES CONSIDERED, Defendant, NATIONAL LLOYDS

INSURANCE COMPANY, prays that this Court grant Defendant’s Motion to Transfer Venue

and its Special Exceptions. Upon final trial of this matter a judgment that Plaintiff take nothing

by its claims against Defendant should be entered, taxing all costs of defense relating to this

matter against Plaintiff and that Defendant receives such other and further relief, general and

special, a law and equity to which it is entitled.




Defendant National Lloyds Insurance Company’s
Motion to Transfer Venue, Plea to the Jurisdiction and Original Answer                  Page 11 of 13
                                                                                                    R.0035
                                           Respectfully submitted,

                                             DOYEN SEBESTA, LTD., LLP

                                             By:      /s/ Scot G. Doyen
                                                    Scot G. Doyen
                                                    State Bar No. 00792982
                                                    Alasdair A. Roberts
                                                    State Bar No. 24068541
                                                    Paragon Center one
                                                    450 Gears Road, Suite 350
                                                    Telephone: (713) 580-8900
                                                    Facsimile: (713) 580-8910
                                                    sdoyen@ds-lawyers.com
                                                    aroberts1@ds-lawyers.com


                                             THOMPSON, COE, COUSINS & IRONS, LLP

                                             By:      /s/ J. Richard Harmon
                                                    J. Richard Harmon
                                                    State Bar No. 09020700
                                                    Alison H. Moore
                                                    State Bar No. 09836500
                                                    700 N. Pearl Street, 25th Floor
                                                    Dallas, Texas 75201
                                                    Telephone: (214) 871-8200
                                                    Facsimile: (214) 871-8209
                                                    rharmon@thompsoncoe.com
                                                    amoore@thompsoncoe.com

                                                    Jennifer M. Kearns
                                                    State Bar No. 24049865
                                                    701 Brazos Street, 15th Floor
                                                    Austin, Texas 78701
                                                    Telephone: (512) 708-8200
                                                    Facsimile: (512) 708-8777
                                                    jkearns@thompsoncoe.com




Defendant National Lloyds Insurance Company’s
Motion to Transfer Venue, Plea to the Jurisdiction and Original Answer                Page 12 of 13
                                                                                                  R.0036
                                             LAW OFFICES OF SALINAS-FLORES

                                             By:      /s/ Ricardo L. Salinas
                                                    Ricardo L. Salinas
                                                    State Bar No. 00786220
                                                    2011 N. Conway Avenue
                                                    Mission, Texas 78572-2965
                                                    Telephone: (956) 584-3900
                                                    Facsimile: (956) 580-9688
                                                    rsalinaslaw@yahoo.com


                                     CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing has been forwarded to all
counsel of record via hand delivery, USPS CMRRR, electronic service and/or facsimile on this
the 10th day of August, 2015.

Steve J. Mostyn
Amber Anderson Mostyn
Gregory Cox
THE MOSTYN LAW FIRM
3810 West Alabama
Houston, Texas 77027
(713) 861-6616
(713) 861-8084 Facsimile

                                                             /s/ Jennifer M. Kearns
                                                             Jennifer M. Kearns




Defendant National Lloyds Insurance Company’s
Motion to Transfer Venue, Plea to the Jurisdiction and Original Answer                Page 13 of 13
                                                                                                  R.0037
                                  CAUSE NO. C-2916-15-C

ARGUELLO, HOPE, AND ASSOCIATES,                §               IN THE DISTRICT COURT OF
PLLC, INDIVIDUALLY AND ON                      §
BEHALF OF ALL                                  §
OTHERS SIMILARLY SITUATED,                     §
Plaintiff,                                     §
                                               §                HIDALGO COUNTY, TEXAS
VS.                                            §
                                               §
NATIONAL LLOYDS INSURANCE                      §
COMPANY,                                       §
Defendant.                                     §                    139th JUDICIAL DISTRICT


                  PLAINTIFF’S MOTION TO DISQUALIFY COUNSEL


TO THE HONORABLE JUDGE:

       COMES NOW, Plaintiff Arguello, Hope, and Associates, PLLC (“Plaintiff” or

“Arguello”), individually and on behalf of all others similarly situated (“Class Members”), by

and through the undersigned counsel, and brings this Motion to Disqualify Counsel against

National Lloyds Insurance Company (“Defendant” or “National Lloyds”) pursuant to Rules 1.15

and 3.08 of the Texas Disciplinary Rules of Professional Conduct.

       This Class Action was filed on July 8, 2015.

       The Court granted the Temporary Restraining Order and Order Setting Hearing for

Temporary Injunction in this case on August 6, 2015. The temporary restraining order expires

per its terms on August 13, 2015 at 9:00 AM. The temporary injunction hearing is also set for

August 13, 2015, at 9:00 AM.

       National Lloyds filed its Motion to Transfer Venue, Plea to the Jurisdiction and Original

Answer on Monday, August 10, 2015. National Lloyds is represented by Scot G. Doyen, of

Doyen Sebesta, Ltd. LLP, J. Richard Harmon and Jennifer M. Kearns, of Thompson, Coe,



                                              -1-



                                                                                               R.0038
Cousins & Irons, LLP, and Richardo L. Salinas, of the Law Offices of Salinas-Flores, in this

matter. As shown in Plaintiff’s Original Petition and Application for Temporary Restraining

Order, Request for Temporary Injunction, and Request for Permanent Injunction, on file with

this Court, Mr. Doyen is a material fact witness in this case. Mr. Doyen is also a potential party

in this case.

         Rule 3.08(a) of the Texas Disciplinary Rules of Professional Conduct states that “[a]

lawyer shall not accept or continue employment as an advocate before a tribunal in a

contemplated or pending adjudicatory proceeding if the lawyer knows or believes that the lawyer

is or may be a witness necessary to establish an essential fact on behalf of the lawyer’s client[.]”

None of the exceptions to this rule apply here. Further, Mr. Doyen’s firm, Doyen Sebesta,

should be disqualified under Rule 3.08(c) of the Texas Disciplinary Rules of Professional

Conduct because Mr. Doyen is prohibited to accept or continue employment as an advocate in

this matter. 1 Finally, Rule 1.15 of the Texas Disciplinary Rules of Professional Conduct requires

that Doyen (and his firm) withdraw from the representation because the representation will result

in a violation of Rule 3.08, as stated above. 2

         Because Mr. Doyen is a witness in this matter as general counsel of National Lloyds, Mr.

Doyen, and the law firm Doyen Sebesta Ltd., LLP (“Doyen Sebesta”) should be disqualified

from representing National Lloyds in this matter. Mr. Doyen may also be brought in as a

defendant in this case, and he should therefore also be disqualified on that basis.




1
  Without the client's informed consent, a lawyer may not act as advocate in an adjudicatory proceeding in which
another lawyer in the lawyer's firm is prohibited by paragraphs (a) or (b) from serving as advocate. If the lawyer to
be called as a witness could not also serve as an advocate under this Rule, that lawyer shall not take an active role
before the tribunal in the presentation of the matter. Texas Disciplinary R. Prof. Conduct 3.08(c).
2
  See id. at 1.15(a)(1) (“A lawyer shall decline to represent a client or, where representation has commenced, shall
withdraw, except as stated in paragraph (c), from the representation of a client, if: (1) the representation will result
in violation of Rule 3.08, other applicable rules of professional conduct or other law.”).

                                                          -2-



                                                                                                                       R.0039
       For these reasons, Plaintiff, Arguello, Hope & Associates, PLLC requests this Court to

enter an order disqualifying Scot G. Doyen and Doyen Sebesta Ltd., LLP, from representing

National Lloyds Insurance Company in this case, and for any other and further relief to which it

may show itself to be justly entitled.




                                              -3-



                                                                                               R.0040
Respectfully submitted,

MOSTYN LAW

  /s/ J. Steve Mostyn
J. Steve Mostyn
State Bar No. 00798389
3810 W. Alabama St.
Houston, Texas 77027
(713) 861-6616 (Office)
(713) 861-8084 (Facsimile)
jsmdocketefile@mostynlaw.com

 /s/ Amber Anderson Mostyn
Amber Anderson Mostyn
State Bar No. 90001704
3810 W. Alabama St.
Houston, Texas 77027
(713) 861-6616 (Office)
(713) 861-8084 (Facsimile)
ALA_Teamefile@mostynlaw.com

 /s/ Gregory F. Cox
Gregory F. Cox
State Bar No. 00793561
6280 Delaware Street
Beaumont, Texas 77706
(409) 832-2777 (Office)
(409) 832-2703 (Facsimile)
gfcdocketefile@mostynlaw.com


GILBERTO HINOJOSA & ASSOCS., P.C.

 /s/ Gilberto Hinojosa
Gilberto Hinojosa
State Bar No. 09701100
622 E. St. Charles
Brownsville, Texas 78520
(956) 544-4218 (Office)
(956) 544-1335 (Facsimile)
ghinojosa@ghinojosalaw.net


ATTORNEYS FOR PLAINTIFF



  -4-



                                    R.0041
                              CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has been served
on counsel of record, pursuant to the Texas Rules of Civil Procedure, on this the 10th day of
August, 2015.

                                           /s/ Gregory F. Cox
                                           Gregory F. Cox




                                              -5-



                                                                                              R.0042
                                                                                                                                                                  ✏       ✑       ✒               ✓           ✔           ✕       ✖           ✗           ✘       ✓   ✙           ✑   ✑           ✚                   ✛               ✘   ✑   ✒               ✜




                                                                                                                                                              ✢       ✣               ✤       ✥               ✣           ✦           ✧               ✤           ★           ✤           ✧               ✩       ★               ✪               ✩   ★                   ✫               ✬               ✭




                                                                                                                                                                  ✮           ✘       ✜               ✙               ✑       ✯           ✖               ✰           ✖           ✱                   ✗       ✔           ✚                   ✲                   ✘   ✳           ✔   ✕       ✘   ✓           ✔       ✰       ✑       ✒       ✕   ✴   ✳




                                                                                                                                                                  ✵           ✒           ✶               ✘       ✒               ✷               ✒           ✜           ✸                   ✚           ✩                   ✹           ✙               ✚           ✑       ✖       ✕               ✺           ✙       ✒       ✗       ✻




                                       &$86(12&&

$5*8(//2+23($1'$662&,$7(6         ,17+(',675,&7&28572)
3//&,1',9,'8$//$1'21      
%(+$/)2)$//                   
27+(566,0,/$5/6,78$7('      
3ODLQWLII                      
                                         +,'$/*2&28177(;$6
96                             
                                
1$7,21$///2,1685$1&(      
&203$1                        
'HIHQGDQW                                 WK-8',&,$/',675,&7


     (;7(16,212)7(0325$55(675$,1,1*25'(5	25'(56(77,1*
                 +($5,1*)257(0325$5,1-81&7,21



       7KLVRUGHUKHUHE\H[WHQGVWKH                                                                                                            LVVXHGRQ$XJXVWLQ
                                                  ✁   ✂   ✄   ☎   ✆   ✝   ✆   ✞   ✟   ✁   ✠   ✡   ✆   ✝   ☛   ☞   ☛   ☞   ✌   ✍   ✆   ✎   ✁   ✆




WKLV PDWWHU XQWLO $XJXVW    7KH KHDULQJ RQ WHPSRUDU\ LQMXQFWLRQ VKDOO EH KHOG LQ WKLV

&RXUW RQ $XJXVW   DW  $0 WR GHWHUPLQH ZKHWKHU WKH WHPSRUDU\ UHVWUDLQLQJ RUGHU

VKRXOGEHPDGHDWHPSRUDU\LQMXQFWLRQSHQGLQJDIXOOWULDORQWKHPHULWV

       

       ,668('WKLVBBBBBGD\RIBBBBBBBBBBBBBBDWBBBBBBB$030
                   13TH          AUGUST, 2015        2:25



                                                                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                  +RQ5REHUWR)ORUHV

&RSLHVWR*UHJ&R[JIFGRFNHWHILOH#PRVW\QODZFRP$PEHU$QGHUVRQ0RVW\Q
         $/$B7HDPHILOH#PRVW\QODZFRP*LOEHUWR+LQRMRVDJKLQRMRVD#JKLQRMRVDODZQHW
         6FRW'R\HQ6'R\HQ#GVODZ\HUVFRP-HQQLIHU.HDUQV-.HDUQV#WKRPSVRQFRHFRP
         5LFN+DUPRQ5+DUPRQ#WKRPSVRQFRHFRP5LFN6DOLQDVUVDOLQDVODZ#\DKRRFRP




                                                                              



                                                                                                                                                                                                                                                                                                                                                                                  R.0043
           ✼       ✽       ✾               ✿           ❀           ❁       ❂           ❃           ❄       ✿   ❅           ✽   ✽           ❆                   ❇               ❄   ✽   ✾               ❈




       ❉       ❊               ❋       ●               ❊           ❍           ■               ❋           ❏           ❋           ■               ❑       ❏               ▲               ❑   ❏                   ▼               ◆               ❖




                      ❄       ❈               ❅               ✽       ◗           ❂               ❘           ❂           ❙                   ❃       ❀           ❆                   ❚                   ❄   ❯           ❀   ❁       ❄   ✿           ❀       ❘       ✽       ✾       ❁   ❱   ❯




           ❲           ✾           ❳               ❄       ✾               ❨               ✾           ❈           ❩                   ❆           ❑                   ❬           ❅               ❆           ✽       ❂       ❁               ❭           ❅       ✾       ❃       ❪








                                                                                                                                                                                                                           R.0044
                                                                                 Electronically Filed
                                                                                 8/20/2015 5:22:13 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Krystal Hidalgo


                                       CAUSE NO. C-2916-15-C

ARGUELLO, HOPE, AND ASSOCIATES,                  §              IN THE DISTRICT COURT OF
PLLC, INDIVIDUALLY AND ON BEHALF                 §
OF ALL OTHERS SIMILARLY SITUATED,                §
      Plaintiff,                                 §
                                                 §
v.                                               §               HIDALGO COUNTY, TEXAS
                                                 §
                                                 §
NATIONAL LLOYDS INSURANCE                        §
COMPANY,                                         §
     Defendants                                  §                 139TH JUDICIAL DISTRICT

              DEFENDANT NATIONAL LLOYDS INSURANCE COMPANY’S
              MOTION TO DISSOLVE TEMPORARY RESTRAINING ORDER

TO THE HONORABLE COURT:

        Subject to its Motion to Transfer Venue and Plea to the Jurisdiction, NATIONAL

LLOYDS INSURANCE COMPANY (“Defendant” or “National Lloyds”) files this Motion to

Dissolve Temporary Restraining Order, and respectfully shows the following:

                                                I.
                                           BACKGROUND

     1. On August 6, 2015, the Court entered a Temporary Restraining Order and Order Setting

Hearing for Temporary Injunction. The Temporary Restraining Order (“TRO”) indicated that

National Lloyds was:

        (1)     Restrained from sending letters or similar communications to its agents or

                insureds relating to or concerning Plaintiff’s and Class Members’ attorney-client

                representation agreements;

        (2)     Restrained from destroying all documents and/or communications relating to or

                concerning Plaintiff’s and Class Members’ attorney-client representation

                agreements; and



Defendant National Lloyds Insurance Company’s
Motion to Dissolve Temporary Restraining Order                                           Page 1 of 8

                                                                                                   R.0045
                                                                                 Electronically Filed
                                                                                 8/20/2015 5:22:13 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Krystal Hidalgo


        (3)     Ordered to respond to all requests propounded in Exhibit A, attached hereto

                within ten (10) days from entry of this Order.

The TRO served on Defendant did not include Exhibit A. On August 10, 2015, Plaintiff’s

counsel apparently realized that Exhibit A was not attached to the TRO served on Defendant, and

in an attempt to correct the flaw, and despite having no authority to modify the Order from this

Court, Plaintiff’s counsel attempted to do just that and offered Defendant an additional ten (10)

days to respond to Exhibit A, or no later than August 20, 2015.

    2. On August 14, 2015, the Court granted an extension of the TRO until August 30, 2015,

and a hearing on Plaintiff’s Request for Temporary Injunction is currently scheduled for August

31, 2015.

    3. Defendant offered to enter into a Rule 11 agreement with Plaintiff representing that

Defendant is not sending letters or similar communications to its agents or insureds concerning

Plaintiff’s or Class Members’ attorney-client representation agreements, and agreeing that

Defendant will not send letters or similar communications to its agents or insureds concerning

Plaintiff’s or Class Members’ attorney-client representation agreements in the future. This is the

relief requested by Plaintiff in its Request for Temporary Injunction, making a hearing on

Plaintiff’s request entirely unnecessary and a waste of this Court’s time. Defendant’s offer

included a request that Plaintiff allow the TRO to dissolve on August 30, 2015 without need for

Defendant to object or respond to the request for documents included in Exhibit A attached to the

TRO because those same requests are included in discovery sent by Plaintiff with its Original

Class Action Petition and are due no later than September 2, 2015. Plaintiff has refused to

accept Defendant’s offer. A copy of the email exchange with Plaintiff’s counsel is attached to

the Motion as Exhibit “A.”




Defendant National Lloyds Insurance Company’s
Motion to Dissolve Temporary Restraining Order                                           Page 2 of 8
                                                                                                   R.0046
                                                                                                 Electronically Filed
                                                                                                 8/20/2015 5:22:13 PM
                                                                                                 Hidalgo County District Clerks
                                                                                                 Reviewed By: Krystal Hidalgo


    4. For reasons set forth below, Defendant requests that the Court dissolve the Temporary

Restraining Order and deny Plaintiff’s Request for Temporary Injunction.

                                                II.
                                      POINTS AND AUTHORITIES

    5. The TRO should be dissolved because Defendant has offered to refrain from sending letters

or similar communications to its agents or insureds relating to or concerning Plaintiff’s and Class

Members’ attorney-client representation agreements, which is the specific conduct restrained by

the TRO.

    6. Tex. R. Civ. P. Rule 680 provides in pertinent part:

        No temporary restraining order shall be granted without notice to the adverse
        party unless it clearly appears from specific facts shown by affidavit or by the
        verified complaint that immediate and irreparable injury, loss, or damage will
        result to the applicant before notice can be served and a hearing had thereon.
        [emphasis added]

    7. First, Plaintiff presented no evidence of immediate and irreparable injury, loss, or damage

presented in either Plaintiff’s unverified Original Petition or Plaintiff’s Application for

Temporary Restraining Order. In fact, Martin Arguello, in his affidavit, provides no evidence

whatsoever of even one attorney-client representation agreement that was actually interfered

with and terminated, thus causing actual damage or loss to Plaintiff. 1

    8. Plaintiff’s claims, both in its Original Petition and its Application, are nothing more than

supposition and conjecture, and as such, Plaintiff’s claims do not even rise to the level of a

justiciable controversy, which is the subject of Defendant’s Motion to Dismiss for Lack of

Jurisdiction.

    9. Second, the TRO restrains Defendant from sending letters, such as the one identified in


1
 The affidavit provides only that “he has read the allegations in the foregoing application for temporary restraining
order, temporary injunction, and permanent injunction, and each and every fact and matter stated is within his
personal knowledge and is true and correct.”



Defendant National Lloyds Insurance Company’s
Motion to Dissolve Temporary Restraining Order                                                           Page 3 of 8
                                                                                                                    R.0047
                                                                                    Electronically Filed
                                                                                    8/20/2015 5:22:13 PM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Krystal Hidalgo


Plaintiff’s Original Petition, or similar communications to both its agent or insureds relating to or

concerning Plaintiff’s and Class Members’ attorney-client representation agreements. Without

admitting fault in its conduct, Defendant has offered that it will not send letters, such as the one

identified in Plaintiff’s Original Petition, or similar communications to both its agents or insureds

relating to or concerning Plaintiff’s and Class Members’ attorney-client representation

agreements. With this offer, there should be no further need for the TRO or a Temporary

Injunction.

    10. Third, the TRO’s requirement that Defendant restrain from destroying documents is

unnecessary. A party has a common-law duty to preserve evidence when it knows or reasonably

should know that (1) there is a substantial chance that a claim will be filed and (2) evidence in its

possession or control will be material and relevant to that claim. Brookshire Bros. v. Aldridge,

438 S.W.3d 9, 20 (Tex. 2014); Wal-Mart Stores v. Johnson, 106 S.W.3d 718, 722 (Tex. 2003).

A party must preserve evidence that it knows or reasonably should know is relevant to the action,

is likely to be requested in discovery, or is the subject of a discovery order. Brookshire, 438
S.W.3d at 20.

    11. Defendant was served with Plaintiff’s Petition on July 14, 2015, at which time its duty to

preserve and not destroy relevant documents, including documents and/or communications

relating to or concerning Plaintiff’s and Class Members’ attorney-client representation

agreements, arose. Plaintiff’s Application provides no evidence that Defendant has violated this

common-law duty. In addition, to allow such requirement to stand in the form of a TRO would

only be an invitation to all Plaintiffs to seek a TRO to preserve and not destroy evidence, when

such is not necessary and would be a waste of judicial resources.

    12. The TRO requires that Defendant respond to all requests propounded in Exhibit “A,”




Defendant National Lloyds Insurance Company’s
Motion to Dissolve Temporary Restraining Order                                              Page 4 of 8
                                                                                                      R.0048
                                                                                Electronically Filed
                                                                                8/20/2015 5:22:13 PM
                                                                                Hidalgo County District Clerks
                                                                                Reviewed By: Krystal Hidalgo


attached hereto, within ten (10) days from the entry of the Order. The two requests are as

follows:

        •   All documents and communications sent by National Lloyds containing language
            identical or similar to the documents attached hereto as Exhibit 1 since March 2012,
            including all drafts.

        •   All documents and communications that National Lloyds sent to or received from an
            insured following the insured’s termination of its attorney representation agreement
            since March 2012.

Importantly, these two identical requests were included in the eleven requests for production

served on Defendant with Plaintiff’s Original Petition. Under Rule 196 of the Texas Rules of

Civil Procedure, Defendant’s responses to all of these requests are due on or before September 2,

2015.

    13. Plaintiff provided no evidence of immediate and irreparable injury, loss or damage that

would result should Plaintiff not receive Defendant’s objections and/or responses to the two

requests for production included with the TRO before September 2, 2015. In fact, Plaintiff will

suffer no harm because there is no need for the temporary injunction hearing to occur on August

31, 2015, given the fact that Defendant has offered to refrain from sending letters and

communications as requested by Plaintiff in its Request for Temporary Injunction. Plaintiff has

no pressing need and has shown no good cause to obtain documents before the objections and

responses to discovery are due on September 2, 2015.

    14. Finally, a request to produce documents is not the proper subject of a temporary

restraining order. Rule 683 of the Texas Rules of Civil Procedure governs the form and scope of

restraining orders. In part, the Rule provides that every restraining order shall describe in

reasonable detail “the act or acts sought to be restrained.” The purpose of a restraining order

is to preserve the status quo of the litigation’s subject matter pending a trial on the merits.




Defendant National Lloyds Insurance Company’s
Motion to Dissolve Temporary Restraining Order                                          Page 5 of 8
                                                                                                  R.0049
                                                                                Electronically Filed
                                                                                8/20/2015 5:22:13 PM
                                                                                Hidalgo County District Clerks
                                                                                Reviewed By: Krystal Hidalgo


Butnaru v. Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002).            The mandate to produce

documents requires Defendant to take certain actions – find, review and produce documents –

not restrain from conduct. Obviously, a request for documents does not preserve the status quo.

Nothing in the Texas Rules of Civil Procedure allows a document request as part of a restraining

order. In contrast, the time limits for discovery requests are governed by Rule 196 of the TEXAS

RULES OF CIVIL PROCEDURE. Plaintiff served the identical discovery requests on Defendant with

its Original Petition and, under Rule 196, objections and responses to those requests are due on

September 2, 2015. The Court should require that Plaintiff wait until then to receive objections

and responses to the documents requested in accordance with the Texas Rules of Civil

Procedure.

    15. For the reasons set forth above, Defendant respectfully requests that the Court dissolve

the Temporary Restraining Order.

                                                III.
                                            CONCLUSION

        WHEREFORE, PREMISES CONSIDERED, Defendant, NATIONAL LLOYDS

INSURANCE COMPANY, prays that this Court grant Defendant’s Motion to Dissolve the

Temporary Restraining Order issued August 6, 2015, and deny Plaintiff’s Request for Temporary

Injunction. Defendant further requests such other and further relief, general and special, a law

and equity to which it is entitled.




Defendant National Lloyds Insurance Company’s
Motion to Dissolve Temporary Restraining Order                                          Page 6 of 8
                                                                                                  R.0050
                                                                                   Electronically Filed
                                                                                   8/20/2015 5:22:13 PM
                                                                                   Hidalgo County District Clerks
                                                                                   Reviewed By: Krystal Hidalgo


                                           Respectfully submitted,

                                           DOYEN SEBESTA, LTD., LLP

                                           By:     /s/ Scot G. Doyen
                                                 Scot G. Doyen
                                                 State Bar No. 00792982
                                                 Alasdair A. Roberts
                                                 State Bar No. 24068541
                                                 Paragon Center one
                                                 450 Gears Road, Suite 350
                                                 Telephone: (713) 580-8900
                                                 Facsimile: (713) 580-8910
                                                 sdoyen@ds-lawyers.com
                                                 aroberts@ds-lawyers.com


                                           THOMPSON, COE, COUSINS & IRONS, LLP

                                           By:     /s/ J. Richard Harmon
                                                 J. Richard Harmon
                                                 State Bar No. 09020700
                                                 Alison H. Moore
                                                 State Bar No. 09836500
                                                 700 N. Pearl Street, 25th Floor
                                                 Dallas, Texas 75201
                                                 Telephone: (214) 871-8200
                                                 Facsimile: (214) 871-8209
                                                 rharmon@thompsoncoe.com
                                                 amoore@thompsoncoe.com

                                                 Jennifer M. Kearns
                                                 State Bar No. 24049865
                                                 701 Brazos Street, 15th Floor
                                                 Austin, Texas 78701
                                                 Telephone: (512) 708-8200
                                                 Facsimile: (512) 708-8777
                                                 jkearns@thompsoncoe.com




Defendant National Lloyds Insurance Company’s
Motion to Dissolve Temporary Restraining Order                                             Page 7 of 8
                                                                                                     R.0051
                                                                                  Electronically Filed
                                                                                  8/20/2015 5:22:13 PM
                                                                                  Hidalgo County District Clerks
                                                                                  Reviewed By: Krystal Hidalgo


                                           LAW OFFICES OF SALINAS-FLORES

                                           By:     /s/ Ricardo L. Salinas
                                                 Ricardo L. Salinas
                                                 State Bar No. 00786220
                                                 2011 N. Conway Avenue
                                                 Mission, Texas 78572-2965
                                                 Telephone: (956) 584-3900
                                                 Facsimile: (956) 580-9688
                                                 rsalinaslaw@yahoo.com

                                   CERTIFICATE OF SERVICE


        This is to certify that a true and correct copy of the foregoing has been forwarded to all
counsel of record via hand delivery, USPS CMRRR, electronic service and/or facsimile on this
the 20th day of August, 2015.

Steve Mostyn                                         Gilberto Hinojosa
Amber Anderson                                       Gilberto Hinojosa & Assocs., PC
Mostyn Law Firm                                      622 East St. Charles
3810 W. Alabama Street                               Brownsville, Texas 78520
Houston, Texas 77027                                 956-544-1335 Facsimile
713-861-6616 Facsimile

Gregory F. Cox
Mostyn Law Firm
6280 Delaware Street
Beaumont, Texas 77706
409-832-2703 Facsimile


                                                       /s/ Jennifer M. Kearns
                                                       Jennifer M. Kearns




Defendant National Lloyds Insurance Company’s
Motion to Dissolve Temporary Restraining Order                                            Page 8 of 8
                                                                                                    R.0052
                                                    EXHIBIT

                                              I A

From: Gregory F. Cox rmailto:afcox(a)mostvnlaw.com1
Sent: Thursday, August 20, 2015 9:09 AM
To: Kearns, Jennifer
Cc: GFCdocketefile; Buzan, Cindy; Cameron, Sidney
Subject: Re: Arguello Hope v. National Lloyds

Jennifer,

Having considered the proposal, we are unwilling to extend the deadline for production of the materials ordered to be
produced in connection with the temporary injunction

I reviewed Scot Doyens sworn testimony regarding these letters and, unless he gave false testimony, the volume of
documents should be relatively small I see no reason why you cannot simply produce those today



Sent from my iPhone

On Aug 19, 2015, at 12:55 PM, Kearns, Jennifer thompsoncoe.com> wrote:

        Greg,

        In light of our earlier discussions, I propose the following language to be
        incorporated into a Rule 11 Agreement:

        National Lloyds will represent and agree that it is no longer sending letters
        or similar communications to its agents or insureds relating to or
        concerning Plaintiff's and Class Member's attorney-client representation
        agreements and does not intend to send letters or similar communications
        to its agents or insureds relating to or concerning Plaintiff's and Class
        Member's attorney-client representation agreements in the future.

        In light of National Lloyds' representation and agreement, Plaintiff agrees to
        allow the Temporary Restraining Order to expire on August 30, 2015, as
        ordered by the Court, and the hearing on Plaintiff's Request for Temporary
        Injunction, currently scheduled for August 31, 2015, will be
        passed. Plaintiff also agrees that National Lloyds will not have to respond
        to the two requests for production of documents attached to the TRO,
        which are currently due on August 20, 2015. The two requests for
        production of documents attached to the TRO are also included in Plaintiff's
                                                           i



                                                                                                                    R.0053
       Requests for Production of Documents served with its Petition, to which
       National Lloyds' objections and/or responses are currently due no later
       than September 2, 2015.

       Please let me know if you can agree to this proposal, or have any revisions,
       as soon as possible. If we can agree, I will prepare the formal Rule 11
       Agreement. If you have any questions or concerns, please call
       me. Thanks.

       Sincerely,
       Jennifer
       (512) 745-5548 cell

; Jennifer M. Kearns
                Thompson Coe Cousins & Irons, L.L.P.
                701 Brazos St. 115th Floor | Austin, TX 78701
              I Ph: 512.703.5032 | Fax: 512.708.8777
              I jkearns@thompsoncoe.com
              j bio | vcard | web




       Confidentiality Notice; This e-mail message is for the sole use of the intended recipient(s) and may
       contain confidential and privileged information exempt from disclosure under applicable
       law. Unauthorized review, use, disclosure, or distribution is strictly prohibited. If you are not the
       intended recipient, please contact the sender by reply e-mail and destroy the original and all copies of the
       message. Thank you.




       Tax Advice Disclosure; Any U.S. federal tax advice contained in this communication, including any
       attachment(s), unless expressly stated otherwise, was and is not intended or written to be used, and
       cannot be used, for the purpose of (1) avoiding penalties under the Internal Revenue Code or (2)
       promoting, marketing or recommending to another party any matters addressed herein.




                                                            2



                                                                                                                      R.0054
                                                                                Electronically Filed
                                                                                8/20/2015 5:18:44 PM
                                                                                Hidalgo County District Clerks
                                                                                Reviewed By: Krystal Hidalgo


                                   CAUSE NO. C-2916-15-C

ARGUELLO, HOPE, AND ASSOCIATES,                  §             IN THE DISTRICT COURT OF
PLLC, INDIVIDUALLY AND ON BEHALF                 §
OF ALL OTHERS SIMILARLY SITUATED,                §
      Plaintiff,                                 §
                                                 §
v.                                               §               HIDALGO COUNTY, TEXAS
                                                 §
                                                 §
NATIONAL LLOYDS INSURANCE                        §
COMPANY,                                         §
     Defendants                                  §                  139TH JUDICIAL DISTRICT

             DEFENDANT NATIONAL LLOYDS INSURANCE COMPANY’S
                     MOTION FOR PROTECTIVE ORDER

TO THE HONORABLE COURT:

        Subject to its Motion to Transfer Venue and Plea to the Jurisdiction, Defendant

NATIONAL LLOYDS INSURANCE COMPANY (“Defendant” or “National Lloyds”) files this

Motion for Protective Order and respectfully shows the following:

                                            I.
                                       BACKGROUND

     1. On August 6, 2015, Plaintiff ARGUELLO, HOPE AND ASSOCIATES, PLLC

(“Plaintiff”) obtained a Temporary Restraining Order (“TRO”), which required Defendant to

produce documents in response to two requests attached to the TRO as Exhibit A, within ten (10)

days of entry of the TRO.

     2. The document requests are as follows:

        •   All documents and communications sent by National Lloyds containing language
            identical or similar to the documents attached hereto as Exhibit 1 since March 2012,
            including all drafts.

        •   All documents and communications that National Lloyds sent to or received from an
            insured following the insured’s termination of its attorney representation agreement
            since March 2012.



DEFENDANT NATIONAL LLOYDS INSURANCE COMPANY’S MOTION FOR PROTECTIVE ORDER – Page 1
2263581v2
01505.013
                                                                                                  R.0055
                                                                                 Electronically Filed
                                                                                 8/20/2015 5:18:44 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Krystal Hidalgo


   3. The TRO served on Defendant did not include Exhibit A. Therefore, there was no proper

service of the document request.

   4. On August 10, 2015, Plaintiff’s counsel apparently realized that Exhibit A was not

attached to the TRO served on Defendant. In an attempt to cure this flaw, and despite having no

authority to modify an order from this Court, Plaintiff’s counsel attempted to do just that and

offered Defendant an additional ten (10) days to respond to Exhibit A, or no later than August

20, 2015.

   5. On August 14, 2015, the Court granted an extension of the TRO until August 30, 2015,

and a hearing on Plaintiff’s Request for Temporary Injunction is scheduled for August 31, 2015.

   6. These identical two document requests, along with nine other requests for documents,

were also served with Plaintiff’s Class Action Petition, to which the responses and/or objections

are due no later than September 2, 2015, two days after the hearing on Plaintiff’s Request for

Temporary Injunction.

   7. Defendant offered to enter into a Rule 11 Agreement with Plaintiff representing that

Defendant is not sending letters or similar communications to its agents or insureds concerning

Plaintiff’s or Class Members’ attorney-client representation agreements, and agreeing that

Defendant will not send letters or similar communications to its agents or insureds concerning

Plaintiff’s or Class Members’ attorney-client representation agreements in the future. This is the

relief requested by Plaintiff in its Request for Temporary Injunction, making the hearing on

Plaintiff’s request entirely unnecessary and a waste of this Court’s time. Defendant’s offer

included a request that Plaintiff allow the TRO to dissolve on August 30, 2015, without the need

for Defendant to object or respond to the two requests for documents because Defendant’s

responses and/or objections to those same requests are due no later than September 2, 2015.



DEFENDANT NATIONAL LLOYDS INSURANCE COMPANY’S MOTION FOR PROTECTIVE ORDER – Page 2
2263581v2
01505.013


                                                                                                   R.0056
                                                                                Electronically Filed
                                                                                8/20/2015 5:18:44 PM
                                                                                Hidalgo County District Clerks
                                                                                Reviewed By: Krystal Hidalgo


Plaintiff has refused to accept Defendant’s offer. A copy of the email exchange with Plaintiff’s

counsel is attached as Exhibit “A.”

    8. For reasons set forth below, Defendant requests that the Court issue an Order allowing

Defendant to forego providing objections and/or responding to the two document requests in

accordance with the TRO.

                                         II.
                              ARGUMENT AND AUTHORITIES

    9. Exhibit A to the TRO was never properly served on Defendant. Because it was not properly

served, the document requests in Exhibit A are ineffective. Moreover, the TRO required Defendant

to produce the documents within ten (10) days from the date the Order was entered (which would

have been August 16, 2015), but because Exhibit A was not included with the TRO, Defendant

could not comply with the Order. Plaintiff’s counsel had no authority to unilaterally modify the

Court’s Order, which did not include the exhibit, and extend the date for Defendant to respond

beyond the date indicated in the Order. Consequently, Defendant seeks protection from responding

to these requests.

    10. In addition, Tex. R. Civ. P. Rule 680 provides in pertinent part:

        No temporary restraining order shall be granted without notice to the adverse
        party unless it clearly appears from specific facts shown by affidavit or by the
        verified complaint that immediate and irreparable injury, loss, or damage will
        result to the applicant before notice can be served and a hearing had thereon.
        [emphasis added]

    11. Plaintiff has provided no evidence of immediate and irreparable injury, loss, or damage

that will result should Plaintiff not receive Defendant’s objections and/or responses to the two

requests for production of documents attached to the TRO before September 2, 2015. Plaintiff

can provide no evidence because Plaintiff will not be harmed. Defendant’s offer to agree to the

relief requested by Plaintiff makes the temporary injunction hearing unnecessary. Plaintiff has


DEFENDANT NATIONAL LLOYDS INSURANCE COMPANY’S MOTION FOR PROTECTIVE ORDER – Page 3
2263581v2
01505.013


                                                                                                  R.0057
                                                                                Electronically Filed
                                                                                8/20/2015 5:18:44 PM
                                                                                Hidalgo County District Clerks
                                                                                Reviewed By: Krystal Hidalgo


no pressing need and has shown no good cause to obtain documents before Defendant’s

objections and responses to the identical discovery requests are due on September 2, 2015.

                                               III.
                                           CONCLUSION

       Accordingly, Defendant NATIONAL LLOYDS INSURANCE COMPANY asks this

Court to grant Defendant’s Motion for Protective Order and issue an Order allowing Defendant

to forego providing objections and/or responding to the two document requests in accordance

with the TRO. Defendant further requests such other and further relief, general and special, at

law and equity, to which it is entitled.

                                       Respectfully submitted,

                                           DOYEN SEBESTA, LTD., LLP

                                           By:     /s/ Scot G. Doyen
                                                 Scot G. Doyen
                                                 State Bar No. 00792982
                                                 Alasdair A. Roberts
                                                 State Bar No. 24068541
                                                 Paragon Center one
                                                 450 Gears Road, Suite 350
                                                 Houston, TX 77067
                                                 Telephone: (713) 580-8900
                                                 Facsimile: (713) 580-8910
                                                 sdoyen@ds-lawyers.com
                                                 aroberts1@ds-lawyers.com




DEFENDANT NATIONAL LLOYDS INSURANCE COMPANY’S MOTION FOR PROTECTIVE ORDER – Page 4
2263581v2
01505.013


                                                                                                  R.0058
                                                                               Electronically Filed
                                                                               8/20/2015 5:18:44 PM
                                                                               Hidalgo County District Clerks
                                                                               Reviewed By: Krystal Hidalgo


                                      THOMPSON, COE, COUSINS & IRONS, LLP

                                      By:     /s/ J. Richard Harmon
                                            J. Richard Harmon
                                            State Bar No. 09020700
                                            Alison H. Moore
                                            State Bar No. 09836500
                                            700 N. Pearl Street, 25th Floor
                                            Dallas, Texas 75201
                                            Telephone: (214) 871-8200
                                            Facsimile: (214) 871-8209
                                            rharmon@thompsoncoe.com
                                            amoore@thompsoncoe.com

                                            Jennifer M. Kearns
                                            State Bar No. 24049865
                                            701 Brazos Street, 15th Floor
                                            Austin, Texas 78701
                                            Telephone: (512) 708-8200
                                            Facsimile: (512) 708-8777
                                            jkearns@thompsoncoe.com


                                      LAW OFFICES OF SALINAS-FLORES

                                      By:     /s/ Ricardo L. Salinas
                                            Ricardo L. Salinas
                                            State Bar No. 00786220
                                            2011 N. Conway Avenue
                                            Mission, Texas 78572-2965
                                            Telephone: (956) 584-3900
                                            Facsimile: (956) 580-9688
                                            rsalinaslaw@yahoo.com




DEFENDANT NATIONAL LLOYDS INSURANCE COMPANY’S MOTION FOR PROTECTIVE ORDER – Page 5
2263581v2
01505.013


                                                                                                 R.0059
                                                                                 Electronically Filed
                                                                                 8/20/2015 5:18:44 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Krystal Hidalgo


                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing has been forwarded to all
counsel of record via hand delivery, USPS CMRRR, electronic service and/or facsimile on this
the 20th day of August, 2015.

Steve Mostyn                                      Gilberto Hinojosa
Amber Anderson                                    Gilberto Hinojosa & Assocs., PC
Mostyn Law Firm                                   622 East St. Charles
3810 W. Alabama Street                            Brownsville, Texas 78520
Houston, Texas 77027                              956-544-1335 Facsimile
713-861-6616 Facsimile

Gregory F. Cox
Mostyn Law Firm
6280 Delaware Street
Beaumont, Texas 77706
409-832-2703 Facsimile



                                                    /s/ Jennifer M. Kearns
                                                    Jennifer M. Kearns




DEFENDANT NATIONAL LLOYDS INSURANCE COMPANY’S MOTION FOR PROTECTIVE ORDER – Page 6
2263581v2
01505.013


                                                                                                   R.0060
                                                    EXHIBIT

                                              I A

From: Gregory F. Cox rmailto:afcox(a)mostvnlaw.com1
Sent: Thursday, August 20, 2015 9:09 AM
To: Kearns, Jennifer
Cc: GFCdocketefile; Buzan, Cindy; Cameron, Sidney
Subject: Re: Arguello Hope v. National Lloyds

Jennifer,

Having considered the proposal, we are unwilling to extend the deadline for production of the materials ordered to be
produced in connection with the temporary injunction

I reviewed Scot Doyens sworn testimony regarding these letters and, unless he gave false testimony, the volume of
documents should be relatively small I see no reason why you cannot simply produce those today



Sent from my iPhone

On Aug 19, 2015, at 12:55 PM, Kearns, Jennifer thompsoncoe.com> wrote:

        Greg,

        In light of our earlier discussions, I propose the following language to be
        incorporated into a Rule 11 Agreement:

        National Lloyds will represent and agree that it is no longer sending letters
        or similar communications to its agents or insureds relating to or
        concerning Plaintiff's and Class Member's attorney-client representation
        agreements and does not intend to send letters or similar communications
        to its agents or insureds relating to or concerning Plaintiff's and Class
        Member's attorney-client representation agreements in the future.

        In light of National Lloyds' representation and agreement, Plaintiff agrees to
        allow the Temporary Restraining Order to expire on August 30, 2015, as
        ordered by the Court, and the hearing on Plaintiff's Request for Temporary
        Injunction, currently scheduled for August 31, 2015, will be
        passed. Plaintiff also agrees that National Lloyds will not have to respond
        to the two requests for production of documents attached to the TRO,
        which are currently due on August 20, 2015. The two requests for
        production of documents attached to the TRO are also included in Plaintiff's
                                                           i



                                                                                                                    R.0061
       Requests for Production of Documents served with its Petition, to which
       National Lloyds' objections and/or responses are currently due no later
       than September 2, 2015.

       Please let me know if you can agree to this proposal, or have any revisions,
       as soon as possible. If we can agree, I will prepare the formal Rule 11
       Agreement. If you have any questions or concerns, please call
       me. Thanks.

       Sincerely,
       Jennifer
       (512) 745-5548 cell

; Jennifer M. Kearns
                Thompson Coe Cousins & Irons, L.L.P.
                701 Brazos St. 115th Floor | Austin, TX 78701
              I Ph: 512.703.5032 | Fax: 512.708.8777
              I jkearns@thompsoncoe.com
              j bio | vcard | web




       Confidentiality Notice; This e-mail message is for the sole use of the intended recipient(s) and may
       contain confidential and privileged information exempt from disclosure under applicable
       law. Unauthorized review, use, disclosure, or distribution is strictly prohibited. If you are not the
       intended recipient, please contact the sender by reply e-mail and destroy the original and all copies of the
       message. Thank you.




       Tax Advice Disclosure; Any U.S. federal tax advice contained in this communication, including any
       attachment(s), unless expressly stated otherwise, was and is not intended or written to be used, and
       cannot be used, for the purpose of (1) avoiding penalties under the Internal Revenue Code or (2)
       promoting, marketing or recommending to another party any matters addressed herein.




                                                            2



                                                                                                                      R.0062
                                                                              Electronically Filed
                                                                              8/21/2015 7:48:02 AM
                                                                              Hidalgo County District Clerks
                                                                              Reviewed By: Krystal Hidalgo


                                  CAUSE NO. C-2916-15-C

ARGUELLO, HOPE, AND ASSOCIATES,                §            IN THE DISTRICT COURT OF
PLLC, INDIVIDUALLY AND ON                      §
BEHALF OF ALL                                  §
OTHERS SIMILARLY SITUATED,                     §
Plaintiff,                                     §
                                               §                HIDALGO COUNTY, TEXAS
VS.                                            §
                                               §
NATIONAL LLOYDS INSURANCE                      §
COMPANY,                                       §
Defendant.                                     §                 139th JUDICIAL DISTRICT




   PLAINTIFF’S EMERGENCY MOTION TO COMPEL DEFENDANT NATIONAL
      LLOYDS INSURANCE COMPANY TO RESPOND TO REQUESTS FOR
  PRODUCTION OF DOCUMENTS PURSUANT TO TEMPORARY RESTRAINING
   ORDER, MOTION FOR COSTS, AND MOTION FOR EMERGENCY HEARING


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Arguello, Hope, and Associates, PLLC (“Plaintiff” or “Arguello”),

individually and on behalf of all others similarly situated (“Class Members”), and files this,

Plaintiff’s Emergency Motion to Compel Defendant National Lloyds Insurance Company to

Respond to Requests for Production of Documents Pursuant to Temporary Restraining Order,

Motion for Costs, and Motion for Emergency Hearing (“Motion to Compel”).               Plaintiff

respectfully asks the Court to compel Defendant National Lloyds Insurance Company

(“Defendant” or “NLIC”) to respond to the discovery requests propounded by Plaintiff in its

Application for Temporary Restraining Order and ordered by the Court in the duly executed

Temporary Restraining Order.      In support thereof, and pursuant to Texas Rule of Civil

Procedure 215, Plaintiffs would show the Court the following:



                                               1


                                                                                                R.0063
                                                                                             Electronically Filed
                                                                                             8/21/2015 7:48:02 AM
                                                                                             Hidalgo County District Clerks
                                                                                             Reviewed By: Krystal Hidalgo


                                INTRODUCTON & BACKGROUND

1.      Plaintiff filed its Application for Temporary Restraining Order, Request for Temporary

Injunction, and Request for Permanent Injunction on August 6, 2015. In its application, Plaintiff

requested Defendant respond to certain requests for production, attached to the application as

Exhibit A.1 Later, the same day, the Honorable Judge Roberto Flores executed the Temporary

Restraining Order that included the following language: “Defendant National Lloyds is hereby

ORDERED to respond to all requests propounded in Exhibit A, attached hereto, within ten (10)

days of entry of this order.”2         Therefore, Defendant’s responses to Plaintiff’s requests for

production were due on August 16, 2015. Plaintiff served Defendant with a copy of the executed

Temporary Restraining Order on August 6, 2015.

2.      On August 10, 2015, Plaintiff became aware that the copy of the Temporary Restraining

Order served upon Defendant was missing a copy of the requests for production originally

included with the Order. Therefore, at that time, Plaintiff sent Defendant a copy of the requests

for production and, as a courtesy, extended the amount of time for which Defendant to respond

to the requests until August 20, 2015, within ten (10) days of receiving the requests.3

3.      On August 13, 2015, the Court extended the duration of the Temporary Restraining

Order until August 30, 2015 and set a hearing on Plaintiff’s Request for Temporary Injunction

on August 31, 2015.4

4.      On August 20, 2015, Defendant filed Defendant National Lloyds Insurance Company’s

Motion to Dissolve Temporary Restraining Order and Defendant National Lloyds Insurance



1
  See Exhibit A, Temporary Restraining Order with Attached Discovery Requests, attached hereto and incorporated
herein.
2
  See id.
3
  See Exhibit B, Letter from Plaintiff to Defendant, attached hereto and incorporated herein.
4
  See Extension of Temporary Restraining Order and Order Setting Hearing for Temporary Injunction, on file with
the Court.

                                                       2


                                                                                                                  R.0064
                                                                                         Electronically Filed
                                                                                         8/21/2015 7:48:02 AM
                                                                                         Hidalgo County District Clerks
                                                                                         Reviewed By: Krystal Hidalgo


Company’s Motion for Protective Order,5 in which it stated that it would not to Plaintiff’s

discovery requests attached to the duly executed Temporary Restraining Order at this time.

5.      To date, Defendant has not responded to Plaintiff’s discovery requests that have been

ordered by the Court. Therefore, the Court should enforce the Temporary Restraining Order and

order Defendant to file responses to Plaintiff’s discovery requests prior to the hearing on August

31, 2015.

       EMERGENCY MOTION TO COMPEL RESPONSES TO REQUESTS FOR
                           PRODUCTION

6.      Plaintiff respectfully asks the Court to enforce the Temporary Restraining Order in place

and compel Defendant to respond to the requests for production attached as Exhibit A to the

Temporary Restraining Order prior to the hearing on Plaintiff’s Request for Temporary

Injunction.

7.      Plaintiff’s discovery requests are reasonably calculated to lead to the discovery of

admissible evidence. Specifically, they seek information necessary for Plaintiff to adequately

prepare for the hearing on the temporary injunction. This information is necessary because it

relates directly to the activity Plaintiff is seeking to restrain, namely the dissemination of

communications regarding an insured’s termination of its attorney representation agreement.

Further, the Court has previously ordered Defendant to respond to these requests for production

in its previously executed Temporary Restraining Order. Therefore, the Court should enforce

the Temporary Restraining Order and compel Defendant to respond to these properly

propounded, relevant discovery requests prior to the hearing on Plaintiff’s Request for

Temporary Injunction on August 31, 2015.



5
 See Defendant National Lloyds Insurance Company’s Motion to Dissolve Temporary Restraining Order and
Defendant National Lloyds Insurance Company’s Motion for Protective Order, on file with the Court.

                                                     3


                                                                                                           R.0065
                                                                                    Electronically Filed
                                                                                    8/21/2015 7:48:02 AM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Krystal Hidalgo


8.     Defendant did not timely serve responses to Plaintiff’s discovery requests and therefore

waived all objections pursuant to Texas Rule of Civil Procedure 193.2(e). On August 6, 2015,

the Court ordered Defendant to respond to all requests in Exhibit A within ten (10) days of entry

of this Order or August 16, 2015. Due to the fact that Defendant was not actually served with

the requests until August 10, 2015, Plaintiff stated that Defendant could have until ten (10) days

after receiving the requests, or August 20, 2015, to respond to the requests. The parties did not

agree to any other extension after this date, and the Court did not grant an extension. Defendant

should not be relieved of the waiver because it cannot show good cause for not responding to the

discovery requests pursuant to Texas Rule of Civil Procedure 193.2(e).

                                     MOTION FOR COSTS

9.     Plaintiff has incurred expenses in preparing and filing this motion to obtain relief. Under

Texas Rule of Civil Procedure 215.2(b)(2), Plaintiff is entitled to reasonable expenses incurred in

obtaining the order, including attorney’s fees. Should the Court award sanctions, counsel for

Plaintiff will provide sufficient evidence of the time and expense incurred in obtaining this relief.

                          MOTION FOR EMERGENCY HEARING

10.    Plaintiff further asks the Court to set Plaintiffs’ Emergency Motion to Compel for hearing

on a date as soon as practicable that is convenient with the Court. The hearing on Plaintiff’s

Request for Temporary Injunction is set for August 31, 2015. In order for Plaintiff to be able to

fully and adequately prepare for this hearing, Plaintiff must receive responses to the above-

referenced discovery prior to the August 31 hearing date. Therefore, Plaintiff respectfully

requests the Court to hear this matter at the Court’s earliest convenience so that Plaintiff may

receive the requested documents prior to attending the hearing on the temporary injunction.




                                                 4


                                                                                                      R.0066
                                                                                       Electronically Filed
                                                                                       8/21/2015 7:48:02 AM
                                                                                       Hidalgo County District Clerks
                                                                                       Reviewed By: Krystal Hidalgo


                                              PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays this Honorable Court grant

Plaintiff’s Emergency Motion to Compel Defendant National Lloyds Insurance Company to

Respond to Requests for Production of Documents Pursuant to Temporary Restraining Order,

Motion for Costs, and Motion for Emergency Hearing. Plaintiff also requests any other and

further relief, either at law or in equity, to which Plaintiff may show itself to be justly entitled.




                                                   5


                                                                                                         R.0067
                               Electronically Filed
                               8/21/2015 7:48:02 AM
                               Hidalgo County District Clerks
                               Reviewed By: Krystal Hidalgo


Respectfully submitted,

MOSTYN LAW


  /s/ J. Steve Mostyn
J. Steve Mostyn
State Bar No. 00798389
3810 W. Alabama St.
Houston, Texas 77027
(713) 861-6616 (Office)
(713) 861-8084 (Facsimile)
jsmdocketefile@mostynlaw.com

 /s/ Amber Anderson Mostyn
Amber Anderson Mostyn
State Bar No. 90001704
3810 W. Alabama St.
Houston, Texas 77027
(713) 861-6616 (Office)
(713) 861-8084 (Facsimile)
ALA_Teamefile@mostynlaw.com

 /s/ Gregory F. Cox
Gregory F. Cox
State Bar No. 00793561
6280 Delaware Street
Beaumont, Texas 77706
(409) 832-2777 (Office)
(409) 832-2703 (Facsimile)
gfcdocketefile@mostynlaw.com

/s/ Gilberto Hinojosa
Gilberto Hinojosa
LAW OFFICE OF GILBERTO HINOJOSA
622 East St. Charles
Brownsville, Texas 78520
956.544.4218-telephone
956.544.1335-facsimile
ghinojosa@ghinojosalaw.net


ATTORNEYS FOR PLAINTIFF




   6


                                                 R.0068
                                                                               Electronically Filed
                                                                               8/21/2015 7:48:02 AM
                                                                               Hidalgo County District Clerks
                                                                               Reviewed By: Krystal Hidalgo


                               CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has been served
on counsel of record, pursuant to the Texas Rules of Civil Procedure, on this the 21st day of
August, 2015.


                                           /s/ Amber Anderson Mostyn
                                           Amber Anderson Mostyn




                            CERTIFICATE OF CONFERENCE

       I hereby certify that Plaintiff’s counsel has not personally attempted to confer with
defense counsel about the issues raised in this motion. However, due to Defendant’s recently
filed motions opposing responding to the discovery requests as attached to the Temporary
Restraining Order and the emergency nature of this Motion to Compel, the parties are
presumably unable to agree at this time. Therefore, the Court’s intervention is necessary.


                                           /s/ Amber Anderson Mostyn
                                           Amber Anderson Mostyn




                                              7


                                                                                                 R.0069
                                                                                    Electronically Filed
                                                                                    8/6/2015 11:45:00 AM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Taylor Saenz


                                    CAUSE NO. C-2916-15-C

ARGUELLO, HOPE, AND ASSOCIATES,                   §               IN THE DISTRICT COL'RT OF
PLLC, INDIVIDUALLY AND ON                         §
BEHALF OF ALL                                     §
OTHERS SIMILARLY SITUATED,                        §
Plaintiff,                                        §
                                                  §                HIDALGO COUNTY, TEXAS
vs.                                               §
                                                  §
NATIONAL LLOYDS INSURANCE                         §
COMPANY,                                          §
Defendant.                                        §                  139th JUDICIAL DISTRICT


      TEMPORARY RESTRAINING ORDER & ORDER SETTING HEARING FOR
                      TEMPORARY INJUNCTION



       After considering Plaintiff Arguello, Hope, and Associates, PLLC's, individually and on

behalf of all others similarly situated ("Plaintiff' and collectively, "Class Members"), application

for temporary restraining order, the pleadings, the affidavits, and arguments of counsel, the Court

finds there is evidence that harm is imminent to Plaintiff and Class Members, and if the Court

does not issue the temporary restraining order, Plaintiff and Class Members will be irreparably

injured because National Lloyds Insurance Company ("Defendant" or "National Lloyds") will

continue to unlawfully interfere with existing attorney representation agreements of Plaintiff and

Class Members causing the loss of innumerable clients, the inability to recover expenses spent

on Plaintiff's and Class Members' cases, an indeterminable amount of Plaintiff's and Class

Members' law firms' goodwill, and the overall future business of Plaintiff and Class Members.

       An ex parte order, without notice to Defendant, is necessary because there was not

enough time to give notice to Defendant, hold a hearing, and issue a restraining order before the

irreparable injury, loss, or damage would occur. Specifically, without a temporary restraining



                                                -1-
                                                                                                        A
                                                                                                       R.0070
                            Electronically Filed
                            8/6/2015 11:45:00 AM
                            Hidalgo County District Clerks
                            Reviewed By: Taylor Saenz




                 100.00



                       13

               9:00




6th   August   10:15




                                              R.0071
                                 CAUSE NO. C-2916-15-C

ARGUELLO, HOPE, M1D ASSOCIP..TES,             §              IN THE DISTRICT COURT OF
PLLC, INDIVIDUALLY A.t"'\TI ON                §
BEHALF OF ALL                                 §
OTHERS SIMILARLY SITUATED,                    §
Plaintiff,                                    §
                                              §               HIDALGO COUNTY, TEXAS
vs.                                           §
                                              §
NATIONAL LLOYDS INSURANCE                     §
COMPANY,                                      §
Defendant.                                    §                 139th ruDICIAL DISTRICT


                                       EXHIBIT A

  PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS PURSUANT TO
                  TEMPORARY RESTRAINING ORDER


TO:   DEFENDANT NATIONAL LLOYDS INSURANCE COMP.Al\TY, by and through its
      President, Darren E. Parmenter, 510 North Valley Mills Drive, Waco, TX 76710.

       Plaintiff requests that the above-named Defendant, National Lloyds Insurance Company,

disclose, within the time ordered by
                                  .  the Court,
                                          .     the information or material described in the

following Requests for Production ofDocuments Pursuant to Temporary Restraining Order.




                                            -1-



                                                                                               R.0072
Respectfully submitted,


MOSTYN LAW

  Isl J. Steve Mostyn
J. Steve Mostyn
State Bar No. 00798389
3810 W. Alabama St.
Houston, Texas 77027
(713) 861-6616 (Office)
(713) 861-8084 (Facsimile)
jsmdocketefile@mostynlaw.com

 Isl Amber Anderson Mostyn
Amber Anderson Mostyn
State Bar No. 90001704
3810 W. Alabama St.
Houston, Texas 77027
(713) 861-6616 (Office)
(713) 861-8084 (Facsimile)
ALA_Teamefile@mostynlaw.com

 Isl Gregory F. Cox
Gregory F. Cox
State Bar No. 00793561
6280 Delaware Street
Beaumont, Texas 77706
(409) 832-2777 (Office)
(409) 832-2703 (Facsimile)
gfcdocketefile@mostynlaw.com

ATTORNEYS FOR PLAINTIFF




 -2-



                               R.0073
     PLAINTIFF'S REQUESTS FOR PRODUCTION PURSUANT TO TEMPORARY
                          RESTRAINING ORDER


1.    All documents and communications sent by National Lloyds containing language
      identical or similar to the documents attached hereto as Exhibit 1 smce March 2012,
      including all drafts.

       RESPONSE:



2.    All documents and communications that National Lloyds sent to or received from an
      insured following the insured's termination of its attorney representation agreement since
      March2012.

      RESPONSE:




                                             -3-



                                                                                               R.0074
 4/g/15
 *>e.f'RO
 ·2004~1.Vf!
 MCALl!H, 'fX 1as044'ts2

 Ml ~H-HGICsliQe~
 c,.rAoeat,-
 0na12~2~stht1•~v~ 1 ddir,dto
1roourtart10t;'~· t&mld.i!nCI th' 1#9 and
                                               N••
                                                UiiY'9imurtltit·cq(IVOlf blhil~·«YoUr~tM
                                           ecapo« ••~~we~~ to·• 11
 dtmMcL 'H~, Wt WVllltl flH) IUolYo' lfW,CWft!,
 w•.r11
     ..po•.    W'thut=.-ritlf fndnu.•At tfill.·ttlmcow rttillll5\ecUnt'Olrllalkxj ~ vv~rvm Utelt tttto.m11y
 ~tad to lflll oltfm, TQ dltft wt lmvO not~ tf\I·N:i;ilded l/lforn'raUCl!I. Nitkinal .Uovds InlUllDOIQimpm/11
 aoalllbJ!_~lll.. fatt.•ndr.t$tnl~~~.Jll'l(l·WAJia'p9.tllaCtQ..-~•et&o'"'/..,....,OQ'
-a..re~~•111ttdr~                                         .
-~f/U1to11we~an~vrvaurut0mer'•P~ll\ct~•ndlbl'lQ$etllathi.ttarMW'il:btM
 tttomD'/. This offer ~•,.:i.;1rf·1'1t1~~ Ylo~hi'o'lt ~n •II• izt ·m."4 ·1t11t ~lllMllto!Rl dltKttf ~
your~fnotl!Jrt\ICOl1Wf_..llt611i!n.

 ~ vou·hw! canbld'1ilh · ~ .iilelll reqare.or ll1V mannvJn?ltlfdt• DiJi tilt lnay; wahnt"1$1i_.a;tontl                                         ! .·
           .JI; .pJMl. ~Wllttnlit·~yO!t.\Q·~
tofilfp"-Hhttl                                .- · . .Ylllll'~lD.temi'a
                                                                  . · ·. • .. ""1tdumey,
                                                                                     .
~lp;-!fflfl111•~r.IWW11111!»~~"1a~p_, ~uu11clo9edtaof Wllt,..-lhlf. 11$ · •                                 • ••
OUl'Plf'""YobJldlva.l!.lhe fJl'OPlr·~~.4f y1>11r~dJMm.·

......,,
Sl!Ot;(!houbiM! anvqvU1ontlll'canCilntt~tolitact.u1iUtwlWll!tfl6rbl!low•




                                                                                                                                   i'
                                                                                                                                   I!
                                                                                                                                   I
                                                                                                                                   l
                                         EXHIBIT                                                                                   I
                                I              I                                                                                   II
                                                                                                                       R.0075
                                                                                                                                   I
 TOI
 Np:llq, 6GPt•nd Auodates, P~tc:
 Uto1111$1·f1rkwll'/        .     .
 l'lt1\lftott1 'IX 'i1058

 l!r"Onu




   •'
 De•rAraut1~ J(e>g1.1ndA$SOtflttt, PLl~
   ~·
 ·~.be'a.dWHd.that t-WOOld llkf to termfnatltoiltt~Y"lil.ktntlttadontblp an tlt•lbewt·t,11r-.11etd
  m:amr.. AhV·Pt!Yl#OhttQmtyJemt,ltld~p1tttht_.tothf$.MaHBr 1» h..-l))v:t.vobd. Yo1i-•• inm,r~dt(I
. c11~ttW4M"i5-0n th!Smattl!f andtttllfi!I ilJffllts•tJoc1iitjJ                                        N
                                      Mostyn Law
                                            August 10, 2015

Via Facsimile : 713-580-8910
Scot Doyen
DOYEN SEBESTA, LTD., LLP
Paragon Center One
450 Gears Road, Suite 350
Houston, Texas

Via Facsimile : 214-871-8200
J. Richard Harmon
Jennifer Kearns
THOMPSON, COE, COUSINS & IRONS, LLP
Paragon Center One
450 Gears Road, Suite 350
Houston, Texas

Via Facsimile : 956-580-9688
Ricardo L. Salinas
LAW OFFICES OF SALINAS-FLORES
2011 N. Conway Avenue
Mission, Texas 78572-2965

        Re: Cause No . C-2916-15-C; Arguello , Hope and Associates , PLLC, Individually and on
        Behalf of All Others Similariy Situated v . National Lloyds Insurance Company; In the
        139th Judicial District Court of Hidalgo County, Texas

Counsel:

         It has come to our attention that Exhibit A was inadvertently left off the service copy of
the executed Temporary Restraining Order & Order Setting Hearing for Temporary Injunction.
Please see Exhibit A to the TRO attached.       Accordingly, we will agree to extend the deadline for
your responses to these requests for production until ten (10) days from today.         Please contact me
with any questions or concerns.


                                                                         Sincerely,

                                                                      4z x
Enclosure as stated.


                                                                                                            B
                                                                                                            R.0077
                                                                                       Electronically Filed
                                                                                       8/6/2015 11:45:00 AM
                                                                                       Hidalgo County District Clerks
                                                                                       Reviewed By: Taylor Saenz


                                       CAUSE NO. C-2916-15-C

 ARGUELLO, HOPE, AND ASSOCIATES,                                     INTHE DISTRICT COURT OF
 PLLC, INDIVIDUALLY AND ON
 BEHALF OF ALL
 OTHERS SIMILARLY SITUATED,
 Plaintiff,
                                                                      HIDALGO COUNTY, TEXAS
 VS.

 NATIONAL LLOYDS INSURANCE
 COMPANY,
 Defendant.                                                              139th 7UDICIAL DISTRICT


       TEMPORARY RESTRAINING ORDER & ORDER SETTING HEARING FOR
                       TEMPORARY INJUNCTION



         After considering Plaintiff Arguello, Hope, and Associates, PLLC's, individually and on

behalf of all others similarly situated ("Plaintiff' and collectively, "Class Members"), application

for temporary restraining order, the pleadings, the affidavits, and arguments of counsel, the Court

finds there is evidence that barn is imminent to Plaintiff and Class Members, and if the Court

does not issue the temporary restraining order, Plaintiff and Class Members will be irreparably

injured because National Lloyds      Insurance Company ("Defendant" or "National Lloyds") will

continue to unlawfully interfere with existing attorney representation    agreements of Plaintiff and

Class Members causing the loss of innumerable clients, the inability to recover expenses spent

on Plaintiff's and Class Members' cases, an indeterminable amount of Plaintiffs and Class

Members' law firms' goodwill, and the overall future business of Plaintiff and Class Members.

        An ex parte order, without notice to Defendant, is necessary because there was not

enough time to give notice to Defendant, hold a hearing, and issue a restraining order before the

irreparable injury, loss, or   damage would occur.     Specifically, without a temporary restraining



                                                 -I-




                                                                                                                 R.0078
                                                                                                 Electronically Filed
                                                                                                 816/2015 11:45:00 AM
                                                                                                 Hidalgo County District Clerks
                                                                                                 Reviewed By: Taylor Saenz


 order in place immediately, Defendant will continue sending these unlawful communications to

 persons it knows are represented by counsel, causing imminent, irreparable damage to Plaintiff

 and Class Members as discussed above.

          Therefore, by this order, Defendant National Lloyds and its agents, employees, trustees,

attorneys, representatives, and those persons in active concert or participation with them who

receive actual notice of this order by personal service or otherwise, are hereby

          1.     RESTRAINED from sending letters or similar communications to its agents or

insureds relating to or concerning Plaintiff's and Class Members' attorney-client representation

agreements;

          2.     RESTRAINED from destroying all documents and/or communications relating to

or concerning Plaintiff's and Class Members' attorney-client representation agreements; and

          3.     Defendant National      Lloyds is hereby ORDERED to respond to                      all requests

propounded in Exhibit A, attached hereto, within ten (10) days of entry of this order.
          4.     Plaintiff shall post bond in the amount of $t 00.00           under Rule 684 of the Texas

Rules of Civil Procedure.

          5.     This order shall expire by its terms on August 13 2015, at which time a hearing

on temporary injunction shall be held in this Court at         9:00    AM/PM to determine whether this

temporary restraining order should be made a temporary injunction pending a full trial on the

merits.


          ISSUED this 6th      day of    August             at 10:15     � .       M




                                                  Hon. Roberto Flores


                                                     -2-
                                                                                                    rue copy I certify
                                                                                                  URA HINOJOSA
                                                                                        Distri           idalgo County, Texas
                                                                                   BY                                Deputykl0
                                                                                                                           R.0079
                                                          OFFICIAL RECEIPT
                                                     Laura Hinojosa
                                                   Hidalgo County District Clerk
                                              P.O. Box 87 , Edinburg, Texas 78540
                                           phone : 956.318.2200        fax: 956.318.2251
                                                  districtclerk @co.hidalgo.tx.us
                                                                        ;NtY   F-1-




Payor                                                                                                                         Receipt No.
LAW OFFICE OF GILBERT HINOJOSA                                                                                          SR-2015-1005
                                                                                                                         Transaction Date
                                                                                                                              08/6/2015
 Descri tion                                                                                                               Amount Paid 1
 On Behalf Of National Lloyds Insurance Company
              C-2916-15-C
              Arguello , Hope , & Associates , PLLC, Individually and on behalf of all Others VS   . National Lloyds
              Insurance Company
              Bond Account
                                       Bond (CV)                                                                                 100.00
                                       SUBTOTAL                                                                                  100.00

                                                                                              PAYMENT TOTAL                    100.00

                                                                                        Check (Ref #2480) Tendered               100.00
                                                                                                       Total Tendered            100.00
                                                                                                               Change              0.00
C-2916 -15-C VOL 21/15

                                      08/06/2015                    Cashier Lidia E                         Audit
                                      11:51 AM                       Station LE                         12083912
                                                         OFFICIAL RECEIPT




                                                                                                                              R.0080
                                    CAUSE NO. C-2916-15-C

ARGLTELLO, HOPE, AND ASSOCIATES,                                  IN THE DISTRICT COURT OF
PLLC, INDIVIDUALLY AND ON
BEHALF OF ALL
OTHERS S IMILARL Y SITUATED,
Plaintiff,
                                                                   HIDALGO COUNTY, TEXAS
VS.

NATIONAL LLOYDS INSURANCE
COMPANY,
Defendant.                                                           139th JUDICIAL DISTRICT


                                           EXHIBIT A

  PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS PURSUANT TO
                    TEMPORARY RESTRAINING ORDER


TO: DEFENDANT NATIONAL LLOYDS INSURANCE COMPANY, by and through its
    President , Darren E. Parmenter , 510 North Valley Mills Drive , Waco, TX 76710.

       Plaintiff requests that the above-named Defendant, National Lloyds     Insurance Company,

disclose , within the time ordered by the Court, the information or material described in the

following Requests for Production ofDocuments Pursuant to Temporary Restraining Order.




                                                                                                   R.0081
Respectfully submitted,


Mos TYN LAw

  /s/J. Steve Mostyn
J. Steve Mostyn
State Bar No. 00798389
3810 W. Alabama St.
Houston, Texas 77027
(713) 861-6616 (Office)
(713) 861-8084 (Facsimile)
jsmdocketefile@mostynlaw.com

  /s/Amber Anderson Mostvn
Amber Anderson Mostyn
State Bar No. 90001704
3810 W . Alabama St.
Houston, Texas 77027
(713) 861-6616 (Office)
(713) 861 -8084 (Facsimile)
ALA_Teamefile@mostynlaw.com

  /s/ Gregory F. Cox
Gregory F. Cox
State Bar No. 00793561
6280 Delaware Street
Beaumont, Texas 77706
(409) 832-2777 ( Office)
(409) 832-2703 (Facsimile)
gfedocketefile@mostynlaw.com

ATTORNEYS FOR PLAINTIFF




                               R.0082
     PLAINTIFF 'S REQUESTS FOR PRODUCTION PURSUANT TO TEMPORARY
                            RESTRAINING ORDER


1.    All documents and communications sent by National Lloyds containing language
      identical or similar to the documents attached hereto as Exhibit I since March 2012,
      including all drafts.

      RESPONSE :



2.    All documents and communications that National Lloyds sent to or received from an
      insured following the insured ' s termination of its attorney representation agreement since
      March 2012.

      RESPONSE:




                                              -3-



                                                                                                     R.0083
                             K O M "A q U AM
                                      m.� aw.� mauao
  1f� ru
  NORM

        nr
  p 4 of t m w"MmM"

 +w � r"u� � a� �■dma�           ►arxaw.
                         urndtpthM                 or w°� �"r4"� ea � � "..eoa�
                                  mMdl� opd� m� ulna�                     a� ►er.
 d.� d, naxno,� �woob dueIGUcYpn.
 p0►Irtoprc�       y� a� urdw� i� t+wwrrorou►
                                            M�etlM,aMtrMhnroArcfrour     . aae� w/Mraaa
                                                                         C
 d� wnetaroidia
 dng1Y� ONxalln� ,0Ad1ga4pwgnatyEcr              p� gfpf    �     lN       ilnt7e� lrMbtlr
 Your      iltl� krA1                           *4bw            io n &        opkOwctlyEo



 wa,mr� m� a+r� we� na� r� ►
                           .nwawnn.
                                                  Irlminwfow"
                                                  ..
       1aGIa� a
 1111q4d             uwr ne� vtwa+wrewyv� uama    + +mon .,,� .n�        .u.'oann
 Mhapet
 ar      4' , ' � r� NDzy4sarnm
                     o�              � pgl uesywirsl
                                              IAeaid7eld�
                                                       mwmealVMt�
                                                               .IM�prak�As� ' nty

Sp iliIwuMmuxmiaaonpormr         mpk. s++eMaxwrtarrmatuueaaa




Yeae       her.�
n� oa          q


an wa
*1*'�lptl1*1p111►t ASVW




                                                                                             R.0084
 To
 ArymagH$iwdMSaS4tc
 Hort ;TM 7l
 Van


ilaTI       dr nlaet,claNl$beNjSSSt/4t      awiftfotdtnurma4msmy

nur� w a►
        iotneadik      ptir,�Ptl� .
  6•
$$s.b i a d. MIwa0f911� 1dNNnflNkr014                     arr� jNy60YM� iYNllpld
mtW NWP0tafi*z$y S uWp               � gtoth�asrr,hssyard� s .i taM taa to
           tlrkmtratlndae� malltlks +gagatldMMhayWf ►lQNyltl� aei6aNn

Shanty.




                                                                                   R.0085
Send Result Report                                                                                                                         CCKYOEER2
MFP
                                                                                                                                                        08/10/2015 15:32
Firmware Version       2NM 2000.002.202 2014.10.22                                                        [21IM1000.006.0021 [2 iiN{M 1100.001 .0041 [2NM7000.002.2011



Job No . : 000188                    Total Time : 0°00'57"                         Page: 009




Complete
Document:              doc00018820150810153053




                                                                               N



                                                                       Mostyn Law
                                                                            August 10,3015

                               V' us Facslmfe : 713-SBF891g
                               SamDoyen
                               DOYEK SEBESTA , LTD.. LLP
                               Paragon Center One
                               450 Gean R, 4 Seite 350
                               Houston, Taxes

                                Via Facsimile : 214-871-8700
                                J. Riobard Hanson
                                Jennifs. Kearns
                                THOMPSON. COE. COUSINS & IRONS, LLP
                                Paragon Center One
                                450 Gem Road, Suite 330
                                Houston, Texas

                               Vt. Faealmfes 9 6SS0-%8B
                               Ricardo L. Salines
                               LAW OFFICES OF SALINAS -FLORES
                               2011 K. Conway Avenue
                               B,Gssion, Texas 78572-2965

                                           Ra: Causc No. C-2916-15-C; Arguello       , Hope and Aaaociataq PLLC , ludividuallyand on
                                           Rehalf of A0Othata Similaxiy Simamd v       . NWional Lloyds Insurance Company; In the
                                           139th Judicial A'atrim Courtof Hidalgo County, Tcxec

                                Co u n se l:


                                          It has come to our attentim that Exblblt A was tradvgteetly left off the service copy of
                                the executed Temporary lksnaiaing Order & O            rder Soning Hearing for Temporary Injunction.
                                Please see Exhibit A to the TRO attached . Accordingly ; we wBl agree to extend the deadline for
                                your tr sponeca to time requests for production WE ten (10) dayi from Wday . Please contact me
                                with any Questions or concerns.


                                                                                                       Sieceely,

                                                                                                                         h'j
                               Enclosure as staled




No.    Date and Time    Destination                                                          Times      Type               Result         Resolution/ECM
001     08/10/15 15:31 7135808910                                                            0°00'57" FAX                  OK             200x100 Normal/On




                                                                                                                                                                R.0086
                                                                                                                                                          [ LSH5101618
                                                                                                                                                                   1
Send Result Report                                                                                                                                 CeKMOCERM
MFP
                                                                                                                                                              08/10/2015 1544
Firmware Version       2NM 2000.002.202 2014.10.22                                                       [2NM1000.006.002]        [2NM 1100.001.004]       [2NM_ 7000.002.201]
                                                                                                                             I€Pi€£II'sz.,i� �k

Job No . : 000191                  Total Time: 0°03'05"                          Page: 009




Complete
Document:              doc00019120150810154012




                                                                             K



                                                                      Mostyn Law
                                                                          August 10, 2015

                                Via Faahetle , 713-SS1M9tu
                                S o o tS o o t D n rrn
                                DOYEN SERESTA, LTD., LLP
                                Paragon Center One
                                450 Gems Reed , Saito 350
                                Houston, Texas

                                VM Facsimile . 214.877-
                                J. Richard Hermon
                                Iennifar[Camme
                                THOMPSON : COR, COUSINS & ERONS, LLP
                                Paragon Center One
                                430 Goats Road, Suite 350
                                Hoe.ton, Texas

                               Via Facsimile : 956.580.96Ss
                               Ricardo L. Salina.
                               I-AW OFFICES OF SALNAS              -FLORES
                               2011 N. Conwav Avenue
                               Mission, Texas 7g572-2965

                                       Re: Cause No . C-2916.15-C ; Arguello, Hope and Associates , PILO , individually and on
                                       BehalfofAll Other Similarly Situated v. National Lloyds Insurance Company; In the
                                       1391 Judicial District Court of Hidalgo County, Texas

                                Counsel:
                                         It hay =e to our attention tbat Exhibit A was inadcaceody        ]eh off tba service copy of
                                the executed Temporwy Restraining Order &.Otdc Setting Hmiog for Tempemry Injunction.
                                Pleats see Exhibit A to the 7RO attached Aeeordingly      , we will @pce to extend the deadline for
                                your responses to these requests for production until ten pD ) days from today . Please oonmot me
                                wimanyquc.Uoas or concerns     .


                                                                                                      Sincmely,



                               Encloewe as stated.
                                                                                                   '04111, pI---

No.    Date and Time    Destination                                                      Times         Type               Result                  Resolution/ECM
001     08/10/15 15:41 12148718209                                                          0°03'05" FAX                  OK                      200x100 Normal/Off




                                                                                  1
                                                                                                                                                                       R.0087
                                                                                                                                                                1 LSH5107678 3
Send Result Report                                                                                                                                           19 KYOEERa
MFP
            .:::   .:::    : : . . . ..:. . -           1111.1 ..                                                                                                      08/10/2015 15:35
Firmware Version          2NM2000 . 002.202 2014 .10.22                                                          [2NM1000.006 0021[2NM1100. 001.0041[2NM 7000. 002.2011
                                                                                                                                      O W Y H E , , , SiSf



Job No.: 000190                                 Total Time : 0°01'35"                    Page: 009




Complete
Document:                 doe00019020150810153349




                                                                              Mostyn Law

                                                                                   August 10, 2015

                                         Via Facaimib : 711-80.8910
                                         Scot Doyes
                                         DOYEN SEBESTA , LTD, LLF
                                         Paragon Center one
                                         450 Gem Road , Suite 350
                                         Houston, Texas

                                         V.       - 1e:214- 71-
                                         J Richnd Hendon
                                         Jennifer K eems
                                         THOMP 'SOIc, COE , COUSINS & IRONS, LLP
                                         Paragon Conner One
                                         450GearsRoad , Suite350
                                         Houston, Texas
                                         Vta P'enimtle : 956-3811-9688
                                         Ricardo L . Salinas
                                         LAW 01FICES OF S.ALINAS-PLARES
                                         2011 K Coavay Avenue
                                         Mission. Teas 75572-2965

                                                  Re: Cause No . C -2916150 ; -A "110, Hope and Associates , PLLC , Individually and oL
                                                  Behalf of All 001ota Siroilady Situated v. 'National Lloyds Insoranoe C iupmy; In the
                                                  139th Swtieisl District Court of Hidalgo County, Texas

                                         Counsel:

                                                  It has come to our allentioa  that Exhibit A was Inadvertently left off  the service copy of
                                         the executed Temporary Restraining Order        & Order Seating Herring for Temporary Injunction.
                                         Please see Exhibit A to the 7RO attached . Accordingly , we will egrtc to extend the deadline for
                                         vow responses to these mquesse for prod=um          undl ea (10) days Iten today Please contact me
                                         with any questions or cymceres.




                                         Enelosuse as stated.




No.    Date and Time       Destination                                                            Times         Type               Result                    Resolution/ECM
001     08/10/15 15: 34 19565809688                                                                  0°01'35" FAX                  OK                        200x100 Norma1/0n




                                                                                            1
                                                                                                                                                                                 R.0088
                                                                                                                                                                          [ LSH5107678
                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❶                                                               ❷                               ❸                                                               ❹                                                       ❺                                       ❻                       ❼                                                           ❽                                                           ❾                   ❹                                       ❿                                               ❷           ❷                       ➀                                                               ➁                           ❾                           ❷       ❸                           ➂




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ➃                                                           ➄                                               ➅                                                                               ➆                                           ➄                                       ➅                                                       ➇                                                           ➆                                               ➈                                                                       ➉                                                   ➊               ➋                                   ➃                                       ➊                   ➇                                   ➅                                           ➌                   ➍




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ➎                                                                       ❾                                   ➂                                                               ❿                                                           ❷                                   ➏                                                           ❼                                                                       ➐                                                           ❼                                               ➑                                           ❽                                   ❺                           ➀                                                       ➒                                   ❾                       ➓           ❺       ❻       ❾       ❹       ❺   ➐       ❷       ❸       ❻       ➔       ➓




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        →                                                                       ❸                                                                   ➣                                                           ❾                       ❸                                                       ↔                                                                       ❸                                                               ➂                                                                   ↕                                               ➀                                           ➊                                           ➙                                               ❻                   ➀                           ➓                       ❺       ❿               ❷       ➎       ❾   ➂       ❿       ❷       ➏       ❼




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✁                                                                                   ✂                                                                                       ✄                                                                   ☎                                                                                                       ✆                                                                               ✝                                                                                       ✞                                                                                                                                           ✟                                   ✠                                                               ✡                                                                   ☛                                                           ☞                                                       ✟                                           ☛                                                                       ✌                                                                       ✟                                                        




                ✁                                       ✍                                                                   ✎                                                                   ✂                                                                       ☎                                                                           ✏                                                                                   ✏                                                                           ✝                                                                                                           ✑                                                   ✒                                                                                                               ✝                                                                                           ✓                                                                                   ☎                                                                               ✑                                                                   ✁                                                                           ✆                                                                                               ✔                                                                                                                                   ✁                                                                                               ✄                                                                       ✄                                                                           ✝                                                                                                                                                                                       ✕                                       ✁                                                                                       ✖                                                                                   ☎                                                                           ✄                                                           ✑                                                                                                                                   ✗                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ✕                                                       ✆                                                                                                               ✖                                                                                       ✒                                                                                           ☎                                                                                                       ✔                                                                               ✕                                           ✄                                                               ✖                                                                                                   ✍                                                                                                   ✕                                                                                                                           ✖                                                                                                                                                                                                                                                                       ✝                                                                                                               ✂                                                                           ✍                                                                                   ✖                                                                               ✝                                                                   ✘




                ✓                   ✏                                                           ✏                                                                                                                                           ✑                                               ✕                                           ✆                                                                                               ✔                                                                                       ✕                                               ✙                                                                                           ✕                                                   ✔                                                                                                   ✂                                                                                   ✁                                                                                           ✏                                                                                   ✏                                                                                           ✚                                                                                                   ✁                                                                                                   ✆                                                                                                           ✔                                                                                                                           ✝                                                                                                       ✆                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✗




                                                ☎                                                       ✒                                                                           ✁                                                                   ✏                                                                       ✘                                                                                                                       ✝                                                                                               ✘                                                                                                       ✁                                                                                           ✏                                                                                   ✏                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✗
                ✛




                ✝                                           ✖                                                               ✒                                                                   ☎                                                               ✍                                                                                   ✄                                                                                                           ✄                                                       ✕                                                   ✜                                                                                                                           ✕                                               ✏                                                                                   ✁                                                                                                   ✍                                                                                   ✏                                                                                           ✚                                                                                                       ✄                                                                           ✕                                               ✖                                                                                           ✂                                                                                           ✁                                                                                                   ✖                                                                                           ☎                                                                           ✔                                                                                   ✑                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ✗




                ✓                   ✢                           ✣                                               ✤                               ✥                                               ✦                                   ✤                   ✧                                       ✧                               ✑                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✗




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✗                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ✒                                                                                                               ✕                               ✔                                                                                               ✁                                                                           ✏                                                                                       ✎                                                                               ✝                                                                                                                                                                                                                                   ✝                                                                               ✂                                                                                                                               ✆                                                                                                               ✖                                                                                               ✚                                                                                                       ✑                                                       ✖                                                                   ☎                                                                   ★                                                                           ✁                                                               ✄




                ✙                                       ✄                                       ✞                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✗




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✗




                ✆                                       ✁                                                                   ✖                                                       ✕                                       ✝                                                                           ✆                                                                                                       ✁                                                                           ✏                                                                                                                       ✏                                                                               ✏                                                                                   ✝                                                                                                   ✚                                                                                                   ✔                                                                                           ✄                                                                                                       ✕                           ✆                                                                                                   ✄                                                                   ✂                                                                                                       ✍                                                                                       ✁                                                                                                       ✆                                                                                                                                                                           ☎                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✗




                                                        ✝                                                                           ✜                                                                                   ✓                                                           ✁                                                                                   ✆                                                                                                       ✚                                                                           ✑                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ✗




                ✔                                       ✩                               ✧                                           ✩                                   ✥                                                   ✪                                                       ✣                                               ✥                                                                                       ✦                                           ✞                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ✗                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ☛                                                           ✫                                                           ✡                                                   ✦                                   ✬                                                                                                               ✭                                                       ✂                                                                       ✔                                                                                                           ✕                                                                                                                                   ✕                                                   ✁                                                                                                                           ✏                                                                                                                                               ✔                                                                                   ✕                                                               ✄                                                           ✖                                                                       ✍                                                                       ✕                                                                                           ✖




                                                                                                                                                                                                                                                                                                                                                                                                                                ✝                                                                               ✍                                                                                                       ✔                                                                                       ☎                                                                                       ✍                                                                                                                       ✝                                                                                                       ✆                                                                                                                               ✓                                                       ✏                                                                                       ✁                                                                                                   ✕                                               ✆                                                                                                       ✖                                                                                   ✕                                                           ✘                                                                   ✘                                                                       ✄                                                               ✮                                                                       ✜                                                                                                           ✝                                                                                           ✖                                                                               ✕                                       ✝                                                                                           ✆                                                                                                           ✘                                                                               ✝                                                                                                       ✍                                                                                                                   ☎                                                                                                   ✜                                                                                                                               ☎                                                                                   ✍                                                                                       ✎                                                                                                   ☎                                                                                   ✆                                                                                                                                                                       ✚                                                                                                   ✒                                                                                                   ☎                                                                                               ✁                                                                               ✍                                                                                                       ✕                                                                       ✆                                                                                                                       ✎




    ✯                   ✯                                           ✯                                               ✯                                           ✯                                                   ✯                                               ✯                                                   ✯                                                                       ✯                                                                   ✯                                       ✯                                                                       ✯                                                               ✯                                                               ✯                                                           ✯                                                                       ✯                                                           ✯                                                                       ✯                                                           ✯                                                           ✯                                                           ✯                                                   ✯                                                       ✯                                                                               ✯                                                                   ✯                                                                           ✯                                                           ✯                                                               ✯                                                                   ✯                                                                   ✯                                                   ✯                                                               ✯                                               ✯                                                                   ✯                                                       ✯                                                                   ✯                                               ✯                                                       ✯                                                       ✯                                                       ✯                                                               ✯                                                       ✯                                                       ✯                                                               ✯                                                               ✯                                                               ✯                                                               ✯                                                                       ✯                                                                       ✯                                                                       ✯                                                   ✯                                                                   ✯                                                       ✯                                                               ✯                                                               ✯                                                           ✯                                                   ✯                                                                   ✯                                                       ✯                                                           ✯                                               ✯                                                                   ✯                                                                   ✯                                                                   ✯                                                       ✯                                                       ✯                                                                               ✯                                                                                       ✯                                                                           ✯                                                                       ✯                                                               ✯                                                                           ✯                                                   ✯                                               ✯                                               ✯                                                   ✯                                                   ✯                                           ✯




                                                                                                                                                                                                                                                                            ✰                                                                   ✱                                                                       ✲                                                                           ✳                                                                                       ✴                                                               ✵                                                           ✶                                               ✷                                       ✸                                                       ✱                                                                   ✹                                                       ✺                                                           ✻                                   ✼                                                                       ✽                                                                               ✾                                                   ✴                                                                   ✼                                                                       ✿                                               ✻                                       ❀                                                           ✲                                                           ✶                                                   ✲                                                           ❀                                                                           ❁                                                                       ❂                                   ❃                                                               ❄                                   ❅                                                   ❆                                   ❄       ❇                               ❇                                                               ❈                               ❉                                                           ❊                                                                               ❋                                                                               ●                                                   ❍                                       ■                                                                   ●                                                               ❅                                                           ❏                                                   ❑                                                                                                   ▲                                                                                                                           ▼                                                           ❆                           ❄                                           ▼                                                               ❅                                                                                           ❆                               ▼                                                                                           ◆                                                                   ▼                                                           ❋                                                           ❖                                                                                           ●                                                               ❂                                                                                                                                  ●                                                       ❇                                                                           ●                                                               ❅                                                                                   ◗                                                                       ❃                                                       ❅                                                                           ❆




❘                                       ❃                                           ❆                                   ❄                           ▼                                       ❅                                                   ❃                                                   ❂                                                   ❙                                                                                   ❂                                       ▼                                       ❑                                                                       ◗                                                               ❉                                                               ❚                                                       ❅                                                                   ❉                                           ❯                                                                   ❍                                               ❃                                                               ❅                                                                   ❏                                       ●                                                                                               ◆                                                                               ▼                                                                       ❋                                                                           ❖                                                                                       ❃                                                               ❅                                                               ❑                                                                                   ❆                           ▼                                                                                               ❱                                                                               ●                                           ❉                           ❖                                                                       ▼                                                       ❅                                                       ◗                                                                                           ❆                               ▼                                                                                       ❱                                                               ●                                                                           ❲                                                       ❯                                                   ●                                                               ❉                                                   ❆                                               ❉                                                                   ❇                                                       ▼                                                               ❍                                                                       ❁                                                                                       ❍                                       ▼                                                           ◗                                                   ❯                                                               ❏                                               ❆                                           ❄                           ▼                                               ❅                                                                                                       ▼                                               ❇                                                                                                                                                                  ▼                                                                               ❏                                                                           ❯                                                                           ❋                                                                                                                           ●                                           ❅                                                                   ❆                           ❉




        ❁                   ❯                                               ❍                                                   ❉                           ❯                                                   ❃                                           ❅                                                       ❆                                                                       ❆                                       ▼                                                                                           ❳                                                               ●                                                   ❋                                                                       ❖                                                                                               ▼                                                       ❍                                               ❃                                                                   ❍                                   ❑                                                                                                       ❱                                                           ●                                                   ❉                                                   ❆                                       ❍                                                   ❃                                                                   ❄                                               ❅                                                       ❄                                   ❅                                                       ■                                                                                                                       ❨                                                               ❍                                                   ◗                                                                   ●                                                   ❍                                       ❩                                                       ▲                                                                                               ▼                                                           ❆                           ❄                           ▼                                                                   ❅                                                                   ❇                                           ▼                                                               ❍                                                                                           ◆                                                                       ▼                                                                   ❉                                                   ❆                                               ❉                                                           ❩                                                           ❃                                                               ❅                                                           ◗                                                                               ▲                                                                                                                   ▼                                                   ❆                               ❄                                   ▼                                                       ❅                                                                           ❇                                       ▼                                                                   ❍                                                                                           ❊                                                                               ❋                                                                   ●                                                                   ❍                                                                   ■                                                                                       ●                                                                           ❅                                                                       ❏                               ❑




        ❬                                           ●                               ❃                                                       ❍                               ❄                               ❅                                       ■                                                           ✸                                                               ✷                                       ✱                                                               ✲                                                                       ✶                                               ✲                                                       ✿                                               ❭                                                           ✴                                                                       ✼                                                               ✿                                               ✲                                                       ❪                                           ✿                                                   ❫                                                                   ✷                   ✱                                                       ✲                                                                       ✶                                       ✲                                                                   ✷                                   ✴                                                                   ✸                                                               ✷                                   ✱                                                                   ✲                                                                                   ✲                                                   ✺                                                   ✻                                       ❀                                                               ✲                                               ✼                                                           ✾                                               ✲                                                                           ✹                                                       ✼                                                       ❀                                                                                       ✶                                   ✲                                               ✾                                                               ✴                                                               ✶                                       ❀                                                                                               ❴                                                                       ✲                                                               ❵                                                       ✴                                                   ✶                                               ✲                                                                                   ✻                               ✷                                           ✸                                                           ✹                                               ✼                                                   ❀                                                                                               ✷                           ✱                                                               ✲                                                                       ✹                                                               ✶                                       ✽                                                                   ✵                                                       ❛                                                                                                           ✲                                                                               ✼                                                                           ✷                                       ✿                                                                                                       ✴                                                       ❵                                                                       ✾                                               ✴                                                       ✵                                           ✼                                                   ✿                               ✲                                           ❜       ✸




            ❵       ✻           ✼                                               ❀                                                       ✿                                                           ✷                           ✱                                               ✹                                           ✷                                                                               ✿                                               ✹                                           ✻                                       ❀                                                                                           ❝                                                                                                                   ✴                                                                       ✷                           ✻                               ✴                                                                   ✼                                                                                           ✿                                                   ✱                                                           ✴                                                   ✵                                                           ❜                                       ❀                                                                                                       ❴                                                                               ✲                                                                           ❞                                                                                                   ❡                                                                               ❢                                                                                       ❣                                                                                   ✰                                                                                   ❤                                                           ✐                                                                                           ❥                                                                                       ✻                       ✷                                                           ✻                                   ✿                                                                           ✷                               ✱                                                       ✲                                                                   ✶                           ✲                                                               ❵                               ✴                                                                           ✶                                       ✲                                                                       ✸




                                                                                                                                                                                                                                                                            ❦
                                                                                                                                                                                                                                                                                                                                                                    ❡                                                                                       ✐                                                                                   ❤                                                                           ❡                                                                               ❤                                                                                   ✐                                                                                                                           ✷                                   ✱                                                           ✹                                                           ✷                                                               ✷                                       ✱                                                   ✲                                                                                   ✷                                       ✲                                                           ❜                                   ✲                                                               ❭                                                           ✱                                                                   ✴                                                                   ✼                                                                   ✻                       ✾                                                                                   ✱                                                               ✲                                                   ✹                                               ✶                                           ✻                               ✼                                                   ✽                                                                                       ❵                                       ✴                                                       ✶                                                           ❁                                                                       ❂                                   ❃                                                                   ❄                               ❅                                                               ❆                           ❄               ❇                                       ❇                                                                                   ❈                           ❉                                                                                                   ❊                                                                       ❋                                                                                   ●                                                   ❍                                                   ■                                                               ●                                                   ❅                                               ❏                                                   ❑                                                                                   ▲                                                                                                   ▼                                                                   ❆                           ❄                                                   ▼                                                           ❅                                                                       ❆                                                       ▼                                                                                                                                   ◆                                                                                                       ▼                                                                   ❋                                                                   ❖                                                                           ●                                               ❂




                                                   ●                   ❇                                           ●                                       ❅                                                   ◗                                           ❃                                                       ❅                                                               ❆                                                               ❘                                                                                       ❃                                                               ❆                           ❄                                   ▼                                                               ❅                                                                       ❃                                                       ❂                                                           ❙                                                                               ❂                                   ▼                                                   ❑                                                               ◗                                                   ❉                                                                       ❚                                                       ❅                                                                   ❉                                                       ❯                                                               ❍                                                   ❃                                                                   ❅                                                                       ❏                                                   ●                                                                                       ◆                                                               ▼                                                               ❋                                                                   ❖                                                                           ❃                                                           ❅                                   ❑                                                                                           ❆                                   ▼                                                                                       ❱                                                               ●                                                               ❉                                       ❖                                                                       ▼                                                           ❅                                                                           ◗                                                                                                       ❆                                           ▼                                                                                                   ❱                                                               ●                                                       ❲                                                                   ❯                                                           ●                                                       ❉                               ❆                                   ❉                                                       ❇                                                           ▼                                               ❍                                                                       ❁                                                                                       ❍                                               ▼                                                               ◗                                               ❯                                                                               ❏                                                                                   ❆                                               ❄                                   ▼                                                                       ❅                                                                                                           ▼                                           ❇




                                                   ▼                                       ❏                                               ❯                                           ❋                                                                   ●                                               ❅                                                               ❆                                       ❉                                                                           ❁                                                                       ❯                                                               ❍                                               ❉                                                       ❯                                                                       ❃                                                       ❅                                                                   ❆                                                           ❆                                       ▼                                                                                                       ❳                                               ●                                                   ❋                                                                           ❖                                                                                           ▼                                                                       ❍                                               ❃                                                                   ❍                                   ❑                                                                                                           ❱                                                                   ●                                                       ❉                                   ❆                                       ❍                                               ❃                                                       ❄                               ❅                                                               ❄                           ❅                                           ■                                                                                                   ❨                                                                                       ❍                                   ◗                                                       ●                                                       ❍                                                                   ❩                                       ▲                                                                                                               ▼                                                                   ❆                                           ❄                                           ▼                                                                       ❅                                                                       ❇                                               ▼                                                               ❍                                                                               ◆                                                                               ▼                                                   ❉                                               ❆                                   ❉                                               ❩                                                           ❃                                               ❅                                                                       ◗                                                                                           ▲                                                                                                   ▼                                                                           ❆                               ❄                                                       ▼                                                                               ❅                                                                                               ❇                                                               ▼                                                           ❍




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ➛                                                                           ➜                                                           ➝                                                                               ➞                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ➟                                                                       ➠                                                                                               ➡                                                                                   ➠                                                                                               ➢




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ➝




        ❊                   ❋                                                                       ●                                                   ❍                       ■                                                       ●                                               ❅                                                   ❏                                                           ❑                                                                                       ❬                                                                                       ●                                                       ❃                                                               ❍                                                   ❄                                       ❅                                                   ■                                                                                           ■                                                                                                           ✻                                   ✿                                                                                   ✱                                                   ✲                                           ✶                                                   ✲                                                           ❴                                                                   ❧                                                                                                       ✿                                               ✲                                                           ✷                                                                       ✴                                                   ✼                                                                                           ✷                               ✱                                                               ✲                                                                               ♠                                                           ♠                                                       ♠                                               ♠                                                           ♠                                                           ♠                                                                   ♠                                                   ♠                                                   ♠                                                                   ♠                                                           ♠                                                                                           ❀                                                                           ✹                                                           ❧                                                                                                               ✴                                                           ❵                                                                   ♠                                                               ♠                                                                       ♠                                                       ♠                                                           ♠                                               ♠                                                                   ♠                                                           ♠                                                       ♠                                                   ♠                                                                   ♠                                                                       ♠                                                               ♠                                               ♠                                                                           ♠                                                                               ♠                                                                               ♠                                                                                   ♠                                                                   ♠                                                           ♠                                                                   ✸                                                   ♥                                                   ♦                                                       ♣                                   q                                                       r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ➟                                                                                       ➠                                                                                               ➡                                                                                               ➠                                                                                                   ➢




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ➛                                                           ➤                                                       ➝                                                                                                       ➞                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ➝




                                                                                                                                                                                                                                                                            s                                                       t
                                                                                                                                                                                                                                                                                                                                                                                        ❞                                                                                               ❣                                                                           ❤                                                                                   ✐                                                                                                                   ✷                                                   ✱                                                       ✻                                   ✿                                                                               ♠                                                               ♠                                                                   ♠                                                       ♠                                                       ♠                                                               ♠                                                               ♠                                                                       ♠                                                                   ♠                                                       ♠                                                                       ♠                                                                   ♠                                                               ♠                                                                                       ❀                                                       ✹                                                   ❧                                                                                           ✴                                                           ❵                                                                   ♠                                               ♠                                                               ♠                                                       ♠                                                           ♠                                                   ♠                                                           ♠                                                                   ♠                                                               ♠                                                       ♠                                                                   ♠                                                                       ♠                                                                               ♠                                                                       ♠                                                           ♠                                                   ♠                                                               ♠                                                                       ♠                                                       ♠                                                           ♠                                               ♠                                                               ✸                                                               ♥                                                       ♦                                                               ♣                                                       q                                                                                       r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ♠                                                                       ♠                                                       ♠                                                                       ♠                                                           ♠                                                                       ♠                                                                       ♠                                                                           ♠                                                           ♠                                                           ♠                                                           ♠                                                               ♠                                                               ♠                                                       ♠                                                   ♠                                                                   ♠                                                   ♠                                                               ♠                                               ♠                                                                   ♠                                                                   ♠                                                               ♠                                                       ♠                                                                   ♠                                                                               ♠                                                                           ♠                                                                                   ♠                                                                       ♠                                                           ♠                                                                       ♠                                                       ♠                                               ♠                                           ♠                                                   ♠                                               ♠




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s                                                                                   t                                                                                                                                                       t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✉                                                                           ❡                                                                                       ❤                                                                                                                                                                                                   ✐                                                                                                                                                   ❣                                                                                           ❞                                                                                                                       ✈                                   ✇                                                                                                   ✐                                                                       ❞                                                                                               ❤




                                            ❦                                                                                                                       t                                                                                       s                                                                                                                                                                                   ❦                                                                                               ①
            ✳                                                                                               ✉                                                                                           ❤                                                                                                                                                       ✰                                                                                                                                                                                                                                       ❞                                                                                       ✶                                       ✲                                                               ✽                                                                                           ✳                                                                                           ✴                                                           ②                                                                   ✸                                                           ✽                                                   ❵                           ✾                                                                   ❀                                                                       ✴                                                                   ✾                                                           ③                                                               ✲                                                       ✷                                       ✲                                                           ❵                                           ✻                       ❜                           ✲                                                       ④                                                                                                                       ❛                                                                                       ✴                                                   ✿                                           ✷                           ❧                                                           ✼                                                           ❜                               ✹                                               ⑤                                                                                           r                       ✾                                                                   ✴                                                       ❛                                                                                                       ❥                                                                   ❢                                                                                                           ❛                                                                                                   ❴                                                           ✲                                               ✶                                                                                       ❢                                                                               ✼                                                           ❀                                           ✲                                                               ✶                                           ✿                                   ✴                                               ✼                                                                                                           ❝                                                                                                                   ✴                                                   ✿                                               ✷                                               ❧                                                                                           ✼                                                                       ✸




                                                                                                                                                                                                                                                                            ❢                                                                                       ⑥                                                                               ❢                                                                                   ♠                                                               ✰                                                                       ✲                                                       ✹                                                               ❛                                                                                               ✲                                                           ❵                                       ✻                                   ❜                                   ✲                                                           ④                                                                                                       ❛                                                                                               ✴                                                                       ✿                                               ✷                                               ❧                                                           ✼                                                               ❜                                   ✹                                                                   ⑤                                                                                           r           ✾                                                       ✴                                                               ❛                                                                                               ❥                                                           ❞                                                                           ✻                           ❜                                   ❴                                                           ✲                                               ✶                                       ✷                       ✴                                                                                       ⑦                                                                                                               ✻               ✼                                                                       ✴                                               ⑧                                               ✴                                                                           ✿                                                           ✹                                                           ✸                                                           ✽                                                       ✱                                                               ✻                               ✼                                                           ✴                                                           ⑧                                               ✴                                           ✿                                                   ✹                                               ④                                                                                               ✽                                                                   ✱                                                                   ✻                                                   ✼                                                               ✴                                   ⑧                                           ✴                                                                               ✿                                                                   ✹                                                                   ❜                                                       ✹                                                   ⑤                                                                                                           r                   ✼                                                       ✲                                       ✷                                       ❥




                                                                                                                                                                                                                                                                            s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           s
                                                                                                                                                                                                                                                                                                                                    ✾                                                                       ✴                                                               ✷                                                       ✐                                                                                               ✴                                                       ❧                                                                   ✲                                                               ✼                                                       ✸                                                                                                                                   ✐                                                                                               ✴                                                           ❧                                                   ✲                                           ✼                                                                               ④                                                                                                                           ❀                                                                   ✿                                                   ⑨                                       ❜                                           ✹                                                           ⑤                                                                                   ❧                                                       ✲                                               ✶                                       ✿                                                                   r       ✾                                                           ✴                                                   ❛                                                                                                   ❥                                                   ✈                                       ✲                                                           ✼                                                       ✼                                               ✻                                       ❵                                           ✲                                                       ✶                                                                   ⑩                                                                                                       ✲                                                               ✹                                                                   ✶                                           ✼                                                           ✿                                               ✸                                                           ✈                                           ⑩                                                                                                   ✲                                               ✹                                           ✶                                       ✼                                                               ✿                                                   ④                                                                                                   ✷                           ✱                                                                   ✴                                                                   ❛                                                                                               ❭                                                                   ✿                                                               ✴                                                                               ✼                                                                                   ✾                                                       ✴                                                           ✲                                                                               r                   ✾                                           ✴                                                       ❛                                                                       ❥




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s
                                                                                                                                                                                                                                                                            ❡                                                                               ✻                                       ✾                                                       ③                                                                                       ⑦                                                                                       ✹                                                       ✶                                               ❛                                                                                               ✴                                                           ✼                                                                       ✸                                                           ❡                                                                                       ⑦                                                                           ✹                                               ✶                                                   ❛                                                                                                       ✴                                                                   ✼                                                                   ④                                                                                                                       ✷                                       ✱                                                       ✴                                                               ❛                                                                                       ❭                                                               ✿                                                   ✴                                           ✼                                                                   ✾                                                   ✴                                                   ✲                                                               r       ✾                                                           ✴                                                       ❛                                                                                                       ❥                                                       ❡                                                                                       ✻                               ✾                                                       ③                                                                                                                                                                                               ✹                                                   ❜                                       ✻                               ✼                                                           ✹                                                   ✿                                                           ✸                                                       ✶                                   ✿                                       ✹                                                   ❜                                       ✻                           ✼                                                       ✹                                                   ✿                                               ❜                                   ✹                                                       ⑤                                                                                                   ④                                                                                                               ❧                                                                                   ✹                                                               ✱                                                                                   ✴                                                                       ✴                                                                           r                           ✾                                                   ✴                                               ❛                                                                                       r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                R.0089
                                    ✂




    ✁   ✂   ✄   ☎   ✆   ✝   ✆   ✞




                                        R.0090
                                       CAUSE NO. C-2916-15-C

ARGUELLO, HOPE, AND ASSOCIATES,                   §              IN THE DISTRICT COURT OF
PLLC, INDIVIDUALLY AND ON BEHALF                  §
OF ALL OTHERS SIMILARLY SITUATED,                 §
      Plaintiff,                                  §
                                                  §
v.                                                §              HIDALGO COUNTY, TEXAS
                                                  §
                                                  §
NATIONAL LLOYDS INSURANCE                         §
COMPANY,                                          §
     Defendants                                   §                139TH JUDICIAL DISTRICT

              DEFENDANT NATIONAL LLOYDS INSURANCE COMPANY’S
            RESPONSE TO PLAINTIFF’S EMERGENCY MOTION TO COMPEL

TO THE HONORABLE COURT:

          Defendant NATIONAL LLOYDS INSURANCE COMPANY (“Defendant” or “National

Lloyds”) files this its Response to Plaintiff’s Emergency Motion to Compel and Motion for

Costs, and respectfully shows the following:

     1.         On August 6, 2015, the Court entered a Temporary Restraining Order and Order

Setting Hearing for Temporary Injunction. The Temporary Restraining Order (“TRO”) indicated

that National Lloyds was:

          (1)   Restrained from sending letters or similar communications to its agents or

                insureds relating to or concerning Plaintiff’s and Class Members’ attorney-client

                representation agreements;

          (2)   Restrained from destroying all documents and/or communications relating to or

                concerning Plaintiff’s and Class Members’ attorney-client representation

                agreements; and

          (3)   Ordered to respond to all requests propounded in Exhibit A, attached hereto

                within ten (10) days from entry of this Order.


Defendant National Lloyds Insurance Company’s
Motion to Dissolve Temporary Restraining Order                                         Page 1 of 5

                                                                                                 R.0091
The TRO served on Defendant did not include Exhibit A. On August 10, 2015, Plaintiff’s

counsel apparently realized that Exhibit A was not attached to the TRO served on Defendant, and

in an attempt to correct the flaw, and despite having no authority to modify the Order from this

Court, Plaintiff’s counsel attempted to do just that and offered Defendant an additional ten (10)

days to respond to Exhibit A, or no later than August 20, 2015.

    2.          On August 14, 2015, the Court granted an extension of the TRO until August 30,

2015, and a hearing on Plaintiff’s Request for Temporary Injunction was previously set for

Monday, August 31, 2015, and is now currently scheduled for August 28, 2015. The Court

specifically encouraged the parties to work out their differences prior to the hearing.

    3.          Following the hearing, Defendant offered to enter into a Rule 11 agreement with

Plaintiff representing that Defendant is not sending letters or similar communications to its

agents or insureds concerning Plaintiff’s or Class Members’ attorney-client representation

agreements, and agreeing that Defendant will not send letters or similar communications to its

agents or insureds concerning Plaintiff’s or Class Members’ attorney-client representation

agreements in the future. This is the exact relief requested by Plaintiff in its Request for

Temporary Injunction, making a hearing on Plaintiff’s request entirely unnecessary and a waste

of this Court’s time. Defendant’s offer included a request that Plaintiff allow the TRO to

dissolve on August 30, 2015 without need for Defendant to object or respond to the request for

documents included in Exhibit A attached to the TRO because those same requests are included

in discovery sent by Plaintiff with its Original Class Action Petition and are due no later than

September 2, 2015. Plaintiff has refused to accept Defendant’s offer. A copy of the email

exchange with Plaintiff’s counsel is attached to this Response as Exhibit “A.”




Defendant National Lloyds Insurance Company’s
Response to Plaintiff’s Emergency Motion to Compel                                        Page 2 of 5
                                                                                                    R.0092
    4.          In light of Plaintiff’s refusal, Defendant had no choice but to file a Motion for

Protective Order and a Motion to Dissolve the Temporary Restraining Order, both of which are

set for Friday, August 28, 2015.

    5.          In its Emergency Motion, Plaintiff claims it needs Defendant’s responses to the two

requests attached to the TRO, in order to fully and adequately prepare for the hearing on its Request

for Temporary Injunction.

    6.          However, in light of Defendant’s representation that it will refrain from doing the

very conduct for which Plaintiff seeks to enjoin, the hearing on Plaintiff’s Request for Temporary

Injunction is completely unnecessary and a waste of judicial resources.

    7.          Additionally, because those same two requests for production attached to the TRO

are included in the written discovery attached to Plaintiff’s original Petition, Defendant’s objections

and/or responses to those two requests, along with nine other requests, will be provided on

September 2, 2015.

    8.          For the reasons set forth above, and in light of Defendant’s Motion to Dissolve

the Temporary Restraining Order which has not yet been heard by the Court, Defendant

respectfully requests that the Court deny Plaintiff’s Emergency Motion to Compel.

         WHEREFORE, PREMISES CONSIDERED, Defendant, NATIONAL LLOYDS

INSURANCE COMPANY, prays that this Court deny Plaintiff’s Emergency Motion to Compel

and Motion for Costs. Defendant further requests such other and further relief, general and

special, a law and equity to which it is entitled.




Defendant National Lloyds Insurance Company’s
Response to Plaintiff’s Emergency Motion to Compel                                          Page 3 of 5
                                                                                                      R.0093
                                            Respectfully submitted,

                                            DOYEN SEBESTA, LTD., LLP

                                            By:        /s/ Scot G. Doyen
                                                     Scot G. Doyen
                                                     State Bar No. 00792982
                                                     Alasdair A. Roberts
                                                     State Bar No. 24068541
                                                     Paragon Center one
                                                     450 Gears Road, Suite 350
                                                     Telephone: (713) 580-8900
                                                     Facsimile: (713) 580-8910
                                                     sdoyen@ds-lawyers.com
                                                     aroberts@ds-lawyers.com


                                            THOMPSON, COE, COUSINS & IRONS, LLP

                                            By:        /s/ J. Richard Harmon
                                                     J. Richard Harmon
                                                     State Bar No. 09020700
                                                     Alison H. Moore
                                                     State Bar No. 09836500
                                                     700 N. Pearl Street, 25th Floor
                                                     Dallas, Texas 75201
                                                     Telephone: (214) 871-8200
                                                     Facsimile: (214) 871-8209
                                                     rharmon@thompsoncoe.com
                                                     amoore@thompsoncoe.com

                                                     Jennifer M. Kearns
                                                     State Bar No. 24049865
                                                     701 Brazos Street, 15th Floor
                                                     Austin, Texas 78701
                                                     Telephone: (512) 708-8200
                                                     Facsimile: (512) 708-8777
                                                     jkearns@thompsoncoe.com




Defendant National Lloyds Insurance Company’s
Response to Plaintiff’s Emergency Motion to Compel                                     Page 4 of 5
                                                                                                 R.0094
                                            LAW OFFICES OF SALINAS-FLORES

                                            By:        /s/ Ricardo L. Salinas
                                                     Ricardo L. Salinas
                                                     State Bar No. 00786220
                                                     2011 N. Conway Avenue
                                                     Mission, Texas 78572-2965
                                                     Telephone: (956) 584-3900
                                                     Facsimile: (956) 580-9688
                                                     rsalinaslaw@yahoo.com

                                    CERTIFICATE OF SERVICE


        This is to certify that a true and correct copy of the foregoing has been forwarded to all
counsel of record via hand delivery, USPS CMRRR, electronic service and/or facsimile on this
the 24th day of August, 2015.

Steve Mostyn                                             Gilberto Hinojosa
Amber Anderson                                           Gilberto Hinojosa & Assocs., PC
Mostyn Law Firm                                          622 East St. Charles
3810 W. Alabama Street                                   Brownsville, Texas 78520
Houston, Texas 77027                                     956-544-1335 Facsimile
713-861-6616 Facsimile

Gregory F. Cox
Mostyn Law Firm
6280 Delaware Street
Beaumont, Texas 77706
409-832-2703 Facsimile


                                                           /s/ Jennifer M. Kearns
                                                           Jennifer M. Kearns




Defendant National Lloyds Insurance Company’s
Response to Plaintiff’s Emergency Motion to Compel                                         Page 5 of 5
                                                                                                     R.0095
                                                    EXHIBIT

                                              I A

From: Gregory F. Cox rmailto:afcox(a)mostvnlaw.com1
Sent: Thursday, August 20, 2015 9:09 AM
To: Kearns, Jennifer
Cc: GFCdocketefile; Buzan, Cindy; Cameron, Sidney
Subject: Re: Arguello Hope v. National Lloyds

Jennifer,

Having considered the proposal, we are unwilling to extend the deadline for production of the materials ordered to be
produced in connection with the temporary injunction

I reviewed Scot Doyens sworn testimony regarding these letters and, unless he gave false testimony, the volume of
documents should be relatively small I see no reason why you cannot simply produce those today



Sent from my iPhone

On Aug 19, 2015, at 12:55 PM, Kearns, Jennifer thompsoncoe.com> wrote:

        Greg,

        In light of our earlier discussions, I propose the following language to be
        incorporated into a Rule 11 Agreement:

        National Lloyds will represent and agree that it is no longer sending letters
        or similar communications to its agents or insureds relating to or
        concerning Plaintiff's and Class Member's attorney-client representation
        agreements and does not intend to send letters or similar communications
        to its agents or insureds relating to or concerning Plaintiff's and Class
        Member's attorney-client representation agreements in the future.

        In light of National Lloyds' representation and agreement, Plaintiff agrees to
        allow the Temporary Restraining Order to expire on August 30, 2015, as
        ordered by the Court, and the hearing on Plaintiff's Request for Temporary
        Injunction, currently scheduled for August 31, 2015, will be
        passed. Plaintiff also agrees that National Lloyds will not have to respond
        to the two requests for production of documents attached to the TRO,
        which are currently due on August 20, 2015. The two requests for
        production of documents attached to the TRO are also included in Plaintiff's
                                                           i



                                                                                                                    R.0096
       Requests for Production of Documents served with its Petition, to which
       National Lloyds' objections and/or responses are currently due no later
       than September 2, 2015.

       Please let me know if you can agree to this proposal, or have any revisions,
       as soon as possible. If we can agree, I will prepare the formal Rule 11
       Agreement. If you have any questions or concerns, please call
       me. Thanks.

       Sincerely,
       Jennifer
       (512) 745-5548 cell

; Jennifer M. Kearns
                Thompson Coe Cousins & Irons, L.L.P.
                701 Brazos St. 115th Floor | Austin, TX 78701
              I Ph: 512.703.5032 | Fax: 512.708.8777
              I jkearns@thompsoncoe.com
              j bio | vcard | web




       Confidentiality Notice; This e-mail message is for the sole use of the intended recipient(s) and may
       contain confidential and privileged information exempt from disclosure under applicable
       law. Unauthorized review, use, disclosure, or distribution is strictly prohibited. If you are not the
       intended recipient, please contact the sender by reply e-mail and destroy the original and all copies of the
       message. Thank you.




       Tax Advice Disclosure; Any U.S. federal tax advice contained in this communication, including any
       attachment(s), unless expressly stated otherwise, was and is not intended or written to be used, and
       cannot be used, for the purpose of (1) avoiding penalties under the Internal Revenue Code or (2)
       promoting, marketing or recommending to another party any matters addressed herein.




                                                            2



                                                                                                                      R.0097
                                    CAUSE NO. C-2916-15-C

ARGUELLO, HOPE, AND ASSOCIATES,                   §               IN THE DISTRICT COURT OF
PLLC, INDIVIDUALLY AND ON BEHALF                  §
OF ALL OTHERS SIMILARLY SITUATED,                 §
      Plaintiff,                                  §
                                                  §
v.                                                §               HIDALGO COUNTY, TEXAS
                                                  §
                                                  §
NATIONAL LLOYDS INSURANCE                         §
COMPANY,                                          §
     Defendants                                   §                 139TH JUDICIAL DISTRICT

                DEFENDANT NATIONAL LLOYDS INSURANCE COMPANY’S
                     SUPPLEMENTAL RESPONSE TO PLAINTIFF’S
                         EMERGENCY MOTION TO COMPEL

TO THE HONORABLE COURT:

          Defendant NATIONAL LLOYDS INSURANCE COMPANY (“Defendant” or “National

Lloyds”) files this Supplemental Response to Plaintiff’s Emergency Motion to Compel and

Motion for Costs, and respectfully shows the following:

     1.          On August 6, 2015, the Court entered a Temporary Restraining Order and Order

Setting Hearing for Temporary Injunction. The Temporary Restraining Order (“TRO”) indicated

that National Lloyds was:

          (1)    Restrained from sending letters or similar communications to its agents or

                 insureds relating to or concerning Plaintiff’s and Class Members’ attorney-client

                 representation agreements;

          (2)    Restrained from destroying all documents and/or communications relating to or

                 concerning Plaintiff’s and Class Members’ attorney-client representation

                 agreements; and




Defendant National Lloyds Insurance Company’s
Supplemental Response to Plaintiff’s Emergency Motion to Compel                         Page 1 of 5
2266176
                                                                                                  R.0098
         (3)    Ordered to respond to all requests propounded in Exhibit A, attached hereto

                within ten (10) days from entry of this Order.

The TRO served on Defendant did not include Exhibit A. On August 10, 2015, Plaintiff’s

counsel apparently realized that Exhibit A was not attached to the TRO served on Defendant, and

in an attempt to correct the flaw, and despite having no authority to modify the Order from this

Court, Plaintiff’s counsel attempted to do just that and offered Defendant an additional ten (10)

days to respond to Exhibit A, or no later than August 20, 2015.

    2.          On August 14, 2015, the Court granted an extension of the TRO until August 30,

2015, and a hearing on Plaintiff’s Request for Temporary Injunction is currently scheduled for

August 31, 2015. The Court specifically encouraged the parties to work out their differences

prior to the August 31, 2015 hearing.

    3.          Today, counsel for Defendant wrote to Plaintiff’s counsel advising that National

Lloyds, without admitting fault or waiving any defenses, will refrain from sending letters to

insureds or its agents relating to or concerning Plaintiff and class members’ attorney-client

representation agreements until either the Court enters or denies a permanent injunction or the

case is dismissed. The letter is attached as Exhibit “A”.        This is the exact relief requested by

Plaintiff in its Request for Temporary Injunction, making a hearing on Plaintiff’s request entirely

unnecessary and a waste of this Court’s time.

    4.          In its Emergency Motion, Plaintiff claims it needs Defendant’s responses to the two

requests attached to the TRO, in order to fully and adequately prepare for the hearing on its Request

for Temporary Injunction. However, in light of Defendant’s representation that it will refrain from

doing the very conduct for which Plaintiff seeks to enjoin, the hearing on the Emergency Motion




Defendant National Lloyds Insurance Company’s
Response to Plaintiff’s Emergency Motion to Compel                                          Page 2 of 5
                                                                                                      R.0099
and the August 31, 2015 hearing on Plaintiff’s Request for Temporary Injunction is completely

unnecessary and a waste of judicial resources.

    5.          For the reasons set forth above, and in light of Defendant’s Motion to Dissolve

the Temporary Restraining Order which has not yet been heard by the Court, Defendant

respectfully requests that the Court deny Plaintiff’s Emergency Motion to Compel.

         WHEREFORE, PREMISES CONSIDERED, Defendant, NATIONAL LLOYDS

INSURANCE COMPANY, prays that this Court deny Plaintiff’s Emergency Motion to Compel

and Motion for Costs. Defendant further requests such other and further relief, general and

special, a law and equity to which it is entitled.



                                            Respectfully submitted,

                                            DOYEN SEBESTA, LTD., LLP

                                            By:        /s/ Scot G. Doyen
                                                     Scot G. Doyen
                                                     State Bar No. 00792982
                                                     Alasdair A. Roberts
                                                     State Bar No. 24068541
                                                     Paragon Center one
                                                     450 Gears Road, Suite 350
                                                     Houston, Texas 77067
                                                     Telephone: (713) 580-8900
                                                     Facsimile: (713) 580-8910
                                                     sdoyen@ds-lawyers.com
                                                     aroberts@ds-lawyers.com




Defendant National Lloyds Insurance Company’s
Response to Plaintiff’s Emergency Motion to Compel                                   Page 3 of 5
                                                                                               R.0100
                                            THOMPSON, COE, COUSINS & IRONS, LLP

                                            By:        /s/ J. Richard Harmon
                                                     J. Richard Harmon
                                                     State Bar No. 09020700
                                                     Alison H. Moore
                                                     State Bar No. 09836500
                                                     700 N. Pearl Street, 25th Floor
                                                     Dallas, Texas 75201
                                                     Telephone: (214) 871-8200
                                                     Facsimile: (214) 871-8209
                                                     rharmon@thompsoncoe.com
                                                     amoore@thompsoncoe.com

                                                     Jennifer M. Kearns
                                                     State Bar No. 24049865
                                                     701 Brazos Street, 15th Floor
                                                     Austin, Texas 78701
                                                     Telephone: (512) 708-8200
                                                     Facsimile: (512) 708-8777
                                                     jkearns@thompsoncoe.com


                                            LAW OFFICES OF SALINAS-FLORES

                                            By:        /s/ Ricardo L. Salinas
                                                     Ricardo L. Salinas
                                                     State Bar No. 00786220
                                                     2011 N. Conway Avenue
                                                     Mission, Texas 78572-2965
                                                     Telephone: (956) 584-3900
                                                     Facsimile: (956) 580-9688
                                                     rsalinaslaw@yahoo.com




Defendant National Lloyds Insurance Company’s
Response to Plaintiff’s Emergency Motion to Compel                                     Page 4 of 5
                                                                                                 R.0101
                                    CERTIFICATE OF SERVICE


       This is to certify that a true and correct copy of the foregoing has been forwarded to all
counsel of record via electronic service and/or facsimile on this the 24th day of August, 2015.

Steve Mostyn                                         Gilberto Hinojosa
Amber Anderson                                       Gilberto Hinojosa & Assocs., PC
Mostyn Law Firm                                      622 East St. Charles
3810 W. Alabama Street                               Brownsville, Texas 78520
Houston, Texas 77027                                 956-544-1335 Facsimile
713-861-6616 Facsimile

Gregory F. Cox
Mostyn Law Firm
6280 Delaware Street
Beaumont, Texas 77706
409-832-2703 Facsimile


                                                       /s/ Jennifer M. Kearns
                                                       Jennifer M. Kearns




Defendant National Lloyds Insurance Company’s
Response to Plaintiff’s Emergency Motion to Compel                                     Page 5 of 5
                                                                                                 R.0102
                                         THOMPSON
                                                        COE
                                        Thompson, Coe, Cousins & Irons, L.L.P.
                                                     Attorneys and Counselors

Jennifer Kearns                                                                                                      Austin
Direct Dial: (512)703-5032                                                                                            Dallas
jkearns@thompsoncoe.com                                                                                             Houston
                                                                                                                Los Angeles
                                                                                                         Northern California
                                                                                                                  Saint Paul

                                                      August 24, 2015


    VIA Facsimile & U.S. Certified Mail

    Steve Mostyn                                                  Gilberto Hinojosa
    Amber Anderson                                                Gilberto Hinojosa & Assocs., PC
    Mostyn Law Firm                                               622 East St. Charles
    3810 W. Alabama Street                                        Brownsville, Texas 78520
    Houston, Texas 77027                                          956-544-1335 Facsimile
    713-861-8084 Facsimile

    Gregory F. Cox
    Mostyn Law Firm
    6280 Delaware Street
    Beaumont, Texas 77706
    409-832-2703 Facsimile

             Re:      Cause No. C-2916-15-C; Arguello, Hope & Associates, PLLC, Individually and
                      on Behalf of All Others Similarly Situated vs. National Lloyds Insurance
                                                th
                      Company; In the 139 Judicial District Court of Hidalgo County, Texas

    Dear Gentlepersons:

            As it relates to the Temporary Restraining Order entered in the above matter and
    Plaintiffs Request for Temporary Injunction, and without admitting fault in its conduct or any
    obligation to do so, National Lloyds represents it will refrain from sending letters or similar
    communications to its agents or insureds relating to or concerning Plaintiff and class members
    attorney-client representation agreements until either the Court enters or denies a permanent
    injunction or the case is dismissed.

                                                            Sincerely,

                                                            /s/Jennifer M. Kearns

                                                            J. Richard Harmon
                                                            Alison Moore
                                                            Jennifer M. Kearns


    2265701v1
    01505.013
                       701 Brazos | Suite 1500 | Austin, T X 78701 | (888)708-8200 | Fax:(512)708-8777


                                                                                                                               R.0103
                   THOMPSON COE                                                             Fax:5127088777'

                                                                * *                T r a n s m i                              ~t           C o n "f . R e p o r "t                                                 *   *

                      P. 1                                                                                                                                                                                        A u g 24 2 0 1 5 1 2 : 5 7

                                   Fax/Phone                       Number                                        Mode                        Start                       T i me             Page R e s u I t                    Note

                      919565441335                                                                        NORMAL                          24,12:57                       O'SO"                    9           t   0K




                                                                      THOMPSON
                                                                         COE
                                                                    Thompson, Coe, Cnufcin* # \r                 THOMPSON COE                                                              Fax:512708877?

                                                                                  T r a n s m i                               ~t          C o n ~f - R © p o r "t                                        *     *

                    P-    1                                                                                                                                                                             Aug 24 201 5      12:55

                                F a x / P l'i o n e N u m b e r                                                   Mode                      Start                       T i me            Page Resu 11             Note

                    914098322703                                                                           NORMAL                        24,12:55                       0' 35"                 2
                                                                                                                                                                                                       # 0 K




                                                                   THOMPSON
                                                                      COE
                                                                TUututauu, C u e , C o u s i n s & Uo»8, L . L . I '
                                                                                   Attorneys oad Counselor:!




To:                                                                                                     FHX:                                             fluoiue:
Steve Mobtyn/Auibcr Aiuicisuit                                                                             (71.1) R 6 I - R 0 R 4
(Jxeppry Cox                                                                                                    (109) 832-2703
Gilbtrrto Hiiiujuba                                                                                             (456)b44-l.>3^




Frum:                     Jeuuufei M. Kxams                                                                                           Phone:             (512)703-5032


Dute:                     Au.uuit24.20l5                                                                          Time:


FJleNo:                   0150.^013                                                                         Ihrrin                 KF.ATU


Re;                       ArRticllo Hope v. Rrpnhlic T.lnydn

There ace                        C^-'            pag«-.r being  ^ i l i l p fr« d e l i v e r i n g H i p m r s s n g c c o t t i c i n t e n d e d   recipient,
y o u o r e h e r e b y n o t i f i e d t h a t a n y d i s t r i b u t i o n or e u u y l n y Ik p r o h i b i t e d    If y o u » e n ; i w 6 d this c o m m u n i c a t i o n In error,
p l e a s e n o t i r y u o i m m e d i a t e l y Cy c e i e p h p n e . ( c o l l a a ) , a n d r w u r n HIM u r l q l n u l l u i n « l H i e a d d i e » L e l o w y . a U . S . f » o s u \ l
Uervlce




                                      / U I B r t i M S I Suito 1500 | Autrtou P t 7S701 | (SJ81 708-UOO I ttx:                                             705-8777




                                                                                                                                                                                                                                  R.0105
               THOMPSON COE                                                               Fax:5127088777



                      P. 1                                                                                                                                                                                           Aug 2-!   2015      2 : 53

                               F a >! / P h o n e H u m b e r                                                    Mode                         Start                          T i me           Page R e s u I t                    Note

                      917138618084                                                                         NORMAL                           24,12:53                         0' 5 2 "                          * 0K




                                                                         THOMPSON
                                                                            COE
                                                                       Thompson, C A C , l innsiBi- & U\mv L J L . P . .                t

                                                                                          Attorneys *iul rtiunst-iars




 To:                                                                                                                                                                   Phone:
J>tevc Mosfyn/Auibci Anderson                                                                                           (713)861-8084
 Orr.gory C ox                                                                                                          (409) 832-2703
 (Silbcrtn ILiuojosa                                                                                                    (456)544-1335 '
                                                                                                                                                •    .




From:                         Jennifer M . rCcams                                                                                                   Phone:            (517) 703-5032

Da(e:                         August 24, 2015                                                                            Time:

KilelNo:                      01505.013                                                                              IMftrlU:               KJEARJ

Re:                           Argiiftlln Hope v. Rcpubjjc_Uoydg_


There are                            3^
                                     ts*~'           page* beun« sent, iucluJuii: this page.


It you sire having difficulty receiving thi* rlnrniucait, please call:

            ( : i n
                      d y T Biizauq                                                                             at           (512) 70'^5074


•      Urgent                                       O       l''or K r v i e w                                    •      Pleaae C o m m e n t                             •      l'le»*r R e p l y



Message:                     Please see the attached letter.


 C o n f l d e i i r U l i l y N n t i c e : T l i K m e s s a g e Is I m a n d e d o n l y r o r t n e u=c o r trie I n d i v i d u a l o r c n r l t y I n w                          i u is a d a r e t s s d
 a n d m a y c o n t a i n i n f o r m a t i o n t h a t is c o n f i d e n t i i i                  ul y n . i u n . w c ! f r o m a i c c l o G u r e b y l a w . l r t h e r e a d e r o f t h i s m c s s o r j e Is
 n u t t h e i n t e n d e d r s a p l o n t or tne e m p l o y e e or o o c n l responsible for d d l w i l n y ilir- i n e s s n y e to tne i n t e n d e d r e c i p i e n t ,
 y n n nr»- h e r e b y n o t l f W d U.-at « u y d i s t r i b u t i o n or c o p y l n p I D p r o h i o u e d . I t y o u r t c c i v w ) t h i s i i n i i n i u i i l e a d o n I n e r r o r ,
 p l e a s e r l o t j f y us i r r m c d i o t e l y h y ( f J t - | i l m i i r ( i . u i l w . 1 ) , a n d r e t u r n t h o o n g i n a l t o u s a t t t i c o d d r c a s beiov» v i o U S P V V I A I
 Sarvlca.




                                         / U l B r o z o a | Suite 150fl | A m t i o . T X 78701 | ( 8 6 8 ) 7 0 8 - 8 2 0 0 | F a x : ( i l l ) 708-877/

                                                                                                                                                                                                                                                  R.0106
                               CAUSE NO. C-2916-15-C

ARGUELLO, HOPE, AND ASSOCIATES,            §            IN THE DISTRICT COURT OF
PLLC, INDIVIDUALLY AND ON                  §
BEHALF OF ALL                              §
OTHERS SIMILARLY SITUATED,                 §
Plaintiff,                                 §
                                           §              HIDALGO COUNTY, TEXAS
VS.                                        §
                                           §
NATIONAL LLOYDS INSURANCE                  §
COMPANY,                                   §
Defendant.                                 §                 93rd JUDICIAL DISTRICT


                                NOTICE OF HEARING



      Please take notice that the 93RD DISTRICT COURT will conduct an oral hearing on

Plaintiff’s Emergency Motion to Compel Defendant National Lloyds Insurance Company to

Respond to Requests for Production of Documents Pursuant to Temporary Restraining Order,

Motion for Costs, and Motion for Emergency Hearing on TUESDAY, AUGUST 25, 2015, AT

11:00 A.M.




                                                                                       R.0107
Respectfully submitted,

MOSTYN LAW

  /s/ J. Steve Mostyn
J. Steve Mostyn
State Bar No. 00798389
3810 W. Alabama St.
Houston, Texas 77027
(713) 861-6616 (Office)
(713) 861-8084 (Facsimile)
jsmdocketefile@mostynlaw.com

 /s/ Amber Anderson Mostyn
Amber Anderson Mostyn
State Bar No. 90001704
3810 W. Alabama St.
Houston, Texas 77027
(713) 861-6616 (Office)
(713) 861-8084 (Facsimile)
ALA_Teamefile@mostynlaw.com

 /s/ Gregory F. Cox
Gregory F. Cox
State Bar No. 00793561
6280 Delaware Street
Beaumont, Texas 77706
(409) 832-2777 (Office)
(409) 832-2703 (Facsimile)
gfcdocketefile@mostynlaw.com


GILBERTO HINOJOSA & ASSOCS., P.C.

 /s/ Gilberto Hinojosa
Gilberto Hinojosa
State Bar No. 09701100
622 E. St. Charles
Brownsville, Texas 78520
(956) 544-4218 (Office)
(956) 544-1335 (Facsimile)
ghinojosa@ghinojosalaw.net


ATTORNEYS FOR PLAINTIFF




                                    R.0108
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been forwarded to all
counsel of record on this 22nd day of August, 2015 in accordance with the Rules of Civil
Procedure.

                                            /s/ Amber Anderson Mostyn
                                           Amber Anderson Mostyn




                                                                                              R.0109
     '.
.~
                                                                                             Electronically Filed
                                                                                             8/21/2015 7:48:02 AM
                                                                                             Hidalgo County District Clerks
                                                                                             Reviewed By: Krystal Hidalgo


                                             CAUSE NO. C-2916-15-C

          ARGUELLO, HOPE, AND ASSOCIATES,                  §             IN THE DISTRICT COURT OF
          PLLC, INDIVIDUALLY AND ON                        §
          BEHALF OF ALL                                    §
          OTHERS SIMILARLY SITUATED,                       §
          Plaintiff,                                       §
                                                           §               HIDALGO COUNTY, TEXAS
          vs.                                              §
                                                           §
          NATIONAL LLOYDS INSURANCE                        §
          COMPANY,                                         §
          Defendant.                                       §                 139th JUDICIAL DISTRICT




             ORDER ON PLAINTIFF'S EMERGENCY MOTION TO COMPEL DEFENDANT
           NATIONAL LLOYDS INSURANCE COMP ANY TO RESPOND TO REQUESTS FOR
            PRODUCTION OF DOCUMENTS PURSUANT TO TEMPORARY RESTRAINING
             ORDER, MOTION FOR COSTS, AND MOTION FOR EMERGENCY HEARING


                  The Court, having considered Plaintiff's Emergency Motion to Compel Defendant

          National Lloyds Insurance Company to Respond to Requests for Production of Documents

          Pursuant to Temporary Restraining Order, Motion for Costs, and Motion for Emergency

          Hearing, and the response(s) thereto, the applicable law and rules of procedure, and the

          arguments of counsel as allowed, finds that Plaintiffs motion should be granted; it is, therefore,

                  ORDERED that Plaintiff's Emergency Motion to Compel Defendant National Lloyds

          Insurance Company to Respond to Requests for Production of Documents Pursuant to

          Temporary Restraining Order, Motion for Costs, and Motion for Emergency Hearing is

          GRANTED; and it is,

                  FURTHER ORDERED that Defendant National Lloyds Insurance Company is to sexve

          discovery responses and docwnents within        ·~        business days from the signing of this

          order; and it is,




                                                                                                                R.0110
     t
,.                                                                                       Electronically Filed
                                                                                         8/21/2015 7:48:02 AM
                                                                                         Hidalgo County District Clerks
                                                                                         Reviewed By: Krystal Hidalgo


                FURTHER ORDERED that Defendant National Lloyds Insurance Company is to pay

         Plaintiff for expenses, costs and attorney's fees for the prosecution of this motion to compel,

         which evidence will be provided by Plaintiff if so ordered by the Court, or in alternatively, the

         Court will assess the amount of $_ _ _ _-=f):...-_ _which amount is to be paid within the next

         20 days from the signing of this Order.



                SIGNED this..